EXHIBIT 10.1

 

 

 

 

 

 

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of

 

April 18, 2013,

 

among

 

FIFTH & PACIFIC COMPANIES, INC.,

 

KATE SPADE UK  LIMITED,

 

and

 

KATE SPADE CANADA INC.,
as Borrowers,

 

The GUARANTORS Party Hereto,

 

The LENDERS Party Hereto

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and US Collateral Agent,

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH,
as Canadian Administrative Agent and Canadian Collateral Agent,

 

J.P. MORGAN EUROPE LIMITED,
as European Administrative Agent and European Collateral Agent,

 

BANK OF AMERICA, N.A.,
as Syndication Agent,

 

and

 

WELLS FARGO CAPITAL FINANCE, LLC and SUNTRUST BANK,
as Documentation Agents

 

___________________________________________

 

J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, WELLS FARGO CAPITAL FINANCE, LLC and SUNTRUST ROBINSON
HUMPHREY, INC.,
as Joint Lead Arrangers and Joint Bookrunners

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

 

 

ARTICLE I DEFINITIONS

1

SECTION 1.01

Defined Terms

1

SECTION 1.02

Classification of Loans and Borrowings

61

SECTION 1.03

Terms Generally

61

SECTION 1.04

Accounting Terms; GAAP

61

SECTION 1.05

Currency Translations

62

 

 

 

ARTICLE II THE CREDITS

62

SECTION 2.01

Commitments

62

SECTION 2.02

Loans and Borrowings

63

SECTION 2.03

Requests for Borrowing of Revolving Loans

65

SECTION 2.04

Protective Advances

66

SECTION 2.05

Swingline Loans

68

SECTION 2.06

Letters of Credit

72

SECTION 2.07

Funding of Borrowings

78

SECTION 2.08

Interest Elections

79

SECTION 2.09

Termination and Reduction of Commitments; Increase in Commitments

81

SECTION 2.10

Repayment of Loans; Evidence of Debt

84

SECTION 2.11

Prepayment of Loans

85

SECTION 2.12

Fees

87

SECTION 2.13

Interest

88

SECTION 2.14

Alternate Rate of Interest

89

SECTION 2.15

Increased Costs

90

SECTION 2.16

Break Funding Payments

92

SECTION 2.17

Taxes

93

SECTION 2.18

Payments Generally; Allocation of Proceeds; Sharing of Set-offs

98

SECTION 2.19

Mitigation Obligations; Replacement of Lenders

101

SECTION 2.20

Returned Payments

102

SECTION 2.21

Bankers’ Acceptances

102

SECTION 2.22

Circumstances Making Bankers’ Acceptances Unavailable

106

SECTION 2.23

Defaulting Lenders

107

SECTION 2.24

Extensions of Revolving Commitments

109

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

111

SECTION 3.01

Organization; Powers

111

SECTION 3.02

Authorization; Enforceability

111

SECTION 3.03

Governmental Approvals; No Conflicts

112

SECTION 3.04

Financial Condition; No Material Adverse Change

112

SECTION 3.05

Properties

112

SECTION 3.06

Litigation and Environmental Matters

113

SECTION 3.07

Compliance with Laws and Agreements

113

 

- i -

--------------------------------------------------------------------------------


 

SECTION 3.08

Investment Company Status

114

SECTION 3.09

Taxes

114

SECTION 3.10

ERISA; Benefit Plans

114

SECTION 3.11

Disclosure

116

SECTION 3.12

No Default

117

SECTION 3.13

Solvency

117

SECTION 3.14

Insurance

118

SECTION 3.15

Capitalization and Subsidiaries

118

SECTION 3.16

Security Interest in Collateral

118

SECTION 3.17

Employment Matters

118

SECTION 3.18

Common Enterprise

119

SECTION 3.19

Centre of Main Interests

119

SECTION 3.20

Certain Documents

119

 

 

 

ARTICLE IV CONDITIONS

119

SECTION 4.01

Effective Date

119

SECTION 4.02

Each Credit Event

123

 

 

 

ARTICLE V AFFIRMATIVE COVENANTS

124

SECTION 5.01

Financial Statements; Borrowing Base and Other Information

124

SECTION 5.02

Notices of Material Events

128

SECTION 5.03

Existence; Conduct of Business

129

SECTION 5.04

Payment of Obligations

129

SECTION 5.05

Maintenance of Properties

129

SECTION 5.06

Books and Records; Inspection Rights

129

SECTION 5.07

Compliance with Laws

130

SECTION 5.08

Use of Proceeds

132

SECTION 5.09

Insurance

132

SECTION 5.10

Casualty and Condemnation

132

SECTION 5.11

Appraisals

133

SECTION 5.12

Field Examinations

133

SECTION 5.13

Additional Collateral; Further Assurances

133

SECTION 5.14

Financial Assistance

136

SECTION 5.15

Collateral Access Agreements and Deposit Account Control Agreements

136

SECTION 5.16

Post-Closing Obligations

136

 

 

 

ARTICLE VI NEGATIVE COVENANTS

137

SECTION 6.01

Indebtedness

137

SECTION 6.02

Liens

139

SECTION 6.03

Fundamental Changes

142

SECTION 6.04

Investments, Loans, Advances, Guarantees and Acquisitions

143

SECTION 6.05

Asset Sales

146

SECTION 6.06

Swap Agreements

148

SECTION 6.07

Restricted Payments; Certain Payments of Indebtedness

148

SECTION 6.08

Transactions with Affiliates

151

SECTION 6.09

Restrictive Agreements

151

 

- ii -

--------------------------------------------------------------------------------


 

SECTION 6.10

Amendment of Material Documents

152

SECTION 6.11

Sale and Leaseback Transaction

152

SECTION 6.12

Changes in Fiscal Periods

153

SECTION 6.13

Fixed Charge Coverage Ratio

153

SECTION 6.14

Canadian Pension Plans

153

 

 

 

ARTICLE VII EVENTS OF DEFAULT

153

 

 

ARTICLE VIII THE ADMINISTRATIVE AGENT, THE EUROPEAN ADMINISTRATIVE AGENT, THE
CANADIAN ADMINISTRATIVE AGENT AND THE COLLATERAL AGENTS

158

 

 

 

ARTICLE IX MISCELLANEOUS

163

SECTION 9.01

Notices

163

SECTION 9.02

Waivers; Amendments

165

SECTION 9.03

Expenses; Indemnity; Damage Waiver

168

SECTION 9.04

Successors and Assigns

170

SECTION 9.05

Survival

174

SECTION 9.06

Counterparts; Integration; Effectiveness

174

SECTION 9.07

Severability

174

SECTION 9.08

Right of Setoff

175

SECTION 9.09

Governing Law; Jurisdiction; Consent to Service of Process

175

SECTION 9.10

WAIVER OF JURY TRIAL

176

SECTION 9.11

Headings

176

SECTION 9.12

Confidentiality

176

SECTION 9.13

Several Obligations; Nonreliance; Violation of Law

177

SECTION 9.14

USA PATRIOT Act

177

SECTION 9.15

Disclosure

178

SECTION 9.16

Appointment for Perfection

178

SECTION 9.17

Interest Rate Limitation

178

SECTION 9.18

Waiver of Immunity

179

SECTION 9.19

Currency of Payment

179

SECTION 9.20

Conflicts

180

SECTION 9.21

Canadian Anti-Money Laundering Legislation

180

SECTION 9.22

Subordination

180

SECTION 9.23

Process Agent

180

SECTION 9.24

Reaffirmation and Accession by the Loan Parties

181

SECTION 9.25

Notes Intercreditor Agreement

181

 

 

 

ARTICLE X LOAN GUARANTY

182

SECTION 10.01

Guaranty

182

SECTION 10.02

Guaranty of Payment

184

SECTION 10.03

No Discharge or Diminishment of Loan Guaranty

184

SECTION 10.04

Defenses Waived

185

SECTION 10.05

Rights of Subrogation

185

SECTION 10.06

Reinstatement; Stay of Acceleration

185

SECTION 10.07

Information

186

 

- iii -

--------------------------------------------------------------------------------


 

SECTION 10.08

Maximum Liability

186

SECTION 10.09

Contribution

186

SECTION 10.10

Liability Cumulative

187

SECTION 10.11

Place of Performance

187

 

 

 

ARTICLE XI THE BORROWER REPRESENTATIVE

187

SECTION 11.01

Appointment; Nature of Relationship

187

SECTION 11.02

Powers

188

SECTION 11.03

Employment of Agents

188

SECTION 11.04

Notices

188

SECTION 11.05

Successor Borrower Representative

188

SECTION 11.06

Execution of Loan Documents; Borrowing Base Certificate

188

SECTION 11.07

Reporting

188

 

 

 

 

SCHEDULES:

Schedule 1.01(a)

–

Commitment Schedule

Schedule 1.01(b)

–

Specified Loan Documents

Schedule 2.06

–

Existing Letters of Credit

Schedule 3.05

–

Real Property

Schedule 3.06

–

Disclosed Matters

Schedule 3.10

–

Foreign Benefit Arrangements and Foreign Pension Plans

Schedule 3.14

–

Insurance

Schedule 3.15

–

Capitalization and Subsidiaries

Schedule 3.16

–

Filing Jurisdictions

Schedule 5.16(a)

–

Post-Closing Obligations- Deposit Account Control Agreements

Schedule 5.16(b)

–

Post-Closing Obligations- Pledged Stock and Stock Powers

Schedule 5.16(c)

–

Post-Closing Obligations- Other Deliverables and Actions

Schedule 6.01

–

Existing Indebtedness

Schedule 6.02

–

Existing Liens

Schedule 6.04

–

Existing Investments

Schedule 6.09

–

Existing Restrictions

Schedule 8

–

European Collateral Agent Security Trust Provisions

 

 

 

 

 

 

EXHIBITS:

 

 

 

 

 

Exhibit A

–

Form of Assignment and Assumption

Exhibit B-1

–

Form of Aggregate Borrowing Base Certificate

Exhibit B-2

–

Form of US Borrowing Base Certificate

Exhibit B-3

–

Form of Canadian Borrowing Base Certificate

Exhibit B-4

–

Form of UK Borrowing Base Certificate

Exhibit C

–

Form of Compliance Certificate

Exhibit D

–

Form of Joinder Agreement

Exhibit E

–

Form of Exemption Certificate

 

- iv -

--------------------------------------------------------------------------------


 

Exhibit F

–

Form of Discount Note

Exhibit G

–

Form of Borrowing Request

 

- v -

--------------------------------------------------------------------------------


 

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT dated as of April 18, 2013 (as
it may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, this “Agreement”), among FIFTH & PACIFIC
COMPANIES, INC., KATE SPADE UK  LIMITED, KATE SPADE CANADA INC., the other Loan
Parties from time to time party hereto, the Lenders party hereto, JPMORGAN CHASE
BANK, N.A., as Administrative Agent and US Collateral Agent, J.P. MORGAN EUROPE
LIMITED, as European Administrative Agent and European Collateral Agent,
JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Canadian Administrative Agent and
Canadian Collateral Agent, BANK OF AMERICA, N.A., as Syndication Agent, and
WELLS FARGO CAPITAL FINANCE, LLC and SUNTRUST BANK, as Documentation Agents,
amends and restates in full the Second Amended and Restated Credit Agreement,
dated May 6, 2010 (as amended, restated, supplemented or otherwise modified
prior to the date hereof, the “Existing Credit Agreement”), among Fifth &
Pacific Companies, Inc., Juicy Couture Europe Limited, Fifth & Pacific Companies
Canada Inc., the other Loan Parties from time to time party thereto, the lenders
party thereto, JPMorgan Chase Bank, N.A., as administrative agent and US
collateral agent, J.P. Morgan Europe Limited, as European administrative agent
and European collateral agent, JPMorgan Chase Bank, N.A., Toronto Branch, as
Canadian administrative agent and Canadian collateral agent, and the other
agents party thereto.

 

The parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01     Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

 

“2011 Notes” means the senior secured notes of the Company due 2019 issued on
April 7, 2011.

 

“2011 Notes Documentation” means the indenture under which the 2011 Notes and
any Additional Notes are issued and all other instruments, agreements and other
documents evidencing or governing the 2011 Notes or any Additional Notes or
providing for any other right in respect thereof.

 

“2012 Add-On Notes” means the Additional Notes of the Company due 2019 issued on
June 8, 2012.

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acceptance Fee” has the meaning assigned to such term in Section 2.21(m).

 

“Acceptance Obligations” means, as to any Loan Party, any and all obligations of
such Loan Party, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof), arising

 

--------------------------------------------------------------------------------


 

2

 

 

under or evidenced by any bills of exchange, drafts or similar instruments drawn
on any Loan Party and accepted by such Loan Party (whether payable at sight, on
demand or at any specified time) that are purchased or otherwise assigned or
payable to (whether by endorsement or otherwise) or held by any Lender or any
Affiliate of any Lender; provided that (i) for the avoidance of doubt, in no
event shall “Acceptance Obligations” include any obligations relating to BA
Drawings, (ii) at or prior to the time that any such obligation is incurred, the
applicable Lender or its Affiliate (other than JPMCB) shall have delivered
written notice to the Administrative Agent of such obligation and that it
constitutes an Acceptance Obligation entitled to the benefits of the Collateral
Documents and (iii) the aggregate principal amount of all Acceptance Obligations
outstanding at any one time shall not exceed $10,000,000.

 

“Account” means, individually and collectively, any “Account” referred to in any
Security Agreement.

 

“Account Control Agreement” means, individually and collectively, any Deposit
Account Control Agreement and any agreement in writing in form and substance
reasonably satisfactory to the applicable Collateral Agent, by and among any
Loan Party, the applicable Collateral Agent and any securities intermediary in
respect of any relevant securities account.

 

“Account Debtor” means any Person obligated on an Account.

 

“Acquired Kate Spade China JV Interests” has the meaning assigned to such term
in Section 6.04(r).

 

“Additional Notes” means any “Additional Notes” issued under (and as defined in)
the indenture governing the 2011 Notes after April 7, 2011.

 

“Additional Pari Passu Note Obligations” has the meaning set forth in the Notes
Intercreditor Agreement.

 

“Additional Pari Passu Note Obligations Documentation” means any instruments,
agreements or other documents evidencing or governing any Additional Pari Passu
Note Obligations or providing for any other right in respect thereof.

 

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum equal to (i) the LIBO Rate for such
Interest Period multiplied (if applicable) by (ii) the Statutory Reserve Rate
(rounded upwards, if necessary, to the next 1/16 of 1%).

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, and its successors in such
capacity.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

--------------------------------------------------------------------------------


 

3

 

 

“Agents” means, individually and collectively, the Administrative Agent, the
European Administrative Agent, the Canadian Administrative Agent, the US
Collateral Agent, the Canadian Collateral Agent, the European Collateral Agent,
the Syndication Agent and the Documentation Agents.

 

“Aggregate Availability” means, with respect to all the Borrowers, at any time,
an amount equal to (a) the lesser of (i) the aggregate amount of the Commitments
and (ii) the Aggregate Borrowing Base minus (b) the total Revolving Exposure.

 

“Aggregate Borrowing Base” means the aggregate amount of the US Borrowing Base,
the Canadian Borrowing Base and the UK Borrowing Base; provided that the maximum
amount of (a) the Canadian Borrowing Base which may be included in the Aggregate
Borrowing Base is the Canadian Sublimit and (b) the UK Borrowing Base which may
be included in the Aggregate Borrowing Base is the UK Sublimit.

 

“Aggregate Borrowing Base Certificate” means a certificate, signed and certified
as accurate and complete by a Financial Officer of the Borrower Representative,
in substantially the form of Exhibit B-1.

 

“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all the Lenders.

 

“Agreement” has the meaning assigned to such term in the preamble hereto.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month interest period in effect on such day (or if such day is not a Business
Day, the immediately preceding Business Day) plus 1%, provided that, for the
avoidance of doubt, for purposes of this definition, the Adjusted LIBO Rate for
any day shall be based on the rate appearing on the Reuters BBA Libor Rates
Page 3750 (or on any successor or substitute page of such page) at approximately
11:00 a.m. London time on such day (or if such day is not a Business Day, the
immediately preceding Business Day).  Any change in the Alternate Base Rate due
to a change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate, respectively.

 

“Alternate Rate” means, for any day, the sum of (a) a rate per annum selected by
the Administrative Agent, in its reasonable discretion based on market
conditions in consultation with the Borrower Representative (or the applicable
Borrower) and the Lenders, plus (b) the Applicable Spread for Eurocurrency
Loans.  When used in reference to any Loan or Borrowing, “Alternate Rate” refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Alternate Rate.

 

“AML Legislation” has the meaning assigned to such term in Section 9.21(a).

 

“Applicable Percentage” means, with respect to any Facility A Lender or Facility
B Lender, (a) with respect to Revolving Loans, LC Exposure, Swingline Loans or
Protective

 

--------------------------------------------------------------------------------


 

4

 

 

Advances, a percentage equal to a fraction the numerator of which is such
Lender’s Facility A Commitment or Facility B Commitment, as applicable, and the
denominator of which is the aggregate amount of the Facility A Commitments or
Facility B Commitments, as applicable (or, if the Facility A Commitments or
Facility B Commitments, as applicable, have terminated or expired, such Lender’s
share of the total Facility A Revolving Exposure or Facility B Revolving
Exposure, respectively, at that time); provided that in the case of
Section 2.23(c) when a Specified Defaulting Lender shall exist, “Applicable
Percentage” pursuant to this clause (a) shall mean the percentage equal to a
fraction the numerator of which is such Lender’s Facility A Commitments or
Facility B Commitments, as applicable, and the denominator of which is the
aggregate amount of the Facility A Commitments or Facility B Commitments
(disregarding any Specified Defaulting Lender’s Commitment), as applicable and
(b) with respect to the Aggregate Credit Exposure, a percentage based upon its
share of the Aggregate Credit Exposure and the aggregate amount of unused
Facility A Commitments or Facility B Commitments, as applicable.

 

“Applicable Spread” means, for any day, with respect to any ABR Loan, Canadian
Prime Rate Loan, Eurocurrency Loan, BA Drawing or Overnight LIBO Loan, as the
case may be, the applicable rate per annum set forth below under the caption
“ABR Spread”, “Eurocurrency Spread”, “Canadian Prime Spread”, “BA Drawing
Spread” or “Overnight LIBO Spread”, as the case may be, based upon the daily
average Aggregate Availability during the most recent fiscal quarter of the
Company (the “Average Aggregate Availability”); provided that until the
completion of one full fiscal quarter after the Effective Date, the Applicable
Spread shall be the applicable rate per annum set forth below in Category 1:

 

 

 

 

 

 

 

 

Average Aggregate
Availability

ABR
Spread

Eurocurrency
Spread

Canadian
Prime
Spread

BA
Drawing
Spread

Overnight
LIBO
Spread

Category 1
>$200,000,000

0.75%

1.75%

0.75%

1.75%

1.75%

Category 2
< $200,000,000 but >$125,000,000

1.00%

2.00%

1.00%

2.00%

2.00%

Category 3
< $125,000,000

1.25%

2.25%

1.25%

2.25%

2.25%

 

For purposes of the foregoing, the Applicable Spread shall be determined as of
the end of each fiscal quarter of the Company based upon the Aggregate Borrowing
Base Certificates that are delivered from time to time pursuant to Section 5.01
with respect to dates occurring during such fiscal quarter, with any changes to
the Applicable Spread resulting from changes in the category of Average
Aggregate Availability for any fiscal quarter to be effective retroactively as
of the first day after the end of such fiscal quarter; provided that the Average
Aggregate Availability shall be deemed to be in Category 3 (A) at any time that
an Event of Default has occurred and is continuing (other than an Event of
Default arising from the failure to deliver any Borrowing Base Certificate) or
(B) if the Company fails to deliver any Borrowing Base Certificate that is
required to be delivered pursuant to Section 5.01, during the period from the
expiration of the time for delivery thereof until five days after each such
Borrowing Base Certificate is so delivered; provided further that if any
Borrowing Base Certificate is at any time

 

--------------------------------------------------------------------------------


 

5

 

 

restated or otherwise revised or if the information set forth in any Borrowing
Base Certificate otherwise proves to be false or incorrect such that the
Applicable Spread would have been higher than was otherwise in effect during any
period, without constituting a waiver of any Default or Event of Default arising
as a result thereof, interest due under this Agreement shall be immediately
recalculated at such higher rate for any such applicable periods and shall be
due and payable on demand.

 

Notwithstanding the foregoing, the Applicable Spread in respect of any tranche
of Extended Commitments or any Revolving Loans made pursuant to any Extended
Commitments shall be the applicable percentages per annum set forth in the
relevant Extension Offer.

 

“Approved Fund” has the meaning assigned to such term in Section 9.04.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Attorney” has the meaning assigned to such term in Article VIII.

 

“Availability Period” means the period from and including the Effective Date to
but excluding Maturity Date.

 

“Available Commitments” means, at any time, the aggregate amount of the
Commitments then in effect minus the total Revolving Exposure at such time;
provided that in calculating the total Revolving Exposure for the purpose of
determining the Available Commitment pursuant to Section 2.12(a), the aggregate
principal amount of Swingline Loans then outstanding shall be deemed to be zero.

 

“Average Aggregate Availability” shall have the meaning set forth in the
definition of “Applicable Spread” set forth herein.

 

“BA Drawing” means B/As accepted and purchased, and any BA Equivalent Loan made
in lieu of such acceptance and purchase, on the same date and as to which a
single Contract Period is in effect.

 

“BA Equivalent Loan” means an extension of credit made by a Non BA Lender
pursuant to Section 2.21(j).

 

“Bankers’ Acceptance” and “B/A” means a bill of exchange, including a depository
bill issued in accordance with the Depository Bills and Notes Act (Canada),
denominated in Canadian Dollars, drawn by the Canadian Borrower and accepted by
a Facility B Lender and shall include a Discount Note except where the context
otherwise requires.

 

“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any of its Affiliates: (a) commercial credit
cards, (b) stored value cards, (c) purchasing cards and (d) treasury, depositary
or cash management services (including,

 

--------------------------------------------------------------------------------


 

6

 

 

without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services) or any similar transaction.

 

“Banking Services Obligations” of the Loan Parties, means any and all
obligations of the Loan Parties, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.

 

“Banking Services Reserves” means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding.

 

“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
USC. §§ 101 et seq., as amended, or any similar federal or state law for the
relief of debtors.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America (or any successor thereto).

 

“Bookrunners” means, individually or collectively, J.P. Morgan Securities LLC,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, Wells Fargo Capital Finance,
LLC and SunTrust Robinson Humphrey, Inc., in their respective capacities as
joint bookrunners hereunder.

 

“Borrower” or “Borrowers” means, individually or collectively, the Company, the
Canadian Borrower and the UK Borrower.

 

“Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2, duly completed
and filed by the UK Borrower within 30 days of the date of this Agreement, or
where the relevant Treaty Lender becomes a Lender after the date of this
Agreement, within 30 days of the date of the relevant Assignment and Assumption
executed by that Treaty Lender, which contains the scheme reference number and
jurisdiction of tax residence provided by the Treaty Lender to the UK Borrower
and the Administrative Agent.

 

“Borrower Representative” means the Company, in its capacity as contractual
representative of the Borrowers pursuant to Section 11.01.

 

“Borrowing” means (a) Revolving Loans of the same Facility, Type and currency,
made, converted or continued on the same date and, in the case of Eurocurrency
Loans, as to which a single Interest Period is in effect and, in the case of BA
Drawings, as to which a single Contract Period is in effect, (b) a Swingline
Loan and (c) a Protective Advance.

 

“Borrowing Base” means, individually and collectively, each of the Aggregate
Borrowing Base, the US Borrowing Base, the Canadian Borrowing Base and the UK
Borrowing Base.

 

“Borrowing Base Certificate” means, individually and collectively, each of the
Aggregate Borrowing Base Certificate, the US Borrowing Base Certificate, the
Canadian Borrowing Base Certificate and the UK Borrowing Base Certificate.

 

--------------------------------------------------------------------------------


 

7

 

 

“Borrowing Request” means a request by the Borrower Representative (or the
applicable Borrower) for a Borrowing of Revolving Loans, in accordance with
Section 2.03, in substantially the form of Exhibit G.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, (a) when used in connection with a Eurocurrency
Loan, any Swingline Loan made by the European Swingline Lender or any Facility B
Letter of Credit other than a Canadian Letter of Credit, the term “Business Day”
shall also exclude any day on which banks are not open for dealings in deposits
in the applicable currency in the London interbank market, (b) when used in
connection with a Facility B Swingline Loan, Facility B Letter of Credit or
Eurocurrency Loan, in each case denominated in Euros, the term “Business Day”
shall also exclude any day which is not a TARGET Day (as determined by the
Administrative Agent), (c) when used in connection with any UK Loan, UK
Swingline Loan or UK Letter of Credit, the term “Business Day” shall also
exclude any day on which commercial banks in London, England are authorized or
required by law to remain closed, (d) when used in connection with any Canadian
Loan or Canadian Letter of Credit or any Loan or Letter of Credit issued in
Canadian Dollars, the term “Business Day” shall also exclude any day on which
commercial banks in Toronto, Canada are authorized or required by law to remain
closed, (e) when used in connection with any Loan denominated in Sterling, the
term “Business Day” shall also exclude any day on which commercial banks in
London, England are authorized or required by law to remain closed and (f) when
used in connection with any Loan denominated in Yen, the term “Business Day”
shall also exclude any day on which commercial banks in Tokyo, Japan are
authorized or required by law to remain closed; provided further that
notwithstanding anything to the contrary in this definition, when used in
connection with any Loan denominated in Euros to the UK Borrower, the term
“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in London, England, are authorized or required by law to
remain closed.

 

“Canadian Administrative Agent” means JPMorgan Chase Bank, N.A., Toronto Branch,
in its capacity as administrative agent for the Facility B Lenders hereunder,
and its successors in such capacity (or such of its Affiliates as it may
designate from time to time).

 

“Canadian Availability” means (a) the lesser of (x) the Canadian Sublimit and
(y) the sum of (i) the Canadian Borrowing Base plus (ii) solely to the extent
the total Revolving Exposure relating to the Canadian Borrower exceeds the
Canadian Borrowing Base, the US Availability (calculated without giving effect
to any Canadian US Borrowing Base Utilization), minus (b) the total Revolving
Exposure relating to the Canadian Borrower.

 

“Canadian Benefit Plans” means any plan, fund, program, policy or agreement,
whether oral or written, formal or informal, funded or unfunded, insured or
uninsured, providing employee benefits, including medical, hospital care,
dental, sickness, accident, disability, life insurance, pension, retirement,
supplemental retirement or savings benefits, maintained by any Loan Party or any
Subsidiary of any Loan Party or under which any Loan Party or any Subsidiary of
any Loan Party has any actual or potential liability with respect to any
employee or former employee, but excluding any Canadian Pension Plans.

 

--------------------------------------------------------------------------------


 

8

 

 

“Canadian Borrower” means Kate Spade Canada Inc.

 

“Canadian Borrowing Base” means, at any time, with respect to the Canadian Loan
Parties, the sum of:

 

(a)        100% of the aggregate cash balances denominated in dollars, Canadian
Dollars, Euros, Sterling or Yen in depositary accounts of the Canadian Loan
Parties constituting investment accounts that are held at JPMorgan Chase Bank,
N.A. or any Affiliate thereof approved by the Administrative Agent and subject
to an Account Control Agreement and upon which the Canadian Collateral Agent has
a first priority perfected Lien for the benefit of the Agents, the applicable
Lenders and the applicable Issuing Banks, subject only to Liens permitted
pursuant to Section 6.02(f), plus

 

(b)        (the sum of (i) the product of (A) 85% multiplied by (B) the Canadian
Loan Parties’ Eligible Accounts at such time, minus the Dilution Reserve related
to the Canadian Loan Parties, and (ii) the product of (A) 90% multiplied by
(B) the Canadian Loan Parties’ Eligible Credit Card Account Receivables at such
time, plus

 

(c)        the product of (i) either (A) 90% multiplied by the Low Season or
(B) 92.5% multiplied by the High Season, as applicable, Net Orderly Liquidation
Value percentage in respect of Retail Inventory identified in the most recent
Inventory appraisal ordered by the Administrative Agent multiplied by (ii) the
Canadian Loan Parties’ Eligible Retail Inventory (other than Eligible LC
Inventory), valued at the lower of cost (determined on a first-in-first-out
basis) or market value, at such time, plus

 

(d)        the product of (i) either (A) 90% multiplied by the Low Season or
(B) 92.5% multiplied by the High Season, as applicable, Net Orderly Liquidation
Value percentage in respect of Wholesale Inventory identified in the most recent
Inventory appraisal ordered by the Administrative Agent multiplied by (ii) the
Canadian Loan Parties’ Eligible Wholesale Inventory (other than Eligible LC
Inventory), valued at the lower of cost (determined on a first-in-first-out
basis) or market value, at such time, plus

 

(e)        the product of (i) either (A) 90% multiplied by the Low Season or
(B) 92.5% multiplied by the High Season, as applicable, Net Orderly Liquidation
Value percentage in respect of Retail Inventory identified in the most recent
Inventory appraisal ordered by the Administrative Agent multiplied by (ii) the
Canadian Loan Parties’ Eligible Retail LC Inventory, valued at the lower of cost
(determined on a first-in-first-out basis) or market value, at such time, plus

 

(f)        the product of (i) either (A) 90% multiplied by the Low Season or
(B) 92.5% multiplied by the High Season, as applicable, Net Orderly Liquidation
Value percentage in respect of Wholesale Inventory identified in the most recent
Inventory appraisal ordered by the Administrative Agent multiplied by (ii) the
Canadian Loan Parties’ Eligible Wholesale LC Inventory, valued at the lower of
cost (determined on a first-in-first-out basis) or market value, at such time,
minus

 

(g)        without duplication, applicable Reserves established by the
Administrative Agent in its Permitted Discretion.

 

--------------------------------------------------------------------------------


 

9

 

 

The Administrative Agent may, in its Permitted Discretion, adjust Reserves
(subject to Section 9.02(b)) used in computing the Aggregate Borrowing Base and
the Canadian Borrowing Base, with any such changes to be effective two Business
Days after delivery of notice thereof to the Borrower Representative and the
Lenders.  The Canadian Borrowing Base at any time shall be determined by
reference to the most recent Canadian Borrowing Base Certificate delivered to
the Administrative Agent pursuant to Section 5.01(g) of this Agreement.

 

“Canadian Borrowing Base Certificate” means a certificate, signed and certified
as accurate and complete by a Financial Officer of the Borrower Representative,
in substantially the form of Exhibit B-3.

 

“Canadian Collateral Agent” means JPMorgan Chase Bank, N.A., Toronto Branch, in
its capacity as collateral agent, security trustee and fondé de pouvoir for
itself, the Administrative Agent, the Issuing Banks and the Lenders, and its
successors in such capacity (or such of its Affiliates as it may designate from
time to time).

 

“Canadian Dollars” and “C$” means dollars in the lawful currency of Canada.

 

“Canadian Funding Office” means the office of JPMorgan Chase Bank, N.A., Toronto
Branch specified in Section 9.01 or such other office as may be specified from
time to time by the Administrative Agent by written notice to the Canadian
Borrower and the relevant Lenders.

 

“Canadian Group Member” means any Subsidiary of the Company (including the
Canadian Borrower) organized under the laws of Canada or any province or other
political subdivision thereof.

 

“Canadian Letter of Credit” means any Letter of Credit or similar instrument
(including a bank guarantee) acceptable to the applicable Issuing Bank issued
hereunder for the purpose of providing credit support for the Canadian Borrower.

 

“Canadian Loans” means, individually and collectively, the Canadian Revolving
Loans, the Canadian Swingline Loans and the Canadian Protective Advances.

 

“Canadian Loan Party” means any Loan Party (including the Canadian Borrower)
organized under the laws of Canada or any province or other political
subdivision thereof.

 

“Canadian Pension Plans” means any pension plan, supplemental pension,
retirement savings, deferred profit sharing or other retirement income plan or
arrangement of any kind, registered or unregistered, established, maintained or
contributed to by a Loan Party or any Subsidiary of a Loan Party for its
employees or former employees, but does not include the Canada Pension Plan or
the Quebec Pension Plan as maintained by the Government of Canada or the
Province of Quebec, respectively.

 

“Canadian Prime Rate” means on any day, the greater of (a) the annual rate of
interest announced from time to time by the Canadian Administrative Agent as
being its reference rate then in effect for determining interest rates on
Canadian Dollar-denominated commercial loans made by it in Canada and (b) the
CDOR Rate for a one month term in effect from time to time plus 100 basis points
per annum.

 

--------------------------------------------------------------------------------


 

10

 

 

“Canadian Prime Rate Loan” means a Loan denominated in Canadian Dollars the rate
of interest applicable to which is based upon the Canadian Prime Rate.

 

“Canadian Protective Advance” has the meaning assigned to such term in
Section 2.04.

 

“Canadian Revolving Loan” means a Revolving Loan made to the Canadian Borrower.

 

“Canadian Security Agreement” means that certain Amended and Restated Canadian
Pledge and Security Agreement dated April 18, 2013, between the Canadian Loan
Parties party thereto and the Canadian Collateral Agent for the benefit of the
Agents, the applicable Lenders and the applicable Issuing Banks, as the same may
be amended, restated or otherwise modified from time to time, and any other
pledge or security agreement entered into, on or after the date of this
Agreement, by any other Canadian Loan Party (as required by this Agreement or
any other Loan Document for the purpose of creating a Lien on the property of
any Canadian Loan Party (or any other property located in the Canada)), as the
same may be amended, restated or otherwise modified from time to time.

 

“Canadian Sublimit” means $40,000,000, as such sublimit may be reduced or
terminated in accordance with Section 2.09.

 

“Canadian Swingline Lender” means JPMorgan Chase Bank, N.A., Toronto Branch, in
its capacity as lender of Canadian Swingline Loans hereunder, and its successors
and assigns in such capacity.

 

“Canadian Swingline Loan” has the meaning assigned to such term in
Section 2.05(a)(iv).

 

“Canadian US Borrowing Base Utilization” means the excess of (i) the total
Revolving Exposure relating to the Canadian Borrower minus (ii) the Canadian
Borrowing Base.

 

“Capital Expenditures” means, for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries (it being
understood that “Capital Expenditures” shall not include any portion of the
purchase price of a Permitted Acquisition that is required to be capitalized
under GAAP).

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a consolidated balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

 

“CDOR Rate” means on any day, with respect to a particular term as specified
herein, the annual rate of discount or interest which is the arithmetic average
of the discount rates for such term applicable to Canadian Dollar bankers’
acceptances identified as such on the Reuters Screen CDOR Page at approximately
10:00 A.M. on such day, or if such day is not a Business

 

--------------------------------------------------------------------------------


 

11

 

 

Day, then on the immediately preceding Business Day (as adjusted by the Canadian
Administrative Agent after 10:00 A.M. to reflect any error in any posted rate or
in the posted average annual rate).  If the rate does not appear on the Reuters
Screen CDOR Page as contemplated above, then the CDOR Rate on any day shall be
calculated as the arithmetic average of the annual discount rates for such term
applicable to Canadian Dollar bankers’ acceptances of, and as quoted by, the
Schedule I Reference Banks, as of 10:00 A.M. on that day, or if that day is not
a Business Day, then on the immediately preceding Business Day.

 

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of Section 13(d) of the Securities Exchange Act of 1934 and the
rules and regulations of the U.S. Securities and Exchange Commission thereunder
as in effect on the date hereof) of Equity Interests representing more than 50%
of the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests of the Company; (b) occupation of a majority of the seats
(other than vacant seats) on the board of directors of the Company by Persons
who were neither (i) nominated by the board of directors of the Company, or a
committee thereof, nor (ii) appointed by directors so nominated; (c) the Company
shall cease to own, directly or indirectly, free and clear of all Liens or other
encumbrances (other than Liens created pursuant to any Loan Document), 100% of
the outstanding voting Equity Interests of the Borrowers (other than the
Company) on a fully diluted basis (other than any directors’ qualifying shares
of any Borrower); or (d) the occurrence of a Change of Control (or any other
defined term having a similar purpose) as defined in the 2011 Notes
Documentation.

 

“Change in Law” means (a) the adoption of any law, rule, regulation, treaty,
practice or concession after the date of this Agreement, (b) any change in any
law, rule, regulation, treaty, practice or concession or in the interpretation
or application thereof by any Governmental Authority after the date of this
Agreement, (c) compliance by any Lender or any Issuing Bank (or, for purposes of
Section 2.15(a)(b), by any lending office of such Lender or such Issuing Bank or
by such Lender’s or such Issuing Bank’s holding company, if any) with any
request, guideline, directive, notice, ruling, statement or policy or practice
statement (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement, (d) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, regardless of the date enacted,
adopted, issued or implemented or (e) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements and
directives thereunder or issued in connection therewith or in implementation
thereof, regardless of the date enacted, adopted, issued or implemented.

 

“Charges” has the meaning assigned to such term in Section 9.17.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or Protective Advances.

 

--------------------------------------------------------------------------------


 

12

 

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means any and all property or rights owned, leased or operated by a
Person covered by the Collateral Documents and any and all other property or
rights owned, leased or operated by any Loan Party, now existing or hereafter
acquired, that may at any time be or become subject to a security interest or
Lien in favor of the applicable Collateral Agent (on behalf of the Agents, the
Lenders, and the Issuing Banks) pursuant to the Collateral Documents in order to
secure the Secured Obligations.

 

“Collateral Access Agreement” means, individually and collectively, each
“Collateral Access Agreement” referred to in any Security Agreement.

 

“Collateral Agent” means, individually and collectively, the US Collateral
Agent, Canadian Collateral Agent and European Collateral Agent.

 

“Collateral Document” means, individually and collectively, each Security
Agreement, each Mortgage, and each other document granting a Lien upon any of
the Collateral as security for payment of the Secured Obligations.

 

“Collection Account” means, individually and collectively, each “Collection
Account” referred to in any Security Agreement.

 

“Commitment” means, with respect to each Lender, individually and collectively,
the Facility A Commitment, the Facility B Commitment and any Extended Commitment
of such Lender.

 

“Commitment Schedule” means the Schedule attached hereto as Schedule 1.01(a).

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Company” means Fifth & Pacific Companies, Inc., a Delaware corporation.

 

“Company Plan” means any Plan, Foreign Pension Plan or Foreign Benefit
Arrangement, whether in effect on the date hereof or hereafter adopted.

 

“Confidential Information Memorandum” means the Confidential Information
Memorandum dated March 11, 2013 relating to the Borrowers and the Transactions.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income from
Continuing Operations Attributable (determined in accordance with GAAP) to the
Company for such period plus (a) without duplication and to the extent reflected
as a charge in the statement of such Consolidated Net Income for such period,
the sum of (i) income or franchise tax expense for such period,
(ii) Consolidated Interest Expense for such period, (iii) all amounts
attributable to depreciation and amortization expense for such period, (iv) any
items of loss resulting from the sale of assets other than in the ordinary
course of business for such period, (v) any non-cash charges for tangible or
intangible impairments or asset write downs for such period (excluding any write
downs for write-offs of Inventory), (vi) any other extraordinary non-cash
charges for

 

--------------------------------------------------------------------------------


 

13

 

 

such period (but excluding any non-cash charge in respect of an item that was
included in Consolidated Net Income in a prior period and any non-cash charge
that relates to the write-down or write-off of inventory), (vii) cash
restructuring charges, cash charges in connection with store closure and other
non-recurring cash charges, in each case, related to cost reduction and brand
exiting related activities in an aggregate amount not to exceed $10,000,000 for
any Test Period, (viii) any extraordinary and non-recurring fees and expenses
incurred during such period, or any amortization thereof for such period, in
connection with any acquisition, Investment, asset disposition, issuance or
repayment of debt, issuance of equity securities, refinancing transaction or
amendment or other modification of any debt instrument (in each case, including
any such transaction consummated prior to the Effective Date and any such
transaction undertaken but not completed), in an aggregate amount for this
clause (viii) not to exceed $20,000,000 during the term of this Agreement and
(ix) any expenses or charges incurred in connection with the offering of any
2012 Add-On Notes in the second and third fiscal quarters of fiscal year 2012 in
an aggregate amount for this clause (ix) not to exceed $4,000,000, minus
(b) without duplication and to the extent included in Consolidated Net Income,
(i) any items of gain resulting from the sale of assets other than in the
ordinary course of business for such period, (ii) any cash payments made during
such period in respect of non-cash charges described in clause (a)(v) or
(a)(vi) taken in a prior period and (iii) any interest income for such period
and (iv) any extraordinary gains and any non-cash items of income for such
period, all calculated for the Company and its Subsidiaries on a consolidated
basis in accordance with GAAP.  Notwithstanding anything to the contrary set
forth herein, for purposes of calculating the Fixed Charge Coverage Ratio,
Consolidated EBITDA shall include discontinued operations of the Company and its
Subsidiaries, as defined by GAAP, until the applicable restated financial
statements reflecting such discontinuation are available.

 

“Consolidated Interest Expense” means, with reference to any period, total
interest expense (including that attributable to Capital Lease Obligations) of
the Company and its Subsidiaries for such period with respect to all outstanding
Indebtedness of the Company and its Subsidiaries (including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under Swap Agreements in respect of
interest rates to the extent such net costs are allocable to such period in
accordance with GAAP), calculated on a consolidated basis for the Company and
its Subsidiaries for such period in accordance with GAAP.

 

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Company and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary or is
merged into or consolidated or amalgamated with the Company or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a
Subsidiary) in which the Company or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by the
Company or such Subsidiary in the form of dividends or similar distributions and
(c) the undistributed earnings of any Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any contractual obligation (other
than under any Loan Document) or Requirement of Law applicable to such
Subsidiary.

 

--------------------------------------------------------------------------------


 

14

 

 

“Contract Period” means the term selected by the Canadian Borrower applicable to
Bankers’ Acceptances in accordance with Section 2.21(b).

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Card Account Receivables” means any receivables due to any Loan Party
from the credit card issuer or applicable electronic payment service provider in
connection with purchases from and other goods and services provided by such
Loan Party (a) on the following credit cards: Visa, MasterCard, American
Express, Diners Club, Discover, JCB, Carte Blanche and such other credit cards
as the Administrative Agent shall reasonably approve from time to time and
(b) from PayPal, GSI Commerce or any other e-commerce services provider or
electronic payment services provider as the Administrative Agent shall
reasonably approve from time to time, in each case which have been earned by
performance by such Loan Party but not yet paid to such Loan Party by the credit
card issuer, credit card processor or electronic payment services provider, as
applicable.

 

“Credit Exposure” means, as to any Facility A Lender or Facility B Lender at any
time, the sum of (a) such Lender’s Facility A Revolving Exposure or Facility B
Revolving Exposure, as applicable, at such time, plus (b) an amount equal to its
Applicable Percentage, if any, of the aggregate principal amount of Facility A
Protective Advances or Facility B Protective Advances, as applicable,
outstanding at such time.

 

“Currency of Payment” has the meaning assigned to such term in Section 9.19.

 

“Custodian” has the meaning assigned to such term in Article VIII.

 

“Customer Credit Liability Reserves” means, at any time, 50% of the aggregate
remaining value at such time of outstanding gift certificates and gift cards
sold by the Loan Parties entitling the holder thereof to use all or a portion of
the certificate or gift card to pay all or a portion of the purchase price of
Inventory.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit or Swingline Loans within three Business Days of the date
required to be funded by it hereunder, (b) notified any Borrower, the
Administrative Agent, any Issuing Bank, any Swingline Lender or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
other agreements in which it commits to

 

--------------------------------------------------------------------------------


 

15

 

 

extend credit, (c) failed, within three Business Days after request by the
applicable Administrative Agent, to confirm that it will comply with the terms
of this Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans,
(d) otherwise failed to pay over to the applicable Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within three
Business Days of the date when due, unless the subject of a good faith dispute,
or (e) (i) become or is insolvent or has a parent company that has become or is
insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, interim receiver, receiver and manager, administrator,
liquidator, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, interim receiver, receiver and manager, administrator, liquidator,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment.

 

“Departing Lender” has the meaning assigned to such term in Section 2.19(b).

 

“Deposit Account Control Agreement” means, individually and collectively, each
“Deposit Account Control Agreement” referred to in any Security Agreement or, in
the case of any Security Agreement other than the US Security Agreement or the
Canadian Security Agreement, any similar documentation or requirements necessary
to perfect the security over the subject account referred to in such Security
Agreement.

 

“Dilution Factors” means, without duplication, with respect to any period, the
aggregate amount of all deductions, credit memos, returns, adjustments,
allowances, bad debt write-offs and other non-cash credits which are recorded to
reduce accounts receivable in a manner consistent with current and historical
accounting practices of the Loan Parties.

 

“Dilution Ratio” means, at any date, the amount (expressed as a percentage)
equal to (a) the aggregate amount of the applicable Dilution Factors for the 12
most recently ended fiscal months divided by (b) total gross sales of the
applicable Loan Parties for the 12 most recently ended fiscal months.

 

“Dilution Reserve” means, at any date, the applicable Dilution Ratio multiplied
by the Eligible Accounts of the applicable Loan Parties, as the context may
require, on such date; provided that at all times that the Dilution Ratio is
less than 5.0%, the Dilution Reserve shall be zero.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters existing on the Effective Date and disclosed on Schedule
3.06.

 

“Discount Note” means a non-interest bearing promissory note denominated in
Canadian Dollars, substantially in the form of Exhibit F, issued by the Canadian
Borrower to a Non BA Lender to evidence a BA Equivalent Loan.

 

“Discount Proceeds” means for any Bankers’ Acceptance issued hereunder, an
amount calculated on the applicable Borrowing date or date of conversion or
continuation by multiplying

 

--------------------------------------------------------------------------------


 

16

 

 

(a) the face amount of the Bankers’ Acceptance by (b) the quotient obtained by
dividing (i) one by (ii) the sum of one plus the product of (A) the Discount
Rate applicable to the Bankers’ Acceptance and (B) a fraction, the numerator of
which is the applicable Contract Period and the denominator of which is 365,
with the quotient being rounded up or down to the fifth decimal place and .00005
being rounded up.

 

“Discount Rate” means with respect to an issue of Bankers’ Acceptances with the
same maturity date, (a) for a Revolving Lender which is a Schedule I Lender, the
CDOR Rate for the appropriate term and (b) for a Revolving Lender which is not a
Schedule I Lender, the arithmetic average (rounded upwards to the nearest
multiple of 0.01%) of the actual discount rates (expressed as annual rates) for
B/As for such term accepted by the Schedule II/III Reference Banks established
in accordance with their normal practices at or about 10:00 A.M. (Toronto time)
on the date of issuance but not to exceed the actual rate of discount applicable
to B/As established pursuant to clause (a) for the same B/A issue plus 10 basis
points per annum.

 

“Document” has the meaning assigned to such term in the US Security Agreement.

 

“Documentation Agent” means, individually and collectively, Wells Fargo Capital
Finance, LLC and SunTrust Bank, in their respective capacities as Documentation
Agent.

 

“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount expressed in Euros, Sterling, Canadian Dollars, Yen or any other currency
other than dollars, the amount of dollars that would be required to purchase the
amount of such currency based upon the Spot Selling Rate as of such date of
determination and (b) with respect to any amount expressed in dollars, such
amount.

 

“dollars” or “$” means the lawful money of the United States of America unless
otherwise specified.

 

“Domestic Subsidiary” means any Subsidiary organized under the laws of any
jurisdiction within the United States.

 

“Draft” means (i) a blank bill of exchange, within the meaning of the Bills of
Exchange Act (Canada), drawn by the Canadian Borrower on a Facility B Lender,
denominated in Canadian Dollars and bearing such distinguishing letters and
numbers as such Lender may determine, but which at such time, except as
otherwise provided herein, has not been completed or accepted by such Lender or
(ii) a depository bill within the meaning of the Depository Bills and Notes Act
(Canada); provided however that the Administrative Agent may require such
Facility B Lender to use a general form of Bankers’ Acceptance satisfactory to
the Canadian Borrower and such Lender, each acting reasonably, provided by the
Administrative Agent for such purpose in place of the Lender’s own form.

 

“DTTP Scheme” has the meaning assigned to such term in Section 2.17(f).

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

--------------------------------------------------------------------------------


 

17

 

 

“Eligible Accounts” means, at any time, the Accounts of any Loan Party which in
accordance with the terms hereof are eligible as the basis for the extension of
Revolving Loans and Swingline Loans and the issuance of Letters of Credit
hereunder.  Eligible Accounts shall not include any Account:

 

(a)                               which is not subject to a first priority
perfected security interest in favor of the applicable Collateral Agent (for the
benefit of the Agents, the applicable Lenders and the applicable Issuing Banks)
(which, in the case of Accounts of the UK Loan Parties, shall mean a first
priority assignment by way of security or a first priority fixed charge (and
shall not mean a first priority floating charge));

 

(b)                              which is subject to any Lien other than (i) a
Lien in favor of the applicable Collateral Agent (for the benefit of the Agents,
the applicable Lenders, the applicable Issuing Banks and any other holder of
applicable Secured Obligations), (ii) a Permitted Encumbrance pursuant to clause
(a) of the definition of “Permitted Encumbrance” which does not have priority
over the Lien in favor of the applicable Collateral Agent (for the benefit of
the Agents, the applicable Lenders and the applicable Issuing Banks),
(iii) Prior Claims that are unregistered and that secure amounts that are not
yet due and payable and (iv) the Permitted Second Priority Lien;

 

(c)                               (i) with respect to which the scheduled due
date is more than 60 days after the original invoice date, (ii) which is unpaid
more than (A) 120 days (or, with respect to Royalty Accounts, 180 days) after
the date of the original invoice therefor; or (B) 60 days after the original due
date, or (iii) which has been written off the books of the applicable Loan Party
or otherwise designated as uncollectible (in determining the aggregate amount
from the same Account Debtor that is unpaid hereunder there shall be excluded
the amount of any net credit balances relating to Accounts due from an Account
Debtor which are unpaid more than 120 days from the date of invoice or more than
60 days from the due date);

 

(d)                             which is owing by an Account Debtor for which
more than 50% of the Accounts owing from such Account Debtor and its Affiliates
are ineligible hereunder (it being understood that in making any such
determination, the face amount of the ineligible Accounts owing from such
Account Debtor shall be reduced by the amount of all actual discounts (including
early pay discounts), claims, credits or credits pending, promotional program
allowances, price adjustments or other allowances (including any amount that any
Loan Party may be obligated to rebate to an Account Debtor pursuant to the terms
of any agreement or understanding (written or oral)) applicable thereto);

 

(e)                               which is owing by an Account Debtor to the
extent the aggregate amount of Accounts owing from such Account Debtor and its
Affiliates to the Canadian Loan Parties, the UK Loan Parties or the US Loan
Parties, as applicable, exceeds 10% of the aggregate amount of Eligible Accounts
of the applicable Loan Parties; provided that (i) no Accounts owing by Macy’s,
Kohl’s, JCPenney’s or TJX shall be ineligible solely because of this clause
(e) unless the aggregate amount of Accounts owing from any such Account Debtor
and its Affiliates to such applicable Loan Parties exceeds (x) 25%, in the case
of Kohl’s, Macy’s and JCPenney’s and (y) 15%, in the case of TJX, in each case,
of

 

--------------------------------------------------------------------------------


 

18

 

 

the aggregate amount of Eligible Accounts of such applicable Loan Parties,
(ii) no Accounts of any Canadian Loan Party owing by Hudson Bay, Sears or Costco
shall be ineligible solely because of this clause (e) unless the aggregate
amount of Accounts owing from any such Account Debtor and its Affiliates to the
Canadian Loan Parties exceeds (x) 25%, in the case of Hudson Bay and (y) 20%, in
the case of Sears and Costco, in each case, of the aggregate amount of Eligible
Accounts of the Canadian Loan Parties, (iii) no Accounts of any UK Loan Party
owing by 1927 Ltd. or Elmec Sport shall be ineligible solely because of this
clause (e) unless the aggregate amount of Accounts owing from any such Account
Debtor and its Affiliates to the UK Loan Parties exceeds the lesser of 35% and
$4,000,000, in each case, of the aggregate amount of Eligible Accounts of the UK
Loan Parties and (iv) no Accounts owing by any Investment Grade Account Debtor
shall be ineligible solely because of this clause (e);

 

(f)                                with respect to which any covenant,
representation, or warranty contained in this Agreement or in any applicable
Security Agreement has been breached or is not true;

 

(g)                              which (i) does not arise from the sale of goods
or performance of services (for the avoidance of doubt, Royalty Accounts shall
be deemed to arise from the performance of services) in the ordinary course of
business, (ii) is not evidenced by an invoice or other documentation reasonably
satisfactory to the Administrative Agent which has been sent to the Account
Debtor, (iii) represents a progress billing, (iv) is contingent upon any Loan
Party’s completion of any further performance, (v) represents a sale on a
bill-and-hold, guaranteed sale, sale-and-return, sale on approval, consignment,
cash-on-delivery or any other repurchase or return basis or (vi) relates to
payments of interest or service or finance charges;

 

(h)                              for which the goods giving rise to such Account
have not been shipped to the Account Debtor or for which the services giving
rise to such Account have not been performed by the applicable Loan Party or
which is otherwise recorded as deferred revenue or if such Account was invoiced
more than once;

 

(i)                                  with respect to which any check or other
instrument of payment has been returned uncollected for any reason to the extent
of such returned payment;

 

(j)                                  which is owed by an Account Debtor that
(i) has applied for or been the subject of a petition or application for,
suffered, or consented to the appointment of any receiver, custodian, trustee,
administrator, liquidator or similar official for such Account Debtor of its
assets, (ii) has had possession of all or a material part of its property taken
by any receiver, custodian, trustee or liquidator, (iii) has filed, or had filed
against it, under any Insolvency Laws, any assignment, application, request or
petition for liquidation, reorganization, compromise, arrangement, adjustment of
debts, stay of proceedings, adjudication as bankrupt, winding-up, or voluntary
or involuntary case or proceeding, (iv) has admitted in writing its inability to
pay its debts as they become due, or (v) has ceased operation of its business;

 

--------------------------------------------------------------------------------


 

19

 

 

(k)                              which is owed by an Account Debtor which
(i) does not maintain its chief executive office (or its domicile, for the
purposes of the Quebec Civil Code) in the United States, Canada or, solely with
respect to any Account Debtor of any UK Loan Party (or, with respect to Accounts
in an aggregate amount not to exceed $10,000,000, any Account Debtor of any US
Loan Party or Canadian Loan Party), Norway, Switzerland or any Permitted
European Member State or (ii) is not organized under any applicable law of the
United States, any state of the United States or the District of Columbia,
Canada or any province or other political subdivision of Canada or, solely with
respect to any Account Debtor of any UK Loan Party (or, with respect to Accounts
in an aggregate amount not to exceed $10,000,000, any Account Debtor of any US
Loan Party or Canadian Loan Party), Norway, Switzerland or any Permitted
European Member State, unless, in any such case, such Account is backed by a
letter of credit reasonably acceptable to the Administrative Agent which is in
the possession of, has been assigned to and is directly drawable by the
Administrative Agent;

 

(l)                                  which is owed in any currency other than
(i) dollars, Euros, or Canadian Dollars, with respect to Accounts of the
Canadian Loan Parties, (ii) dollars, Canadian Dollars, or Euros, with respect to
Accounts of the US Loan Parties or (iii) dollars, Euros, or Sterling, with
respect to Accounts of the UK Loan Parties;

 

(m)                          which is owed by the government (or any department,
agency, public corporation, or instrumentality thereof, excluding states of the
United States of America) of any country except to the extent that the subject
Account Debtor is (i) the federal government of the United States of America
and, with respect to Accounts in excess of $5,000,000 (individually or in the
aggregate) at any time, has complied with the Federal Assignment of Claims Act
of 1940, as amended (31 USC. § 3727 et seq. and 41 USC. § 15 et seq.), (ii) the
federal government of Canada and has complied with the Financial Administration
Act (Canada), as amended, (iii) the federal government of the Netherlands or
(iv) the federal government of Germany, as applicable, and any other steps
necessary to perfect the Lien of the applicable Collateral Agent in such Account
have been complied with to the satisfaction of such applicable Collateral Agent;

 

(n)                              which is owed by any Affiliate, employee,
officer, director, agent or stockholder (other than any stockholder of the
Company) of any Loan Party;

 

(o)                              which is evidenced by any promissory note,
judgment, chattel paper or instrument;

 

(p)                              which is owed by an Account Debtor or any
Affiliate of such Account Debtor to which any Loan Party is indebted, but only
to the extent of such indebtedness, or is subject to any security, deposit,
progress payment, retainage or other similar advance made by or for the benefit
of an Account Debtor, in each case to the extent thereof;

 

(q)                              which is subject to any counterclaim,
deduction, defense, setoff or dispute but only to the extent of any such
counterclaim, deduction, defense, setoff or dispute;

 

--------------------------------------------------------------------------------


 

20

 

 

(r)                                 which is owed by an Account Debtor located
in any jurisdiction which requires filing of a “Notice of Business Activities
Report” or other similar report in order to permit such Loan Party to seek
judicial enforcement in such jurisdiction of payment of such Account, unless
such Loan Party has filed such report or qualified to do business in such
jurisdiction;

 

(s)                                with respect to which such Loan Party has
made any agreement with the Account Debtor for any reduction thereof, other than
discounts and adjustments given in the ordinary course of business, or any
Account which was partially paid and such Loan Party created a new receivable
for the unpaid portion of such Account;

 

(t)                                 which does not comply in all material
respects with the requirements of all applicable laws and regulations, whether
federal, provincial, territorial, state or local, including without limitation
the Federal Consumer Credit Protection Act, the Federal Truth in Lending Act and
Regulation Z of the Board;

 

(u)                              which is for goods that have been sold under a
purchase order or pursuant to the terms of a contract or other agreement or
understanding (written or oral) that indicates or purports that any Person other
than such Loan Party has or has had an ownership interest in such goods, or
which indicates any party other than such Loan Party as payee or remittance
party;

 

(v)                              which was created on cash on delivery terms;

 

(w)                          which is subject to any limitation on assignments
or other security interests (whether arising by operation of law, by agreement
or otherwise), unless the applicable Collateral Agent has determined that such
limitation is not enforceable;

 

(x)                              which is governed by the laws of any
jurisdiction other than the United States, any state thereof or the District of
Columbia, Canada or any province or other political subdivision of Canada (with
respect to an Account Debtor of any Canadian Loan Party) or England and Wales
(with respect to an Account Debtor of any UK Loan Party);

 

(y)                              in respect of which the Account Debtor is a
consumer within applicable consumer protection legislation;

 

(z)                               which was acquired or originated by any Person
acquired directly or indirectly by the Company after the date hereof until such
time as a field exam in respect of such Accounts reasonably satisfactory to the
Administrative Agent, in its Permitted Discretion, has been completed;

 

(aa)                        which is owed by an Account Debtor in respect of
which the Company or any of its Subsidiaries has received notice of any
proceedings or actions which are threatened or pending against such Account
Debtor which would reasonably be expected to affect the value of the Account as
Collateral or the likelihood of payment by the Account Debtor;

 

(bb)                      which is a Credit Card Account Receivable;

 

--------------------------------------------------------------------------------


 

21

 

 

(cc)                        which is not owned by a Loan Party or such Loan
Party does not have good or marketable title to such Account; or

 

(dd)                    which the Administrative Agent in its Permitted
Discretion determines may not be paid by reason of the Account Debtor’s
inability to pay.

 

In determining the amount of an Eligible Account, the face amount of an Account
may, in the Administrative Agent’s Permitted Discretion, be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all sales, advances or prepayments, accrued and actual discounts (including
early pay discounts), claims, credits or credits pending, promotional program
allowances, price adjustments, finance charges or other allowances (including
any amount that any Loan Party may be obligated to rebate to an Account Debtor
pursuant to the terms of any agreement or understanding (written or oral)) and
(ii) the aggregate amount of all cash received in respect of such Account but
not yet applied by such Loan Party to reduce the amount of such Account. 
Standards of eligibility may be made more restrictive (and such increased
restrictiveness subsequently reversed in whole or in part) from time to time
solely by the Administrative Agent in the exercise of its Permitted Discretion,
with any such changes to be effective two Business Days after delivery of notice
thereof to the Borrower Representative and the Lenders.

 

“Eligible Credit Card Account Receivable” means any Credit Card Account
Receivable that (i) has been earned and represents the bona fide amounts due to
a Loan Party from a credit card processor and/or credit card issuer, and in each
case originated in the ordinary course of business of the applicable Loan Party
and (ii) is not excluded as an Eligible Credit Card Account Receivable pursuant
to any of clauses (a) through (i) below.  Without limiting the foregoing, to
qualify as an Eligible Credit Card Account Receivable, a Credit Card Account
Receivable shall indicate no person other than a Loan Party as payee or
remittance party.  Eligible Credit Card Account Receivable shall not include any
Credit Card Account Receivable if:

 

(a)                               such Credit Card Account Receivable is not
owned by a Loan Party or such Loan Party does not have good or marketable title
to such Credit Card Account Receivable;

 

(b)                              such Credit Card Account Receivable does not
constitute an “Account” (as defined in the UCC or, with respect to the Canadian
Borrower, the PPSA) or such Credit Card Account Receivable has been outstanding
more than five Business Days;

 

(c)                               the credit card issuer or credit card
processor of the applicable credit card with respect to such Credit Card Account
Receivable is the subject of any bankruptcy or insolvency proceedings;

 

(d)                             such Credit Card Account Receivable is not a
valid, legally enforceable obligation of the applicable credit card issuer with
respect thereto;

 

(e)                               such Credit Card Account Receivable is not
subject to a properly perfected first priority security interest in favor of the
applicable Collateral Agent (for the benefit of the Agents, the applicable
Lenders and the applicable Issuing Banks), or is subject to any Lien whatsoever
other than any Lien created pursuant to the Loan Documents, any

 

--------------------------------------------------------------------------------


 

22

 

 

Permitted Encumbrances contemplated by the processor agreements and for which
appropriate Reserves (as determined by the Administrative Agent in its Permitted
Discretion) have been established and the Permitted Second Priority Lien;

 

(f)                                such Credit Card Account Receivable does not
conform in all material respects to all representations, warranties or other
provisions in the Loan Documents or in the credit card agreements relating to
such Credit Card Account Receivable;

 

(g)                              such Credit Card Account Receivable is subject
to risk of set-off, non-collection or not being processed due to unpaid and/or
accrued credit card processor fee balances, to the extent of the lesser of the
balance of such Credit Card Account Receivable or unpaid credit card processor
fees;

 

(h)                              such Credit Card Account Receivable is
evidenced by “chattel paper” or an “instrument” of any kind unless such “chattel
paper” or “instrument” is in the possession of the Administrative Agent, and to
the extent necessary or appropriate, endorsed to the Administrative Agent; or

 

(i)                                  such Credit Card Account Receivable does
not meet such other usual and customary eligibility criteria for Credit Card
Account Receivables as the Administrative Agent may determine from time to time
in its Permitted Discretion.

 

In determining the amount to be so included in the calculation of the value of
an Eligible Credit Card Account Receivable, the face amount thereof shall be
reduced by, without duplication, to the extent not reflected in such face
amount, (i) the amount of all customary fees and expenses in connection with any
credit card arrangements and (ii) the aggregate amount of all cash received in
respect thereof but not yet applied by the Loan Party to reduce the amount of
such Eligible Credit Card Account Receivable.

 

“Eligible Inventory” means, at any time, the Inventory of a Loan Party which in
accordance with the terms hereof is eligible as the basis for the extension of
Revolving Loans and Swingline Loans and the issuance of Letters of Credit
hereunder.  Eligible Inventory shall not include any Inventory:

 

(a)                               which is not subject to a first priority
perfected Lien in favor of the applicable Collateral Agent (for the benefit of
the Agents, the applicable Lenders and the applicable Issuing Banks) governed by
the laws of the jurisdiction in which the Inventory in question is located;

 

(b)                              which is subject to any Lien other than (i) a
Lien in favor of the applicable Collateral Agent (for the benefit of the Agents,
the applicable Lenders, the applicable Issuing Banks and any other holder of
applicable Secured Obligations), (ii) a Permitted Encumbrance pursuant to clause
(a) or (b) of the definition of Permitted Encumbrance hereunder which does not
have priority over the Lien in favor of the applicable Collateral Agent (for the
benefit of the Agents, the applicable Lenders and the applicable Issuing Banks),
(iii) Prior Claims that are unregistered and that secure amounts that are not
yet due and payable and (iv) the Permitted Second Priority Lien;

 

--------------------------------------------------------------------------------


 

23

 

 

(c)                               which, in the Administrative Agent’s Permitted
Discretion, is determined to be slow moving, obsolete, unmerchantable,
defective, used, unfit for sale, not salable at prices approximating at least
the cost of such Inventory in the ordinary course of business, or unacceptable
due to age, type, category and/or quantity (it being understood that in the use
of such Permitted Discretion, the Administrative Agent may take into account
whether such Inventory was treated as slow moving or otherwise unfit for sale in
the calculation of the applicable Net Orderly Liquidation Value);

 

(d)                             with respect to which any covenant,
representation, or warranty contained in this Agreement or any applicable
Security Agreement has been breached or is not true;

 

(e)                               in which any Person other than the applicable
Loan Party shall (i) have any direct or indirect ownership, interest or title to
such Inventory or (ii) be indicated on any purchase order or invoice with
respect to such Inventory as having or purporting to have an interest therein;

 

(f)                                which is not finished goods or which
constitutes work-in-process, raw materials (other than raw materials located in
the United States at any property owned by such Loan Party or at any location
leased by such Loan Party for which a Collateral Access Agreement has been
delivered to the Administrative Agent and continues to be in effect), spare or
replacement parts, subassemblies, packaging and shipping material, manufacturing
supplies, samples, prototypes, displays or display items, bill-and-hold goods,
goods that are returned or marked for return, repossessed goods, defective or
damaged goods, goods held by a Loan Party on consignment, or goods which are not
of a type held for sale in the ordinary course of business;

 

(g)                              which is not located in the United States,
Canada (with respect to Inventory owned by any US Loan Party or Canadian Loan
Party) or England, Wales and Ireland (with respect to Inventory owned by any UK
Loan Party) or is in transit from vendors and suppliers (it being understood,
for the avoidance of doubt, that any such Inventory that is in transit from any
Loan Party to a warehouse owned or leased by such Loan Party shall not be
excluded pursuant to this clause (g) solely because such Inventory is in transit
so long as, in the case of any such Inventory in transit to a warehouse leased
by such Loan Party, either the Administrative Agent has received a Collateral
Access Agreement in respect thereof that continues to be in effect or a Rent
Reserve has been taken); provided that such Inventory in transit with a common
carrier from vendors and suppliers may be included as eligible pursuant to this
clause (g) so long as (1) the applicable Administrative Agent shall have
received (x) a true and correct copy of the bill of lading and other shipping
documents for such Inventory, (y) evidence of reasonably satisfactory casualty
insurance naming the applicable Collateral Agent as loss payee and otherwise
covering such risks as the Administrative Agent may reasonably request, and
(z) if the bill of lading is (A) non-negotiable and the inventory is in transit
to the United States or Canada, a duly executed Collateral Access Agreement from
the applicable customs broker for such Inventory or (B) negotiable, confirmation
that the bill is issued in the name of the applicable Loan Party and consigned
to the order of the Collateral Agent, and a reasonably acceptable agreement has
been executed with the Loan Party’s customs broker, in which the customs broker
agrees that it holds the negotiable bill as

 

--------------------------------------------------------------------------------


 

24

 

 

agent for the applicable Collateral Agent and has granted the applicable
Collateral Agent access to the Inventory, (2) the common carrier is not an
Affiliate of the applicable vendor, supplier, distribution center or initial
Loan Party, as applicable and (3) the aggregate amount of such Inventory in
transit (x) in the US Borrowing Base shall not exceed $40,000,000, (y) in the
Canadian Borrowing Base shall not exceed $5,000,000, and (z) in the UK Borrowing
Base shall not exceed $10,000,000, in each case at any time;

 

(h)                              which is located in any (i) warehouse,
cross-docking facility, distribution center, regional distribution center or
depot or (ii) any retail store located in a jurisdiction providing for a common
law or statutory landlord’s lien (or any retail store location in the Province
of Quebec in respect of which the landlord has filed a hypothec) on the personal
property of tenants, which lien or hypothec would be prior or superior to that
of the applicable Collateral Agent (for the benefit of the Agents, the
applicable Lenders and the applicable Issuing Banks), in each case leased by the
applicable Loan Party unless (A) the lessor has delivered to the Administrative
Agent a Collateral Access Agreement which remains in effect or (B) a Rent
Reserve has been established by the Administrative Agent which Rent Reserve may
be reduced if a subsequent Collateral Access Agreement has been received by the
Administrative Agent;

 

(i)                                  which is located in any third party
warehouse or is in the possession of a bailee (other than a third party
processor but including any ecommerce service provider) and is not evidenced by
a Document (other than bills of lading to the extent permitted pursuant to
paragraph (g) above), unless (i) such warehouseman or bailee has delivered to
the Administrative Agent a Collateral Access Agreement which remains in effect
and such other documentation as the Administrative Agent may require or (ii) a
Rent Reserve has been established by the Administrative Agent which Rent Reserve
may be reduced if a subsequent Collateral Access Agreement has been received by
the Administrative Agent;

 

(j)                                  which is being processed offsite at a third
party location or outside processor, or is in-transit to or from said third
party location or outside processor;

 

(k)                              which is the subject of a consignment by any
Loan Party as consignor;

 

(l)                                  which is distressed Inventory, as
determined by the Administrative Agent in its Permitted Discretion;

 

(m)                          which contains or bears any Intellectual Property
rights licensed to any Loan Party unless the Administrative Agent is satisfied
that it may sell or otherwise dispose of such Inventory without (i) the consent
of each applicable licensor, (ii) infringing the rights of such licensor,
(iii) violating any contract with such licensor, or (iv) incurring any liability
with respect to payment of royalties other than royalties incurred pursuant to
sale of such Inventory under the current licensing agreement;

 

--------------------------------------------------------------------------------


 

25

 

 

(n)                              which is not reflected in a current perpetual
inventory report of such Loan Party (unless such Inventory is reflected in a
report to the Administrative Agent as “in transit” Inventory and constitutes
Eligible LC Inventory);

 

(o)                              for which reclamation rights have been asserted
by the seller;

 

(p)                              (i) for which any contract relating to such
Inventory expressly includes retention of title in favor of the vendor or
supplier thereof or (ii) for which any contract relating to such Inventory does
not address retention of title and the relevant Loan Party has not represented
to the Administrative Agent that there is no retention of title in favor of the
vendor or supplier thereof; provided that Inventory of a Loan Party other than a
US Loan Party of the types described in clauses (p) and (p) above shall not be
excluded from Eligible Inventory solely pursuant to this clause (p) in the event
that (x) the European Administrative Agent shall have received evidence
reasonably satisfactory to it that the full purchase price of such Inventory
has, or will have, been paid prior to or upon the delivery of such Inventory to
a Loan Party or (y) a Letter of Credit has been issued under this Agreement for
the purchase of such Inventory; or

 

(q)                              which the Administrative Agent deems not to be
Eligible Inventory based on such credit and collateral considerations as the
Administrative Agent in its Permitted Discretion, deems appropriate;

 

provided that in determining the value of the Eligible Inventory, such value
shall be reduced by, without duplication, any amounts representing (a) Vendor
Rebates; (b) costs included in Inventory relating to advertising; (c) the shrink
reserve; (d) the unreconciled discrepancy between the general inventory ledger
and the perpetual Inventory ledger, to the extent the general Inventory ledger
reflects less Inventory than the perpetual inventory ledger; and (e) a reserve
for Inventory which is designated to be returned to vendor or which is
recognized as damaged or off quality by the applicable Loan Party.

 

Standards of eligibility may be made more restrictive (and such increased
restrictiveness subsequently reversed in whole or in part) from time to time
solely by the Administrative Agent in the exercise of its Permitted Discretion,
with any such changes to be effective two Business Days after delivery of notice
thereof to the Borrower Representative and the Lenders.

 

“Eligible LC Inventory” means the value of the undrawn face amount of commercial
and documentary Letters of Credit issued relating to the purchase price of
Inventory that has or will be shipped to a Loan Party’s location (as to which,
in the case of locations leased by a Loan Party, a Collateral Access Agreement
has been obtained, or appropriate Rent Reserves have been taken) and which
Inventory (a) is or will be owned by a Loan Party, (b) is fully insured on terms
reasonably satisfactory to the applicable Collateral Agent, (c) is subject to a
first priority Lien upon such goods in favor of the applicable Collateral Agent
(except for any possessor Lien upon such goods in the possession of a freight
carrier or shipping company securing only the freight charges for the
transportation of such goods to such Loan Party and other Permitted
Encumbrances), (d) is evidenced or deliverable pursuant to documents, notices,
instruments, statements and bills of lading that have been delivered to the
applicable Collateral Agent or an agent acting on its behalf, and (e) is
otherwise deemed to be “Eligible Inventory” hereunder;

 

--------------------------------------------------------------------------------


 

26

 

 

provided that the Aggregate Availability represented by the Eligible LC
Inventory in (x) the US Borrowing Base shall not exceed $60,000,000, (y) the
Canadian Borrowing Base shall not exceed $15,000,000, and (z) the UK Borrowing
Base shall not exceed $20,000,000, in each case at any time.  The applicable
Collateral Agent shall have the right to establish, modify, or eliminate
Reserves against Eligible LC Inventory from time to time in its Permitted
Discretion.  In addition, the applicable Collateral Agent shall have the right,
from time to time, to adjust any of the criteria set forth above and to
establish new criteria with respect to Eligible LC Inventory in its Permitted
Discretion, subject to the approval of the Administrative Agent in the case of
adjustments, new criteria or the elimination of Reserves which have the effect
of making more credit available or are otherwise adverse to the Lenders;
provided however, for the avoidance of doubt, no such approval shall be required
in the case of any adjustment or the elimination of Reserves caused by operation
of the provisions of this Agreement relating to the Aggregate Borrowing Base.

 

“Eligible Retail Inventory” means Eligible Inventory that is Retail Inventory.

 

“Eligible Retail LC Inventory” means Eligible LC Inventory that is Retail
Inventory.

 

“Eligible Wholesale Inventory” means Eligible Inventory that is Wholesale
Inventory.

 

“Eligible Wholesale LC Inventory” means Eligible LC Inventory that is Wholesale
Inventory.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Environmental Laws” means all laws (including common law), rules, regulations,
codes, ordinances, orders-in-council, orders, decrees, judgments, injunctions,
notices or binding agreements issued, promulgated or entered into by any
Governmental Authority, relating to the environment, preservation or reclamation
of natural resources, the management, presence, release or threatened release of
any harmful or deleterious substance or to health and safety matters (as they
relate to exposure to Hazardous Materials).

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation or
remediation, fines, penalties or indemnities), directly or indirectly resulting
from or based upon (a) violation of or obligation under any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) the presence of or exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

--------------------------------------------------------------------------------


 

27

 

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means (a) any entity, whether or not incorporated, that is
under common control with a Loan Party within the meaning of Section 4001(a)(14)
of ERISA, (b) any corporation which is a member of a controlled group of
corporations within the meaning of Section 414(b) of the Code of which a Loan
Party is a member, (c) any trade or business (whether or not incorporated) which
is a member of a group of trades or businesses under common control within the
meaning of Section 414(c) of the Code of which a Loan Party is a member and
(d) with respect to any Loan Party, any member of an affiliated service group
within the meaning of Section 414(m) or (o) of the Code of which that Loan
Party, any corporation described in clause (a) above or any trade or business
described in clause (b) above is a member.  Any former ERISA Affiliate of any
Loan Party shall continue to be considered an ERISA Affiliate of the Loan Party
within the meaning of this definition with respect to the period such entity was
an ERISA Affiliate of the Loan Party and with respect to liabilities arising
after such period for which the Loan Party could be liable under the Code or
ERISA.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Pension Plan (other
than an event for which the 30 day notice period referred to in
Section 4043(c) of ERISA is waived); (b) the existence with respect to any Plan
of a non-exempt “prohibited transaction,” as defined in Section 406 of ERISA and
Section 4975(f)(3) of the Code; (c) any failure of any Pension Plan to satisfy
the “minimum funding standard” applicable to such Pension Plan (as such term is
defined in Sections 412 and 430 of the Code or Section 302 of ERISA), whether or
not waived; (d) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Pension Plan; (e) the failure to make by its due
date a required installment under Section 430(j) of the Code with respect to any
Pension Plan or the failure of any Loan Party or ERISA Affiliate to make any
required contribution to any Multiemployer Plan; (f) the incurrence by any Loan
Party or any ERISA Affiliate of any liability under Title IV of ERISA with
respect to the termination of any Pension Plan including, without limitation,
the imposition of any Lien in favor of the PBGC or any Pension Plan; (g) the
receipt by any Loan Party or any ERISA Affiliate from the PBGC or a Plan
administrator of any notice relating to an intention to terminate any Pension
Plan or Pension Plans or to appoint a trustee to administer any Pension Plan
under Section 4042 of ERISA; (h) a determination that any Pension Plan is, or is
expected to be, in “at risk” status (within the meaning of Section 430 of the
Code or Section 303 of ERISA); (i) the incurrence by any Loan Party or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Pension Plan or Multiemployer Plan; or (j) the receipt by
any Loan Party or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from any Loan Party or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA or in endangered or critical status
within the meaning of Section 432 of the Code or Section 305 of ERISA.

 

“Euro” or “€” refers to the single currency of the Participating Member States.

 

--------------------------------------------------------------------------------


 

28

 

 

“Eurocurrency” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

 

“European Administrative Agent” means J.P. Morgan Europe Limited, in its
capacity as administrative agent for the Facility B Lenders hereunder, and its
successors in such capacity (or such of its Affiliates as it may designate from
time to time).

 

“European Collateral Agent” means J.P. Morgan Europe Limited, in its capacity as
collateral agent and security trustee for itself, the Administrative Agent, the
Issuing Banks and the Lenders, and its successors in such capacity (or such of
its Affiliates as it may designate from time to time).

 

“European Loan Party” means a UK Loan Party.

 

“European Swingline Lender” means J.P. Morgan Europe Limited, in its capacity as
lender of UK Swingline Loans and Facility B US Swingline Loans hereunder, and
its successors and assigns in such capacity.

 

“Events of Default” has the meaning assigned to such term in Article VII.

 

“Excluded Swap Obligation” means, with respect to any Loan Guarantor, any Swap
Obligation in respect of a Swap if, and to the extent that, all or a portion of
the guarantee of such Loan Guarantor of, or the grant by such Loan Guarantor of
a security interest to secure, as applicable, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) (a) by virtue of such
Loan Guarantor’s failure to constitute an “eligible contract participant,” as
defined in the Commodity Exchange Act and the regulations thereunder, at the
time the guarantee of (or grant of such security interest by, as applicable)
such Loan Guarantor becomes or would become effective with respect to such Swap
Obligation (determined, for avoidance of doubt, after giving effect to Article X
and any other applicable keepwell, support, or other agreement for the benefit
of such Loan Guarantor and any and all applicable guarantees of such Loan
Guarantor’s Swap Obligations) or (b) in the case of a Swap Obligation subject to
a clearing requirement pursuant to section 2(h) of the Commodity Exchange Act,
because such Loan Guarantor is a “financial entity,” as defined in section
2(h)(7)(C) the Commodity Exchange Act, at the time the guarantee of (or grant of
such security interest by, as applicable) such Loan Guarantor becomes or would
become effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one Swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
Swaps for which such Guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” means, with respect to the Administrative Agent, the European
Administrative Agent, the Canadian Administrative Agent, any Collateral Agent,
any Lender, any Issuing Bank or any other recipient of any payment to be made by
or on account of any obligation of any Loan Party hereunder or any other Loan
Document, (a) any Other Connection Taxes, (b) U.S. federal withholding Tax (with
respect to payments made by the Company),

 

--------------------------------------------------------------------------------


 

29

 

 

Canadian withholding tax (with respect to payments made by the Canadian
Borrower), U.K. withholding tax (with respect to payments made by the UK
Borrower) whichever is applicable, imposed by a Requirement of Law (after giving
effect to the delivery of applicable tax forms (including Form DTTP2 (or such
alternate form as may be specified by HM Revenue & Customes from time to time)
in accordance with Section 2.17(f))) in effect at the time a Foreign Lender
(other than an assignee under Section 2.19(b)) becomes a party hereto (or
designates a new lending office under Section 2.19(a)), with respect to any
payment made by or on account of any obligation of the Company, the Canadian
Borrower or the UK Borrower, whichever is applicable, to such Foreign Lender
(other than any such payment made by such Person in a capacity other than as a
Borrower), except to the extent that such Foreign Lender (or its assignor, if
any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts with respect to such withholding Tax
under clause (a) of Section 2.17, (c) Taxes attributable to a such recipient’s
(or, if required to provide forms under Section 2.17(f), such recipient’s
beneficial owner’s) failure to comply with Section 2.17(f), (d) any withholding
Tax imposed as a result of a such recipient’s failure to provide forms described
in Section 2.17(f) if such failure is solely due to the legal restrictions
imposed under the secrecy laws of the jurisdiction where such recipient is
organized or (e) any U.S. Federal withholding Taxes imposed by FATCA.

 

“Existing Convertible Notes” means the Company’s 6% Convertible Senior Notes due
2014.

 

“Existing Convertible Note Documents” means the indenture under which the
Existing Convertible Notes are issued and all other instruments, agreements and
other documents evidencing or governing the Existing Convertible Notes or
providing for any other right in respect thereof.

 

“Existing Credit Agreement” shall have the meaning set forth in the preamble
hereto.

 

“Existing Letters of Credit” means the letters of credit referred to on Schedule
2.06 hereto, which letters of credit have been issued by an Issuing Bank or any
Lender.

 

“Existing Loan Documents” means the “Loan Documents” under and as defined in the
Existing Credit Agreement.

 

“Extended Commitment” has the meaning set forth in Section 2.24(a).

 

“Extension” has the meaning set forth in Section 2.24(a).

 

“Extension Offer” has the meaning set forth in Section 2.24(a).

 

“Facility” means, individually and collectively, Facility A and Facility B.

 

“Facility A” means the Facility A Commitments and the extensions of credit made
thereunder.

 

“Facility A Commitment” means, with respect to each Facility A Lender, the
commitment, if any, of such Lender to make Facility A Revolving Loans and to
acquire

 

--------------------------------------------------------------------------------


 

30

 

 

participations in Facility A Letters of Credit, Facility A Protective Advances
and Facility A Swingline Loans, expressed as an amount representing the maximum
possible aggregate amount of such Lender’s Facility A Revolving Exposure
hereunder, as such commitment may be reduced or increased from time to time
pursuant to (a) Section 2.09 and (b) assignments by or to such Lender pursuant
to Section 9.04.  The initial amount of each Lender’s Facility A Commitment is
set forth on the Commitment Schedule, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Facility A Commitment, as
applicable.  The initial aggregate amount of the Lenders’ Facility A Commitments
is $250,000,000.

 

“Facility A Credit Exposure” means, with respect to any Facility A Lender at any
time, the sum of such Lender’s Facility A Revolving Exposure plus an amount
equal to such Lender’s Applicable Percentage of the aggregate principal amount
of Facility A Protective Advances outstanding at such time.

 

“Facility A LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Facility A Letters of Credit at such time for
the account of the Company plus (b) the aggregate amount of all LC Disbursements
in respect of Facility A Letters of Credit that have not yet been reimbursed by
or on behalf of the Company at such time.  The Facility A LC Exposure of any
Lender at any time shall be its Applicable Percentage of the total Facility A LC
Exposure at such time.

 

“Facility A Lenders” means the Persons listed on the Commitment Schedule as
having a Facility A Commitment and any other Person that shall acquire a
Facility A Commitment pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

 

“Facility A Letter of Credit” means any letter of credit or similar instrument
(including a bank guarantee) issued under this Agreement that is (a) reasonably
acceptable to the applicable Issuing Bank and (b) issued pursuant to Facility A
for the purpose of providing credit support for the Company.  For the avoidance
of doubt, unless the context otherwise requires, references herein to Facility A
Letters of Credit shall include any time draft presented under a Facility A
Letter of Credit.

 

“Facility A Loans” means, individually and collectively, the Facility A
Revolving Loans, the Facility A Swingline Loans and the Facility A Protective
Advances.

 

“Facility A Obligations” means all unpaid principal of and accrued and unpaid
interest on the Facility A Loans (or which would have accrued but for the
commencement of any bankruptcy, insolvency, receivership or similar proceeding,
regardless of whether allowed or allowable in such proceeding), all Facility A
LC Exposure, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Loan Parties to the Facility A Lenders
or to any Facility A Lender, the Administrative Agent, any Issuing Bank in
respect of a Facility A Letter of Credit or any indemnified party arising under
the Loan Documents, in each case, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred.

 

“Facility A Protective Advance” has the meaning assigned to such term in
Section 2.04.

 

--------------------------------------------------------------------------------


 

31

 

 

“Facility A Revolving Exposure” means, with respect to any Facility A Lender at
any time, the sum of the outstanding principal amount of such Lender’s Facility
A Revolving Loans and its Facility A LC Exposure plus an amount equal to its
Applicable Percentage of the aggregate principal amount of Facility A Swingline
Loans outstanding at such time.

 

“Facility A Revolving Loans” has the meaning assigned to such term in
Section 2.01.

 

“Facility A Swingline Loan” has the meaning assigned to such term in
Section 2.05(a)(i).

 

“Facility A Swingline Sublimit” means $35,000,000.

 

“Facility B” means the Facility B Commitments and the extensions of credit made
thereunder.

 

“Facility B Borrower” means, individually and collectively, the Company (in its
capacity as a Borrower under Facility B), the Canadian Borrower and the UK
Borrower.

 

“Facility B Commitment” means, with respect to each Facility B Lender, the
commitment, if any, of such Lender to make Facility B Revolving Loans and to
acquire participations in Facility B Letters of Credit, Facility B Protective
Advances and Facility B Swingline Loans, expressed as an amount representing the
maximum possible aggregate amount of such Lender’s Facility B Revolving Exposure
hereunder, as such commitment may be reduced or increased from time to time
pursuant to (a) Section 2.09 and (b) assignments by or to such Lender pursuant
to Section 9.04.  The initial amount of each Lender’s Facility B Commitment is
set forth on the Commitment Schedule, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Facility B Commitment, as
applicable.  The initial aggregate amount of the Lenders’ Facility B Commitments
is $100,000,000.

 

“Facility B Credit Exposure” means, with respect to any Facility B Lender at any
time, the sum of such Lender’s Facility B Revolving Exposure plus an amount
equal to such Lender’s Applicable Percentage of the aggregate principal amount
of Facility B Protective Advances outstanding at such time.

 

“Facility B LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Facility B Letters of Credit at such time plus
(b) the aggregate amount of all LC Disbursements in respect of Facility B
Letters of Credit that have not yet been reimbursed by or on behalf of a
Facility B Borrower at such time.  The Facility B LC Exposure of any Lender at
any time shall be its Applicable Percentage of the total Facility B LC Exposure
at such time.

 

“Facility B Lenders” means the Persons listed on the Commitment Schedule as
having a Facility B Commitment and any other Person that shall acquire a
Facility B Commitment pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

 

“Facility B Letter of Credit” means any letter of credit or similar instrument
(including a bank guarantee) issued under this Agreement that is (a) acceptable
to the applicable Issuing Bank and (b) issued pursuant to Facility B for the
purpose of providing credit support for a Facility B

 

--------------------------------------------------------------------------------


 

32

 

 

Borrower. For the avoidance of doubt, unless the context otherwise requires,
references herein to Facility B Letters of Credit shall include any time draft
presented under a Facility B Letter of Credit.

 

“Facility B Loans” means, individually and collectively, the Facility B
Revolving Loans, the Facility B Swingline Loans and the Facility B Protective
Advances.

 

“Facility B Obligations” means all unpaid principal of and accrued and unpaid
interest on the Facility B Loans (or which would have accrued but for the
commencement of any bankruptcy, insolvency, receivership or similar proceeding,
regardless of whether allowed or allowable in such proceeding), all Facility B
LC Exposure, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Loan Parties to the Facility B Lenders
or to any Facility B Lender, the Administrative Agent, the Issuing Bank in
respect of a Facility B Letter of Credit or any indemnified party arising under
the Loan Documents, in each case, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred.

 

“Facility B Protective Advances” means, collectively, the Canadian Protective
Advances, the UK Protective Advances and the Facility B US Protective Advances.

 

“Facility B Revolving Exposure” means, with respect to any Facility B Lender at
any time, the sum of the outstanding principal amount of such Lender’s Facility
B Revolving Loans and its Facility B LC Exposure plus an amount equal to its
Applicable Percentage of the aggregate principal amount of Facility B Swingline
Loans outstanding at such time.

 

“Facility B Revolving Loans” has the meaning assigned to such term in
Section 2.01.

 

“Facility B Swingline Loans” means, collectively, the Canadian Swingline Loans,
the UK Swingline Loans and the Facility B US Swingline Loans.

 

“Facility B Swingline Sublimit” means $20,000,000.

 

“Facility B US Protective Advance” has the meaning assigned to such term in
Section 2.04.

 

“Facility B US Swingline Loan” has the meaning assigned to such term in
Section 2.05(a)(ii).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to the foregoing authorities.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if

 

--------------------------------------------------------------------------------


 

33

 

 

necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

“Financial Officer” means the Executive Vice President – Chief Financial
Officer, chief financial officer, principal accounting officer, treasurer,
assistant treasurer, controller or assistant controller or similar officer or
position of the Borrower Representative or any Loan Party.

 

“Fixed Charges” means, with reference to any period, without duplication,
Consolidated Interest Expense required to be paid in cash, plus income taxes
paid in cash (net of any income tax refund received, but in no event less than
zero), plus scheduled principal payments on Indebtedness made during such period
(including Capital Lease Obligation payments), plus dividends or distributions
paid in cash, plus cash contributions to any Pension Plan all calculated for the
Company and its Subsidiaries on a consolidated basis in accordance with GAAP.

 

“Fixed Charge Coverage Ratio” means, the ratio, determined as of the end of each
fiscal month of the Company for the period of twelve consecutive fiscal months
ending on the last day of such fiscal month, of (a) Consolidated EBITDA for such
period minus the unfinanced portion of Capital Expenditures for such period, to
(b) Fixed Charges for such period, all calculated for the Company and its
Subsidiaries on a consolidated basis in accordance with GAAP.  Notwithstanding
anything to the contrary set forth herein, for purposes of calculating the Fixed
Charge Coverage Ratio, Fixed Charge Coverage Ratio shall include discontinued
operations of the Company and its Subsidiaries, as defined by GAAP, until the
applicable restated financial statements reflecting such discontinuation are
available.

 

“Flood Insurance” has the meaning assigned to such term in Section 5.13(d)(iv).

 

“Flow-through Entity” means any Subsidiary that is treated as a disregarded
entity or partnership for U.S. federal income tax purposes and has no material
assets other than direct or indirect ownership of Equity Interests of one or
more Subsidiaries that are CFCs.

 

“Foreign Benefit Arrangement” means any employee benefit arrangement mandated by
non-US law that is maintained or contributed to by any Loan Party or any of its
Subsidiaries or Affiliates, including for the avoidance of doubt any Canadian
Benefit Plan.

 

“Foreign Borrowing Base” means the aggregate amount of the Canadian Borrowing
Base and the UK Borrowing Base.

 

“Foreign Lender” means any Lender or Issuing Bank, (a) with respect to any
Borrower other than the Company and any Tax, that is treated as foreign or
non-resident by the jurisdiction imposing such Tax, (b) with respect to the
Company, (1) that, is not a “United States person” as defined by section
7701(a)(30) of the Code (a “US Person”), or (2) that is a partnership or other
entity treated as a partnership for United States federal income tax purposes
which is a US Person, but only to the extent the beneficial owners (including
indirect partners if its direct partners are partnerships or other entities
treated as partnerships for United States federal income tax purposes are US
Persons) are not US Persons.

 

--------------------------------------------------------------------------------


 

34

 

 

“Foreign Loan Parties” means, individually and collectively, the Loan Parties
other than the US Loan Parties.

 

“Foreign Pension Plan” means any employee benefit pension plan (within the
meaning of Section 3(2) of ERISA, whether or not subject to ERISA) that is not
subject to US law and is maintained or contributed to by any Loan Party or any
of its Subsidiaries or Affiliates, including any Canadian Pension Plan.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Full Cash Dominion Period” means any period (a) commencing on the first date
that Aggregate Availability is less than the greater of (i) 12.5% of the lesser
of the Aggregate Borrowing Base or the Commitments then in effect and (ii) $40
million and (b) ending after Aggregate Availability is greater than the amount
specified in clause (a) for 30 consecutive days (provided that a Full Cash
Dominion Period may be discontinued no more than twice in any period of twelve
consecutive months).

 

“Funding Accounts” has the meaning assigned to such term in Section 4.01(g).

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Global Headquarters” means the Company’s global headquarters located at 5901
West Side Avenue, North Bergen, New Jersey 07047.

 

“Globalluxe Purchase Agreements” means, collectively, (a) the Asset Purchase
Agreement among Globalluxe Limited and certain of its subsidiaries and Kate
Spade LLC, dated as of November 11, 2011, (b) the Asset Purchase Agreement
between Ying Wan Trading (Shanghai) Company Ltd. and Shanghai Kate Spade Trading
Co., Ltd, dated as of November 26, 2011 and (c) the Distribution Rights Purchase
Agreement between Kate Spade China Co., Ltd. and Globalluxe Kate Spade HK
Limited, dated as of November 16, 2011.

 

“Governmental Authority” means the government of the United States of America,
Canada, the United Kingdom, Ireland or any other nation or any political
subdivision thereof, whether state, provincial, territorial, municipal or local;
the European Central Bank, the Council of Ministers of the European Union or any
other supranational body; and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment

 

--------------------------------------------------------------------------------


 

35

 

 

thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation or (d) as an
account party in respect of any letter of credit or letter of guaranty issued to
support such Indebtedness or other obligation; provided that the term Guarantee
shall not include endorsements for collection or deposit in the ordinary course
of business.

 

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

 

“Guaranteed Parties” has the meaning assigned to such term in Section 10.01.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, contaminants, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to or that
could result in liability under any Environmental Law.

 

“High Season” means all times other than Low Season.

 

“Immaterial Amendment” has the meaning assigned to such term in Section 4.02.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments or bankers’ acceptances, (c) all
obligations of such Person upon which interest charges are customarily paid,
(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person, (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accounts payable incurred in the ordinary course
of business), (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (g) all Guarantees by
such Person of Indebtedness of others, (h) all Capital Lease Obligations of such
Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty for
Indebtedness, (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (k) obligations under any liquidated earn-out
and (l) any other Off-Balance Sheet Liability.  The Indebtedness of any Person
shall include, without duplication, the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

“Information” has the meaning assigned to such term in Section 9.12.

 

“Insolvency Laws” means each of the Bankruptcy Code, the UK Insolvency Act 1986,
the Council Regulation 1346/2000/EC on insolvency proceedings (European Union),
the

 

--------------------------------------------------------------------------------


 

36

 

 

Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada), the Winding-Up and Restructuring Act (Canada) and any other applicable
state, provincial, territorial or federal bankruptcy laws, each as now and
hereafter in effect, any successors to such statutes and any other applicable
insolvency or other similar law of any jurisdiction, including any law of any
jurisdiction permitting a debtor to obtain a stay or a compromise of the claims
of its creditors against it and including any rules and regulations pursuant
thereto.

 

“Intellectual Property” means, individually and collectively, all worldwide
intellectual property and proprietary rights of any kind, including but not
limited to, trademarks, service marks, tradenames, copyrights, patents, trade
secrets, industrial designs, internet domain names, including any applications
and registrations pertaining thereto and with respect to trademarks, service
marks and tradenames, the goodwill of the business symbolized thereby and
connected with the use thereof.

 

“Intercompany Note” means the intercompany note dated as of January 12, 2009
entered into by the Loan Parties (as the same has been amended, supplemented or
otherwise modified from time to time).

 

“Intercompany Services Receivables” means intercompany receivables owing from
Loan Parties to Non-Loan Parties representing accrued payables in respect of
services rendered to such Loan Parties, solely to the extent that the
obligations of the Loan Parties in connection therewith are subordinated to the
Obligations on terms reasonably satisfactory to the Administrative Agent.

 

“Interest Election Request” means a request by the Borrower Representative (or
the applicable Borrower) to convert or continue a Borrowing of Revolving Loans
in accordance with Section 2.08.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, Canadian Prime
Rate Loan or Overnight LIBO Loan (including, in each case, a Swingline Loan),
the first Business Day of each calendar month, (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period, (c) with respect
to any Swingline Loan, the day that such Loan is required to be repaid and
(d) with respect to any Loan, the Maturity Date.

 

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending (i) on the numerically
corresponding day in the calendar month that is one, two, three or six (or, if
agreed to by all Lenders under the relevant Facility, 12) months thereafter, as
the Borrower Representative may elect or (ii) solely as explicitly set forth in
Section 2.05(c), the date that is one week thereafter; provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurocurrency Borrowing only, such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (b) in the case of clause (i) above, any
Interest Period pertaining to a Eurocurrency Borrowing that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding

 

--------------------------------------------------------------------------------


 

37

 

 

day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.  For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made, and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

 

“Inventory” means, individually and collectively, “Inventory,” as referred to in
any Security Agreement.

 

“Investment Grade Account Debtor” means an Account Debtor that, at the time of
determination, has a corporate credit rating and/or family rating, as
applicable, of BBB- or higher by S&P or Baa3 or higher by Moody’s.

 

“Irish Debenture” means the debenture, dated May 6, 2010, from Juicy Couture
Ireland Ltd. in favor of J.P. Morgan Europe Limited.

 

“Irish Loan Party” means any Loan Party organized under the laws of Ireland.

 

“Issuing Bank” means, individually and collectively, JPMorgan Chase Bank, N.A.,
Bank of America, N.A. and Wells Fargo Bank, National Association, together with
any other Lenders reasonably acceptable to the Administrative Agent, each in its
capacity of the issuer of Letters of Credit and its successors in such capacity
as provided in Section 2.06(i).  Any Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuing Bank (including pursuant to assignments of existing Letters of Credit),
in which case the term “Issuing Bank” shall include any such Affiliate with
respect to Letters of Credit issued (including following any such assignment) by
such Affiliate.

 

“ITA” means the Income Tax Act (Canada), as amended.

 

“Joinder Agreement” has the meaning assigned to such term in Section 5.13.

 

“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

 

“Juicy Debenture” means the debenture, dated as of May 6, 2010, between the UK
Borrower and the European Collateral Agent, as the same may be amended, restated
or otherwise modified from time to time.

 

“Kate Spade China Distribution Agreement” means any distribution agreement
entered into by and between Kate Spade LLC (or any of its Affiliates) and KS
China Co., Limited or any of its subsidiaries in respect of the distribution of
handbags, small leather goods, and other fashion products and accessories under
the “Kate Spade New York®”, “Kate Spade Saturday®” and “Kate Spade®” trademarks.

 

“Kate Spade China JV Agreement” means the agreement governing the joint venture
by and between Kate Spade LLC and E-Land Fashion China Holdings, Limited.

 

“Kate Spade Debenture” means the debenture, dated February 1, 2011, from Kate
Spade UK Limited in favor of J.P. Morgan Europe Limited.

 

--------------------------------------------------------------------------------


 

38

 

 

“Kohl PrimeRevenue Program” means the accounts receivable purchase arrangements
evidenced by (i) the accounts receivable purchase agreement between the Company
and Bank of America, N.A., dated as of December 20, 2010, and (ii) the related
supplier agreement between the Company and PrimeRevenue, Inc., dated as of
December 20, 2010, in each case in respect of account payable obligations of
Kohl’s Department Stores, Inc. and its Affiliates.

 

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit, including in respect of a time draft presented thereunder.  The date
of an LC Disbursement shall be the date of payment by such Issuing Bank under
such Letter of Credit or a time draft presented thereunder, as the case may be.

 

“LC Exposure” means, at any time, the sum of the Facility A LC Exposure and the
Facility B LC Exposure.

 

“LC Sublimit” $200,000,000; provided that the aggregate LC Exposure in respect
of standby Letters of Credit shall not exceed $65,000,000.

 

“Lead Arrangers” means, individually or collectively, J.P. Morgan Securities
LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated, Wells Fargo Capital
Finance, LLC and SunTrust Robinson Humphrey, Inc., in their capacity as joint
lead arrangers, and each of their successors in such capacity.

 

“Lenders” means the Facility A Lenders and the Facility B Lenders. Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lenders.

 

“Letter of Credit” means, individually and collectively, each Facility A Letter
of Credit and each Facility B Letter of Credit.

 

“Letter of Credit Request” has the meaning assigned to such term in
Section 2.06(a).

 

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the rate appearing on the applicable Reuters Screen (or on any successor
or substitute page of such Service, or any successive provider from the British
Bankers’ Association to or substitute for such Service, providing rate
quotations comparable to those currently provided on such page of such Service,
as determined by the Administrative Agent or the European Administrative Agent,
as applicable, from time to time for purposes of providing quotations of
interest rates applicable to deposits in the relevant currency in the London
interbank market) at approximately 11:00 a.m., London time, on the Quotation
Day, as the rate for deposits in the relevant currency with a maturity
comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurocurrency Borrowing for such Interest Period shall be the rate at which
deposits in the relevant currency of $5,000,000 (or, the case of a currency
other than dollars, an approximate equivalent thereof as determined by the
Administrative Agent) and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds to prime banks in the London interbank market at
approximately 11:00 a.m., London time on the Quotation Day.

 

--------------------------------------------------------------------------------


 

39

 

 

“License” means any “License”, as defined in the US Security Agreement.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge, security assignment or security
interest in, on or of such asset, (b) the interest of a vendor or a lessor under
any conditional sale agreement, capital lease or title retention agreement (or
any financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

 

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
the Agreement, any Letter of Credit applications, the Collateral Documents, the
Loan Guaranty, the Notes Intercreditor Agreement, the Specified Loan Documents
and all other agreements, instruments, documents and certificates identified in
Section 4.01 executed and delivered to, or in favor of, the Administrative
Agent, any Collateral Agent or any Lenders and including all other pledges,
powers of attorney, consents, assignments, contracts, notices, letter of credit
agreements and all other written matter whether heretofore, now or hereafter
executed by or on behalf of any Loan Party, or any Responsible Officer of any
Loan Party, and delivered to the Administrative Agent, any Collateral Agent or
any Lender in connection with the Agreement or the transactions contemplated
thereby.  Any reference in the Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to the Agreement or such Loan Document as the same may be in effect at any
and all times such reference becomes operative.

 

“Loan Guarantor” means (a) each US Loan Party and each Foreign Loan Party
disregarded as separate from a US Person for U.S. federal income tax purposes
(but excluding any such Loan Party that (i) is a Flow-through Entity or that is
owned by a CFC and (ii) does not provide a guarantee with respect to the 2011
Notes, the 2012 Add-On Notes, any Additional Notes or any refinancing of any of
the foregoing), with respect to the Guaranteed Obligations of the other US Loan
Parties, the Canadian Loan Parties and the UK Loan Parties, (b) each Canadian
Loan Party, with respect to the Guaranteed Obligations of the other Canadian
Loan Parties and the UK Loan Parties and (c) each UK Loan Party, with respect to
the Guaranteed Obligations of the other UK Loan Parties and the Canadian Loan
Parties.

 

“Loan Guaranty” means (i) Article X of this Agreement and (ii) each separate
guaranty, in form and substance reasonably satisfactory to the Administrative
Agent, delivered by any Foreign Subsidiary (which guaranty shall be governed by
the laws of the country in which such Foreign Subsidiary is located if the
Administrative Agent requests that such law govern such guaranty), in each case
as it may be amended or modified and in effect from time to time.

 

“Loan Parties” means (i) the Company and the Company’s domestic Subsidiaries,
(ii) the Canadian Borrower and any other wholly-owned Subsidiary of the Company
organized under the laws of Canada or any province, territory or other political
subdivision thereof, (iii) the UK Borrower and any other wholly-owned Subsidiary
of the Company organized under the laws of England and Wales or Ireland, in each
case with respect to clauses (i) through (iii) above, to the extent such entity
is a party to any Loan Guaranty, and (iv) each other Subsidiary who is a party
hereto on the date hereof or becomes a party to this Agreement pursuant to a
Joinder Agreement

 

--------------------------------------------------------------------------------


 

40

 

 

or executes a separate Loan Guaranty and their respective successors and
assigns; provided that the Administrative Agent and the Company may agree in
writing that any inactive or less than wholly-owned Subsidiary shall not be a
Loan Party hereunder.

 

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Revolving Loans, Swingline Loans and Protective Advances
and including BA Drawings.

 

“Local Time” means, (a) local time in London with respect to the times for the
determination of “Dollar Equivalent”, for the receipt of Borrowing Requests for
Facility B Loans other than Canadian Loans, and Facility B Letter of Credit
Requests (other than in respect of Canadian Letters of Credit) to an Issuing
Bank, of any disbursement by the European Administrative Agent of Facility B
Loans other than Canadian Loans and for payment by the Borrowers with respect to
Facility B Loans other than Canadian Loans and reimbursement obligations in
respect of Facility B Letters of Credit other than Canadian Letters of Credit,
(b) local time in New York, with respect to the times for the receipt of
Borrowing Requests of Facility A Loans, Facility A Letter of Credit Requests to
an Issuing Bank, for receipt and sending of notices by and disbursement by the
Administrative Agent or any Lender and any Issuing Bank and for payment by the
Company with respect to Facility A Loans and reimbursement obligations in
respect of Facility A Letters of Credit, (c) local time in London, with respect
to the times for the determination of “LIBO Rate” and “Overnight LIBO Rate”,
(d) local time in Toronto, with respect to the times for receipt of Borrowing
Requests of Canadian Loans, Canadian Letter of Credit Requests to an Issuing
Bank, for receipt and sending of notices by and disbursement by the Canadian
Administrative Agent or any Lender and any Issuing Bank and for payment by the
Canadian Borrower with respect to Canadian Loans and reimbursement obligations
in respect of Canadian Letters of Credit, (e) otherwise, if a place for any
determination is specified herein, the local time at such place of determination
and (f) otherwise, New York time.

 

“Lock Box Agreement” means, individually and collectively, each “Lock Box
Agreement” referred to in any Security Agreement.

 

“Low Season” means, for any period of determination of any Borrowing Base,
(i) with respect to Retail Inventory, the period commencing the first day of
December and ending the last day of the July of the following calendar year and
(ii) with respect to Wholesale Inventory, the period commencing the first day of
the November fiscal month of the Company of each year and ending the last day of
the July fiscal month of the Company of the following year; provided that the
definition of “Low Season” may be adjusted by the Administrative Agent at any
time to reflect any comparable change set forth in the latest inventory
appraisal delivered to the Administrative Agent pursuant to the terms hereof.

 

“Margin Stock” means “margin stock”, as such term is defined in Regulation U of
the Board.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property, operations or condition, financial or otherwise, of the Loan
Parties, taken as a whole, (b) the ability of any Loan Party to perform any of
its obligations under the Loan Documents to

 

--------------------------------------------------------------------------------


 

41

 

 

which it is a party, (c) the Collateral, any Collateral Agent’s Lien (for the
benefit of the Agents, the applicable Lenders and the applicable Issuing Banks)
on the Collateral, or the priority of any such Lien, or (d) the rights of or
benefits available to the Administrative Agent, European Administrative Agent,
Canadian Administrative Agent, any Collateral Agent, any Issuing Bank or the
Lenders under any Loan Document.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $40,000,000.  For purposes of determining Material Indebtedness, the
“obligations” of any Borrower or any Subsidiary in respect of any Swap Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that such Borrower or such Subsidiary would be required to pay if
such Swap Agreement were terminated at such time.

 

“Material Subsidiary” means, as of any date of determination, any Subsidiary
(a) whose total assets at the last day of the Test Period ending on the last day
of the most recent fiscal period for which financials have been or were required
to be delivered pursuant to Section 5.01(a), (b) or (c) were equal to or greater
than 5.0% of the Total Assets of the Company and its Subsidiaries at such date
or (b) whose revenues during such Test Period were equal to or greater than 5.0%
of the consolidated revenues of the Company and its Subsidiaries for such
period, in each case determined in accordance with GAAP; provided that (x) if,
at any time and from time to time after the Effective Date, Subsidiaries that
are not Material Subsidiaries have, in the aggregate, (i) total assets at the
last day of such Test Period equal to or greater than 5.0% of the Total Assets
of the Company and its Subsidiaries at such date or (ii) revenues during such
Test Period equal to or greater than 5.0% of the consolidated revenues of the
Company and its Subsidiaries for such period, in each case determined in
accordance with GAAP, then the Company shall, on the date on which financial
statements for such fiscal period are delivered pursuant to this Agreement,
designate in writing to the Administrative Agent one or more of such
Subsidiaries as “Material Subsidiaries” and (y) each Borrower (other than the
Company) shall at all times be designated a “Material Subsidiary”.

 

“Maturity Date” means the earliest to occur of (i) April 18, 2018 or (ii) any
earlier date on which the Commitments are reduced to zero or otherwise
terminated pursuant to the terms hereof.

 

“Maximum Liability” has the meaning assigned to such term in Section 10.08.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.17.

 

“Merger Agreement” means the Merger Agreement dated as of September 1, 2011
among Gores Malibu Holdings (Luxembourg) S.à.r.l. and EuCo B.V., as the buyers,
and Fifth & Pacific Companies, Inc. (f/k/a Liz Claiborne, Inc.) and Fifth &
Pacific Companies Foreign Holdings, Inc. (f/k/a Liz Claiborne Foreign
Holdings, Inc.), as the sellers.

 

“Mexx JV” means Mexx Malibu B.V., a private company with limited liability
(“Besloten Vennootschap met beperkte aansprakelijkheid”) incorporated under the
laws of the Netherlands.

 

--------------------------------------------------------------------------------


 

42

 

 

“Mexx JV Agreement” means the Shareholders Agreement, dated on or about
September 21, 2011, among the Mexx JV, Gores Malibu Holdings (Luxembourg)
S.à.r.l. and Liz Foreign B.V., as shareholders of the Mexx JV, in substantially
the form attached as an exhibit to the Merger Agreement as of September 1, 2011.

 

“Minimum Aggregate Availability Period” means (including by reference to the
Levels described below), any period (a) commencing on the first date that
Aggregate Availability for a period of three consecutive Business Days is less
than the greater of:

 

 

Level 1:

(i) $50,000,000 and (ii) an amount equal to 15.0% of the lesser of the Aggregate
Borrowing Base and the Commitments then in effect;

 

 

 

 

 

 

Level 2:

(ii) $60,000,000 and (ii) an amount equal to 17.5% of the lesser of the
Aggregate Borrowing Base and the Commitments then in effect, but more than Level
1; and

 

 

 

 

 

 

Level 3:

(i) $87,500,000 and (ii) an amount equal to 25% of the Commitments then in
effect, but more than Level 1 and Level 2;

 

 

and (b) ending after Aggregate Availability is greater than the amounts set
forth above (with respect to the applicable Level) for 30 consecutive days.  For
the avoidance of doubt, at any time that Aggregate Availability is equal to or
greater than the amounts set forth in Level 2 or Level 3 above, Aggregate
Availability shall also be deemed to be greater than the applicable
Level(s) below such Level of Aggregate Availability and each Minimum Aggregate
Availability Period Level shall include each lesser Level.

 

“Minimum Extension Condition” had the meaning assigned to such term in
Section 2.24(b).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means any mortgage, hypothec, deed of trust, debenture, legal charge
or other agreement which conveys or evidences a Lien in favor of the applicable
Collateral Agent, for the benefit of the Agents, the applicable Lenders and the
applicable Issuing Banks, on real property of a Loan Party, including any
amendment, modification or supplement thereto.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA that is subject to Title IV of ERISA to which any
Loan Party or any ERISA Affiliate (i) is making or accruing an obligation to
make contributions, (ii) has within any of the preceding five plan years made or
accrued an obligation to make contributions or (iii) has any actual or
contingent liability.

 

“Net Orderly Liquidation Value” means, with respect to Inventory, equipment or
intangibles of any Person, the orderly liquidation value thereof as determined
in a manner

 

--------------------------------------------------------------------------------


 

43

 

 

reasonably acceptable to the Administrative Agent by an appraiser reasonably
acceptable to the Administrative Agent, net of all costs of liquidation thereof.

 

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including any cash received in respect of any non-cash
proceeds (including any cash payments received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise, but excluding any interest payments), but
only as and when received, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback
transaction), the amount of all payments required to be made as a result of such
event to repay Indebtedness (other than Loans) secured by such asset or
otherwise subject to mandatory prepayment as a result of such event and
(iii) the amount of all taxes paid (or reasonably estimated to be payable) and
the amount of any reserves established to fund contingent liabilities reasonably
estimated to be payable, in each case during the year that such event occurred
or the next succeeding year and that are directly attributable to such event (as
determined reasonably and in good faith by a Financial Officer of the Borrower
Representative).

 

“Non BA Lender” means a Lender that cannot or does not as a matter of policy
accept bankers’ acceptances.

 

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(e).

 

“Non-Funding Lender” has the meaning assigned to such term in Section 2.07(b).

 

“Non-Loan Party” means any Subsidiary of the Company that is not a Loan Party.

 

“Non-Loan Party Banking Services Obligations” of the Non-Loan Parties, means any
and all obligations of the Non-Loan Parties, whether absolute or contingent and
howsoever and whensoever created, arising, evidenced or acquired (including all
renewals, extensions and modifications thereof and substitutions therefor) in
connection with Banking Services provided by any Lender or any Affiliate
thereof.

 

“Non-Loan Party Secured Swap Obligations” means Swap Obligations of any Non-Loan
Party owing to any Lender or any Affiliate thereof.

 

“Non-Paying Guarantor” has the meaning assigned to such term in Section 10.09.

 

“Notes Documentation” means the 2011 Notes Documentation, the Additional Pari
Passu Note Obligations Documentation and any other instruments, agreements or
other documents evidencing or governing any other Trademark Secured Debt or
providing for any other right in respect thereof.

 

“Notes Intercreditor Agreement” means the Intercreditor Agreement, dated as of
April 7, 2011, by and between the US Collateral Agent, the trustee in respect of
the 2011 Notes, in its capacity as trustee under the 2011 Notes Documentation
and collateral agent for the holders of the 2011 Notes, any Additional Notes and
the holders of Additional Pari Passu Note Obligations

 

--------------------------------------------------------------------------------


 

44

 

 

and other Trademark Secured Debt, as applicable, and as acknowledged and agreed
to by the Loan Parties.

 

“Notes Priority Collateral” means the Trademarks of the US Loan Parties (and any
License granting a right to use such Trademark).

 

“Obligated Party” has the meaning assigned to such term in Section 10.02.

 

“Obligations” means the Facility A Obligations and the Facility B Obligations.

 

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).

 

“Ohio Property” means the land, building and improvements located at 8741
Jacquemin Drive, West Chester, Ohio, together with all rights, easements and
appurtenances thereto, and all fixtures and equipment located thereon or used in
connection therewith.

 

“Other Connection Taxes” means, with respect to the Administrative Agent, the
European Administrative Agent, the Canadian Administrative Agent, any Collateral
Agent, any Lender, any Issuing Bank or any other recipient of any payment to be
made by or on account of any obligation of any Loan Party hereunder or under any
other Loan Document, (a) Taxes imposed as a result of a present or former
connection between such recipient and the jurisdiction imposing such Tax (other
than connections arising from such recipient having executed, delivered, or
become a party to, performed its obligations or received payments under,
received or perfected a security interest under, sale or assignment of an
interest in any Loan or Loan Document, engaged in any other transaction pursuant
to, or enforced, any Loan Documents) and (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which the relevant Borrower is located.

 

“Other Taxes” means all present or future stamp, court or documentary Taxes and
any other excise, property, intangible, recording, filing or similar Taxes
arising from any payment made under, from the execution, delivery, performance,
enforcement or registration of, or from the receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document.

 

“Overnight LIBO” means, when used in reference to any Loan or Borrowing, whether
such Loan or the Loan comprising such Borrowing accrues interest at a rate
determined by reference to the Overnight LIBO Rate.

 

“Overnight LIBO Rate” means, with respect to any Overnight LIBO Borrowing or
overdue amount, the rate of interest per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) at which overnight deposits in Euros, Sterling, Canadian
Dollars, dollars or Yen, as applicable, in an amount approximately equal to the
amount with respect to which such rate is

 

--------------------------------------------------------------------------------


 

45

 

 

being determined, would be offered for such day by a branch or Affiliate of
JPMCB in the London interbank market for such currency to major banks in the
London interbank market.

 

“PA Exposure” means, at any time, the aggregate principal amount of all
Protective Advances outstanding at such time.  The PA Exposure of any Lender at
any time shall be its Applicable Percentage of the total PA Exposure at such
time.

 

“Participant” has the meaning assigned to such term in Section 9.04.

 

“Participant Register” has the meaning set forth in Section 9.04(g)(i).

 

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

 

“Patriot Act” has the meaning set forth in Section 9.14.

 

“Paying Guarantor” has the meaning assigned to such term in Section 10.09.

 

“PBGC” means the Pension Benefit Guaranty Corporation established under
Section 4002 of ERISA and any successor entity performing similar functions.

 

“Pension Plan” means any single employer plan (as defined in Section 4001(a)(15)
of ERISA) subject to Title IV of ERISA in respect of which any Loan Party or any
ERISA Affiliate is (or, if such plan were terminated, would under Section 4069
of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA and
subject to ERISA.

 

“Permitted Acquisition” means any acquisition by the Company or any Subsidiary,
whether by purchase, merger, amalgamation or otherwise, of all or substantially
all of the assets of, all of the Equity Interests of, or a business line or unit
or a division of, any Person; provided that:

 

(a)        such acquisition shall be consensual;

 

(b)        such acquisition shall be consummated in accordance with all
Requirements of Law, except where the failure to so comply would not reasonably
be expected to have a Material Adverse Effect;

 

(c)        in the case of the acquisition of Equity Interests by any Loan Party,
(i) all of the Equity Interests (except for any such securities in the nature of
directors’ qualifying shares) acquired or otherwise issued by such Person or any
newly formed Subsidiary of any Borrower in connection with such acquisition
shall be directly and beneficially owned 100% by the Company or any other Loan
Party and (ii) such newly acquired Subsidiary shall be a Loan Party and the
Company and its Subsidiaries shall have complied with Section 5.13 with respect
thereto; and

 

(d)       in the case of any acquisition in excess of $35,000,000 (whether paid
in cash, securities, the assumption of debt (including to the extent that any
continuing debt

 

--------------------------------------------------------------------------------


 

46

 

 

would be newly reflected on a consolidated balance sheet of the Company) or
otherwise), the Company shall furnish to the Administrative Agent at least five
Business Days prior to such proposed acquisition a certificate from a Financial
Officer of the Borrower Representative evidencing compliance with
Section 6.04(p), together with such detailed information relating thereto as the
Administrative Agent may reasonably request to demonstrate such compliance; and

 

provided further that it is understood that to the extent the assets acquired
are to be included in any Borrowing Base, due diligence (including, without
limitation, field exams and appraisals) in respect of such acquired assets
satisfactory to the Administrative Agent, in its Permitted Discretion, shall
have been completed.

 

“Permitted Company Deferral Plan” means the Fifth & Pacific Companies, Inc.
Outside Directors’ Deferral Plan, as in effect on the date hereof.

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

 

“Permitted Encumbrances” means:

 

(a)        Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.04;

 

(b)        carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in compliance with Section 5.04, but excluding, for
greater certainty, any landlord hypothecs registered in the province of Quebec;

 

(c)        pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

(d)       Liens granted and deposits made to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

 

(e)        judgment liens in respect of judgments that do not constitute an
Event of Default under paragraph (k) of Article VII;

 

(f)        easements, zoning restrictions, rights-of-way and other encumbrances
on real property (whether owned or leased) or any interest therein, imposed by
law or arising or granted in the ordinary course of business, that do not secure
any monetary obligations and do not materially detract from the value of the
affected property or interfere with the ordinary conduct of business of any Loan
Party or any of its Subsidiaries;

 

(g)        Liens in favor of a credit card processor arising in the ordinary
course of business under any processor agreement; and

 

--------------------------------------------------------------------------------


 

47

 

 

(h)        licenses of Intellectual Property entered into by a Loan Party or any
of its Subsidiaries in the ordinary course of business;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted European Member State” means any member state of the European Union
that was a member state prior to May 2004.

 

“Permitted Investments” means:

 

(a)        direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, a Governmental Authority of the
United States, Canada (with respect to investments made by any Canadian Group
Member), England and Wales (with respect to investments made by any UK Group
Member), or Japan (with respect to investments made by any Subsidiary organized
under the laws of Japan) (or by any agency thereof, as applicable, to the extent
such obligations are backed by the full faith and credit of such government), in
each case maturing within one year from the date of acquisition thereof;

 

(b)        investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

 

(c)        investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States, Canada (with respect to investments made by any Canadian
Group Member), England and Wales (with respect to investments made by any UK
Group Member), Japan (with respect to investments made by any Subsidiary
organized under the laws of Japan) or any State or Province or other political
subdivision thereof, as applicable, in each case, which has a combined capital
and surplus and undivided profits of not less than $500,000,000;

 

(d)       fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;
and

 

(e)        money market funds that (i) (x) comply with the criteria set forth in
the U.S. Securities and Exchange Commission Rule 2a-7 under the Investment
Company Act of 1940 or (y) are money market mutual funds (as defined in National
Instrument 81-102 Mutual Funds) that are reporting issuers (as defined as
Ontario securities law) in the Province of Ontario, (ii) are rated AAA by S&P or
Aaa by Moody’s and (iii) have portfolio assets of at least $5,000,000,000.

 

“Permitted Lien” means Liens permitted by Section 6.02.

 

--------------------------------------------------------------------------------


 

48

 

 

“Permitted Second Priority Lien” shall have the meaning assigned to such term in
Section 6.02(m).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means (i) any employee benefit plan (as defined in Section 3(3) of
ERISA), including any employee welfare benefit plan (as defined in
Section 3(1) of ERISA ), (ii) any employee pension benefit plan (as defined in
Section 3(2) of ERISA but excluding any Multiemployer Plan), and (iii) any plan
which is both an employee welfare benefit plan and an employee pension benefit
plan, which, in the case of clauses (i), (ii) and (iii), are subject to ERISA
and in respect of which any Loan Party or any ERISA Affiliate is (or, if such
Plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA and subject to ERISA.

 

“PPSA” means the Personal Property Security Act (Ontario), including the
regulations thereto; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any Lien created hereunder or under any other
Loan Document on the Collateral is governed by the personal property security
legislation or other applicable legislation with respect to personal property
security in effect in a jurisdiction other than Ontario, “PPSA” means the
Personal Property Security Act or such other applicable legislation in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

 

“Prepayment Event” means any termination or voluntary reduction of the
Commitments pursuant to Section 2.09(b) or (c).

 

“Prime Rate” means (a) for the purpose of dollar-denominated Loans made
available to the Company, the rate of interest per annum publicly announced from
time to time by JPMCB as its prime rate at its offices at 383 Madison Avenue in
New York City or any successor executive office, and (b) for the purpose of
dollar-denominated Loans made available to the Canadian Borrower, the rate of
interest per annum publicly announced from time to time by the Canadian
Administrative Agent as its prime rate for dollar-denominated commercial loans
made in Canada; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

 

“Prior Claims” means all Liens created by applicable Canadian law (in contrast
with Liens voluntarily granted) which rank or are capable of ranking prior to or
pari passu with the Liens created by the Collateral Documents (or interests
similar thereto under applicable law) including for amounts owing for employee
source deductions, vacation pay, goods and services taxes, sales taxes,
harmonized sales taxes, municipal taxes, workers’ compensation, Quebec corporate
taxes, pension fund obligations and overdue rents.

 

“Pro Forma Basis” means, with respect to any test hereunder in connection with
any event, that such test shall be calculated after giving effect on a pro forma
basis for the period of such calculation to (i) such event as if it happened on
the first day of such period or (ii) the incurrence of any Indebtedness by the
Company or any Subsidiary and any incurrence,

 

--------------------------------------------------------------------------------


 

49

 

 

repayment, issuance or redemption of other Indebtedness of the Company or any
Subsidiary occurring at any time subsequent to the last day of the Test Period
and on or prior to the date of determination, as if such incurrence, repayment,
issuance or redemption, as the case may be, occurred on the first day of the
Test Period (it being understood that, in connection with any such pro forma
calculation prior to the delivery of financial statements for the first fiscal
month ended after the Effective Date, such calculation shall be made in a manner
satisfactory to the Administrative Agent in its Permitted Discretion).

 

“Projections” has the meaning assigned to such term in Section 5.01(f).

 

“Protective Advances” has the meaning assigned to such term in Section 2.04.

 

“Quebec Security Documents” means a deed of hypothec executed by any Loan Party
from time to time and any other related documents, bonds, debentures or pledge
agreements required to perfect a Lien in favor of the applicable Collateral
Agent in the province of Quebec.

 

“Quotation Day” means, in respect of the determination of the LIBO Rate for any
period for Loans (a) in Sterling, the day which is the Business Day that is the
first day of such Interest Period, (b) in Euro, the day that is two TARGET Days
prior the first day of such Interest Period and (c) in dollars, Canadian Dollars
or Yen, the day that is two Business Days prior to the first day of such
Interest Period.

 

“Register” has the meaning assigned to such term in Section 9.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Rent Reserve” means (a) with respect to any store, warehouse, cross-docking
facility, distribution center, regional distribution center, depot or other
location where any Inventory subject to Liens arising by operation of law is
located and with respect to which no Collateral Access Agreement is in effect, a
reserve equal to the greater of (i) two (or, in the case of any store,
warehouse, cross-docking facility, distribution center, regional distribution
center, depot or other location located in Canada, Ireland or England and Wales,
three) months’ rent or (ii) if such facility is located in the Province of
Quebec, the fixed amount of any prior-ranking hypothec registered in favor of
the applicable landlord, at such store, warehouse, cross-docking facility,
distribution center, regional distribution center, depot or other location and
(b) with respect to any Inventory subject to a “four wall” concession
arrangement, a reserve equal to the lesser of (x) the sum of (i) three months’
rent of the concessionaire plus (ii) three months’ fees owing from the
applicable Loan Party to the concessionaire and (y) the value of such Inventory,
valued at the lower of cost (determined on a first-in-first-out basis) or market
value.

 

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of any Loan Party from information furnished by or on behalf of any
Loan Party, after the Administrative Agent has exercised its rights of
inspection pursuant to this Agreement, which Reports shall be distributed to the
Lenders by the Administrative Agent.

 

--------------------------------------------------------------------------------


 

50

 

 

“Reported Acceptance Obligations” means Acceptance Obligations of any Loan Party
owing to one or more Lenders or their respective Affiliates; provided that, as
of any date of determination, such obligations shall constitute Reported
Acceptance Obligations solely to the extent that the Lender party thereto or its
Affiliate (other than JPMCB) shall have reported the amount of such outstanding
obligations to the Administrative Agent as of the last day of the previous
fiscal quarter on or prior to the date that is 15 days following the end of such
fiscal quarter (or (x) prior to the date that is 15 days following the end of
the first fiscal quarter following the Effective Date, within 15 days of the
Effective Date such Lender or Affiliate shall have reported the amount of such
outstanding obligations as of the Effective Date, and (y) within 10 days of any
request therefor by the Administrative Agent, such Lender or Affiliate shall
have reported the amount of such outstanding obligations as of any other date
reasonably requested by the Administrative Agent).

 

“Reported Banking Services Obligations” means Banking Services Obligations of
any Loan Party owing to one or more Lenders or their respective Affiliates;
provided that, as of any date of determination, such obligations shall
constitute Reported Banking Services Obligations solely to the extent that the
Lender party thereto or its Affiliate (other than JPMCB) shall have reported the
amount of such outstanding obligations to the Administrative Agent as of the
last day of the previous fiscal quarter on or prior to the date that is 15 days
following the end of such fiscal quarter (or (x) prior to the date that is 15
days following the end of the first fiscal quarter following the Effective Date,
within 15 days of the Effective Date such Lender or Affiliate shall have
reported the amount of such outstanding obligations as of the Effective Date,
and (y) within 10 days of any request therefor by the Administrative Agent, such
Lender or Affiliate shall have reported the amount of such outstanding
obligations as of any other date reasonably requested by the Administrative
Agent).

 

“Reported Secured Swap Obligations” means Secured Swap Obligations of any Loan
Party owing to one or more Lenders or their respective Affiliates; provided
that, as of any date of determination, such obligations shall constitute
Reported Secured Swap Obligations solely to the extent that as of any date of
determination, such Lender party thereto or its Affiliate (other than JPMCB)
shall have reported the amount of such outstanding Swap Obligations to the
Administrative Agent as of the last day of the previous fiscal quarter on or
prior to the date that is 15 days following the end of such fiscal quarter (or
(x) prior to the date that is 15 days following the end of the first fiscal
quarter following the Effective Date, within 15 days of the Effective Date such
Lender or Affiliate shall have reported the amount of such outstanding
obligations as of the Effective Date and (y) within 10 days of any request
therefor by the Administrative Agent, such Lender or Affiliate shall have
reported the amount of such outstanding Swap Obligations as of any other date
reasonably requested by the Administrative Agent).

 

“Required Facility B Lenders” means, at any time, Lenders having Credit Exposure
and unused Commitments with respect to Facility B representing more than 50% of
the sum of the total Credit Exposure and unused Commitments with respect to
Facility B at such time.

 

“Required Lenders” means, at any time, Lenders having Credit Exposure and unused
Commitments representing more than 50% of the sum of the total Credit Exposure
and unused Commitments at such time.

 

--------------------------------------------------------------------------------


 

51

 

 

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
(or Certificate of Amalgamation, as applicable) and By Laws or other
organizational, constating or governing documents of such Person (including,
without limitation, any Memorandum and any Articles), and any law, treaty,
rule or regulation or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

 

“Reserves” means, individually and collectively, and without duplication,
Customer Credit Liability Reserves, Rent Reserves, unpaid taxes and other
government reserves, reserves for accrued and unpaid interest on the Secured
Obligations, Dilution Reserves and any other reserves which the Administrative
Agent deems necessary, in its Permitted Discretion, to maintain (including,
without limitation, Banking Services Reserves, reserves for consignee’s,
warehousemen’s and bailee’s charges (unless a Collateral Access Agreement shall
be in effect with respect to the subject property), reserves for Swap
Obligations, reserves for Acceptance Obligations, reserves for shipping and
transportation costs, reserves for excise taxes, reserves for processor fees,
reserves for contingent liabilities of any Loan Party, reserves for uninsured
losses of any Loan Party, reserves for uninsured, underinsured, un-indemnified
or under-indemnified liabilities or potential liabilities with respect to any
litigation and reserves for taxes, fees, assessments, reserves for fees of
collecting banks, reserves for the prescribed part of the net property of a UK
Loan Party (except for any Irish Loan Party) that would be made available for
the satisfaction of its unsecured liabilities pursuant to §176A of the
Insolvency Act 1986, reserves with respect to liabilities of a UK Loan Party
(except for any Irish Loan Party) which constitute preferential debts pursuant
to §386 of the Insolvency Act 1986 and other governmental charges and Prior
Claims) with respect to the Collateral or any Loan Party.

 

“Responsible Officer” means the chief executive officer, president, vice
president, secretary, assistant secretary or chief financial officer of any
Person, but in any event, with respect to financial matters, the chief financial
officer of such Person.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any option, warrant or other right
to acquire any such Equity Interests in the Company.

 

“Retail Inventory” means Inventory located at, or in transit to, any retail
store.

 

“Revolving Exposure” means the sum of the Facility A Revolving Exposure plus the
Facility B Revolving Exposure.

 

“Revolving Exposure Limitations” has the meaning set forth in Section 2.01.

 

“Revolving Loan” means a Loan made pursuant to Section 2.01.

 

“Royalty Account” means an Account of a Loan Party evidencing royalty payments
owed to such Loan Party in connection with the licensing of such Loan Party’s
trademarks.

 

--------------------------------------------------------------------------------


 

52

 

 

“S&P” means Standard & Poor’s Financial Services LLC.

 

“Schedule I Lender” means any Lender named on Schedule I to the Bank Act
(Canada).

 

“Schedule I Reference Banks” means Royal Bank of Canada and Bank of Montreal or
any bank named on Schedule I to the Bank Act (Canada) as otherwise agreed by the
Administrative Agent and the Borrower Representative.

 

“Schedule II/III Reference Banks” means JPMorgan Chase Bank, N.A., Toronto
Branch, or any two other banks named on Schedule II or Schedule III to the Bank
Act (Canada) as otherwise agreed by the Administrative Agent and the Borrower
Representative.

 

“Secured Obligations” means all Obligations, together with all Banking Services
Obligations, Acceptance Obligations, Secured Swap Obligations, Non-Loan Party
Banking Services Obligations and Non-Loan Party Secured Swap Obligations.

 

“Secured Swap Obligations” means Swap Obligations of any Loan Party owing to one
or more Lenders or their respective Affiliates; provided that at or prior to the
time that any transaction relating to such Swap Obligation is executed, the
Lender party thereto or its Affiliate (other than JPMCB) shall have delivered
written notice to the Administrative Agent that such a transaction has been
entered into and that it constitutes a Secured Swap Obligation entitled to the
benefits of the Collateral Documents.

 

“Security Agreement” means, individually and collectively, any US Security
Agreement, any Canadian Security Agreement, any Quebec Security Documents, any
UK Security Agreement and/or the Irish Debenture.

 

“Settlement” has the meaning assigned to such term in Section 2.05(c).

 

“Settlement Date” has the meaning assigned to such term in Section 2.05(c).

 

“Settlement Request Date” has the meaning assigned to such term in
Section 2.05(c).

 

“Specified Defaulting Lender” means any Lender that is a Defaulting Lender
pursuant to clauses (a), (b), (d) or (e) of the definition thereof set forth
herein.

 

“Specified Loan Documents” means the Canadian Security Agreement, the US
Security Agreement and each other agreement set forth on Schedule 1.01(b).

 

“Spot Selling Rate” means, on any date, as determined by the Administrative
Agent, the spot selling rate posted by Reuters on its website for the sale of
the applicable currency for dollars at approximately 11:00 a.m., Local Time, two
Business Days prior to such date (the “Applicable Quotation Date”); provided
that if, for any reason, no such spot rate is being quoted, the spot selling
rate shall be determined by reference to such publicly available service for
displaying exchange rates as my be selected by the Administrative Agent, or, in
the event no such service is selected, such spot selling rate shall instead be
the rate determined by the Administrative Agent as the spot rate of exchange in
the market where its foreign currency exchange operations in respect of the
applicable currency are then being conducted, at or about

 

--------------------------------------------------------------------------------


 

53

 

 

11.00 a.m. Local Time, on the Applicable Quotation Date for the purchase of the
relevant currency for delivery two Business Days later.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“Sterling” and “£” refers to the lawful currency of the United Kingdom.

 

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations to
the written satisfaction of the Administrative Agent.

 

“subsidiary” means (i) with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent and (ii) any subsidiary within
the meaning of §1159 of the UK Companies Act 2006 and any subsidiary undertaking
within the meaning of §1162 of the UK Companies Act 2006.

 

“Subsidiary” means any direct or indirect subsidiary of the Company or a Loan
Party, as applicable.

 

“Supermajority Lenders” means, at any time, Lenders having Credit Exposure and
unused Commitments representing at least 662/3% of the sum of the total Credit
Exposure and unused Commitments at such time.

 

“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Agreements” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic,

 

--------------------------------------------------------------------------------


 

54

 

 

financial or pricing indices or measures of economic, financial or pricing risk
or value or any similar transaction or any combination of these transactions;
provided that no phantom stock or similar plan providing for payments only on
account of services provided by current or former directors, officers, employees
or consultants of the Borrowers or the Subsidiaries shall be a Swap Agreement.

 

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

“Swingline Lender” means, individually and collectively, the US Swingline
Lender, the Canadian Swingline Lender and the European Swingline Lender, as the
context may require.

 

“Swingline Loan” means, individually and collectively, each Facility A Swingline
Loan, each Facility B US Swingline Loan, each Canadian Swingline Loan and each
UK Swingline Loan, as the context may require.

 

“Syndication Agent” means Bank of America, N.A., in its capacity as Syndication
Agent.

 

“TARGET Day” means any day on which (i) TARGET2 is open for settlement of
payments in Euro and (ii) banks are open for dealings in deposits in Euro in the
London interbank market.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other similar charges imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.

 

“Test Period” means the most recent period of twelve consecutive fiscal months
of the Company ended on or prior to such time (taken as one accounting period)
in respect of which financial statements for each month, quarter or fiscal year
in such period have been (or have been required to be) delivered pursuant to
Section 5.01(a), 5.01(b) or 5.01(c), as applicable.

 

“Total Assets” means, at any date, the amount that would, in conformity with
GAAP, be set forth opposite the caption “total assets” (or any like caption) on
a consolidated balance sheet of the Company and the Subsidiaries.

 

“Trademark” has the meaning set forth in the US Security Agreement.

 

--------------------------------------------------------------------------------


 

55

 

 

“Trademark Secured Debt” shall have the meaning assigned to such term in
Section 6.02(l).

 

“tranche”  has the meaning assigned to such term in Section 2.24(a).

 

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing by the Borrowers
of Loans and other credit extensions, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder and the guarantees and grants of
security interests provided herein and therein.

 

“Treaty” has the meaning assigned to such term in the definition of “Treaty
State.”

 

“Treaty Lender” means a Lender or Issuing Bank which is beneficially entitled to
interest payable to it in respect of any Loan or otherwise under any Loan
Document and:

 

(a)                               is treated as a resident of a Treaty State for
the purposes of the Treaty; and

 

(b)                              does not carry on a business in the United
Kingdom through a permanent establishment with which its participation in the
Loan, Letter of Credit other Commitment is effectively connected.

 

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate, the
Canadian Prime Rate or the Overnight LIBO Rate, or whether such Loan is a BA
Drawing.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

 

“UK” or “United Kingdom” means the United Kingdom of Great Britain and Northern
Ireland.

 

“UK Availability” means (a) the lesser of (x) the UK Sublimit and (y) the sum of
(i) the UK Borrowing Base plus (ii) solely to the extent the total Revolving
Exposure relating to the UK Borrower exceeds the UK Borrowing Base, the US
Availability (calculated without giving effect to any UK US Borrowing Base
Utilization), minus (b) the total Revolving Exposure relating to the UK
Borrower.

 

“UK Borrower” means Kate Spade UK  Limited.

 

“UK Borrowing Base” means, at any time, with respect to the UK Loan Parties, the
sum of:

 

--------------------------------------------------------------------------------


 

56

 

 

(a)                               100% of the aggregate cash balances
denominated in dollars, Euros, Sterling or Yen in depositary accounts of the UK
Loan Parties constituting investment accounts that are held at JPMorgan Chase
Bank, N.A. or any Affiliate thereof approved by the Administrative Agent and
subject to an Account Control Agreement and upon which the European Collateral
Agent has a first priority perfected Lien for the benefit of the Agents, the
applicable Lenders and the applicable Issuing Banks, subject only to Liens
permitted pursuant to Section 6.02(f), plus

 

(b)                              the product of (i) 85% multiplied by (ii) the
UK Loan Parties’ Eligible Accounts at such time, minus the Dilution Reserve
related to the UK Loan Parties, plus

 

(c)                               the product of (i) either (A) 90% multiplied
by the Low Season or (B) 92.5% multiplied by the High Season, as applicable, Net
Orderly Liquidation Value percentage in respect of Retail Inventory identified
in the most recent Inventory appraisal ordered by the Administrative Agent
multiplied by (ii) the UK Loan Parties’ Eligible Retail Inventory (other than
Eligible LC Inventory), valued at the lower of cost (determined on a
first-in-first-out basis) or market value, at such time, plus

 

(d)                             the product of (i) either (A) 90% multiplied by
the Low Season or (B) 92.5% multiplied by the High Season, as applicable, Net
Orderly Liquidation Value percentage in respect of Wholesale Inventory
identified in the most recent Inventory appraisal ordered by the Administrative
Agent multiplied by (ii) the UK Loan Parties’ Eligible Wholesale Inventory
(other than Eligible LC Inventory), valued at the lower of cost (determined on a
first-in-first-out basis) or market value, at such time, plus

 

(e)                               the product of (i) either (A) 90% multiplied
by the Low Season or (B) 92.5% multiplied by the High Season, as applicable, Net
Orderly Liquidation Value percentage in respect of Retail Inventory identified
in the most recent Inventory appraisal ordered by the Administrative Agent
multiplied by (ii) the UK Loan Parties’ Eligible Retail LC Inventory, valued at
the lower of cost (determined on a first-in-first-out basis) or market value, at
such time, plus

 

(f)                                the product of (i) either (A) 90% multiplied
by the Low Season or (B) 92.5% multiplied by the High Season, as applicable, Net
Orderly Liquidation Value percentage in respect of Wholesale Inventory
identified in the most recent Inventory appraisal ordered by the Administrative
Agent multiplied by (ii) the UK Loan Parties’ Eligible Wholesale LC Inventory,
valued at the lower of cost (determined on a first-in-first-out basis) or market
value, at such time, minus

 

(g)                              without duplication, applicable Reserves
established by the Administrative Agent in its Permitted Discretion.

 

The Administrative Agent may, in its Permitted Discretion, adjust Reserves
(subject to Section 9.02(b)) used in computing the Aggregate Borrowing Base and
the UK Borrowing Base, with any such changes to be effective two Business Days
after delivery of notice thereof to the Borrower Representative and the
Lenders.  The UK Borrowing Base at any time shall be

 

--------------------------------------------------------------------------------


 

57

 

 

determined by reference to the most recent UK Borrowing Base Certificate
delivered to the Administrative Agent pursuant to Section 5.01(g) of this
Agreement.

 

“UK Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower Representative, in
substantially the form of Exhibit B-4.

 

“UK Debenture” means, individually and collectively, the Juicy Debenture and the
Kate Spade Debenture.

 

“UK Group Member” means any Subsidiary of the Company (including the UK
Borrower) organized under the laws of England and Wales or Ireland.

 

“UK Letter of Credit” means any Letter of Credit or similar instrument
(including a bank guarantee) acceptable to the applicable Issuing Bank issued
hereunder for the purpose of providing credit support for the UK Borrower.

 

“UK Loans” means, individually and collectively, the UK Revolving Loans, the UK
Swingline Loans and the UK Protective Advances.

 

“UK Loan Party” means any Loan Party (including the UK Borrower) organized under
the laws of England and Wales or Ireland; provided that for purposes of the
definition of “UK Borrowing Base”, “UK Loan Parties” shall not include any Loan
Party organized under the laws of Ireland.

 

“UK Protective Advance” has the meaning assigned to such term in Section 2.04.

 

“UK Revolving Loan” means a Revolving Loan made to the UK Borrower.

 

“UK Security Agreements” means the UK Debentures, the UK Shares Charge and any
Collateral Document governed by English Law or Irish Law.

 

“UK Shares Charges” means the three shares charges (i) dated as of May 6, 2010,
between the Company and the European Collateral Agent, (ii) dated as of
February 1, 2011 between Kate Spade LLC and the European Collateral Agent and
(iii) dated May 6, 2010 between Juicy Couture Europe Limited and the European
Collateral Agent, as the same may be amended, restated or otherwise modified
from time to time.

 

“UK Sublimit” means $20,000,000, as such sublimit may be reduced or terminated
in accordance with Section 2.09.

 

“UK Swingline Loan” has the meaning assigned to such term in
Section 2.05(a)(iii).

 

“UK US Borrowing Base Utilization” means the excess of (i) the total Revolving
Exposure relating to the UK Borrower minus (ii) the UK Borrowing Base.

 

“United States” and “US” means the United States of America.

 

--------------------------------------------------------------------------------


 

58

 

 

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

 

“US Availability” means an amount equal to (i) the US Borrowing Base minus
(ii) the total Revolving Exposure relating to the Company minus (iii) the
Canadian US Borrowing Base Utilization minus (iv) the UK US Borrowing Base
Utilization; but in no event greater than the total Commitments minus the total
Revolving Exposure.

 

“US Borrowing Base” means, at any time, with respect to the US Loan Parties, the
sum of:

 

(a)                               100% of the aggregate cash balances
denominated in dollars, Euros, Sterling or Yen in depositary accounts of the US
Loan Parties constituting investment accounts that are held at JPMorgan Chase
Bank, N.A. or any Affiliate thereof approved by the Administrative Agent and
subject to an Account Control Agreement and upon which the US Collateral Agent
has a first priority perfected Lien for the benefit of the Agents, the Lenders
and the Issuing Banks, subject only to Liens permitted pursuant to
Section 6.02(f), plus

 

(b)                              the sum of (i) the product of (A) 85%
multiplied by (B) the US Loan Parties’ Eligible Accounts at such time, minus the
Dilution Reserve related to the US Loan Parties and (ii) the product of (A) 90%
multiplied by (B) the US Loan Parties’ Eligible Credit Card Account Receivables
at such time, plus

 

(c)                               the product of (i) either (A) 90% multiplied
by the Low Season or (B) 92.5% multiplied by the High Season, as applicable, Net
Orderly Liquidation Value percentage in respect of Retail Inventory identified
in the most recent inventory appraisal ordered by the Administrative Agent
multiplied by (ii) the US Loan Parties’ Eligible Retail Inventory (other than
Eligible LC Inventory), valued at the lower of cost (determined on a
first-in-first-out basis) or market value, at such time, plus

 

(d)                             the product of (i) either (A) 90% multiplied by
the Low Season or (B) 92.5% multiplied by the High Season, as applicable, Net
Orderly Liquidation Value percentage in respect of Wholesale Inventory
identified in the most recent inventory appraisal ordered by the Administrative
Agent multiplied by (ii) the US Loan Parties’ Eligible Wholesale Inventory
(other than Eligible LC Inventory), valued at the lower of cost (determined on a
first-in-first-out basis) or market value, at such time, plus

 

(e)                               the product of (i) either (A) 90% multiplied
by the Low Season or (B) 92.5% multiplied by the High Season, as applicable, Net
Orderly Liquidation Value percentage in respect of Retail Inventory identified
in the most recent inventory appraisal ordered by the Administrative Agent
multiplied by (ii) the US Loan Parties’ Eligible

 

--------------------------------------------------------------------------------


 

59

 

 

Retail LC Inventory, valued at the lower of cost (determined on a
first-in-first-out basis) or market value, at such time, plus

 

(f)                                the product of (i) either (A) 90% multiplied
by the Low Season or (B) 92.5% multiplied by the High Season, as applicable, Net
Orderly Liquidation Value percentage in respect of Wholesale Inventory
identified in the most recent inventory appraisal ordered by the Administrative
Agent multiplied by (ii) the US Loan Parties’ Eligible Wholesale LC Inventory,
valued at the lower of cost (determined on a first-in-first-out basis) or market
value, at such time, minus

 

(g)                              without duplication, applicable Reserves
established by the Administrative Agent in its Permitted Discretion.

 

The Administrative Agent may, in its Permitted Discretion, adjust Reserves
(subject to Section 9.02(b)) used in computing the Aggregate Borrowing Base and
the US Borrowing Base, with any such changes to be effective two Business Days
after delivery of notice thereof to the Borrower Representative and the
Lenders.  The US Borrowing Base at any time shall be determined by reference to
the most recent US Borrowing Base Certificate delivered to the Administrative
Agent pursuant to Section 5.01(g); provided that if any cash referred to in
clause (a)(i) above is applied to pay, repay, purchase, repurchase, redeem,
retire or acquire any Indebtedness pursuant to Section 6.09(b), the US Borrowing
Base shall be automatically reduced by the Dollar Equivalent of such amount and
the Borrower shall deliver written notice to the Administrative Agent of such
payment substantially simultaneously therewith.

 

“US Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower Representative, in
substantially the form of Exhibit B-2.

 

“US Collateral” means the “Collateral” as defined in the US Security Agreement.

 

“US Collateral Agent” means JPMCB, in its capacity as collateral agent and
security trustee for itself, the Administrative Agent, the Issuing Banks and the
Lenders, and its successors in such capacity.

 

“US Letter of Credit” means any letter of credit or similar instrument
(including a bank guarantee) acceptable to the applicable Issuing Bank issued in
dollars for the purpose of providing credit support for the Company.

 

“US Loan Party” means, individually and collectively, any Loan Party (including
the Company) organized under the laws of the United States.

 

“US Pledged Note” means any “Pledged Note”, as defined in the US Security
Agreement.

 

“US Pledged Stock” means any “Pledged Stock”, as defined in the US Security
Agreement

 

--------------------------------------------------------------------------------


 

60

 

 

“US Protective Advance” means a Protective Advance made to or for the account of
the Company.

 

“US Revolving Loan” means a Revolving Loan made to the Company.

 

“US Security Agreement” means that certain Amended and Restated US Pledge and
Security Agreement, dated as of April 18, 2013, between the US Loan Parties
party thereto and the US Collateral Agent (for the benefit of the Agents, the
Lenders and the Issuing Banks) and any other pledge or security agreement
entered into, after the date of this Agreement, by any US Loan Party (as
required by this Agreement or any other Loan Document for the purpose of
creating a Lien on the property of any Loan Party organized in the US (or any
other property located therein)), or any other Person, as the same may be
amended, restated or otherwise modified from time to time.

 

“US Swingline Lender” means JPMCB, in its capacity as lender of Facility A
Swingline Loans hereunder, and its successors and assigns in such capacity.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(iii).

 

“VAT” means any tax imposed by EC Directive 2006/112/EC on the Common System of
value added tax and any national legislation implementing that directive,
together with any legislation supplemental thereto, and any other tax of a
similar nature and all penalties, cost and interest related thereto.

 

“Vendor Rebates” means, with respect to any Loan Party, credits earned from
vendors for volume purchases that reduce net inventory costs for such Loan
Party.

 

“Wholesale Inventory” means Inventory located at, or in transit to, any
warehouse.

 

“wholly owned” means, with respect to a Subsidiary of any Person, a Subsidiary
of such Person, all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
used in Section 4203 and 4205, respectively, of ERISA.

 

“Withholding Agent” has the meaning assigned to such term in Section 2.17(a).

 

“Working Capital” means, at any date, the excess of current assets of the
Company and its Subsidiaries on such date over current liabilities of the
Company and its Subsidiaries on such date, all determined on a consolidated
basis in accordance with GAAP.

 

“Yen” and “¥” refer to the lawful currency of Japan.

 

--------------------------------------------------------------------------------


 

61

 

 

SECTION 1.02                   Classification of Loans and Borrowings.  For
purposes of this Agreement, Loans may be classified and referred to by Facility,
(e.g., a “Facility A Loan”), Class (e.g., a “Revolving Loan”) or by Type (e.g.,
a “Eurocurrency Loan”), by Facility and Class (e.g., a “Facility A Revolving
Loan”) or by Class and Type (e.g., a “Eurocurrency Revolving Loan”).  Borrowings
also may be classified and referred to by Class (e.g., a “Borrowing of Revolving
Loans”) or by Type (e.g., a “Eurocurrency Borrowing”) or by Class and Type
(e.g., a “Eurocurrency Borrowing of Revolving Loans”).

 

SECTION 1.03                   Terms Generally.  The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined. 
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms.  The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”. 
The word “will” shall be construed to have the same meaning and effect as the
word “shall”.  Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (iii) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (iv) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (v) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

SECTION 1.04                   Accounting Terms; GAAP.  Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided
that (i) all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made without giving effect to (x) any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159) (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Company or any Subsidiary at “fair
value”, as defined therein and (y) any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof and (ii) if the
Borrower Representative notifies the Administrative Agent that the Borrowers
request an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower Representative that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such

 

--------------------------------------------------------------------------------


 

62

 

 

provision amended in accordance herewith. In the event that historical
accounting practices, systems or reserves relating to the components of the
Aggregate Borrowing Base or the Borrowing Base of any Borrower are modified in a
manner that is adverse to the Lenders in any material respect, the Borrowers
will agree to maintain such additional reserves (for purposes of computing the
Aggregate Borrowing Base and the Borrowing Base of each Borrower) in respect to
the components of the Aggregate Borrowing Base and the Borrowing Base of each
Borrower and make such other adjustments (which may include maintaining
additional reserves, modifying the advance rates or modifying the eligibility
criteria for the components of the Aggregate Borrowing Base and the Borrowing
Base of each Borrower).

 

SECTION 1.05                   Currency Translations.  (a)  For purposes of this
Agreement and the other Loan Documents, where the permissibility of a
transaction or determinations of required actions or circumstances depend upon
compliance with, or are determined by reference to, amounts stated in dollars,
such amounts shall be deemed to refer to dollars or Dollar Equivalents and any
requisite currency translation shall be based on the Spot Selling Rate and the
permissibility of actions taken under Article VI shall not be affected by
subsequent fluctuations in exchange rates (provided that if Indebtedness is
incurred to refinance, replace or renew other Indebtedness, and such refinancing
or renewal would cause the applicable dollar denominated limitation to be
exceeded if calculated at the Spot Selling Rate, such dollar denominated
restriction shall be deemed not to have been exceeded so long as (i) such
refinancing, replacement or renewal Indebtedness is denominated in the same
currency as such Indebtedness being refinanced, replaced or renewed and (ii) the
principal amount of such refinancing or renewal Indebtedness does not exceed the
principal amount of such Indebtedness being refinanced or renewed except as
permitted under Section 6.01).

 

(b)                              For purposes of all calculations and
determinations under this Agreement, any amount in any currency other than
dollars shall be deemed to refer to dollars or Dollar Equivalents and any
requisite currency translation shall be based on the Spot Selling Rate, and all
certificates delivered under this Agreement, shall express such calculations or
determinations in dollars or Dollar Equivalents.

 

(c)                               The Administrative Agent shall determine the
Dollar Equivalent of (x) the Credit Exposure based on the Spot Selling Rate
(i) as of the end of each fiscal quarter of the Company, (ii) on or about the
date of the related notice requesting any extension of credit hereunder and
(iii) on any other date, in its reasonable discretion, (y) any other amount to
be converted into Dollars in accordance with the provisions hereof at the time
of such conversion and (z) any amounts to be included in the US Borrowing Base
on any date, in its reasonable discretion.

 

ARTICLE II

 

THE CREDITS

 

SECTION 2.01                   Commitments.  Subject to the terms and conditions
set forth herein, (a) each Facility A Lender agrees to make Revolving Loans (the
“Facility A Revolving Loans”) from time to time during the Availability Period
to the Company in dollars and (b) each Facility B Lender agrees to make
Revolving Loans (including, with respect to the Canadian Borrower, by

 

--------------------------------------------------------------------------------


 

63

 

 

way of BA Drawings in accordance with Section 2.21) (the “Facility B Revolving
Loans”) from time to time during the Availability Period to (x) the Company in
dollars, Canadian dollars, Euros, Sterling and Yen, (y) the Canadian Borrower in
dollars and Canadian dollars and (z) the UK Borrower in dollars, Euros and
Sterling, if, in each case after giving effect thereto:

 

(i)                                  the Facility A Credit Exposure or Facility
B Credit Exposure of any Lender would not exceed such Lender’s Facility A
Commitment or Facility B Commitment, as the case may be;

 

(ii)                              the total Facility A Credit Exposure would not
exceed the aggregate amount of the Facility A Commitments;

 

(iii)                          the total Facility B Credit Exposure would not
exceed the aggregate amount of the Facility B Commitments;

 

(iv)                          Canadian Availability shall not be less than zero;

 

(v)                              US Availability shall not be less than zero;

 

(vi)                          UK Availability shall not be less than zero;

 

(vii)                      the total Facility B Revolving Exposure relating to
the Canadian Borrower would not exceed the Canadian Sublimit;

 

(viii)                  the total Facility B Revolving Exposure relating to the
UK Borrower would not exceed the UK Sublimit; and

 

(ix)                          the total Revolving Exposure relating to the
Company denominated in Canadian dollars, Euros, Sterling and Yen shall not
exceed the Dollar Equivalent of $50,000,000.

 

subject, in the case of each of clauses (iv), (v) and (vi) above, to the
Administrative Agent’s, European Administrative Agent’s or Canadian
Administrative Agent’s authority, as applicable, in their sole discretion, to
make Protective Advances pursuant to the terms of Section 2.04 (the limitations
in the foregoing clauses (i) through (ix), the “Revolving Exposure
Limitations”).  Within the foregoing limits and subject to the terms and
conditions set forth herein, each Borrower may borrow, prepay and reborrow its
Revolving Loans.  For the avoidance of doubt, so long as the Revolving Exposure
Limitations shall have been met, subject to the terms and conditions set forth
herein, the entire amount of the Commitments under each of Facility A and
Facility B shall be available to the Company in dollars.

 

SECTION 2.02                   Loans and Borrowings.  (a)  Each Loan (other than
a Swingline Loan) shall be made as part of a Borrowing consisting of Loans of
the same Facility, Class and Type made by the Lenders ratably in accordance with
their respective Commitments of the applicable Facility and Class.  Each
Protective Advance and Swingline Loan shall be made in accordance with the
procedures set forth in Sections 2.04 and 2.05, respectively.

 

--------------------------------------------------------------------------------


 

64

 

 

(b)                              Subject to Section 2.14 and Section 2.21,
(i) each Borrowing of Facility A Revolving Loans shall be comprised entirely of
ABR Loans or Eurocurrency Loans as the Company may request in accordance
herewith, (ii) each Facility B Borrowing of US Revolving Loans shall be
comprised entirely of Eurocurrency Loans, (iii) each Borrowing of Canadian
Revolving Loans denominated in Canadian Dollars shall be comprised entirely of
Canadian Prime Rate Loans or, pursuant to Section 2.21, BA Drawings, (iv) each
Borrowing of Canadian Revolving Loans in dollars shall be comprised entirely of
ABR Loans or Eurocurrency Loans as the Canadian Borrower may request in
accordance herewith and (v) each Borrowing of UK Revolving Loans shall be
comprised entirely of Eurocurrency Loans.  Each Facility A Swingline Loan and
each Canadian Swingline Loan denominated in dollars shall be an ABR Loan, each
Canadian Swingline Loan denominated in Canadian Dollars shall be a Canadian
Prime Rate Loan, and each Facility B Swingline Loan other than a Canadian
Swingline Loan shall be an Overnight LIBO Loan.  Each Lender may make any
Eurocurrency Loan to any Borrower by causing, at its option, any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Lenders to make
Loans in accordance with the terms hereof or Borrowers to repay any such Loan in
accordance with the terms of this Agreement.

 

(c)                               At the commencement of each Interest Period
for any Eurocurrency Borrowing of Revolving Loans, such Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 (or in the case of
any currency other than dollars, an approximate equivalent thereof as determined
by the Administrative Agent, European Administrative Agent or Canadian
Administrative Agent, as applicable) and not less than $5,000,000 (or in the
case of any currency other than dollars, an approximate equivalent thereof as
determined by the Administrative Agent, European Administrative Agent or
Canadian Administrative Agent, as applicable).  ABR Borrowings of Revolving
Loans and Canadian Prime Rate Borrowings of Revolving Loans may be in any
amount.  Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of
(i) 8 Eurocurrency Borrowings outstanding under Facility A, (ii) 3 Eurocurrency
Borrowings of the Canadian Borrower, (iii) 3 Eurocurrency Borrowings of the UK
Borrower or (iv) 6 Eurocurrency Borrowings of the Company that are Facility B
Borrowings.

 

(d)                             At the commencement of each Contract Period for
any BA Drawing of Revolving Loans, such Borrowing shall be in an aggregate face
amount that is an integral multiple of C$1,000,000 and not less than
C$5,000,000; provided that there shall not at any time be more than a total of 5
BA Drawings outstanding.

 

(e)                               Notwithstanding any other provision of this
Agreement, neither the Borrower Representative nor any Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

 

(f)                                Each Facility A Loan shall be made in
dollars, each Facility B Loan to the Company shall be made in dollars, Euros,
Canadian Dollars, Sterling or Yen, each Facility B Loan to the Canadian Borrower
shall be made in dollars or Canadian Dollars and each Facility B Loan to the UK
Borrower shall be made in dollars, Euros or Sterling.

 

--------------------------------------------------------------------------------


 

65

 

 

SECTION 2.03                   Requests for Borrowing of Revolving Loans. 
Subject to Section 2.21, to request a Borrowing of Revolving Loans, the Borrower
Representative (or the applicable Borrower) shall notify (i) the Administrative
Agent, in the case of a requested Borrowing of Facility A Revolving Loans,
(ii) the European Administrative Agent, in the case of any request for Facility
B Revolving Loans other than Canadian Revolving Loans and (iii) the Canadian
Administrative Agent, in the case of any request for Canadian Revolving Loans,
in each case either in writing with, in the case of clauses (ii) and
(iii) above, a copy to the Administrative Agent (delivered, in the case of any
notice to the European Administrative Agent, by facsimile or, in the case of any
notice to the Administrative Agent or the Canadian Administrative Agent, by hand
delivery, facsimile or .pdf transmission) in a form approved by the
Administrative Agent, the European Administrative Agent and/or the Canadian
Administrative Agent, as applicable, and signed by the Borrower Representative
(or the applicable Borrower) or by telephone as follows:

 

(a)                               in the case of an ABR Borrowing by the
Company, not later than 12:00 p.m., Local Time (or in case of any such
Borrowing, the proceeds of which are to be applied to finance the reimbursement
of an LC Disbursement as contemplated by Section 2.06(e), not later than
9:00 a.m., Local Time) on the date of the proposed Borrowing,

 

(b)                              in the case of a Eurocurrency Borrowing, not
later than 11:00 a.m., Local Time, three Business Days before the date of the
proposed Borrowing,

 

(c)                               in the case of a BA Drawing, 12:00 p.m., Local
Time, three Business Days before the date of the proposed Borrowing, and

 

(d)                             in the case of a Canadian Prime Rate Borrowing
or an ABR Borrowing by the Canadian Borrower, not later than 12:00 p.m., Local
Time two Business Days before the date of the proposed Borrowing;

 

Each telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by facsimile (in the case of any request delivered to the European
Administrative Agent) or by hand delivery, facsimile or .pdf transmission (in
the case of any request delivered to the Administrative Agent or the Canadian
Administrative Agent), with a copy (in the case of any request delivered to the
European Administrative Agent or Canadian Administrative Agent) delivered to the
Administrative Agent, of a written Borrowing Request in a form approved by the
Administrative Agent, the European Administrative Agent and/or the Canadian
Administrative Agent, as applicable, and signed by the Borrower Representative
(or the Borrower making such request).  Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.01:

 

(i)                                  the name of the applicable Borrower;

 

(ii)                              the aggregate amount of the requested
Borrowing and a breakdown of the separate wires comprising such Borrowing;

 

(iii)                          the Facility under which such Borrowing shall be
made;

 

(iv)                          the date of such Borrowing, which shall be a
Business Day;

 

--------------------------------------------------------------------------------


 

66

 

 

(v)                              in the case of a Borrowing requested on behalf
of a Facility B Borrower, the currency of the requested Borrowing;

 

(vi)                          whether such Borrowing is to be an ABR Borrowing,
a Canadian Prime Rate Borrowing, a BA Drawing or a Eurocurrency Borrowing; and

 

(vii)                      in the case of a Eurocurrency Borrowing, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period” and in the case of a BA Drawing,
the initial Contract Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Contract Period”.

 

If no election as to the Type of Borrowing of Revolving Loans is specified, then
(A) a Borrowing of Facility A Revolving Loans or Canadian Revolving Loans
requested in dollars shall be an ABR Borrowing, (B) a Borrowing of Canadian
Revolving Loans requested in Canadian Dollars shall be a Canadian Prime Rate
Borrowing and (C) a Borrowing of Facility B Revolving Loans other than Canadian
Revolving Loans shall be a Eurocurrency Borrowing with an Interest Period of one
month.  If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing of Revolving Loans, then the applicable Borrower shall be
deemed to have selected an Interest Period of one month’s duration.  Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent, the Canadian Administrative Agent or the European
Administrative Agent, as applicable, shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

SECTION 2.04                   Protective Advances.  (a)  Subject to the
limitations set forth below, the Administrative Agent, the European
Administrative Agent or the Canadian Administrative Agent, as applicable, is
authorized by the Borrowers and the Lenders, from time to time in the
Administrative Agent’s, the European Administrative Agent’s or the Canadian
Administrative Agent’s, as the case may be, sole discretion (but, in each case,
shall have absolutely no obligation to), to make (i) in the case of the
Administrative Agent, Loans to the Company in dollars on behalf of the Facility
A Lenders (each such Loan, a “Facility A Protective Advance”), (ii) in the case
of the European Administrative Agent, (x) Loans to the Company in dollars,
Euros, Sterling, Yen or Canadian dollars on behalf of the Facility B Lenders
(each such Loan, a “Facility B US Protective Advance”) and (y) Loans to the UK
Borrower in dollars, Euros or Sterling on behalf of the Facility B Lenders (each
such Loan, a “UK Protective Advance”) and/or (iii) in the case of the Canadian
Administrative Agent, Loans to the Canadian Borrower in Canadian Dollars or
dollars on behalf of the Facility B Lenders (each such Loan, a “Canadian
Protective Advance”), which the Administrative Agent, European Administrative
Agent or Canadian Administrative Agent, as applicable, in its Permitted
Discretion, deems necessary or desirable (i) to preserve or protect the
Collateral, or any portion thereof, (ii) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans and other Obligations or (iii) to
pay any other amount chargeable to or required to be paid by the applicable
Borrower pursuant to the terms of this Agreement, including payments of
reimbursable expenses (including costs, fees, and expenses as described in
Section 9.03) and other sums payable under the Loan Documents (any of such Loans
are herein referred to as “Protective Advances”); provided that no Protective
Advance may remain outstanding for more than 45 days; provided further that the
aggregate amount of (A) Facility A Protective Advances outstanding at any time

 

--------------------------------------------------------------------------------


 

67

 

 

shall not (x) exceed $5,000,000 or (y) when added to the total Facility A
Revolving Exposure, exceed the aggregate amount of the Facility A Commitments,
(B) Canadian Protective Advances outstanding at any time shall not (x) exceed
$2,500,000, (y) when added to the total Facility B Revolving Exposure relating
to the Canadian Borrower, exceed the Canadian Sublimit or (z) when added to the
sum of the total Facility B Revolving Exposure, the UK Protective Advances and
the Facility B US Protective Advances, exceed the aggregate amount of the
Facility B Commitments, (C) UK Protective Advances outstanding at any time shall
not (x) exceed $5,000,000, (y) when added to the total Facility B Revolving
Exposure relating to the UK Borrower, exceed the UK Sublimit or (z) when added
to the sum of the total Facility B Revolving Exposure, the Canadian Protective
Advances and the Facility B US Protective Advances, exceed the aggregate amount
of the Facility B Commitments, and (D) Facility B US Protective Advances
outstanding at any time shall not (x) exceed $5,000,000 or (y) when added to the
sum of the total Facility B Revolving Exposure, the UK Protective Advances and
the Canadian Protective Advances, exceed the aggregate amount of the Facility B
Commitments.  Protective Advances may be made even if the conditions precedent
set forth in Section 4.02 have not been satisfied.  The Protective Advances
shall be secured by the Liens in favor of each applicable Collateral Agent (for
the benefit of the Agents, the applicable Lenders and the applicable Issuing
Banks) in and to the Collateral and shall constitute Obligations hereunder.  All
Facility A Protective Advances and Canadian Protective Advances denominated in
dollars shall be ABR Borrowings, all Canadian Protective Advances denominated in
Canadian Dollars shall be Canadian Prime Rate Borrowings and all Facility B
Protective Advances denominated in dollars, Euros, Sterling or Yen and all US
Protective Advances denominated in Canadian Dollars shall be Overnight LIBO
Borrowings.  The Administrative Agent’s, European Administrative Agent’s and/or
Canadian Administrative Agent’s, as the case may be, authorization to make
Protective Advances may be revoked at any time by the Required Lenders.  Any
such revocation must be in writing and shall become effective prospectively upon
the Administrative Agent’s, European Administrative Agent’s or Canadian
Administrative Agent’s (as applicable) receipt thereof.  At any time that there
is sufficient Aggregate Availability and the conditions precedent set forth in
Section 4.02 have been satisfied, the Administrative Agent, European
Administrative Agent, or Canadian Administrative Agent, as applicable, may
request the Lenders to make a Revolving Loan, in the currency in which the
applicable Protective Advance was denominated, to repay a Protective Advance. 
At any other time the Administrative Agent, European Administrative Agent or
Canadian Administrative Agent (as applicable) may require the Lenders to fund,
in the currency in which the applicable Protective Advance was denominated,
their risk participations described in Section 2.04(b).  It is agreed that the
Administrative Agent, the European Administrative Agent or the Canadian
Administrative Agent, as applicable, shall endeavor, but without any obligation,
to notify the Borrower Representative promptly after the making of any
Protective Advance.

 

(b)                              Upon the making of a Protective Advance
(whether before or after the occurrence of a Default) by the Administrative
Agent, the European Administrative Agent or the Canadian Administrative Agent,
as applicable, in accordance with the terms hereof, each Facility A Lender or
Facility B Lender, as applicable, shall be deemed, without further action by any
party hereto, to have unconditionally and irrevocably purchased from the
Administrative Agent, the European Administrative Agent or the Canadian
Administrative Agent, as applicable, without recourse or warranty, an undivided
interest and participation in such Facility A Protective Advance or Facility B
Protective Advance, as applicable, in proportion to its

 

--------------------------------------------------------------------------------


 

68

 

 

Applicable Percentage.  From and after the date, if any, on which any Lender is
required to fund (and has funded) its participation in any Protective Advance
purchased hereunder, the Administrative Agent, the European Administrative Agent
or the Canadian Administrative Agent, as applicable, shall promptly distribute
to such Lender, such Lender’s Applicable Percentage of all payments of principal
and interest and all proceeds of Collateral received by the Administrative
Agent, European Administrative Agent or Canadian Administrative Agent, as
applicable, in respect of such Protective Advance.

 

SECTION 2.05                   Swingline Loans.  (a)  The Swingline Loans.

 

(i)                                  The Administrative Agent, the US Swingline
Lender and the Facility A Lenders agree that in order to facilitate the
administration of this Agreement and the other Loan Documents, promptly after
the Borrower Representative delivers a Borrowing Request to the Administrative
Agent and the US Swingline Lender requesting an ABR Borrowing under Facility A
on behalf of the Company to be made pursuant to this Section 2.05(a)(i), and
provided that such ABR Borrowing request is received by the Administrative Agent
and the US Swingline Lender not later than 11:00 a.m., New York time, the US
Swingline Lender may elect to have the terms of this Section 2.05(a)(i) apply to
such Borrowing Request by advancing, on behalf of the Facility A Lenders and in
the amount so requested, same day funds to the Company on the date such request
is received to the Funding Account(s) (each such Loan, a “Facility A Swingline
Loan”), with settlement among them as to the Facility A Swingline Loans to take
place on a periodic basis as set forth in Section 2.05(c).  Each Facility A
Swingline Loan shall be subject to all the terms and conditions applicable to
other ABR Loans funded by the Facility A Lenders, except that all payments
thereon shall be payable to the US Swingline Lender solely for its own account. 
In addition, no Facility A Swingline Loan shall be made if, after giving effect
thereto:

 

(A)                          the Borrowers would not be in compliance with the
Revolving Exposure Limitations; or

 

(B)                           the aggregate principal amount of the outstanding
Facility A Swingline Loans would exceed the Facility A Swingline Sublimit.

 

(ii)                              The European Administrative Agent, the
European Swingline Lender and the Facility B Lenders agree that in order to
facilitate the administration of this Agreement and the other Loan Documents,
promptly after the Borrower Representative delivers a Borrowing Request to the
European Administrative Agent (with a copy to the Administrative Agent)
requesting a Eurocurrency Borrowing under Facility B on behalf of the Company to
be made pursuant to this Section 2.05(a)(ii), and provided that such
Eurocurrency Borrowing request is received by the European Administrative Agent
not later than 10 a.m., London time, the European Swingline Lender may elect to
have the terms of this Section 2.05(a)(ii) apply to such Borrowing Request by
advancing, on behalf of the Facility B Lenders and in the amount so requested,
same day

 

--------------------------------------------------------------------------------


 

69

 

 

funds to the Company on the date (A) such request is received, in the case of
any such Borrowing denominated in dollars, Canadian Dollars, Euros or Sterling
or (B) that is one Business Day after the date such request is received, in the
case of any such Borrowing denominated in Yen, to the Funding Account(s) (each
such Loan, a “Facility B US Swingline Loan”), with settlement among them as to
the Facility B US Swingline Loans to take place on a periodic basis as set forth
in Section 2.05(c).  Each Facility B US Swingline Loan shall be subject to all
the terms and conditions applicable to other Revolving Loans funded by the
Facility B Lenders, except that (i) such Facility B US Swingline Loan shall
accrue interest at a rate determined by reference to the Overnight LIBO Rate and
(ii) all payments thereon shall be payable to the European Swingline Lender
solely for its own account.  In addition, no Facility B US Swingline Loan shall
be made if, after giving effect thereto:

 

(A)       the Borrowers would not be in compliance with the Revolving Exposure
Limitations;

 

(B)       the aggregate principal amount of the outstanding Facility B Swingline
Loans would exceed the Facility B Swingline Sublimit; or

 

(C)       the aggregate principal amount of the outstanding Facility B US
Swingline Loans would exceed $15,000,000.

 

(iii)       The European Administrative Agent, the European Swingline Lender and
the Facility B Lenders agree that in order to facilitate the administration of
this Agreement and the other Loan Documents, promptly after the Borrower
Representative delivers a Borrowing Request to the European Administrative Agent
(with a copy to the Administrative Agent) requesting a Eurocurrency Borrowing on
behalf of the UK Borrower to be made pursuant to this Section 2.05(a)(iii) (or
the UK Borrower delivers such Borrowing Request), and provided that such
Eurocurrency Borrowing request is received by the European Administrative Agent
not later than 10:00 a.m., London time, the European Swingline Lender may elect
to have the terms of this Section 2.05(a)(iii) apply to such Borrowing Request
by advancing, on behalf of the Facility B Lenders and in the amount so
requested, same day funds to the UK Borrower on the date such Borrowing Request
is received to the Funding Account(s) (each such Loan, a “UK Swingline Loan”),
with settlement among them as to the UK Swingline Loans to take place on a
periodic basis as set forth in Section 2.05(c).  Each UK Swingline Loan shall be
subject to all the terms and conditions applicable to other UK Revolving Loans
funded by the Facility B Lenders, except that (i) such UK Swingline Loan shall
accrue interest at a rate determined by reference to the Overnight LIBO Rate and
(ii) all payments thereon shall be payable to the European Swingline Lender
solely for its own account.  In addition, no UK Swingline Loan shall be made if,
after giving effect thereto:

 

(A)       the Borrowers would not be in compliance with the Revolving Exposure
Limitations;

 

--------------------------------------------------------------------------------


 

70

 

 

(B)       the aggregate principal amount of the outstanding Facility B Swingline
Loans would exceed the Facility B Swingline Sublimit; or

 

(C)       the aggregate principal amount of the outstanding UK Swingline Loans
would exceed $5,000,000.

 

(iv)       The Canadian Administrative Agent, the Canadian Swingline Lender and
the Facility B Lenders agree that in order to facilitate the administration of
this Agreement and the other Loan Documents, promptly after the Borrower
Representative delivers a Borrowing Request to the Canadian Administrative Agent
and the Canadian Swingline Lender (with a copy to the Administrative Agent)
requesting a Canadian Prime Rate Borrowing or an ABR Borrowing on behalf of the
Canadian Borrower (or the Canadian Borrower requests such Borrowing) to be made
pursuant to this Section 2.05(a)(iv), and provided that such Canadian Prime Rate
Borrowing request or ABR Borrowing request, as applicable, is received by the
Canadian Administrative Agent and the Canadian Swingline Lender not later than
11 a.m., Local Time, the Canadian Swingline Lender may elect to have the terms
of this Section 2.05(a)(iv) apply to such Borrowing Request by advancing, on
behalf of the Facility B Lenders and in the amount so requested, same day funds
to the Canadian Borrower on the date such Borrowing Request is received to the
Funding Account(s) (each such Loan, a “Canadian Swingline Loan”), with
settlement among them as to the Canadian Swingline Loans to take place on a
periodic basis as set forth in Section 2.05(c).  Each Canadian Swingline Loan
shall be subject to all the terms and conditions applicable to other Loans
funded by the Facility B Lenders that are Canadian Prime Rate Loans or Canadian
Loans that are ABR Loans, as applicable, except that all payments thereon shall
be payable to the Canadian Swingline Lender solely for its own account.  In
addition, no Canadian Swingline Loan shall be made if, after giving effect
thereto:

 

(A)       the Borrowers would not be in compliance with the Revolving Exposure
Limitations;

 

(B)       the aggregate principal amount of the outstanding Facility B Swingline
Loans would exceed the Facility B Swingline Sublimit; or

 

(C)       the aggregate principal amount of the outstanding Canadian Swingline
Loans would exceed $5,000,000.

 

(b)        Lender Participations.  Upon the making of a Facility A Swingline
Loan or a Facility B Swingline Loan (whether before or after the occurrence of a
Default and regardless of whether a Settlement has been requested with respect
to such Swingline Loan), each Facility A Lender or Facility B Lender, as
applicable, shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the applicable Swingline Lender,
the Administrative Agent, the European Administrative Agent or the Canadian
Administrative Agent, as the case may be, without recourse or warranty, an
undivided interest and participation in such Swingline Loan in proportion to its
Applicable

 

--------------------------------------------------------------------------------


 

71

 

 

Percentage of the Facility A Commitments or Facility B Commitments, as
applicable.  The applicable Swingline Lender, the Administrative Agent, the
Canadian Administrative Agent or the European Administrative Agent may, at any
time, require the applicable Lenders to fund, in the currency in which the
applicable Swingline Loan was denominated, their participations.  From and after
the date, if any, on which any Lender is required to fund (and has funded) its
participation in any Swingline Loan purchased hereunder, the Administrative
Agent, the Canadian Administrative Agent or the European Administrative Agent,
as applicable, shall promptly distribute to such Lender, such Lender’s
Applicable Percentage of all payments of principal and interest and all proceeds
of Collateral received by such Agent in respect of such Loan.

 

(c)        Swingline Settlements.  Each of the Administrative Agent, the
Canadian Administrative Agent and the European Administrative Agent, on behalf
of the US Swingline Lender, the European Swingline Lender or the Canadian
Swingline Lender, as applicable, shall request settlement (a “Settlement”) with
the Facility A Lenders or Facility B Lenders, as applicable, on at least a
weekly basis or on any earlier date that the Administrative Agent elects, by
notifying the applicable Lenders of such requested Settlement by facsimile or
e-mail no later than 11:00 a.m. Local Time (i) on the date of such requested
Settlement (the “Settlement Date”) with regard to Facility A Swingline Loans,
(ii) two Business Days prior to the Settlement Date with regard to Canadian
Swingline Loans (or on the date of such requested Settlement, if a Default or an
Event of Default has occurred and is continuing) and (iii) two Business Days
prior to the Settlement Date with regard to UK Swingline Loans and Facility B US
Swingline Loans (or on the date of such requested Settlement, if a Default or an
Event of Default has occurred and is continuing) (the date of any request made
pursuant to clauses (c), (c) or (c) above, a “Settlement Request Date”).  Each
Facility A Lender or Facility B Lender, as applicable (other than the Swingline
Lenders, in the case of the Swingline Loans) shall transfer, in the currency in
which the applicable Loan was denominated, the amount of such Lender’s
Applicable Percentage of the outstanding principal amount of the applicable Loan
with respect to which Settlement is requested to the Administrative Agent, the
Canadian Administrative Agent or the European Administrative Agent, as
applicable, to an account of such Agent as such Agent may designate, not later
than 2:00 p.m., Local Time, on such Settlement Date.  Settlements may occur
during the existence of a Default and whether or not the applicable conditions
precedent set forth in Section 4.02 have then been satisfied.  Such amounts
transferred to the applicable Agent shall be applied against the amounts of the
applicable Swingline Lender’s Swingline Loans and, together with such Swingline
Lender’s Applicable Percentage of such Swingline Loan, shall (so long as no
Event of Default pursuant to clause (h) or (i) of Article VII shall have
occurred and be continuing) constitute Revolving Loans of such applicable
Lenders (and shall no longer constitute Swingline Loans).  Any such amounts
comprising Revolving Loans and transferred to the applicable Agent to be applied
against Swingline Loans made pursuant to Section 2.05(a)(ii) or
2.05(a)(iii) shall constitute Eurocurrency Revolving Loans with an Interest
Period of one week.  If any such amount referred to in this clause (c) is not
transferred to the applicable Agent by any applicable Lender on such Settlement
Date, the applicable Swingline Lender shall be entitled to recover such amount
on demand from such Lender together with interest thereon as specified in
Section 2.07.

 

(d)       Provisions Related to Extended Commitments.  If the maturity date
shall have occurred in respect of any tranche of Commitments at a time when
another tranche or

 

--------------------------------------------------------------------------------


 

72

 

 

tranches of Commitments is or are in effect with a longer maturity date, then on
the earliest occurring maturity date all then outstanding Swingline Loans shall
be repaid in full on such date (and there shall be no adjustment to the
participations in such Swingline Loans as a result of the occurrence of such
maturity date); provided, however, that if on the occurrence of such earliest
maturity date (after giving effect to any repayments of Loans and any
reallocation of Letter of Credit participations as contemplated in
Section 2.06(m)), there shall exist sufficient unutilized Extended Commitments
so that the respective outstanding Swingline Loans could be incurred pursuant
the Extended Commitments which will remain in effect after the occurrence of
such maturity date, then there shall be an automatic adjustment on such date of
the participations in such Swingline Loans and same shall be deemed to have been
incurred solely pursuant to the relevant Extended Commitments, and such
Swingline Loans shall not be so required to be repaid in full on such earliest
maturity date.

 

SECTION 2.06     Letters of Credit.  (a)  General.  Subject to the terms and
conditions set forth herein, the Borrower Representative may request the
issuance of Letters of Credit for its own account or for the account of another
Borrower (or any Borrower may request the issuance of Letters of Credit for its
own account), in a form reasonably acceptable to the Administrative Agent,
European Administrative Agent or Canadian Administrative Agent, as applicable,
and the applicable Issuing Bank (a “Letter of Credit Request”), at any time and
from time to time during the Availability Period.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower Representative or any Borrower to, or entered into by
the Borrower Representative or any Borrower with, an Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.

 

(b)        Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower
Representative (or the applicable Borrower) shall hand deliver or facsimile (or
transmit by electronic communication, if arrangements for doing so have been
approved by the applicable Issuing Bank) to the applicable Issuing Bank and the
Administrative Agent (in the case of Facility A Letters of Credit), the Canadian
Administrative Agent (in the case of Canadian Letters of Credit) with a copy to
the Administrative Agent, or the European Administrative Agent (with respect to
UK Letters of Credit and US Letters of Credit that are Facility B Letters of
Credit) with a copy to the Administrative Agent, prior to 9:00 a.m., Local Time,
at least three Business Days prior to the requested date of issuance, amendment,
renewal or extension, a Letter of Credit Request, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph
(c) of this Section), the amount of such Letter of Credit, the currency of such
Letter of Credit (which shall be in dollars, in the case of each Facility A
Letter of Credit, dollars, Sterling or Euros, in the case of each Facility B
Letter of Credit issued on behalf of the UK Borrower, dollars or Canadian
Dollars, in the case of each Facility B Letter of Credit issued on behalf of the
Canadian Borrower or dollars, Canadian Dollars, Euros, Sterling or Yen, in the
case of each Facility B Letter of Credit issued on behalf of the Company), the
name and address of the beneficiary thereof and such other information as shall
be necessary to prepare, amend, renew or extend such Letter of Credit.  If
requested by the applicable Issuing Bank, the applicable Borrower also shall
submit a letter of credit application on such Issuing

 

--------------------------------------------------------------------------------


 

73

 

 

Bank’s standard form in connection with any request for a Letter of Credit.  A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrowers
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) the aggregate LC Exposure shall
not exceed the LC Sublimit, (ii) the aggregate principal amount of outstanding
Letters of Credit that are standby Letters of Credit shall not exceed
$65,000,000 and (iii) the Borrowers shall be in compliance with the Revolving
Exposure Limitations.

 

(c)        Expiration Date.  Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension), subject to
automatic extension or renewal for successive one-year periods (but in no event
shall such renewed Letter of Credit expire on a date that is later than the date
set forth in clause (c) below) and (ii) the date that is five Business Days
prior to the Maturity Date (it being understood that any Letter of Credit that
provides for time drafts to be submitted thereunder shall have an expiry date
which is in advance of such date five Business Days prior to the Maturity Date
by the number of days contemplated for such time drafts).

 

(d)       Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of any Issuing Bank or the Lenders, the applicable
Issuing Bank hereby grants to each Facility A Lender, with respect to a Facility
A Letter of Credit, or each Facility B Lender, with respect to a Facility B
Letter of Credit, and each Facility A Lender or Facility B Lender, as
applicable, hereby acquires from the applicable Issuing Bank, a participation in
such Letter of Credit equal to such Lender’s Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit.  In
consideration and in furtherance of the foregoing, (i) each Facility A Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
(ii) with respect to any Facility B Letter of Credit other than a Canadian
Letter of Credit, each Facility B Lender hereby absolutely and unconditionally
agrees to pay to the European Administrative Agent and (iii) with respect to any
Canadian Letters of Credit, each Facility B Lender hereby absolutely and
unconditionally promises to pay the Canadian Administrative Agent, in each case
in the same currency as the applicable LC Disbursement, for the account of the
applicable Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the applicable
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to such Borrower for any reason. 
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

(e)        Reimbursement.  If any Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to (i) the Administrative Agent (in the case of any
Facility A Letter of Credit), (ii) the European Administrative Agent (with
respect to any Facility B Letter of Credit other than a Canadian Letter of
Credit) and (iii) the Canadian Administrative Agent (with respect to any

 

--------------------------------------------------------------------------------


 

74

 

 

Canadian Letter of Credit), in each case in the currency in which the applicable
Letter of Credit was issued, an amount equal to such LC Disbursement not later
than 1:00 p.m., Local Time, on the date that such LC Disbursement is made, if
the Borrower Representative or the applicable Borrower shall have received
notice of such LC Disbursement prior to 12:00 p.m., Local Time, on such date,
or, if such notice has not been received by the Borrower Representative or the
applicable Borrower prior to such time on such date, then not later than
12:00 p.m., Local Time, on (i) the Business Day that the Borrower Representative
or the applicable Borrower receives such notice, if such notice is received
prior to 12:00 p.m., Local Time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower Representative or the applicable
Borrower receives such notice, if such notice is not received prior to such time
on the day of receipt; provided that the Borrower Representative on behalf of
the applicable Borrower (or the applicable Borrower) may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.05 that such payment be financed with a Borrowing of Revolving
Loans or a Swingline Loan in an equivalent amount and like currency and, to the
extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting Borrowing of Revolving Loans or a
Swingline Loan; provided further that no such payment shall be permitted to be
financed with a Eurocurrency Borrowing.  If any Borrower fails to make such
payment when due, the Administrative Agent, the Canadian Administrative Agent or
the European Administrative Agent, as applicable, shall notify each Facility A
Lender or Facility B Lender, as applicable, of the applicable LC Disbursement,
the payment then due from the applicable Borrower in respect thereof and such
Lender’s Applicable Percentage thereof.  Promptly following receipt of such
notice, each applicable Lender shall pay to the Administrative Agent, the
Canadian Administrative Agent or the European Administrative Agent, as
applicable, in the same currency as the applicable LC Disbursement, its
Applicable Percentage of the payment then due from the applicable Borrower, in
the same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the applicable Agent shall promptly pay to the
applicable Issuing Bank the amounts so received by it from the Lenders. 
Promptly following receipt by the Administrative Agent, the Canadian
Administrative Agent or the European Administrative Agent, as the case may be,
of any payment from a Borrower pursuant to this paragraph, such Agent shall
distribute such payment to the applicable Issuing Bank or, to the extent that
Lenders have made payments pursuant to this paragraph to reimburse the
applicable Issuing Bank, then such Agent shall distribute such payment to such
Lenders and the applicable Issuing Bank as their interests may appear.  Any
payment made by a Lender pursuant to this paragraph to reimburse the applicable
Issuing Bank for any LC Disbursement (other than the funding of Revolving Loans
or a Swingline Loan as contemplated above) shall not constitute a Loan and shall
not relieve the Borrowers or the Loan Guarantors of their respective obligations
to reimburse such LC Disbursement.

 

(f)        Obligations Absolute.  The Borrowers’ obligations to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does

 

--------------------------------------------------------------------------------


 

75

 

 

not comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrowers’ obligations
hereunder.  No Administrative Agent, Collateral Agent, Lender or Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the applicable Issuing Bank; provided that the foregoing shall
not be construed to excuse the applicable Issuing Bank from liability to any
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrowers to the
extent permitted by applicable law) suffered by such Borrower that are caused by
the applicable Issuing Bank’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof.  The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of an Issuing Bank (as finally
determined by a court of competent jurisdiction), such Issuing Bank shall be
deemed to have exercised care in each such determination.  In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the applicable
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

 

(g)        Disbursement Procedures.  The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  The applicable Issuing Bank shall
promptly notify the Administrative Agent, Canadian Administrative Agent or the
European Administrative Agent, as applicable, and the Borrower Representative
(or applicable Borrower) by telephone (confirmed by facsimile or .pdf
transmission) of such demand for payment and whether such Issuing Bank has made
or will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrowers or the Loan
Guarantors of their obligations to reimburse the applicable Issuing Bank and the
applicable Lenders with respect to any such LC Disbursement.

 

(h)        Interim Interest.  If any Issuing Bank shall make any LC
Disbursement, then, unless a Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that a Borrower reimburses such LC Disbursement,
at the rate per annum then applicable to (x) ABR Revolving Loans, in the case of
an LC Disbursement in respect of a Facility A Letter of Credit or a Canadian
Letter of Credit denominated in dollars, (y) Canadian Prime Rate Loans, in the
case of an LC Disbursement in respect of a Canadian Letter of Credit denominated
in Canadian Dollars, and (z) Overnight LIBO Loans, in the case of an LC
Disbursement in respect of Facility B

 

--------------------------------------------------------------------------------


 

76

 

 

Letters of Credit other than Canadian Letters of Credit; provided that, if the
Borrowers fail to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.13(e) shall apply.  Interest accrued
pursuant to this paragraph shall be for the account of the applicable Issuing
Bank, except that interest accrued on and after the date of payment by any
Lender pursuant to paragraph (d) or (e) of this Section to reimburse such
Issuing Bank shall be for the account of such Lender to the extent of such
payment.

 

(i)         Replacement of the Issuing Banks.  Any Issuing Bank may be replaced
at any time by written agreement among the Borrower Representative, the
Administrative Agent (not to be unreasonably withheld or delayed), the replaced
Issuing Bank and the successor Issuing Bank.  The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank.  At the time any
such replacement shall become effective, each Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b) owing by it.  From and after the effective date of any such
replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit to be issued thereafter and (ii) references herein to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require.  After the replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required (or permitted) to issue additional Letters of Credit or to renew
existing Letters of Credit.  If any Issuing Bank (or with respect to any Issuing
Bank that is an Affiliate of a Lender hereunder, if any such Lender that is an
Affiliate thereof) assigns, in one transaction or a series of transactions, all
of its Loans and Commitments hereunder pursuant to Section 9.04, such Issuing
Bank shall be deemed to have agreed to be replaced by the Administrative Agent
as an Issuing Bank pursuant to this Section 2.06(i) and no notification to the
Lenders shall be required.

 

(j)         Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower Representative receives notice
from the Administrative Agent or the Required Lenders demanding the deposit of
cash collateral pursuant to this paragraph or if any of the other provisions
hereof require cash collateralization (or, on the Business Day on or immediately
following the maturity of the Loans if the Loans have been accelerated, without
any further notice), the Borrowers shall deposit in an account with the
applicable Collateral Agent, in the name of such Collateral Agent and for the
benefit of the Agents, the applicable Lenders and the applicable Issuing Banks
(each an “LC Collateral Account”), an amount, in cash and in the currency in
which the applicable Letters of Credit are denominated, equal to 103% of the LC
Exposure as of such date plus accrued and unpaid interest thereon; provided that
the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to any Borrower described in clause (h) or (i) of Article VII. 
Such deposit shall be held by the applicable Collateral Agent as collateral for
the payment and performance of the Secured Obligations.  Each Collateral Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account or such account shall be subject to a Deposit
Account Control Agreement and/or acknowledgement of notice, as applicable, and
each Borrower other than the UK Borrower hereby grants the applicable Collateral
Agent (for the

 

--------------------------------------------------------------------------------


 

77

 

 

benefit of the Agents, the applicable Lenders and the applicable Issuing Banks)
a security interest in the LC Collateral Accounts.  The UK Borrower hereby
agrees and confirms that each LC Collateral Account relating to the UK Borrower
will be a “Collection Account” as defined in the UK Debenture to which it is a
party.  Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and sole discretion of each Collateral
Agent and at each Borrower’s risk and expense, such deposits shall not bear
interest.  Interest or profits, if any, on such investments shall accumulate in
such account.  Moneys in such account shall be applied by each Collateral Agent
to reimburse the applicable Issuing Bank for LC Disbursements for which it has
not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of such Borrowers for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Lenders with LC Exposure representing more than 50% of
the total LC Exposure), be applied to satisfy other Secured Obligations.  If the
Borrowers are required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the applicable Borrower or Borrower
Representative for the account of the applicable Borrower within two Business
Days after all such Defaults have been cured or waived.

 

(k)        On the Effective Date, (i) each Existing Letter of Credit, to the
extent outstanding, shall be automatically and without further action by the
parties thereto deemed converted into a Letter of Credit under the applicable
Facility (as reflected on Schedule 2.06) at the request of the Company pursuant
to this Section 2.06 and subject to the provisions hereof as if each such
Existing Letter of Credit had been issued on the Effective Date, (ii) each such
Existing Letter of Credit shall be included in the calculation of LC Exposure
and “Facility A LC Exposure” or “Facility B LC Exposure”, as applicable, and
(iii) all liabilities of the Company and the other Loan Parties with respect to
such Existing Letters of Credit shall constitute Obligations.

 

(l)         Reporting.  Unless otherwise requested by the Administrative Agent,
each Issuing Bank shall report in writing to the Administrative Agent (and the
Administrative Agent shall notify the European Administrative Agent and/or the
Canadian Administrative Agent, as applicable) (i) on each Business Day, the
aggregate undrawn amount of all outstanding Letters of Credit issued by it
(including a breakdown of the aggregate undrawn amount of all standby Letters of
Credit and all trade Letters of Credit issued by it), (ii) on each Business Day
on which such Issuing Bank expects to issue, amend, renew or extend any Letter
of Credit, whether such Letter of Credit is a trade, financial or performance
Letter of Credit, and the aggregate face amount of the Letters of Credit to be
issued, amended, renewed or extended by it on such date, and no Issuing Bank
shall be permitted to issue, amend, renew or extend such Letter of Credit
without first notifying the Administrative Agent as set forth herein, (iii) on
each Business Day on which such Issuing Bank makes any LC Disbursement, the date
of such LC Disbursement and the amount and currency of such LC Disbursement and
(iv) on any other Business Day, such other information as the Administrative
Agent shall reasonably request, including but not limited to prompt verification
of such information as may be requested by the Administrative Agent.

 

(m)       Provisions Related to Extended Commitments.  If the maturity date in
respect of any tranche of Commitments occurs prior to the expiration of any
Letter of Credit, then (i) if one or more other tranches of Commitments in
respect of which the maturity date shall not have occurred are then in effect,
such Letters of Credit shall automatically be deemed to have

 

--------------------------------------------------------------------------------


 

78

 

 

been issued (including for purposes of the obligations of the Lenders to
purchase participations therein and to make Loans and payments in respect
thereof pursuant to Section 2.06(d)) under (and ratably participated in by
Lenders pursuant to) the Commitments in respect of such non-terminating tranches
up to an aggregate amount not to exceed the aggregate principal amount of the
unutilized Commitments thereunder at such time (it being understood that no
partial face amount of any Letter of Credit may be so reallocated) and (ii) to
the extent not reallocated pursuant to immediately preceding clause (m), the
Borrower shall cash collateralize any such Letter of Credit in accordance with
Section 2.06(j).  If, for any reason, such cash collateral is not provided or
the reallocation does not occur, the Lenders under the maturing tranche shall
continue to be responsible for their participating interests in the Letters of
Credit.  Except to the extent of reallocations of participations pursuant to
clause (m) of the second preceding sentence, the occurrence of a maturity date
with respect to a given tranche of Commitments shall have no effect upon (and
shall not diminish) the percentage participations of the Lenders in any Letter
of Credit issued before such maturity date.  Commencing with the maturity date
of any tranche of Commitments, the sublimit for Letters of Credit shall be
agreed with the Lenders under the extended tranches.

 

SECTION 2.07     Funding of Borrowings.  (a)  Each Lender shall make each Loan
to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., Local Time, to the account of the
Administrative Agent, the Canadian Administrative Agent or the European
Administrative Agent, as applicable, in an amount equal to such Lender’s
Applicable Percentage; provided that Swingline Loans shall be made as provided
in Section 2.05.  Each of the Administrative Agent, the Canadian Administrative
Agent and the European Administrative Agent, as applicable, will make such Loans
available to the Borrower Representative (or, if directed by the Borrower
Representative, to the account of the applicable Borrower) by promptly crediting
the amounts so received, in like funds, to the Funding Account(s); provided that
Revolving Loans made to finance the reimbursement of (i) an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Administrative Agent, the
Canadian Administrative Agent or the European Administrative Agent, as
applicable, to the applicable Issuing Bank and (ii) a Protective Advance shall
be retained by the Administrative Agent, the Canadian Administrative Agent or
the European Administrative Agent, as applicable, and disbursed in its
discretion.

 

(b)        Unless the Administrative Agent, the Canadian Administrative Agent or
the European Administrative Agent, as applicable, shall have received notice
from a Lender prior to the proposed date of any Borrowing that such Lender will
not make available to the Administrative Agent, the Canadian Administrative
Agent or the European Administrative Agent, as applicable, such Lender’s share
of such Borrowing, the Administrative Agent, the Canadian Administrative Agent
or the European Administrative Agent, as applicable, may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount.  In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, the Canadian Administrative Agent or the European
Administrative Agent, as applicable (a “Non-Funding Lender”), then the
applicable Lender and the Borrowers agree (jointly and severally with each other
Borrower, but severally and not jointly with the applicable Lenders) to pay to
the Administrative Agent, the Canadian Administrative Agent or the European
Administrative

 

--------------------------------------------------------------------------------


 

79

 

 

Agent, as applicable, forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, the Canadian Administrative Agent or the European
Administrative Agent, as applicable, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent, the Canadian Administrative Agent or the European
Administrative Agent, as applicable, in accordance with banking industry
rules on interbank compensation or (ii) in the case of the Borrowers, the
interest rate applicable to ABR Loans (in the case of dollar-denominated
amounts), Canadian Prime Rate Loans (in the case of Canadian Dollar-denominated
amounts) or Overnight LIBO Loans (in the case of Euro, Yen or
Sterling-denominated amounts).  If such Lender pays such amount to the
Administrative Agent, the Canadian Administrative Agent or the European
Administrative Agent, as applicable, then such amount shall constitute such
Lender’s Loan included in such Borrowing.  Notwithstanding the foregoing, the
Borrowers shall preserve their rights and remedies against any Non-Funding
Lender which has not made Loans required by the terms and provisions hereof.

 

SECTION 2.08     Interest Elections.  (a)  Each Borrowing of Revolving Loans
initially shall be of the Type specified in the applicable Borrowing Request and
(i) in the case of a Eurocurrency Borrowing of Revolving Loans, shall have an
initial Interest Period as specified in such Borrowing Request and (ii) in the
case of BA Drawings, shall have a Contract Period as specified in such Borrowing
Request.  Thereafter, the Borrower Representative may elect to convert such
Borrowing to a different Type, to convert BA Drawings to Canadian Prime Rate
Loans, to convert Canadian Prime Rate Loans (other than Swingline Loans) into BA
Drawings or to continue such Borrowing and, in the case of a Eurocurrency
Borrowing of Revolving Loans, may elect Interest Periods therefor, all as
provided in this Section.  The Borrower Representative may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.  This Section shall not apply to
Swingline Borrowings or Protective Advances, which may not be converted or
continued.

 

(b)        To make an election pursuant to this Section, the Borrower
Representative shall notify the (i) Administrative Agent, with respect to each
Facility A Revolving Loan, (ii) the European Administrative Agent (with a copy
to the Administrative Agent), with respect to any Facility B Revolving Loan
other than a Canadian Revolving Loan, and (iii) the Canadian Administrative
Agent (with a copy to the Administrative Agent) with respect to any Canadian
Revolving Loan, of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrowers were requesting a
Borrowing of Revolving Loans of the Type resulting from such election to be made
on the effective date of such election, subject to clause (f) below in the case
of BA Drawings.  Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by facsimile to the European
Administrative Agent or by hand delivery, facsimile or .pdf transmission to the
Administrative Agent or the Canadian Administrative Agent, as applicable, of a
written Interest Election Request in a form approved by the Administrative
Agent, the Canadian Administrative Agent or the European Administrative Agent,
as applicable, and signed by the Borrower Representative.

 

--------------------------------------------------------------------------------


 

80

 

 

(c)                               Each telephonic and written Interest Election
Request shall specify the following information in compliance with Section 2.02:

 

(A)                          the Borrower, the Facility and the Borrowing to
which such Interest Election Request applies and, if different options are being
elected with respect to different portions thereof, the portions thereof to be
allocated to each resulting Borrowing (in which case the information to be
specified pursuant to clauses (C) and (D) below shall be specified for each
resulting Borrowing);

 

(B)                           the effective date of the election made pursuant
to such Interest Election Request, which shall be a Business Day;

 

(C)                           whether the resulting Borrowing is to be an ABR
Borrowing, a Eurocurrency Borrowing, a Canadian Prime Rate Borrowing, an
Overnight LIBO Rate Borrowing or a BA Drawing; and

 

(D)                          if the resulting Borrowing is a Eurocurrency
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period” and if the resulting Borrowing is a BA Drawing, the
Contract Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Contract
Period”.

 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)                             Promptly following receipt of an Interest
Election Request, the Administrative Agent, the Canadian Administrative Agent or
the European Administrative Agent, as applicable, shall advise each Lender of
the details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)                               If the Borrower Representative fails to
deliver a timely Interest Election Request with respect to a Eurocurrency
Borrowing of Revolving Loans prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing shall be converted to (i) an ABR Borrowing,
in the case of a Eurocurrency Borrowing of either Facility A Revolving Loans or
Canadian Revolving Loans denominated in dollars, (ii) a Eurocurrency Borrowing
with an Interest Period of one month, in the case a Eurocurrency Borrowing of
Facility B Revolving Loans other than Canadian Revolving Loans and (iii) a
Canadian Prime Rate Borrowing, in the case of any BA Drawing.  Notwithstanding
any contrary provision hereof, if an Event of Default has occurred and is
continuing and the Administrative Agent, at the request of the Required Lenders,
so notifies the Borrower Representative, then, so long as an Event of Default is
continuing (i) no outstanding Borrowing of Revolving Loans may be converted to
or continued as a Eurocurrency Borrowing, (ii) no outstanding Canadian Prime
Rate Loans may be converted to BA Drawings,

 

--------------------------------------------------------------------------------


 

81

 

 

and (iii) unless repaid, (A) each Eurocurrency Borrowing of Facility A Loans or
of Canadian Revolving Loans denominated in dollars shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto, (B) each
Eurocurrency Borrowing of Facility B Revolving Loans other than Canadian
Revolving Loans shall be converted at the end of the Interest Period applicable
thereto to a Eurocurrency Borrowing with an Interest Period of one month (or
such shorter period determined by the European Administrative Agent in its
Permitted Discretion) and (C) each BA Drawing shall be converted to, or repaid
with the proceeds of, a Canadian Prime Rate Borrowing at the end of the Contract
Period applicable thereto.

 

(f)                                At or before 12:00 p.m., Local Time, 3
Business Days before the last day of the Contract Period of any BA Drawing, the
Borrower Representative shall give to the Canadian Administrative Agent its
written Interest Election Request in respect of such BA Drawing which shall
specify either that the Canadian Borrower intends to repay the maturing B/As on
such date or to continue to issue B/As on such date to provide for the payment
of the maturing B/As.   If the Borrower Representative fails to deliver such
timely notice with respect to a BA Drawing prior to the end of the Contract
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Contract Period such Borrowing shall be converted to
Canadian Prime Rate Loans.  Upon the conversion to or continuation of any
Borrowing or portion thereof as a BA Drawing, the Discount Proceeds that would
otherwise be payable to the Canadian Borrower by each Facility B Lender pursuant
to Section 2.21(d) in respect of such new BA Drawing shall be applied against
the principal amount of such Borrowing (in the case of a conversion) or the
reimbursement obligation owed to such Lender in respect of such maturing B/As
(in the case of a continuation) (collectively, the “maturing amounts”) and the
Canadian Borrower shall pay to such Facility B Lender an amount equal to the
excess of the maturing amounts over such Discount Proceeds.

 

SECTION 2.09                   Termination and Reduction of Commitments;
Increase in Commitments.  (a)  Unless previously terminated, all Commitments
(other than any Extended Commitments) shall terminate on the Maturity Date.  The
Extended Commitments shall terminate on the respective maturity dates applicable
thereto.

 

(b)                              The Borrowers may at any time terminate in full
the Commitments and/or may at any time terminate in full the UK Sublimit and/or
the Canadian Sublimit upon (i) the payment in full in cash of all outstanding
Loans, UK Loans or Canadian Loans, as applicable, together with accrued and
unpaid interest thereon and on any Letters of Credit, UK Letters of Credit or
Canadian Letters of Credit, as applicable, (ii) the cancellation and return of
all outstanding Letters of Credit, Canadian Letters of Credit or UK Letters of
Credit, as applicable (or alternatively, with respect to each applicable Letter
of Credit, the furnishing to the applicable Collateral Agent of a cash deposit
in the currency in which the applicable Letters of Credit are denominated (or at
the discretion of the Administrative Agent a back up standby letter of credit
satisfactory to the Administrative Agent and in the currency in which the
applicable Letters of Credit are denominated) equal to 103% of the LC Exposure
as of such date), (iii) the payment in full in cash of the accrued and unpaid
fees, if applicable, and (iv) the payment in full in cash of all reimbursable
expenses and other Obligations, Obligations of the UK Borrower or Obligations of
the Canadian Borrower, as applicable (in each case, other than contingent
obligations not yet due and payable), together with accrued and unpaid interest
thereon.  Upon the termination in full of the UK Sublimit and the satisfaction
in full of the Obligations of the UK Borrower (other

 

--------------------------------------------------------------------------------


 

82

 

 

than Obligations in respect of contingent liabilities not then due), (x) the UK
Borrower will be released from its obligations under this Agreement and the
other Loan Documents (including, but not limited to, all reporting obligations
contained in Section 5.01 relating to the UK Borrowing Base) in its capacity as
such, other than in respect of obligations which expressly survive the term of
this Agreement and (y) all Collateral securing the UK Loans, and any Loan
Guaranties of the UK Loans, will be released.  Notwithstanding the foregoing,
the termination of the UK Sublimit without a corresponding termination of the
Commitments shall have no effect on the availability to the Company of all or
any portion of the Facility B Commitments.  Upon the termination in full of the
Canadian Sublimit and the satisfaction in full of the Obligations of the
Canadian Borrower (other than Obligations in respect of contingent liabilities
not then due excluding, for greater certainty, any Obligations in respect of BA
Drawings), (x) the Canadian Borrower will be released from its obligations under
this Agreement and the other Loan Documents (including, but not limited to, all
reporting obligations contained in Section 5.01 relating to the Canadian
Borrowing Base) in its capacity as such, other than in respect of obligations
which expressly survive the term of this Agreement and (y) all Collateral
securing the Canadian Loans, and any Loan Guaranties of the Canadian Loans, will
be released.  Notwithstanding the foregoing, the termination of the Canadian
Sublimit without a corresponding termination of the Commitments shall have no
effect on the availability to the Company of all or any portion of the Facility
B Commitments.  For the avoidance of doubt, all payments of principal, interest,
fees and expenses, and the furnishing of cash deposits, in each case
contemplated in this Section 2.09(b) shall be made (i) to the Administrative
Agent to the extent such payment or deposit is made in connection with a
Facility A Loan or Facility A Letter of Credit, (ii) to the European
Administrative Agent to the extent such payment or deposit is made in connection
with a Facility B Loan other than a Canadian Loan or a Facility B Letter of
Credit other than a Canadian Letter of Credit and (iii) to the Canadian
Administrative Agent to the extent such payment or deposit is made in connection
with a Canadian Revolving Loan or Canadian Letter of Credit.

 

(c)                               The Borrowers may from time to time reduce the
Commitments; provided that (i) each such reduction shall be in an amount that is
an integral multiple of $1,000,000 and not less than $5,000,000, (ii) each such
reduction shall be applied to the Facility A Commitments and the Facility B
Commitments ratably in accordance with the aggregate amount of the Commitments
at such time, and (iii) the Borrowers shall not reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.10, the Borrowers would not be in compliance with the Revolving
Exposure Limitations.

 

(d)                             The Borrower Representative shall notify (x) the
Administrative Agent of any election to terminate or reduce the Facility A
Commitments, (y) the European Administrative Agent (with a copy to the Canadian
Administrative Agent and the Administrative Agent) of any election to terminate
or reduce the Facility B Commitments or the UK Sublimit and (z) the Canadian
Administrative Agent (with a copy to the Administrative Agent) of any election
to terminate or reduce the Canadian Sublimit, in each case under paragraph
(b) or (c) of this Section, at least three Business Days prior to the effective
date of such termination or reduction, specifying such election and the
effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent, European Administrative Agent or Canadian Administrative
Agent, as applicable, shall advise the Lenders of the contents thereof.  Each
notice delivered by the Borrower Representative pursuant to this Section shall
be irrevocable;

 

--------------------------------------------------------------------------------


 

83

 

 

provided that a notice of termination of the Commitments delivered by the
Borrower Representative may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower Representative (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied. 
Any termination or reduction of the Commitments shall be permanent.  Each
reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

 

(e)                               The Borrowers shall have the right to request
an increase of the Commitments by an aggregate amount of up to $100,000,000 by
obtaining additional Commitments, either from one or more of the Lenders or
another lending institution provided that (i) any such request for an increase
shall be in a minimum amount of $25,000,000, (ii) the Administrative Agent has
approved the identity of any such new Lender, such approval not to be
unreasonably withheld or delayed, (iii) any such new Lender assumes all of the
rights and obligations of a “Lender” hereunder, and (iv) the procedures
described in Section 2.09(f) have been satisfied.  Each such increase shall
increase the Facility A Commitments and the Facility B Commitments ratably in
accordance with the aggregate amount of the Commitments at such time.

 

(f)                                Any amendment hereto providing for the
increase of the Commitment of a Lender or addition of a Lender shall be in form
and substance reasonably satisfactory to the Administrative Agent and shall only
require the written signatures of the Administrative Agent, the Borrowers, the
Loan Parties party hereto and the Lender(s) being added or increasing their
Commitment, subject only to the approval of the Supermajority Lenders if any
such increase would cause the Commitments to exceed $450,000,000.  As a
condition precedent to such an increase, (a) the Loan Parties shall deliver to
the Administrative Agent a certificate of each Loan Party (in sufficient copies
for each Lender, if requested by the Administrative Agent) signed by an
authorized officer of such Loan Party (i) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
(ii) certifying that any security and guarantee confirmations as may have been
reasonably requested by the Administrative Agent have been delivered and
(iii) certifying that, before and after giving effect to such increase, (A) the
representations and warranties of the Loan Parties contained in Article III and
the other Loan Documents are true and correct, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and (B) no Default shall
have occurred and be continuing and (b) each Loan Party shall deliver any
confirmation of the security interests or guarantee granted by it pursuant to
the Loan Documents as the Administrative Agent may reasonably request.  In no
event shall the interest rate applicable in respect of additional Commitments or
increases in Commitments made pursuant to this clause (f) be higher than the
interest rate paid and payable to the then existing Lenders in respect of their
Commitments and the terms applicable to such additional or increased Commitments
shall be substantially the same as for the existing Commitments).

 

(g)                              Within a reasonable time after the effective
date of any increase, the Administrative Agent shall, and is hereby authorized
and directed to, revise the Commitment Schedule to reflect such increase and
shall distribute such revised Commitment Schedule to each of the Lenders and the
Borrowers, whereupon such revised Commitment Schedule shall replace the old
Commitment Schedule and become part of this Agreement.  On the Business Day

 

--------------------------------------------------------------------------------


 

84

 

 

following any such increase, all outstanding ABR Loans shall be reallocated
among the Lenders (including any newly added Lenders) in accordance with the
Lenders’ respective revised Applicable Percentages.  Eurocurrency Loans shall
not be reallocated among the Lenders prior to the expiration of the applicable
Interest Period in effect at the time of any such increase.

 

SECTION 2.10                   Repayment of Loans; Evidence of Debt.  (a)  The
Borrowers hereby unconditionally promise to pay to the Administrative Agent, the
Canadian Administrative Agent or the European Administrative Agent, as
applicable (i) for the account of each applicable Lender the then unpaid
principal amount of each Revolving Loan on the Maturity Date (or, with respect
to any Loans outstanding with respect to an Extended Commitment, the maturity
date applicable thereto), (ii) for the account of each applicable Facility B
Lender, the then unpaid principal amount of any BA Drawing in accordance with
Section 2.21, and (iii) the then unpaid amount of each Protective Advance on the
earlier of the Maturity Date (or, with respect to Protective Advances made after
the Maturity Date has occurred, the maturity date of any Extended Commitment)
and demand by such Agent.  For the avoidance of doubt, all payments of principal
contemplated in this Section 2.10(a) shall be made (i) to the Administrative
Agent to the extent such payment is made in connection with a Facility A
Revolving Loan or Facility A Protective Advance, (ii) to the European
Administrative Agent to the extent such payment is made in connection with (x) a
Facility B Revolving Loan other than a Canadian Revolving Loan or (y) a Facility
B Protective Advance other than a Canadian Protective Advance, and (iii) to the
Canadian Administrative Agent to the extent such payment is made in connection
with a Canadian Revolving Loan, a BA Drawing or a Canadian Protective Advance.

 

(b)                              On each Business Day during any Full Cash
Dominion Period, the Administrative Agent, the Canadian Administrative Agent or
the European Administrative Agent, as applicable, shall apply, subject to
Section 2.18(b), and in a manner consistent with the last sentence of
Section 2.09(b), all funds credited to any applicable Collection Account as of
10:00 a.m., Local Time, on such Business Day (whether or not immediately
available) and made available to it by the applicable Collateral Agent first to
prepay any Protective Advances that may be outstanding, pro rata, second to
prepay the Swingline Loans and third to prepay other Revolving Loans (without a
corresponding reduction in Commitments).  Any such application of funds shall be
made (i) from Collection Accounts of the US Loan Parties first in respect of
Obligations of the Company, as directed by the Company (or, if on such date the
applicable conditions precedent set forth in Section 4.02 have not been
satisfied, in respect of the Obligations of the Company under each Facility
ratably in accordance with the then outstanding amounts thereof) and second in
respect of Obligations of the UK Borrower and the Canadian Borrower, as directed
by the Company (or, if on such date the applicable conditions precedent set
forth in Section 4.02 have not been satisfied, in respect of the Obligations of
the UK Borrower and the Canadian Borrower, as directed by the Administrative
Agent), in each case, in a manner consistent with the first sentence of this
clause (b), (ii) from Collection Accounts of the Canadian Loan Parties, solely
in respect of Obligations of the UK Borrower and the Canadian Borrower,
respectively, as directed by the Company (or, if on such date the applicable
conditions precedent set forth in Section 4.02 have not been satisfied, in
respect of the Obligations of the UK Borrower and the Canadian Borrower, as
directed by the Administrative Agent), in a manner consistent with the first
sentence of this clause (b), and (iii) from Collection Accounts of the UK Loan
Parties, solely in respect of the Obligations of the UK Borrower and the
Canadian Borrower, as directed by the Administrative Agent.  Notwithstanding the
foregoing, in the event

 

--------------------------------------------------------------------------------


 

85

 

 

that the Administrative Agent, the Canadian Administrative Agent or the European
Administrative Agent, as applicable, receives amounts pursuant to this
Section 2.10(b) in any currency in which no Obligations are then outstanding,
the Administrative Agent, the Canadian Administrative Agent or the European
Administrative Agent, as applicable, may elect to either (A) solely to the
extent the conditions set forth in Section 4.02 have been met, return such
amounts to the applicable Loan Party upon such Loan’s Party request, (B) convert
such amounts to another currency and apply such converted amounts to outstanding
Obligations pursuant to this Section 2.10(b) or (C) retain such amounts for a
reasonable period of time pending any action taken pursuant to clauses (b) or
(b) above.

 

(c)                               Each Lender shall maintain in accordance with
its usual practice an account or accounts evidencing the indebtedness of the
Borrowers to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.

 

(d)                             The Administrative Agent shall maintain accounts
in which it shall record (i) the amount of each Loan made hereunder, the
Class and Type thereof and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from each Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent, the Canadian Administrative Agent or the
European Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

(e)                               The entries made in the accounts maintained
pursuant to paragraph (c) or (d) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender, the Administrative Agent, the Canadian Administrative
Agent or the European Administrative Agent to maintain such accounts or any
error therein shall not in any manner affect the obligation of the Borrowers to
repay the Loans in accordance with the terms of this Agreement.

 

(f)                                Any Lender may request that Loans made by it
be evidenced by a promissory note.  In such event, the Borrowers shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent.  Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

 

SECTION 2.11                   Prepayment of Loans.  (a)  The Borrowers shall
have the right at any time and from time to time, and without premium or
penalty, to prepay any Borrowing in whole or in part, subject to prior notice in
accordance with paragraph (d) of this Section, except that the Borrowers shall
not prepay any BA Drawings except on the last day of the Contract Period
applicable thereto (subject to any mandatory prepayment requirements hereunder).

 

(b)                              Except for Protective Advances permitted under
Section 2.04, in the event and on such occasion that the Borrowers are not in
compliance with the Revolving Exposure Limitations, the Borrowers shall promptly
prepay (or, in the case of LC Exposure, cash

 

--------------------------------------------------------------------------------


 

86

 

 

collateralize) Revolving Loans, LC Exposure and/or Swingline Loans in an
aggregate amount necessary such that, on a pro forma basis following such
prepayments or cash collateralization, the Borrowers shall be in compliance with
the Revolving Exposure Limitations (it being understood that, in order to comply
with this clause (b), the Borrowers shall prepay all such Revolving Loans and
Swingline Loans prior to any cash collateralization of LC Exposure hereunder).

 

(c)                               In the event and on each occasion that any Net
Proceeds are received by or on behalf of the Company or any Subsidiary in
respect of any transaction permitted pursuant to Section 6.05(e),
Section 6.05(g), Section 6.05(l), Section 6.05(o) or Section 6.11(b) or in
respect of any Indebtedness referred to in Section 6.02(l), the Borrowers shall,
immediately after such Net Proceeds are received by the Company or any
Subsidiary, prepay the Revolving Loans and Swingline Loans in an aggregate
amount equal to the lesser of (x) 100% of such Net Proceeds and (y) the
aggregate amount of Revolving Loans and Swingline Loans outstanding.  However,
notwithstanding the foregoing, so long as no Event of Default shall have
occurred and be continuing, if any prepayment of Eurocurrency Loans would be
required to be made under this Section 2.11(c) other than on the last day of the
Interest Period therefor, the Administrative Agent, at the direction of the
Borrower Representative, shall keep such funds in a non-interest bearing account
and shall not apply such funds to the prepayment of any such Eurocurrency Loan
until the last day of such Interest Period.

 

(d)                             The Borrower Representative shall notify the
Administrative Agent, the Canadian Administrative Agent and the European
Administrative Agent, as applicable (and in the case of prepayment of a
Swingline Loan, the applicable Swingline Lender) by telephone (confirmed by
facsimile or, in the case of any notification to the Administrative Agent or the
Canadian Administrative Agent, .pdf transmission) of any prepayment hereunder
(i) in the case of prepayment of a Eurocurrency Borrowing of Revolving Loans,
not later than 10:00 a.m., Local Time, two Business Days before the date of
prepayment, or (ii) in the case of prepayment of an ABR Borrowing of Revolving
Loans, a Canadian Prime Rate Borrowing of Revolving Loans or an Overnight LIBO
Borrowing of Revolving Loans, not later than 10:00 a.m., Local Time, on the date
of prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, (x) if a notice of prepayment is given in connection
with a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09 and (y) a notice of
prepayment required pursuant to this Section 2.11(d) may state that such notice
is conditional upon the consummation of the transaction giving rise to such
prepayment requirement, in which case such notice of prepayment may be revoked
by the Borrower Representative (by notice to the Administrative Agent on or
prior to the specified date of prepayment) if such condition is not satisfied. 
Promptly following receipt of any such notice relating to a Borrowing of
Revolving Loans, the applicable Agent shall advise the Lenders of the contents
thereof.  Each partial prepayment of any Borrowing of Revolving Loans shall be
in an amount that would be permitted in the case of an advance of a Borrowing of
Revolving Loans of the same Type as provided in Section 2.02.  Each prepayment
of a Borrowing of Revolving Loans shall be applied ratably to the Revolving
Loans included in the prepaid Borrowing.  Prepayments shall be accompanied by
accrued but unpaid interest to the extent required by Section 2.13.

 

--------------------------------------------------------------------------------


 

87

 

 

(e)                               For the avoidance of doubt, all payments of
principal, interest or fees made pursuant to this Section 2.11 shall be made
(i) to the Administrative Agent to the extent such payment or deposit is made in
connection with a Facility A Loan or Facility A Letter of Credit, (ii) to the
European Administrative Agent to the extent such payment is made in connection
with (x) a Facility B Letter of Credit other than a Canadian Letter of Credit or
(y) a Facility B Loan other than a Canadian Loan, and (iii) to the Canadian
Administrative Agent to the extent such payment is made in connection with a
Canadian Letter of Credit or a Canadian Loan.

 

(f)                                For the avoidance of doubt, no mandatory
prepayment hereunder shall cause a permanent reduction in the Commitments.

 

SECTION 2.12                   Fees.  (a)  The Company agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee, which
shall accrue at a rate equal to 0.375% per annum on the average daily amount of
the Available Commitment of such Lender under Facility A and Facility B during
the period from and including the Effective Date to but excluding the date on
which the Lenders’ Commitments terminate.  Accrued commitment fees shall be
payable in arrears on the first Business Day of each calendar quarter and on the
date on which the Commitments terminate, commencing on the first such date to
occur after the Effective Date.  All commitment fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed.  Notwithstanding anything to the contrary contained herein, all
commitment fees shall be paid by the Company to the Administrative Agent.

 

(b)                              The Borrowers agree to pay (i) to the
Administrative Agent for the account of each Facility A Lender a participation
fee with respect to its participations in Facility A Letters of Credit, (ii) to
the European Administrative Agent for the account of each Facility B Lender a
participation fee with respect to its participations in Facility B Letters of
Credit other than Canadian Letters of Credit, (iii) to the Canadian
Administrative Agent for the account of each Facility B Lender a participation
fee with respect to its participations in Canadian Letters of Credit, which, in
each case, shall accrue at the same Applicable Spread used to determine the
interest rate applicable to Eurocurrency Revolving Loans (or, in the case of
documentary Letters of Credit, 50% of such Applicable Spread) on the average
daily amount of such Lender’s applicable LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any such LC Exposure, and (iv) to the applicable Issuing Bank a fronting
fee, which shall accrue at a rate per annum to be agreed with each Issuing Bank
on the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) relating to Letters of Credit
issued by such Issuing Bank during the period from and including the Effective
Date to but excluding the later of the date of termination of the Commitments
and the date on which there ceases to be any LC Exposure, as well as such
Issuing Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder. 
Participation fees and fronting fees accrued through and including the first day
of each calendar quarter shall be payable on the first Business Day of each
calendar quarter and on the date on which the Commitments terminate, commencing
on the first such date to occur after the date hereof; provided that all such
fees shall be payable on the date on which the Commitments terminate and any
such fees accruing after the date on

 

--------------------------------------------------------------------------------


 

88

 

 

which the Commitments terminate shall be payable on demand.  Any other fees
payable to an Issuing Bank pursuant to this paragraph shall be payable within 10
days after demand.  All participation fees and fronting fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed.

 

(c)                               The Borrowers agree to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrowers and the Administrative
Agent.

 

(d)                             All fees payable hereunder shall be paid on the
dates due, in immediately available dollars, to the Administrative Agent,
European Administrative Agent or Canadian Administrative Agent, as applicable,
(or to the applicable Issuing Bank, in the case of fees payable to an Issuing
Bank) for distribution, in the case of commitment fees and participation fees,
to the applicable Lenders, ratably.  Fees paid shall not be refundable under any
circumstances.

 

SECTION 2.13                   Interest.  (a)  The Loans comprising each ABR
Borrowing (including each Facility A Loan) shall bear interest at the Alternate
Base Rate plus the Applicable Spread.

 

(b)                              The Loans comprising each Eurocurrency
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Spread.

 

(c)                               The Loans comprising each Overnight LIBO
Borrowing (including each Facility B Swingline Loan other than any Canadian
Swingline Loan and each Facility B Protective Advance other than any Canadian
Protective Advance) shall bear interest at the Overnight LIBO Rate plus the
Applicable Spread.

 

(d)                             The Loans comprising each Canadian Prime Rate
Borrowing shall bear interest at the Canadian Prime Rate plus the Applicable
Spread.

 

(e)                               Notwithstanding the foregoing, during the
occurrence and continuance of an Event of Default under clauses (a) or (b) of
Article VII, the Administrative Agent or the Required Lenders may, at their
option, by notice to the Borrower Representative (which notice may be revoked at
the option of the Required Lenders notwithstanding any provision of Section 9.02
requiring the consent of “each Lender directly affected thereby” for reductions
in interest rates), declare that (i) all Loans and participation fees on account
of Letters of Credit shall bear interest at 2% plus the rate otherwise
applicable to such Loans or participation fees, as applicable, as provided in
the preceding paragraphs of this Section or (ii) in the case of any other amount
outstanding hereunder, (x) if such amount is denominated in dollars, such amount
shall accrue at 2% plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section, (y) if such amount is denominated in Euros,
Sterling or Yen, such amount shall accrue at 2% plus the rate applicable to
Overnight LIBO Rate Loans as provided in paragraph (c) of this Section and
(z) if such amount is denominated in Canadian Dollars, such amount shall accrue
at 2% plus the rate applicable to Canadian Prime Rate Loans as provided in
paragraph (d) of this Section.

 

--------------------------------------------------------------------------------


 

89

 

 

(f)                                Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (e) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
or Canadian Prime Rate Loan prior to the end of the Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.  Accrued interest shall be payable (i) to the
Administrative Agent for the account of each Facility A Lender, ratably, with
respect to interest on any Facility A Revolving Loan or Facility A Swingline
Loan, (ii) to the Administrative Agent with respect to interest on any Facility
A Protective Advance, (iii) to the European Administrative Agent for the account
of each Facility B Lender, ratably, with respect to interest on any Facility B
Revolving Loan other than any Canadian Revolving Loan or any Facility B
Swingline Loan other than any Canadian Swingline Loan, (iv) to the European
Administrative Agent with respect to interest on any UK Protective Advance or
any Facility B US Protective Advance, (v) to the Canadian Administrative Agent
for the account of each Facility B Lender, ratably, with respect to interest on
a Canadian Revolving Loan or a Canadian Swingline Loan, and (vi) to the Canadian
Administrative Agent with respect to interest on any Canadian Protective
Advance.

 

(g)                              All interest hereunder shall be computed on the
basis of a year of 360 days, except that (i) interest computed by reference to
the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate shall be computed on the basis of a year of 365 days (or 366 days in
a leap year), and shall be payable for the actual number of days elapsed,
(ii) interest computed on Loans and Letters of Credit denominated in Sterling
shall be computed on the basis of a year of 365 days, and shall be payable for
the actual number of days elapsed and (iii) interest and fees computed on Loans
and Letters of Credit denominated in Canadian Dollars shall be computed on the
basis of a year of 365 days (or 366 days in a leap year).  The applicable
Alternate Base Rate, Canadian Prime Rate, Discount Rate, Adjusted LIBO Rate or
Overnight LIBO Rate shall be determined by the Administrative Agent, the
Canadian Administrative Agent or the European Administrative Agent, as
applicable, and such determination shall be conclusive absent manifest error.

 

(h)                              For purposes of disclosure pursuant to the
Interest Act (Canada), the annual rates of interest or fees to which the rates
of interest or fees provided in this Agreement and the other Loan Documents (and
stated herein or therein, as applicable, to be computed on the basis of 360 days
or any other period of time less than a calendar year) are equivalent are the
rates so determined multiplied by the actual number of days in the applicable
calendar year and divided by 360 or such other period of time, respectively.

 

(i)                                  All interest hereunder shall be paid in the
currency in which the Loan giving rise to such interest is denominated.

 

SECTION 2.14                   Alternate Rate of Interest.  (a)  If prior to the
commencement of any Interest Period for a Eurocurrency Borrowing:

 

--------------------------------------------------------------------------------


 

90

 

 

(A)                          the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the
LIBO Rate, as applicable, for such Interest Period; or

 

(B)                           the Administrative Agent is advised by the
Required Lenders that the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone, facsimile or .pdf transmission as
promptly as practicable thereafter and, until the Administrative Agent notifies
the Borrower Representative and the Lenders that the circumstances giving rise
to such notice no longer exist, (i) any Interest Election Request that requests
the conversion of any Borrowing of Revolving Loans to, or continuation of any
Borrowing of Revolving Loans as, a Eurocurrency Borrowing shall be ineffective,
and any such request for a continuation of a Eurocurrency Borrowing of Facility
A Revolving Loans or Canadian Revolving Loans denominated in dollars shall be
deemed to be a request to convert such Borrowing to an ABR Borrowing, (ii) if
any Borrowing Request requests a Eurocurrency Borrowing of Facility A Revolving
Loans or Canadian Revolving Loans denominated in dollars, such Borrowing shall
be made as an ABR Borrowing and (iii) if any Borrowing Request requests (or any
Interest Rate Election requests a conversion to or continuation of) a
Eurocurrency Borrowing of Facility B Revolving Loans other than Canadian
Revolving Loans denominated in dollars, such Borrowing shall be made as an
Alternate Rate Borrowing (and any request set forth in such Interest Rate
Election shall be deemed to be a request to convert such Borrowing to an
Alternate Rate Borrowing).

 

(b)                              If at any time:

 

(A)                          the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Overnight LIBO Rate; or

 

(B)                           the Administrative Agent is advised by the
Required Lenders that the Overnight LIBO Rate will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in any Overnight LIBO Borrowing;

 

then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone, facsimile or .pdf transmission as
promptly as practicable thereafter and, until the Administrative Agent notifies
the Borrower Representative and the Lenders that the circumstances giving rise
to such notice no longer exist, any Overnight LIBO Borrowing shall be made as an
Alternate Rate Borrowing.

 

SECTION 2.15                   Increased Costs.  (a)  If any Change in Law
shall:

 

--------------------------------------------------------------------------------


 

91

 

 

(A)                          subject any Lender or any Issuing Bank to any (or
any increase in any) Other Connection Taxes with respect to this Agreement or
any other Loan Document, any Letter of Credit, or any participation in a Letter
of Credit or any Loan made or Letter of Credit issued by it, except any such
Taxes imposed on or measured by its net income or profits (however denominated),
capital taxes imposed by a Canadian Governmental Authority or franchise taxes
imposed in lieu of net income, profits or Canadian capital taxes and except to
the extent the Loan Parties have paid additional amounts to such Lender or
Issuing Bank with respect to such Taxes pursuant to Section 2.17;

 

(B)                           impose, modify or deem applicable any reserve,
special deposit or similar requirement against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate or Overnight LIBO Rate) or any
Issuing Bank; or

 

(C)                           impose on any Lender or any Issuing Bank or the
London interbank market any other condition affecting this Agreement or
Eurocurrency Loans, Overnight LIBO Loans, Bankers’ Acceptances or BA Equivalent
Loans made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan or Overnight LIBO Loan (or
of maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or such Issuing Bank of participating in, issuing or maintaining any
Letter of Credit, Swingline Loan or Protective Advance, or of purchasing or
accepting Bankers’ Acceptances or making or maintaining BA Equivalent Loans or
to reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrowers will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.

 

(b)                              If any Lender or any Issuing Bank determines
that any Change in Law regarding capital or liquidity requirements has or would
have the effect of reducing the rate of return on such Lender’s or such Issuing
Bank’s capital or liquidity or on the capital or liquidity of such Lender’s or
such Issuing Bank’s holding company, if any, as a consequence of this Agreement
or the Loans made by, or participations in Letters of Credit, Swingline Loans or
Protective Advances held by, such Lender, or the Letters of Credit issued by
such Issuing Bank, to a level below that which such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital and liquidity adequacy), then from time to time
the Borrowers will pay to such Lender or such Issuing Bank, as the case may be,
such

 

--------------------------------------------------------------------------------


 

92

 

 

additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered.

 

(c)                               A certificate of a Lender or any Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or such
Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower
Representative and shall be conclusive absent manifest error.  The Borrowers
shall pay such Lender or such Issuing Bank, as the case may be, the amount shown
as due on any such certificate within 10 days after receipt thereof.

 

(d)                             Failure or delay on the part of any Lender or
any Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided that the Borrowers shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender or
such Issuing Bank, as the case may be, notifies the Borrower Representative of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or such Issuing Bank’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

SECTION 2.16                   Break Funding Payments.  In the event of (a) the
payment of any principal of any Eurocurrency Loan other than on the last day of
an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurocurrency Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurocurrency Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.09(d) and is revoked in accordance therewith), or (d) the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower
Representative pursuant to Section 2.19, then, in any such event, the Borrowers
shall compensate each Lender for the loss, cost and expense attributable to such
event.  In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurocurrency market.  A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error.  The Borrowers shall pay such Lender the
amount shown as due on any such certificate within 10 days after receipt
thereof.

 

--------------------------------------------------------------------------------


 

93

 

 

SECTION 2.17                   Taxes.  (a)  Any and all payments by or on
account of any obligation of any Loan Party hereunder or under any other Loan
Document shall be made free and clear of and without reduction or withholding
for any Taxes; provided that if any applicable law (as determined in the good
faith discretion of an applicable Withholding Agent (as defined below)) requires
the deduction or withholding of any Taxes from any such payment (including, for
the avoidance of doubt, any such deduction or withholding required to be made by
the applicable Loan Party, the Administrative Agent, the European Administrative
Agent, the Canadian Administrative Agent, any Collateral Agent or, in the case
of any Lender that is treated as a partnership for U.S. federal income tax
purposes, by such Lender for the account of any of its direct or indirect
beneficial owners), the applicable Loan Party, the Administrative Agent, the
European Administrative Agent, the Canadian Administrative Agent, the applicable
Collateral Agent, the Lender or the applicable direct or indirect beneficial
owner of a Lender that is treated as a partnership for U.S. federal income tax
purposes (any such person a “Withholding Agent”) shall make such deductions and
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law and, if such Tax is an Indemnified Tax or Other
Tax, then the sum payable by the applicable Loan Party shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, the European Administrative Agent, the Canadian Administrative Agent,
each Collateral Agent, each Lender, any Issuing Bank or, in the case of any
Lender that is treated as a partnership or a disregarded entity for U.S. federal
income tax purposes, its direct or indirect beneficial owner, as the case may
be, receives an amount equal to the sum it would have received had no such
deductions been made.

 

(b)                              The Loan Parties shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law. 
This paragraph (b) shall not apply to the extent that the Other Taxes are
compensated for by an increased payment under Section 2.17(a).

 

(c)                               The Loan Parties shall jointly and severally
indemnify the Administrative Agent, the European Administrative Agent, the
Canadian Administrative Agent, each Collateral Agent, each Lender and each
Issuing Bank, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid or payable by the Administrative Agent,
the European Administrative Agent, the Canadian Administrative Agent, such
Collateral Agent, such Lender (or its beneficial owner) or such Issuing Bank in
connection with the Loans or any amounts payable hereunder or under any other
Loan Documents or otherwise with respect to any Loan Document, as the case may
be (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrower Representative by the Administrative Agent,
the European Administrative Agent, the Canadian Administrative Agent, a
Collateral Agent, a Lender or an Issuing Bank (with a copy to the Administrative
Agent), as applicable, shall be conclusive absent manifest error.  This
paragraph (c) shall not apply to the extent that the Indemnified Taxes or Other
Taxes are compensated for by an increased payment under Section 2.17(a) or a
payment or reimbursement under Section 2.17(b).

 

--------------------------------------------------------------------------------


 

94

 

 

(d)                             Each Lender shall indemnify the Administrative
Agent, the European Administrative Agent, the Canadian Administrative Agent or
any Collateral Agent, as applicable, within 10 days after demand therefor, for
the full amount of any Excluded Taxes attributable to such Lender that are
payable or paid by the Administrative Agent, the European Administrative Agent,
the Canadian Administrative Agent or any Collateral Agent, and reasonable
expenses arising therefrom or with respect thereto, whether or not such Excluded
Taxes were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.

 

(e)                               As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by a Loan Party to a Governmental Authority,
the Borrower Representative shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(f)                                Subject to the remainder of this
Section 2.17(f), any Foreign Lender and any other recipient of any payment to be
made by or on account of any Loan Party hereunder or any other Loan Document
that is entitled to an exemption from or reduction of any applicable withholding
tax with respect to payments hereunder or under any other Loan Document shall
deliver to the Borrower Representative (with a copy to the Administrative
Agent), at the time or times reasonably requested by the Borrower Representative
or the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding of Tax.  In addition, any Lender
(and any such recipient), if requested by the Borrower Representative, the
Administrative Agent or the European Administrative Agent, the Canadian
Administrative Agent or any Collateral Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower Representative or the Administrative Agent as will enable the Borrower
Representative, the Administrative Agent, the European Administrative Agent, the
Canadian Administrative Agent or any Collateral Agent to determine whether or
not such Lender (or any such recipient) is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
forms shall not be required if the Foreign Lender (or any such recipient) is not
legally entitled to do so.  Without limiting the generality of the foregoing, in
the case of the Company or any other US Loan Party, any Foreign Lender to the
Company or any other US Loan Party (and any such recipient) shall, to the extent
it is legally entitled to do so, deliver to the Borrower Representative and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
(or any such recipient becomes a recipient) under this Agreement (and from time
to time thereafter upon the request of the Borrower Representative or the
Administrative Agent), whichever of the following is applicable:

 

(i)                                  duly completed copies of Internal Revenue
Service Form W-8BEN claiming eligibility for benefits of an income tax treaty to
which the United States of America is a party,

 

(ii)                              duly completed copies of Internal Revenue
Service Form W-8ECI,

 

--------------------------------------------------------------------------------


 

95

 

 

(iii)                          in the case of a Foreign Lender (or any such
recipient) claiming the benefits of the exemption for portfolio interest under
section 881(c) of the Code, (x) a certificate substantially in the form of
Exhibit E to the effect that such Foreign Lender is not (A) a “bank” within the
meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of
the Company within the meaning of section 881(c)(3)(B) of the Code, (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (D) the interest payment in question is not effectively connected with the
United States trade or business conducted by such Lender (a “U.S. Tax Compliance
Certificate”) and (y) duly completed copies of Internal Revenue Service
Form W-8BEN,

 

(iv)                          to the extent a Foreign Lender (or any such
recipient) is not the beneficial owner (for example, where the Foreign Lender
(or any such recipient) is a partnership or participating Lender granting a
typical participation), an Internal Revenue Service Form W-8IMY, accompanied by
a Form W-8ECI, W-8BEN, U.S. Tax Compliance Certificate, Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided
that, if the Foreign Lender (or any such recipient) is a partnership (and not a
participating Lender) and one or more beneficial owners of such Foreign Lender
(or any such recipient) are claiming the portfolio interest exemption, such
Foreign Lender may provide a U.S. Tax Compliance Certificate on behalf of each
such beneficial owner, or

 

(v)                              any other form prescribed by applicable law as
a basis for claiming exemption from or a reduction in United States federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit the Borrower Representative to
determine the withholding or deduction required to be made.

 

In the event that the relevant Loan Party is the UK Borrower and a Foreign
Lender is a Treaty Lender that holds a passport under the United Kingdom HM
Revenue & Customs Double Taxation Treaty Passport scheme (the “DTTP Scheme”) and
that Treaty Lender wishes the DTTP Scheme to apply to this Agreement, that
Treaty Lender shall confirm its scheme passport number and its jurisdiction of
tax residence to the UK Borrower and the Administrative Agent as soon as
possible and in any event fifteen (15) days before the date by which the UK
Borrower is required to submit HM Revenue & Customs’ Form DTTP2 to  HM Revenue &
Customs in order that the DTTP Scheme may apply to this Agreement in respect of
that Treaty Lender.  Following receipt of such notification, the UK Borrower
shall, in respect of each Treaty Lender that has provided it with a DTTP Scheme
reference number, make a Borrower DTTP Filing and the UK Borrower shall promptly
in each case provide the relevant Treaty Lender and the Administrative Agent
with a copy of that filing.  Nothing in this section shall require any Treaty
Lender to (i) register under the DTTP Scheme, (ii) apply the DTTP Scheme to any
Loan or Letter of Credit if it has registered under the DTTP Scheme; or
(iii) file Treaty forms or take any other action pursuant to this
Section 2.17(f) with respect to the UK Borrower if it has given notification to
the UK Borrower and the Administrative Agent to the effect that it wishes the
DTTP Scheme to apply to this Agreement in accordance with this Section 2.17(f),
except where the UK Borrower has made a Borrower DTTP Filing in respect of that
Treaty Lender but that Borrower DTTP

 

--------------------------------------------------------------------------------


 

96

 

 

Filing has been rejected by HM Revenue & Customs, or HM Revenue & Customs has
not given the UK Borrower authority to make payments to that Treaty Lender
without a deduction for Taxes imposed under the laws of the United Kingdom
within 60 days of the date of the Borrower DTTP Filing and, in each case, the UK
Borrower has notified that Treaty Lender in writing, in which case that Treaty
Lender and the UK Borrower shall co-operate in completing any additional
procedural formalities necessary for the UK Borrower to obtain authorization to
make a payment to that Treaty Lender without withholding or deduction for Taxes
imposed under the laws of the United Kingdom.

 

In addition, if a payment made to a Lender, Issuing Bank or other recipient
under any Loan Document would be subject to U.S. Federal withholding Tax imposed
by FATCA if such recipient fails to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such recipient shall deliver to the
applicable Borrower and the applicable Agent at the time prescribed by law and
at such time or times reasonably requested by the applicable Borrower or the
applicable Agent such documentation prescribed by applicable law (including
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the applicable Borrower or the applicable
Agent as may be necessary for the applicable Borrower and the applicable Agent
to comply with their obligations under FATCA and to determine that such
recipient has complied with such recipient’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.  Solely for
purposes of the foregoing sentence, “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

 

Any Lender, Issuing Bank or other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder or any other Loan
Document, in each case that is (x) a US Person or (y) classified as a
disregarded entity for U.S. federal income tax purposes whose regarded owner is
a US Person, shall deliver to the Borrower Representative (with a copy to the
Administrative Agent), at the time or times reasonably requested by the Borrower
Representative or the Administrative Agent, a properly completed and executed
Internal Revenue Service Form W-9 certifying its complete exemption from backup
withholding.

 

Each Lender, Issuing Bank or other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder or any other Loan Document
agrees that if any form or certification previously delivered by it expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower Representative and the
Administrative Agent in writing of its legal inability to do so.

 

(g)                              If the Administrative Agent, the European
Administrative Agent, the Canadian Administrative Agent, any Collateral Agent,
any Lender or any Issuing Bank determines, in its sole discretion, that it has
received a refund of any Indemnified Taxes or Other Taxes as to which it has
been indemnified pursuant to this Section 2.17 (including additional amounts
paid by any Loan Party pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Indemnified Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses
(including any Taxes) of the Administrative Agent, the European Administrative
Agent, the Canadian Administrative Agent, such Collateral Agent, such Lender or
such Issuing Bank, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that such indemnifying

 

--------------------------------------------------------------------------------


 

97

 

 

party, upon the request of the Administrative Agent, the European Administrative
Agent, the Canadian Administrative Agent, such Collateral Agent, such Lender or
such Issuing Bank, agrees to repay the amount paid over pursuant to this
Section 2.17(g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, the European
Administrative Agent, the Canadian Administrative Agent, such Collateral Agent,
such Lender or such Issuing Bank in the event the Administrative Agent, the
European Administrative Agent, the Canadian Administrative Agent, such
Collateral Agent, such Lender or such Issuing Bank is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (g), in no event will any Issuing Bank or Lender be required
to pay any amount to any Loan Party the payment of which would place the Issuing
Bank or such Lender in a less favorable net after-Tax position than the Issuing
Bank or such Lender would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid.  This
paragraph shall not be construed to require the Administrative Agent, the
European Administrative Agent, the Canadian Administrative Agent, any Collateral
Agent, any Lender or any Issuing Bank to make available its Tax returns (or any
other information relating to its Taxes which it deems confidential) to the
Borrowers or any other Person nor shall it be construed to require the
Administrative Agent, the European Administrative Agent, the Canadian
Administrative Agent, any Collateral Agent, any Lender or any Issuing Bank, as
the case may be, to apply for or otherwise initiate any refund contemplated in
this Section 2.17.

 

(h)                              All amounts set out, or expressed to be payable
under any Loan Document by any Loan Party to the Administrative Agent, the
European Administrative Agent, the Canadian Administrative Agent, any Collateral
Agent, any Lender or any Issuing Bank which (in whole or in part) constitute the
consideration for a supply for VAT purposes shall be deemed to be exclusive of
any VAT which is chargeable in connection therewith.  If, in connection with
this Agreement, VAT is or becomes chargeable to any Loan Party, or in respect of
any payment made by any Loan Party to the Administrative Agent, the European
Administrative Agent, the Canadian Administrative Agent, any Collateral Agent,
any Lender or any Issuing Bank, such Loan Party shall promptly pay to the
Administrative Agent, the European Administrative Agent, the Canadian
Administrative Agent, such Collateral Agent, such Lender or such Issuing Bank,
as the case may be, an amount equal to the amount of such VAT (and the
Administrative Agent, the European Administrative Agent, the Canadian
Administrative Agent, such Collateral Agent, such Lender or such Issuing Bank,
as the case may be, shall promptly provide an appropriate VAT invoice to such
party).

 

(i)                                  For the avoidance of doubt and without
duplication, where any party is required under any Loan Document to reimburse
the Administrative Agent, the European Administrative Agent, the Canadian
Administrative Agent, any Collateral Agent, any Lender or any Issuing Bank, as
the case may be, for any costs or expenses, that party shall also at the same
time pay and indemnify each such Administrative Agent, European Administrative
Agent, the Canadian Administrative Agent, Collateral Agent, any Lender or any
Issuing Bank, as the case may be, against all VAT and any stamp duty,
registration or other similar tax payables, in each case incurred in connection
with the entry into, performance or enforcement of any Loan Document.

 

--------------------------------------------------------------------------------


 

98

 

 

(j)                                  The agreements in this Section shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

 

SECTION 2.18                   Payments Generally; Allocation of Proceeds;
Sharing of Set-offs.  (a)  The Borrowers shall make each payment required to be
made by them hereunder (whether of principal, interest, fees or reimbursement of
LC Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 2:00 p.m., Local Time, on the date when due, in immediately
available funds, without set-off or counterclaim.  Except as otherwise expressly
set forth herein, all payments of Loans shall be paid in the currency in which
such Loans were made and shall be made for the account of the relevant Lenders
pro rata in accordance with the respective unpaid principal amounts of the Loans
made to the applicable Borrower held by them.  Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, the
European Administrative Agent or the Canadian Administrative Agent, as
applicable, be deemed to have been received on the next succeeding Business Day
for purposes of calculating interest thereon.  All such payments shall be made
to (i) with respect to payments of Facility A Loans, LC Disbursements of any
Issuing Bank in respect of Facility A Letters of Credit, fronting fees payable
to any Issuing Bank in respect of Facility A Letters of Credit, fees payable
pursuant to Section 2.12(a), participation fees in respect of Facility A Letters
of Credit payable pursuant to Section 2.12(b), and fees payable pursuant to
Section 2.12(c), the Administrative Agent at its offices at 10 South Dearborn,
22nd Floor, Chicago, Illinois  60603 USA, (ii) with respect to payments of
Canadian Loans, LC Disbursements of any Issuing Bank in respect of Canadian
Letters of Credit, fronting fees payable to any Issuing Bank in respect of
Canadian Letters of Credit, the Canadian Administrative Agent at its offices at
200 Bay Street, Royal Bank Plaza, Floor 18, Toronto M57 2J2  Canada and
(iii) for payments of Facility B Loans other than Canadian Loans, LC
Disbursements of any Issuing Bank in respect of Facility B Letters of Credit
other than Canadian Letters of Credit, fronting fees payable to any Issuing Bank
in respect of Facility B Letters of Credit other than Canadian Letters of
Credit, the European Administrative Agent at its offices at 25 Bank Street,
Canary Wharf, London E14 5JP, United Kingdom, except payments to be made
directly to an Issuing Bank or a Swingline Lender as expressly provided herein
and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto.  Each of the Administrative
Agent, the European Administrative Agent and the Canadian Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient, in like funds, promptly following receipt
thereof.  If any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension.  All payments hereunder shall be made
in dollars, except that all payments in respect of Loans (and interest thereon)
and LC Exposures shall be made in the same currency in which such Loan was made
or Letter of Credit issued.  During any Full Cash Dominion Period, solely for
purposes of determining the amount of Loans available for borrowing purposes,
checks (in addition to immediately available funds applied pursuant to
Section 2.10(b)) from collections of items of payment and proceeds of any
Collateral shall be applied in whole or in part against the applicable
Obligations as of 10:00 a.m., Local Time, on the Business Day of receipt,
subject to actual collection.

 

(b)                              Any proceeds of Collateral of any Loan Party
received by the Administrative Agent or any Collateral Agent (i) after an Event
of Default has occurred and is

 

--------------------------------------------------------------------------------


 

99

 

 

continuing and the Administrative Agent so elects or the Required Lenders so
direct or (ii) at any other time, not constituting (A) a specific payment of
principal, interest, fees or other sum payable under the Loan Documents (which
shall be applied as specified by the Borrowers), (B) a mandatory prepayment
(which shall be applied in accordance with Section 2.11) or (C) amounts to be
applied from the Collection Account (which shall be applied in accordance with
Section 2.10(b)), shall be applied, subject to the Intercreditor Agreement,
ratably first, to pay any fees, indemnities, or expense reimbursements including
amounts then due to the Administrative Agent, the European Administrative Agent,
the Canadian Administrative Agent, any Collateral Agent and any Issuing Bank
from, or guaranteed by, such Loan Party under the Loan Documents (other than in
connection with Banking Services Obligations, Acceptance Obligations or Swap
Obligations), second, to pay any fees or expense reimbursements then due to the
Lenders from, or guaranteed by, such Loan Party under the Loan Documents (other
than in connection with Banking Services, Acceptance Obligations or Swap
Obligations), third, to pay interest due in respect of the Protective Advances
owing by or guaranteed by such Loan Party, ratably, fourth, to pay the principal
of the Protective Advances owing by or guaranteed by such Loan Party, ratably,
fifth, to pay interest then due and payable on the Loans (other than the
Protective Advances) and unreimbursed LC Disbursements, in each case owing or
guaranteed by such Loan Party, ratably, sixth, to prepay principal on the Loans
(other than the Protective Advances) and unreimbursed LC Disbursements owing or
guaranteed by such Loan Party, ratably, seventh, to pay an amount to the US
Collateral Agent equal to 103% of the aggregate undrawn face amount of all
outstanding Letters of Credit issued on behalf of, or guaranteed by, such Loan
Party, to be held as cash collateral for such Obligations, eighth, to the
payment of any amounts owing with respect to Reported Banking Services
Obligations, Reported Acceptance Obligations and Reported Secured Swap
Obligations owing or guaranteed by such Loan Party, ratably, ninth, to the
payment of any amounts owing with respect to Banking Services Obligations (other
than Reported Banking Services Obligations), Acceptance Obligations (other than
Reported Acceptance Obligations) and Secured Swap Obligations (other than
Reported Secured Swap Obligations) owing or guaranteed by such Loan Party,
ratably, tenth, to the payment of any amounts owing with respect to Non-Loan
Party Banking Services Obligations and Non-Loan Party Secured Swap Obligations
owing or guaranteed by such Loan Party, ratably, eleventh, to the payment of any
other Secured Obligations due to the Administrative Agent, the European
Administrative Agent, the Canadian Administrative Agent, any Collateral Agent or
any Lender by, or guaranteed by, such Loan Party, ratably, and twelfth, any
balance remaining after the Secured Obligations shall have been paid in full and
no Letters of Credit shall be outstanding (other than Letters of Credit which
have been cash collateralized in accordance with the foregoing) shall be paid
over to the applicable Loan Party at its Funding Account.  Notwithstanding
anything to the contrary contained in this Agreement, unless so directed by the
Borrower Representative, or unless a Default is in existence, none of the
Administrative Agent, the European Administrative Agent, the Canadian
Administrative Agent, the Collateral Agents nor any Lender shall apply any
payment which it receives from Collateral Proceeds to any Eurocurrency Loan of a
Class, except (a) on the expiration date of the Interest Period applicable to
any such Eurocurrency Loan or (b) in the event, and only to the extent, that
there are no outstanding ABR Loans, Overnight LIBO Loans or Canadian Prime Rate
Loans of the same Class and, in any such event, the Borrowers shall pay the
break funding payment required in accordance with Section 2.16.  Each of the
Administrative Agent, the European Administrative Agent, the Canadian
Administrative Agent and the Lenders shall have the continuing and

 

--------------------------------------------------------------------------------


 

100

 

 

exclusive right to apply and reverse and reapply any and all such proceeds and
payments to any portion of the Secured Obligations to maximize realization of
the Collateral (it being understood that, notwithstanding the foregoing, in no
event shall payments be made pursuant to levels “eighth”, “ninth”, “tenth” or
eleventh above prior to the payment in full of all obligations described in
levels “first” through “seventh” above).  Notwithstanding the foregoing, any
such application of proceeds from Collateral of the UK Loan Parties and the
Canadian Loan Parties shall be made solely in respect of Obligations of the UK
Loan Parties and the Canadian Loan Parties.  Notwithstanding the foregoing, no
amount received from any Loan Guarantor shall be applied to any Excluded Swap
Obligation of such Loan Guarantor.

 

(c)                               At the election of the Administrative Agent,
the European Administrative Agent or the Canadian Administrative Agent, as the
case may be, all payments of principal, interest, LC Disbursements, fees,
premiums, reimbursable expenses (including, without limitation, all
reimbursement for fees and expenses pursuant to Section 9.03), and other sums
payable by any Borrower under the Loan Documents, may be paid from the proceeds
of Borrowings made by such Borrower hereunder whether made following a request
by the Borrower Representative pursuant to Section 2.03 or a deemed request as
provided in this Section or may be deducted from any deposit account of such
Borrower maintained with the Administrative Agent, the European Administrative
Agent or the Canadian Administrative Agent.  Each Borrower hereby irrevocably
authorizes (i) the Administrative Agent, the European Administrative Agent or
the Canadian Administrative Agent, as applicable, to make a Borrowing for the
purpose of paying each payment of principal, interest and fees owing by such
Borrower as it becomes due hereunder or any other amount due from such Borrower
under the Loan Documents and agrees that all such amounts charged shall
constitute Loans (including Swingline Loans, but such a Borrowing may only
constitute a Protective Advance if it is to reimburse costs, fees and expenses
as described in Section 9.03) and that all such Borrowings shall be deemed to
have been requested pursuant to Sections 2.03, 2.04 or 2.05, as applicable and
(ii) the Administrative Agent, the European Administrative Agent or the Canadian
Administrative Agent, as applicable, to charge any deposit account of such
Borrower maintained with such Agent for each payment of principal, interest and
fees owing by such Borrower as it becomes due hereunder or any other amount due
from such Borrower under the Loan Documents.

 

(d)                             If any Lender shall, by exercising any right of
set-off or counterclaim, as a result of Section 2.18(b) or otherwise, obtain
payment in respect of any principal of or interest on any of its Loans or
participations in LC Disbursements resulting in such Lender receiving payment of
a greater proportion of the aggregate amount of its Loans and participations in
LC Disbursements and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Loans and participations
in LC Disbursements of other Lenders to the extent necessary so that the benefit
of all such payments shall be shared by the Lenders ratably in accordance with
the aggregate amount of principal of and accrued interest on their respective
Loans and participations in LC Disbursements; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrowers pursuant to and in accordance with the express terms of this
Agreement (other than Section 2.18(b)) or any payment obtained by a Lender as
consideration

 

--------------------------------------------------------------------------------


 

101

 

 

for the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrowers or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply).  Each Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Borrower rights of set-off and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of such
Borrower in the amount of such participation.

 

(e)                               Unless the Administrative Agent shall have
received notice from the Borrower Representative prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders or an
Issuing Bank hereunder that the Borrowers will not make such payment, the
Administrative Agent, the European Administrative Agent or the Canadian
Administrative Agent, as applicable, may assume that the Borrowers have made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the applicable Issuing Bank, as the
case may be, the amount due.  In such event, if the Borrowers have not in fact
made such payment, then each of the Lenders or the applicable Issuing Bank, as
the case may be, severally agrees to repay to the Administrative Agent, the
European Administrative Agent and the Canadian Administrative Agent, if
applicable, forthwith on demand the amount so distributed to such Lender or such
Issuing Bank with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, the European Administrative Agent or the Canadian
Administrative Agent, if applicable, at a rate determined by the relevant
Administrative Agent in accordance with banking industry rules on interbank
compensation or, in the case of amounts due in dollars, the Federal Funds
Effective Rate if greater.

 

(f)                                If any Lender shall fail to make any payment
required to be made by it hereunder, then the Administrative Agent and, if
applicable, the European Administrative Agent and/or the Canadian Administrative
Agent, may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by it for the account of such Lender to
satisfy such Lender’s obligations hereunder until all such unsatisfied
obligations are fully paid.

 

SECTION 2.19                   Mitigation Obligations; Replacement of Lenders. 
If any Lender requests compensation under Section 2.15, or if the Borrowers are
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender is otherwise a Departing Lender (as defined below), then:

 

(a)                               such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.15 or 2.17, as the case may be, in the future, (ii) would not subject
such Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender (and the Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment) and (iii) would not breach any applicable law;

 

--------------------------------------------------------------------------------


 

102

 

 

(b)                              the Borrowers may, at their sole expense and
effort, require such Lender or any Defaulting Lender (each herein, a “Departing
Lender”), upon notice to the Departing Lender and the Administrative Agent, to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee specified by the Borrowers that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrowers shall have received
the prior written consent of the Administrative Agent (and if a Commitment is
being assigned, the Issuing Banks), which consent shall not unreasonably be
withheld or delayed, (ii) the Departing Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, Swingline Loans and Protective Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts), (iii) any processing
and recordation fee owing pursuant to Section 9.04(c)(iii) in connection with
such assignment shall be paid by the applicable Borrower and (iv) in the case of
any such assignment resulting from a claim for compensation under Section 2.15
or payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments.  A Departing Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrowers to require such assignment and delegation cease to
apply.

 

SECTION 2.20                   Returned Payments.  If after receipt of any
payment which is applied to the payment of all or any part of the Obligations,
the Administrative Agent, the European Administrative Agent, the Canadian
Administrative Agent, any Collateral Agent, any Issuing Bank or any Lender is
for any reason compelled to surrender such payment or proceeds to any Person
because such payment or application of proceeds is invalidated, declared
fraudulent, set aside, determined to be void or voidable as a preference,
impermissible setoff, or a diversion of trust funds, or for any other reason,
then the Obligations or part thereof intended to be satisfied shall be revived
and continued and this Agreement shall continue in full force as if such payment
or proceeds had not been received by the Administrative Agent, the European
Administrative Agent, the Canadian Administrative Agent, such Collateral Agent,
such Issuing Bank or such Lender.  The provisions of this Section 2.20 shall be
and remain effective notwithstanding any contrary action which may have been
taken by the Administrative Agent, the European Administrative Agent, the
Canadian Administrative Agent, any Collateral Agent, any Issuing Bank or any
Lender in reliance upon such payment or application of proceeds.  The provisions
of this Section 2.20 shall survive the termination of this Agreement.

 

SECTION 2.21                   Bankers’ Acceptances.  (a)  The Canadian Borrower
may issue Bankers’ Acceptances denominated in Canadian Dollars for acceptance
and purchase by the Facility B Lenders in accordance with the provisions of
Section 2.01, Section 2.03 and this Section 2.21.

 

(b)                              Term.  Each Bankers’ Acceptance shall have a
Contract Period of approximately thirty days, sixty days, ninety days or one
hundred and eighty days or (with the consent of each affected Lender) two
hundred and seventy days or three hundred and sixty-five days, subject to
availability.  No Contract Period shall extend beyond the Maturity Date.  If
such

 

--------------------------------------------------------------------------------


 

103

Contract Period would otherwise end on a day that is not a Business Day, such
Contract Period shall end on the next preceding day that is a Business Day.

 

(c)                               Discount Rate.  On each Borrowing date on
which Bankers’ Acceptances are to be accepted, the Canadian Administrative Agent
shall advise the Canadian Borrower as to the Canadian Administrative Agent’s
determination of the applicable Discount Rate for the Bankers’ Acceptances which
any of the Facility B Lenders have agreed to purchase.

 

(d)                             Purchase.  Each Facility B Lender agrees to
purchase a Bankers’ Acceptance accepted by it.  The Canadian Borrower shall
sell, and such Facility B Lender shall purchase, the Bankers’ Acceptance at the
applicable Discount Rate.  Such Facility B Lender shall provide to the Canadian
Funding Office the Discount Proceeds less the Acceptance Fee payable by the
Canadian Borrower with respect to such Bankers’ Acceptance.  Such proceeds will
then be made available to the Canadian Borrower by the Canadian Administrative
Agent crediting an account as directed by the Canadian Borrower with the
aggregate of the amounts made available to the Canadian Administrative Agent by
such Facility B Lenders and in like funds as received by the Canadian
Administrative Agent.

 

(e)                               Sale.  Each Facility B Lender may from time to
time hold, sell, rediscount or otherwise dispose of any or all Bankers’
Acceptances accepted and purchased by it.

 

(f)                                Power of Attorney for the Execution of
Bankers’ Acceptances.  To facilitate borrowings under the Facility B Commitments
by way of B/As, the Canadian Borrower hereby appoints each Facility B Lender as
its attorney to sign and endorse on its behalf, in handwriting or by facsimile
or mechanical signature as and when deemed necessary by such Facility B Lender,
blank forms of B/As.  In this respect, it is each Facility B Lender’s
responsibility to maintain an adequate supply of blank forms of B/As for
acceptance under this Agreement.  The Canadian Borrower recognizes and agrees
that all B/As required to be accepted and purchased by any Facility B Lender and
which are signed and/or endorsed on its behalf by a Facility B Lender shall bind
the Canadian Borrower as fully and effectually as if signed in the handwriting
of and duly issued by the proper signing officers of the Canadian Borrower. 
Each Facility B Lender is hereby authorized to issue such B/As endorsed in blank
in such face amounts as may be determined by such Facility B Lender; provided
that the aggregate amount thereof is equal to the aggregate amount of B/As
required to be accepted and purchased by such Facility B Lender.  No Facility B
Lender shall be liable for any damage, loss or other claim arising by reason of
any loss or improper use of any such instrument except the gross negligence or
willful misconduct of such Facility B Lender or its officers, employees, agents
or representatives.  On request by the Canadian Borrower, a Facility B Lender
shall cancel all forms of B/As which have been pre-signed or pre-endorsed by or
on behalf of the Canadian Borrower and which are held by such Facility B Lender
and have not yet been issued in accordance herewith.  Each Facility B Lender
shall maintain a record with respect to B/As held by it in blank hereunder,
voided by it for any reason, accepted and purchased by it hereunder, and
cancelled at their respective maturities.  Each Facility B Lender agrees to
provide such records to the Canadian Borrower at the Canadian Borrower’s expense
upon request.

 

(g)                              Execution.  Drafts drawn by the Canadian
Borrower to be accepted as Bankers’ Acceptances shall be signed by a duly
authorized officer or officers of the Canadian

 

--------------------------------------------------------------------------------


 

104

 

 

Borrower or the Borrower Representative or by their respective attorneys
including attorneys appointed pursuant to Section 2.21(f) above. 
Notwithstanding that any Person whose signature appears on any Bankers’
Acceptance may no longer be an authorized signatory for the Canadian Borrower or
Borrower Representative, as applicable, at the time of issuance of a Bankers’
Acceptance, that signature shall nevertheless be valid and sufficient for all
purposes as if the authority had remained in force at the time of issuance and
any Bankers’ Acceptance so signed shall be binding on the Canadian Borrower.

 

(h)                              Issuance.  The Canadian Administrative Agent,
promptly following receipt of a notice of borrowing, continuation or conversion
by way of Bankers’ Acceptances, shall advise the applicable Facility B Lenders
of the notice and shall advise each such Facility B Lender of the face amount of
Bankers’ Acceptances to be accepted by it and the applicable Contract Period
(which shall be identical for all Facility B Lenders).  The aggregate face
amount of Bankers’ Acceptances to be accepted by a Facility B Lender shall be
determined by the Administrative Agent by reference to such Facility B Lender’s
Applicable Percentage of the issue of Bankers’ Acceptances, except that, if the
face amount of a Bankers’ Acceptance which would otherwise be accepted by a
Facility B Lender would not be C$100,000, or a whole multiple thereof, the face
amount shall be increased or reduced by the Canadian Administrative Agent in its
sole discretion to C$100,000, or the nearest whole multiple of that amount, as
appropriate; provided that after such issuance, the Borrowers shall be in
compliance with the Revolving Exposure Limitations.

 

(i)                                  Waiver of Presentment and Other
Conditions.  The Canadian Borrower waives presentment for payment and any other
defense to payment of any amounts due to a Facility B Lender in respect of a
Bankers’ Acceptance accepted and purchased by it pursuant to this Agreement
which might exist solely by reason of the Bankers’ Acceptance being held, at the
maturity thereof, by such Facility B Lender in its own right and the Canadian
Borrower agrees not to claim any days of grace if such Facility B Lender as
holder sues the Canadian Borrower on the Bankers’ Acceptance for payment of the
amount payable by the Canadian Borrower thereunder.  On the specified maturity
date of a B/A, or the date of any prepayment thereof in accordance with this
Agreement, if earlier, the Canadian Borrower shall pay to such Facility B Lender
that has accepted such B/A the full face amount of such B/A (or shall make
provision for payment by way of conversion or continuation in accordance with
Section 2.08) in full and absolute satisfaction of its obligations with respect
to such B/A, and after such payment, the Canadian Borrower shall have no further
liability in respect of such B/A (except to the extent that any such payment is
rescinded or reclaimed by operation of law or otherwise) and such Facility B
Lender shall be entitled to all benefits of, and will make and otherwise be
responsible for all payments due to the redeeming holder or any third parties
under, such B/A.

 

(j)                                  BA Equivalent Loans by Non BA Lenders. 
Whenever the Canadian Borrower requests a borrowing by way of Bankers’
Acceptances, each Non BA Lender shall, in lieu of accepting and purchasing any
B/As, make a Loan (a “BA Equivalent Loan”) to the Canadian Borrower in the
amount and for the same term as each Draft which such Lender would otherwise
have been required to accept and purchase hereunder.  Each such Lender will
provide to the Canadian Administrative Agent the amount of Discount Proceeds of
such BA Equivalent Loan for the account of the Canadian Borrower in the same
manner as such Lender would have provided the Discount Proceeds in respect of
the Draft which such Lender would otherwise have

 

--------------------------------------------------------------------------------


 

105

 

 

been required to accept and purchase hereunder.  Each such BA Equivalent Loan
will bear interest at the same rate that would result if such Lender had
accepted (and been paid an acceptance fee) and purchased (on a discounted basis)
a B/A for the relevant Contract Period (it being the intention of the parties
that each such BA Equivalent Loan shall have the same economic consequences for
the relevant Lenders and the Canadian Borrower as the B/A that such BA
Equivalent Loan replaces).  All such interest shall be paid in advance on the
date such BA Equivalent Loan is made, and will be deducted from the principal
amount of such BA Equivalent Loan in the same manner in which the discounted
portion of a B/A would be deducted from the face amount of the B/A.  Subject to
the repayment requirements of this Agreement, on the last day of the relevant
Contract Period for such BA Equivalent Loan, the Canadian Borrower shall be
entitled to convert each such BA Equivalent Loan into another type of Loan, or
to roll over each such BA Equivalent Loan into another BA Equivalent Loan, all
in accordance with the applicable provisions of this Agreement.  Each Non BA
Lender may, at its discretion, request in writing to the Canadian Administrative
Agent and the Canadian Borrower that BA Equivalent Loans made by it shall be
evidenced by Discount Notes.

 

(k)                              Terms Applicable to BA Equivalent Loans.  For
greater certainty, all provisions of this Agreement that are applicable to B/As
shall also be applicable, mutatis mutandis, to BA Equivalent Loans, and
notwithstanding any other provision of this Agreement, all references to
principal amounts or any repayment or prepayment of any Loans that are
applicable to B/As or BA Drawings shall be deemed to refer to the full face
amount thereof in the case of B/As and to the principal amount of any portion
thereof consisting of BA Equivalent Loans.  As set out in the definition of
“Bankers’ Acceptances”, that term includes Discount Notes and all terms of this
Agreement applicable to Bankers’ Acceptances (including the provisions of
Section 2.21(f) relating to their execution by the Facility B Lenders under
power of attorney) shall apply equally to Discount Notes evidencing BA
Equivalent Loans with such changes as may in the context be necessary.  For
greater certainty:

 

(i)                                  the term of a Discount Note shall be the
same as the Contract Period for Bankers’ Acceptances accepted and purchased on
the same Borrowing date in respect of the same borrowing;

 

(ii)                              an acceptance fee will be payable in respect
of a Discount Note and shall be calculated at the same rate and in the same
manner as the Acceptance Fee in respect of a Bankers’ Acceptance; and

 

(iii)                          the Discount Rate applicable to a Discount Note
shall be the Discount Rate applicable to Bankers’ Acceptances accepted by a
Facility B Lender that is not a Schedule I Lender in accordance with the
definition of “Discount Rate” on the same Borrowing date or date of continuation
or conversion, as the case may be, in respect of the same borrowing for the
relevant Contract Period.

 

(l)                                  Depository Bills and Notes Act.  At the
option of the Canadian Borrower and any Facility B Lender, Bankers’ Acceptances
under this Agreement to be accepted by such Facility B Lender may be issued in
the form of depository bills for deposit with The Canadian

 

--------------------------------------------------------------------------------


 

106

 

 

Depository for Securities Limited pursuant to the Depository Bills and Notes Act
(Canada).  All depository bills so issued shall be governed by the provisions of
this Section 2.21.

 

(m)                          Acceptance Fees.  Upon acceptance of a Bankers’
Acceptance by a Facility B Lender, the Canadian Borrower shall pay to the
Canadian Administrative Agent on behalf of such Facility B Lender a fee (the
“Acceptance Fee”) payable in Canadian Dollars, calculated on the face amount of
the Bankers’ Acceptance at a rate per annum equal to the Applicable Spread on
the basis of the number of days in the Contract Period for such Bankers’
Acceptance.  Any adjustment to the Acceptance Fee (including any adjustment as
necessary to reflect the operation of Section 2.13(e)) shall be computed based
on the number of days remaining in the Contract Period of such Bankers’
Acceptances from and including the effective date of any change in the
Applicable Spread.  Any increase in such Acceptance Fee shall be paid by the
Canadian Borrower to the Canadian Administrative Agent on behalf of the Facility
B Lenders on the last day of the Contract Period of the relevant Bankers’
Acceptance.  Any decrease in such Acceptance Fee shall be paid by each Facility
B Lender to the Canadian Borrower, through the Canadian Administrative Agent, on
the last day of the Contract Period of the relevant Bankers’ Acceptance.

 

SECTION 2.22                   Circumstances Making Bankers’ Acceptances
Unavailable.  (a)       If prior to the commencement of any Contract Period,
(A) the Canadian Administrative Agent determines in good faith, which
determination shall be conclusive and binding on the Canadian Borrower, and
notifies the Canadian Borrower that, by reason of circumstances affecting the
money market, there is no readily available market for Bankers’ Acceptances, or
(B) the Canadian Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Discount Rate or CDOR Rate, as applicable, for such
Contract Period; or (C) the Canadian Administrative Agent is advised by the
Required Facility B Lenders that the Discount Rate or CDOR Rate, as applicable,
for such Contract Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their portion of such BA Drawings included in
such Borrowing for such Contract Period then:

 

(i)                                  the right of the Canadian Borrower to
request a borrowing by way of BA Drawing shall be suspended until the Canadian
Administrative Agent determines that the circumstances causing such suspension
no longer exist and the Canadian Administrative Agent so notifies the Canadian
Borrower; and

 

(ii)                              any notice relating to a borrowing by way of
BA Drawing which is outstanding at such time shall be deemed to be a notice
requesting a borrowing by way of Canadian Prime Rate Loans (all as if it were a
notice given pursuant to Section 2.03).

 

(b)                              The Administrative Agent shall promptly notify
the Canadian Borrower and the Facility B Lenders of the suspension in accordance
with Section 2.22(a) of the Canadian Borrower’s right to request a borrowing by
way of BA Drawing and of the termination of such suspension.

 

--------------------------------------------------------------------------------


 

107

 

 

SECTION 2.23                   Defaulting Lenders.  Notwithstanding any
provision of this Agreement to the contrary, if any Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Lender is
a Defaulting Lender:

 

(a)                               fees shall cease to accrue on the unfunded
portion of the Commitment of such Defaulting Lender pursuant to Section 2.12(a);

 

(b)                              the Commitment and Revolving Exposure of such
Defaulting Lender shall not be included in determining whether all Lenders or
the Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 9.02); provided that
(x) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender which affects such Defaulting Lender differently than
other affected Lenders shall require the consent of such Defaulting Lender and
(y) for the avoidance of doubt, the Commitment of any Defaulting Lender cannot
be increased without such Defaulting Lender’s consent;

 

(c)                               if any Swingline Exposure, PA Exposure or LC
Exposure exists at the time a Lender becomes a Specified Defaulting Lender then:

 

(i)                                  all or any part of such Swingline Exposure,
PA Exposure and LC Exposure shall be reallocated among the non-Specified
Defaulting Lenders in accordance with their respective Applicable Percentages
but only to the extent (x) the sum of all non-Specified Defaulting Lenders’
Credit Exposures plus, without duplication, such Specified Defaulting Lender’s
PA Exposure, Swingline Exposure and LC Exposure, does not exceed the total of
all non-Specified Defaulting Lenders’ Commitments and (y) the conditions set
forth in Section 2.01 are satisfied at such time; and

 

(ii)                              if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrowers shall within
one Business Day following notice by the applicable Administrative Agent
(x) first, prepay such PA Exposure and Swingline Exposure and (y) second, cash
collateralize such Defaulting Lender’s LC Exposure (after giving effect to any
partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 2.06(j) for so long as such LC Exposure is
outstanding;

 

(iii)                          if the Borrowers cash collateralize any portion
of such Specified Defaulting Lender’s LC Exposure pursuant to this
Section 2.23(c), no Borrower shall be required to pay any fees to such Specified
Defaulting Lender pursuant to Section 2.12(b) with respect to such Specified
Defaulting Lender’s LC Exposure during the period such Specified Defaulting
Lender’s LC Exposure is cash collateralized; or

 

(iv)                          if the LC Exposure of the non-Specified Defaulting
Lenders is reallocated pursuant to Section 2.23(c), then the fees payable to the
Lenders pursuant to Section 2.12(a) and Section 2.12(b) shall be adjusted in
accordance with such non-Specified Defaulting Lenders’ Applicable Percentages;

 

--------------------------------------------------------------------------------


 

108

 

 

The Administrative Agent, Canadian Administrative Agent or European
Administrative Agent, as applicable, shall promptly notify the Lenders of any
reallocation described in this Section 2.23(c).

 

(d)                             so long as any Lender is a Defaulting Lender, no
Swingline Lender shall be required to fund any Swingline Loan and no Issuing
Bank shall be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure will be 100% covered by the
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 2.23(c), and participating
interests in any such newly issued or increased Letter of Credit or newly made
Swingline Loan shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.23(c)(i) (and Defaulting Lenders shall not participate
therein); and

 

(e)                               any amount payable to such Defaulting Lender
hereunder (whether on account of principal, interest, fees or otherwise and
including any amount that would otherwise be payable to such Defaulting Lender
pursuant to Section 2.18(d) but excluding Section 2.19(b)) shall, in lieu of
being distributed to such Defaulting Lender, be retained by the Administrative
Agent in a segregated account and, subject to any applicable requirements of
law, be applied at such time or times as may be determined by the Administrative
Agent (i) first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent, the European Administrative Agent, the Canadian
Administrative Agent or any Collateral Agent hereunder, (ii) second, pro rata,
to the payment of any amounts owing by such Defaulting Lender to any Issuing
Bank or Swingline Lender hereunder, (iii) third, if so determined by the
Administrative Agent or requested by an Issuing Bank or Swingline Lender, held
in such account as cash collateral for future funding obligations of the
Defaulting Lender in respect of any existing or future participating interest in
any Swingline Loan, Letter of Credit or Protective Advance, (iv) fourth, to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent, (v) fifth, if so determined by the Administrative Agent
and the Borrowers, held in such account as cash collateral for future funding
obligations of the Defaulting Lender in respect of any Loans under this
Agreement, (vi) sixth, to the payment of any amounts owing to the Lenders or any
Issuing Bank or Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender or such Issuing Bank or Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement, (vii) seventh, to the payment of
any amounts owing to any Borrower as a result of any judgment of a court of
competent jurisdiction obtained by such Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement, and (viii) eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if such payment is (x) a
prepayment of the principal amount of any Loans or reimbursement obligations in
respect of LC Disbursements which a Defaulting Lender has funded its
participation obligations and (y) made at a time when the conditions set forth
in Section 4.02 are satisfied, such payment shall be applied solely to prepay
the Loans of, and reimbursement obligations owed to, all non-Defaulting Lenders
pro rata prior to being applied to the prepayment of any Loans, or reimbursement
obligations owed to, any Defaulting Lender.

 

--------------------------------------------------------------------------------


 

109

 

 

(f)                                In the event that the Administrative Agent
(or, in the case of any Facility B Lender, the Canadian Administrative Agent and
the European Administrative Agent), the applicable Borrower(s), the applicable
Issuing Bank(s) and the applicable Swingline Lender(s) each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Swingline Exposure, LC Exposure and PA Exposure
of the Lenders shall be readjusted to reflect the inclusion of such Lender’s
Commitments and on such date such Lender shall purchase at par such of the Loans
of the other Lenders (other than Swingline Loans) as the Administrative shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage.

 

SECTION 2.24                                           Extensions of Revolving
Commitments.

 

(a)                               Notwithstanding anything to the contrary in
this Agreement, pursuant to one or more offers (each, an “Extension Offer”) made
from time to time by the Borrower Representative to all Lenders with Facility A
Commitments with a like maturity date or Facility B Commitments with a like
maturity date, in each case on a pro rata basis (based on the aggregate Facility
A Commitments or Facility B Commitments with a like maturity date, as the case
may be) and on the same terms to each such Lender, the Borrower Representative
is hereby permitted to consummate from time to time transactions with individual
Lenders that accept the terms contained in such Extension Offers to extend the
maturity date of each such Lender’s applicable Commitment and otherwise modify
the terms of such Commitment pursuant to the terms of the relevant Extension
Offer (including, without limitation, by increasing the interest rate or fees
payable in respect of such Commitment (and related outstandings) (each, an
“Extension”, and each group of Facility A Commitments and Facility B
Commitments, as applicable, in each case as so extended, as well as the original
Facility A Commitments and original Facility B Commitments (in each case not so
extended), being a “tranche”; any Extended Facility A Commitments shall
constitute a separate tranche of Commitments from the tranche of Facility A
Commitments from which they were converted and any Extended Facility B
Commitments shall constitute a separate tranche of Commitments from the tranche
of Facility B Commitments from which they were converted)), so long as the
following terms are satisfied:  (i) no Default or Event of Default shall have
occurred and be continuing at the time the offering document in respect of an
Extension Offer is delivered to the Lenders, (ii) except as to interest rates,
fees and final maturity (which shall be determined by the Borrower
Representative and set forth in the relevant Extension Offer), the Commitment of
any Lender that agrees to an extension with respect to such Commitment extended
pursuant to an Extension (an “Extended Commitment”), and the related
outstandings, shall be a Commitment (or related outstandings, as the case may
be) with the same terms as the original Commitments (and related outstandings);
provided that (x) subject to the provisions of Section 2.05(d) and
Section 2.06(m) to the extent dealing with Swingline Loans and Letters of Credit
which mature or expire after a maturity date when there exist Extended
Commitments with a longer maturity date, all Swingline Loans and Letters of
Credit shall be participated in on a pro rata basis by all Lenders with
Commitments in accordance with their Applicable Percentage of the Commitments
(and except as provided in Section 2.05(d) and Section 2.06(m), without giving
effect to changes thereto on an earlier maturity date with respect to Swingline
Loans and Letters of Credit theretofore incurred or issued) and all borrowings
under Commitments and repayments thereunder shall be made on a pro rata basis
(except for (A) payments of interest and fees at different rates on Extended
Commitments (and related outstandings) and (B) repayments required upon the
maturity date of

 

--------------------------------------------------------------------------------


 

110

 

 

the non-extending Commitments) and (y) at no time shall there be Commitments
hereunder (including Extended Commitments and any original Commitments) which
have more than three different maturity dates, (iii) if the aggregate amount of
Commitments in respect of which Lenders shall have accepted the relevant
Extension Offer shall exceed the maximum aggregate principal amount of
Commitments offered to be extended by the Borrower Representative pursuant to
such Extension Offer, then the Loans of such Lenders shall be extended ratably
up to such maximum amount based on the respective principal amounts (but not to
exceed actual holdings of record) with respect to which such Lenders have
accepted such Extension Offer, (iv) all documentation in respect of such
Extension shall be consistent with the foregoing and (v) any applicable Minimum
Extension Condition shall be satisfied unless waived by the Borrower
Representative. For the avoidance of doubt, no Lender shall be obligated to
accept the terms contained in any Extension Offer and any Lender failing to
respond to an Extension Offer within the time period required by such Extension
Offer shall be deemed to have declined such Extension Offer.

 

(b)                              With respect to all Extensions consummated by
the Borrower Representative pursuant to this Section, (i) such Extensions shall
not constitute voluntary or mandatory payments or prepayments for purposes of
Section 2.11 and (ii) no Extension Offer is required to be in any minimum amount
or any minimum increment, provided that (x) the Borrower Representative may at
its election specify as a condition (a “Minimum Extension Condition”) to
consummating any such Extension that a minimum amount (to be determined and
specified in the relevant Extension Offer in the Borrower Representative’s
discretion and may be waived by the Borrower Representative) of Facility A
Commitments or Facility B Commitments (as applicable) of any or all applicable
tranches be tendered.  The Administrative Agent and the Lenders hereby consent
to the transactions contemplated by this Section (including, for the avoidance
of doubt, payment of any interest, fees or premium in respect of any Extended
Commitments on the such terms as may be set forth in the relevant Extension
Offer) and hereby waive the requirements of any provision of this Agreement
(including, without limitation, Section 2.11 and Section 2.18) or any other Loan
Document that may otherwise prohibit any such Extension or any other transaction
contemplated by this Section.

 

(c)                               No consent of any Lender or the Administrative
Agent or any other Agent shall be required to effectuate any Extension, other
than (A) the consent of each Lender agreeing to such Extension with respect to
one or more of its Commitments (or a portion thereof) and (B) the consent of the
Issuing Bank, which consent shall not be unreasonably withheld or delayed.  All
Extended Commitments and all obligations in respect thereof shall be Obligations
under this Agreement and the other Loan Documents that are secured by the
Collateral on a pari passu basis with all other applicable Obligations under
this Agreement and the other Loan Documents.  The Lenders hereby irrevocably
authorize the Administrative Agent and the other Agents to enter into amendments
to this Agreement and the other Loan Documents with the Borrower Representative
and/or any of the Borrowers as may be necessary in order to establish new
tranches or sub-tranches in respect of Commitments so extended and such
technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent or such other Agent and the Borrower
Representative and such other Borrowers in connection with the establishment of
such new tranches or sub-tranches, in each case on terms consistent with this
Section.  Without limiting the foregoing, in connection with any Extensions the
respective Loan Parties shall (at their expense) amend (and the Administrative
Agent and each other

 

--------------------------------------------------------------------------------


 

111

 

 

applicable Agent is hereby directed to amend) any Mortgage that has a maturity
date prior to the then latest maturity date so that such maturity date is
extended to the then latest maturity date (or such later date as may be advised
by local counsel to the Administrative Agent).

 

(d)                             In connection with any Extension, the Borrower
Representative shall provide the Administrative Agent at least 5 Business Days’
(or such shorter period as may be agreed by the Administrative Agent) prior
written notice thereof, and shall agree to such procedures (including, without
limitation, regarding timing, rounding and other adjustments and to ensure
reasonable administrative management of the credit facilities hereunder after
such Extension), if any, as may be established by, or acceptable to, the
Administrative Agent, in each case acting reasonably to accomplish the purposes
of this Section.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants to the Lenders that:

 

SECTION 3.01                   Organization; Powers.  Each of the Loan Parties
and each of its Subsidiaries is duly organized or incorporated, validly existing
and in good standing under the laws of the jurisdiction of its organization or
incorporation, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

 

SECTION 3.02                   Authorization; Enforceability.  (a)  The
Transactions are within each Loan Party’s organizational powers and have been
duly authorized by all necessary organizational actions and, if required,
actions by equity holders.  The Loan Documents to which each Loan Party is a
party have been duly executed and delivered by such Loan Party and constitute a
legal, valid and binding obligation of such Loan Party, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
examination, reorganization, moratorium or other laws affecting creditors’
rights generally and subject to general principles of equity, regardless of
whether considered in a proceeding in equity or at law.

 

(b)                              Subject to applicable Insolvency Laws and
applicable principles of public policy, no Foreign Loan Party, nor any of its
property or assets has any immunity from jurisdiction of any court or from any
legal process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which such Foreign Loan Party is organized in respect of its
obligations under the Loan Documents to which it or its property or assets is
subject.

 

(c)                               The Loan Documents to which each Foreign Loan
Party is a party are in proper legal form under the laws of the jurisdiction in
which each such Foreign Loan Party is organized or incorporated and existing
(i) for the enforcement thereof against each such Foreign Loan Party under the
laws of each such jurisdiction and (ii) in order to ensure the legality,
validity, enforceability, priority or admissibility in evidence of such Loan
Documents (provided

 

--------------------------------------------------------------------------------


 

112

 

 

that, with respect such enforcement or admissibility, such documents may have to
be translated into the official language of the relevant jurisdiction which may
be done at the time of enforcement or admission, as applicable).  It is not
necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Loan Documents to which any Foreign Loan Party
is a party that any such Loan Documents be filed, registered or recorded with,
or executed or notarized before, any court or other authority in the
jurisdiction in which any such Foreign Loan Party is organized or that any
registration charge or stamp or similar tax be paid on or in respect of the
applicable Loan Documents or any other document, except for any such filing,
registration, recording, execution or notarization that is referred to in
Section 3.16 or is not required to be made until enforcement of the applicable
Loan Document.

 

SECTION 3.03                   Governmental Approvals; No Conflicts.  The
Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect and except for
filings necessary to perfect Liens created pursuant to the Loan Documents,
(b) will not violate any Requirement of Law applicable to any Loan Party or any
of its Subsidiaries, (c) except as could not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect, will not violate
or result in a default under any indenture, agreement or other instrument
binding upon any Loan Party or any of its Subsidiaries or its assets, or give
rise to a right thereunder to require any payment to be made by any Loan Party
or any of its Subsidiaries, and (d) will not result in the creation or
imposition of any Lien, or require the sharing of any Lien, on any asset of any
Loan Party or any of its Subsidiaries, except as provided in the Collateral
Documents.

 

SECTION 3.04                   Financial Condition; No Material Adverse Change. 
(a)        The Company has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders equity and cash flows as of
and for the fiscal years ended December 31, 2011 and December 29, 2012, reported
on by Deloitte & Touche LLP, a registered public accounting firm.  Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Company and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP.  As of the Effective Date, neither the Company nor any of its
consolidated Subsidiaries has any material Guarantee obligations, contingent
liabilities and liabilities for taxes, or any long-term leases or unusual
forward or long-term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that are not reflected or disclosed in the most recent financial
statements referred to in this paragraph except as referred to or reflected in
the balance sheets of the Company as at March 2, 2013 or as otherwise disclosed
to the Administrative Agent and the Lenders in writing prior to the Effective
Date.

 

(b)                              Except for the Disclosed Matters, since
December 29, 2012, there has been no development, event, or circumstance that
has had, or could reasonably be expected to have, a Material Adverse Effect.

 

SECTION 3.05                   Properties.  (a)  As of the date of this
Agreement, Schedule 3.05 sets forth the address of each parcel of real property
that is owned or leased by each Loan Party.  Each of such leases and subleases
is valid and enforceable in accordance with its terms and is in full force and
effect, and no material default by any party to any such lease or sublease
exists,

 

--------------------------------------------------------------------------------


 

113

 

 

except, in the case of any such sublease, where such default or such failure to
be valid and enforceable could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.  Each of the Loan Parties and its
Subsidiaries has good and indefeasible (or in the Province of Ontario, Canada,
marketable and insurable) title to, or valid leasehold interests in, all its
real and personal property, free of all Liens other than Permitted Liens and the
Permitted Second Priority Lien, except where failure would not reasonably be
expected to have a Material Adverse Effect.

 

(b)                              Each Loan Party and its Subsidiaries owns, or
is licensed to use, all material Intellectual Property that is necessary to its
business as currently conducted and the use thereof by the Loan Parties and its
Subsidiaries does not infringe in any material respect upon the rights of any
other Person, and the Loan Parties’ rights thereto are not subject to any
licensing agreement or similar arrangement other than licenses in the ordinary
course of business.

 

SECTION 3.06                   Litigation and Environmental Matters.  (a)  There
are no actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of any Loan Party, threatened
against or affecting the Loan Parties or any of their Subsidiaries (i) that
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
this Agreement or the Transactions.

 

(b)                              Except for the Disclosed Matters (i) no Loan
Party nor any of its Subsidiaries has received notice of any claim with respect
to any material Environmental Liability or knows of any basis for it to have or
be affected by any material Environmental Liability and (ii) except with respect
to any other matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, no Loan Party nor
any of its Subsidiaries (1) has failed to comply with any applicable
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law or (2) has become subject to
any Environmental Liability.

 

(c)                               Since the Effective Date, there has been no
change in the status of the Disclosed Matters that, individually or in the
aggregate, has resulted in, or could reasonably be expected to result in, a
Material Adverse Effect.

 

SECTION 3.07                   Compliance with Laws and Agreements.  (a)  Each
Loan Party and its Subsidiaries is in compliance with all Requirements of Law
applicable to it or its property and all indentures, agreements and other
instruments binding upon it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

(b)                              To the extent applicable, each of the Company
and its Subsidiaries is in compliance, in all material respects, with (i) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR Subtitle B, Chapter
V, as amended) and any other enabling legislation or executive order relating
thereto, (ii) all applicable anti-corruption, anti-money laundering,
anti-terrorism, sanctions and human rights laws and regulations, including
without limitation the UK Money Laundering Regulations 2007 and the UK Bribery
Act 2010 and (iii) the Patriot Act.

 

--------------------------------------------------------------------------------


 

114

 

 

(c)                               No part of the proceeds of the Loans will be
used for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

 

SECTION 3.08                   Investment Company Status.  No Loan Party nor any
of its Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940 or shall register as,
conduct its business or take any action which shall cause it to be registered
for the purposes of the European Communities (Markets in Financial Instruments)
Regulations 2007.

 

SECTION 3.09                   Taxes.  Each Loan Party and its Subsidiaries has
timely filed or caused to be filed all material Tax returns and reports required
to have been filed and has paid or caused to be paid all Taxes shown thereon to
be due and payable by it and all other material Taxes due and payable by it,
except Taxes that are being contested in good faith by appropriate proceedings
and for which such Loan Party or such Subsidiary, as applicable, has set aside
on its books adequate reserves.  No claims are being asserted in writing by a
Governmental Authority with respect to any such Taxes described in the preceding
sentence.  There are no material Tax liens on assets or properties of any Loan
Party or Subsidiary other than for Taxes that are not yet due and payable or are
being contested in compliance with Section 5.04.  Each Borrower is resident for
Tax purposes only in the jurisdiction of its establishment or incorporation as
the case may be.  Each Loan Party and its Subsidiaries has withheld all material
employee withholdings and has made all material employer contributions to be
withheld and made by it pursuant to applicable law on account of the Canada and
Quebec pension plans, employment insurance and employee income taxes.  Each Loan
Party and its Subsidiaries has, where applicable, properly operated the PAYE
System and has complied in all material respects with the requirements of the
laws of the United Kingdom with respect to deductions and payments required to
be made in respect of national insurance contributions.

 

SECTION 3.10                   ERISA; Benefit Plans.  (a)  Except as could not
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect: (i) no ERISA Event has occurred or is reasonably
expected to occur; (ii) each Loan Party is in compliance with the applicable
provisions of ERISA, the Code and any other federal, state or local laws
relating to the Plans, and with all regulations and published interpretations
thereunder; (iii) all amounts required by applicable law, or by the terms of any
retiree welfare benefit arrangement maintained by any Loan Party and each of its
ERISA Affiliates to which it has an obligation to contribute have been accrued
in accordance with ASC Topic 715-60; (iv) the present value of all accumulated
benefit obligations under each Plan (determined using the applicable assumptions
under Section 430 of the Code and the Treasury Regulations promulgated
thereunder) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of such
Pension Plan allocable to such accrued benefits.

 

(b)                              No UK Loan Party nor any of its Subsidiaries or
Affiliates is or has at any time after April 27, 2004 been (i) an employer (for
the purposes of Sections 38 to 51 of the UK Pensions Act 2004) of an
occupational pension scheme which is not a money purchase scheme (both terms as
defined in the UK Pensions Schemes Act 1993), or (ii) “connected” with or an

 

--------------------------------------------------------------------------------


 

115

 

 

“associate” of (as those terms are used in Sections 39 and 43 of the UK Pensions
Act 2004) such an employer.

 

(c)                               As of the Effective Date, Schedule 3.10 lists
all Foreign Benefit Arrangements and Foreign Pension Plans currently maintained
or contributed to by the Loan Parties and their Subsidiaries.  Except as could
not reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect: (i) all employer and employee contributions (including
insurance premiums) required from any Loan Party or any of its Subsidiaries or
Affiliates by applicable law or by the terms of any Foreign Benefit Arrangement
or Foreign Pension Plan (including any policy held thereunder) have been made,
or, if applicable, accrued in accordance with normal accounting practices;
(ii) the accrued benefit obligations of each Foreign Pension Plan (based on
those assumptions used to fund such Foreign Pension Plan) with respect to all
current and former participants do not exceed the assets of such Foreign Pension
Plan; (iii) each Foreign Pension Plan that is required to be registered has been
registered and has been maintained in good standing with applicable regulatory
authorities; and (iv) each such Foreign Benefit Arrangement and Foreign Pension
Plan is in compliance (A) with all material provisions of applicable law and all
material applicable regulations and regulatory requirements (whether
discretionary or otherwise) and published interpretations thereunder with
respect to such Foreign Benefit Arrangement or Foreign Pension Plan and (B) with
the terms of such plan or arrangement; provided, however, that with respect to
(ii), (iii) and (iv) above, “Foreign Pension Plan” shall be read to exclude any
government-run plan or scheme to which a Loan Party or any of its Subsidiaries
or Affiliates is required to make contributions under applicable law.

 

(d)                             (i) All pension schemes operated or maintained
under the laws of the United Kingdom or Ireland for the benefit of a Loan Party
or any of its Subsidiaries or Affiliates comply with all provisions of the
relevant law and employ reasonable actuarial assumptions; (ii) no Loan Party or
any of its Subsidiaries or Affiliates has any unsatisfied liability in respect
of any pension scheme and there are no circumstances which may give rise to any
such liability; (iii) all pension schemes operated by or maintained for the
benefit of a Loan Party or any of its Subsidiaries or Affiliates and/or any of
its or their respective current or former employees are, to the extent required
by applicable law, funded or reserved; except in the case of subclauses (d),
(d) and (d), to the extent failure to do so (or, with the expiry of a grace
period, the giving of notice, the making of any determination under the Loan
Documents or any combination of any of the foregoing taking into account all
remedies of the Loan Parties under the Loan Documents) could not reasonably be
expected to result, individually or in the aggregate, in a Material Adverse
Effect.

 

(e)                               Except as could not reasonably be expected to
result, individually or in the aggregate, a Material Adverse Effect:

 

(i)                                  There are no outstanding disputes
concerning the assets held in any Canadian Pension Plans or Canadian Benefit
Plans pursuant to any funding agreement;

 

(ii)                              All employee contributions to any Canadian
Pension Plans and Canadian Benefit Plans required to be made have been properly
withheld and fully paid into such plans in a timely fashion;

 

--------------------------------------------------------------------------------


 

116

 

 

(iii)                          All reports and disclosures relating to any
Canadian Pension Plans and Canadian Benefit Plans required by any applicable
laws or regulations or by the funding agreement applicable thereto have been
filed or distributed in a timely fashion;

 

(iv)                          To the knowledge of the Loan Parties, there have
been no improper withdrawals, or applications of, the assets of any Canadian
Pension Plans;

 

(v)                              No amount is owing by or in respect of any
Canadian Pension Plans under the ITA or any provincial taxation statute;

 

(vi)                          No Canadian Pension Plan is a defined benefit
pension plan that is registered with the applicable governmental authorities for
such plans;

 

(vii)                      The Loan Parties, after diligent enquiry, have
neither any knowledge, nor any grounds for believing, that any of the Canadian
Pension Plans is the subject of an investigation, any other proceeding, an
action or a claim;

 

(viii)                  No promises of benefit improvements under any Canadian
Benefit Plan or Canadian Pension Plan have been made;

 

(ix)                          Except as disclosed in Schedule 3.10, no Canadian
Benefit Plan provides benefits to retired employees or promises benefits at and
after retirement to active employees;

 

(x)                              All contributions or premiums required to be
made or paid by any Loan Party, or any Subsidiary of a Loan Party, to any
Canadian Pension Plan have been made or paid when due in accordance with the
terms of such plans and all applicable laws, regulations and funding agreements
applicable thereto;

 

(xi)                          There have been no withdrawals or material
applications of the assets of any Canadian Pension Plan or any Canadian Benefit
Plan made in violation of applicable laws, regulations or the terms of such
Canadian Pension Plan or Canadian Benefit Plan; and

 

(xii)                      There are no assessments owed or which could become
owing by any Loan Party, or any Subsidiary of a Loan Party, to the Ontario
Pension Benefits Guarantee Fund or other assessments or payments required under
similar legislation in any other Canadian jurisdiction.

 

As of the Effective Date, no Canadian Pension Plan is a Canadian DB Plan.

 

SECTION 3.11                   Disclosure.  Each Borrower has disclosed to the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any Subsidiary is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  Neither the Confidential Information Memorandum nor
any of the other reports, financial statements, certificates or other
information furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in

 

--------------------------------------------------------------------------------


 

117

 

 

connection with the negotiation of this Agreement or any other Loan Document (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, and taken as a whole, not misleading; provided that, with respect to
projected financial information, the Loan Parties represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time delivered and, if such projected financial information
was delivered prior to the Effective Date, as of the Effective Date.

 

SECTION 3.12                   No Default.  No Loan Party nor any of its
Subsidiaries is in default in the performance, observance or fulfillment of any
of the obligations, covenants or conditions contained in any agreement,
instrument or other undertaking to which such Person is a party or by which it
or any of its property is bound in any respect that could reasonably be expected
to have a Material Adverse Effect.  No Default or Event of Default has occurred
and is continuing.

 

SECTION 3.13                   Solvency.  (a)  Immediately after the
consummation of the Transactions to occur on the Effective Date, (i) the fair
value of the assets of the Loan Parties, on a consolidated basis, at a fair
valuation, will exceed their debts and liabilities, subordinated, contingent or
otherwise; (ii) the present fair saleable value of the property of the Loan
Parties, on a consolidated basis, will be greater than the amount that will be
required to pay the probable liability of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
generally become absolute and matured; (iii) the Loan Parties, on a consolidated
basis, will be able to pay their debts and liabilities, subordinated, contingent
or otherwise, as such debts and liabilities become due, absolute and matured;
(iv) the Loan Parties, on a consolidated basis, will not have unreasonably small
capital with which to conduct the business in which they are engaged as such
business is now conducted and is proposed to be conducted after the Effective
Date; (v) the Loan Parties, on a consolidated basis, have not ceased paying
their current obligations in the ordinary course of business as they generally
become due; (vi) the property of the Loan Parties, on a consolidated basis, at a
fair valuation, is greater than the total amount of their debts and liabilities,
subordinated, contingent or otherwise; and (vii) the property of the Loan
Parties, on a consolidated basis, is sufficient, if disposed of at a fairly
conducted sale under legal process, to enable payment of all their obligations,
due and accruing.

 

(b)                              For purposes of this Section 3.13, the amount
of any contingent liability at any time shall be computed (i) as the amount
that, in the light of all facts and circumstances existing at such time,
represents the amount that could reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5) and
(ii) after giving effect to any rights of indemnification, contribution or
subrogation arising among the Subsidiary Loan Parties pursuant to the Loan
Documents or by law.

 

(c)                               No Loan Party intends to, or will permit any
of its Subsidiaries to, and no Loan Party believes that it or any of its
Subsidiaries will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing of and amounts of cash to be received by
it or any such Subsidiary and the timing of the amounts of cash to be payable on
or in respect of its Indebtedness or the Indebtedness of any such Subsidiary.

 

--------------------------------------------------------------------------------


 

118

 

 

SECTION 3.14                   Insurance.  Schedule 3.14 sets forth a
description of all insurance maintained by or on behalf of the Loan Parties as
of the Effective Date.  As of the Effective Date, all premiums in respect of
such insurance have been paid.  The Loan Parties believe that the insurance
maintained by or on behalf of the Loan Parties and their Subsidiaries are
adequate.

 

SECTION 3.15                   Capitalization and Subsidiaries.  Schedule 3.15
sets forth, as of the Effective Date, (a) a correct and complete list of the
name and relationship to the Company of each and all of the Company’s
Subsidiaries, (b) a true and complete listing of each class of authorized Equity
Interests of each Borrower (other than the Company), of which all of such issued
shares are validly issued, outstanding, fully paid and non-assessable (to the
extent such concepts are applicable), and owned beneficially and of record by
the Persons identified on Schedule 3.15, and (c) the type of entity of the
Company and each of its Subsidiaries.  All of the issued and outstanding Equity
Interests owned by any Loan Party in its Subsidiaries has been (to the extent
such concepts are relevant with respect to such ownership interests) duly
authorized and issued and is fully paid and non assessable.

 

SECTION 3.16                   Security Interest in Collateral.  The provisions
of this Agreement and the other Loan Documents create legal and valid Liens on
all the Collateral in favor of the applicable Collateral Agent, for the benefit
of the Agents, the applicable Lenders and the applicable Issuing Banks, and upon
filing of UCC financing statements and the taking of any other actions or making
of filings required for perfection under the laws of the relevant Collateral
Documents and specified in such Collateral Documents, as necessary (including
but not limited to (i) the filing of financing statements under the UCC and the
PPSA and (ii) with respect to Liens created by a UK Loan Party (except for any
Irish Loan Party) where registration of particulars of such Liens is required,
the registration at (x) Companies House in England, Scotland and Wales, (y) the
UK Intellectual Property Office and (z) the Land Registry (of England and Wales)
or UK Charges Registry), and, if applicable, the taking of actions or making of
filings with the Canadian Intellectual Property Office with respect to Canadian
Intellectual Property registrations or applications issued or pending and the
United States Patent and Trademark Office or United States Copyright Office with
respect to United States Intellectual Property registrations or applications
issued or pending, and, in the case of real property, if any, filing of the
Mortgages as necessary, such Liens constitute perfected and continuing Liens on
the Collateral, securing the applicable Secured Obligations, enforceable against
the applicable Loan Party and all third parties, and having priority over all
other Liens on the Collateral, except in the case of Permitted Liens, to the
extent any such Permitted Liens would have priority over the Liens in favor of
the US Collateral Agent, the Canadian Collateral Agent or the European
Collateral Agent, as applicable, pursuant to any applicable law or (solely in
the case of any Notes Priority Collateral) the terms of the Notes Intercreditor
Agreement.  As of the Effective Date, the jurisdictions in which the filing of
UCC financing statements (or their equivalent under the PPSA) are necessary with
respect to the non-fixture Collateral of the Loan Parties are listed on Schedule
3.16.

 

SECTION 3.17                   Employment Matters.  As of the Effective Date,
there are no strikes, lockouts or slowdowns, and no material unfair labor
practice charges, against any Loan Party or its Subsidiaries pending or, to the
knowledge of the Borrowers, threatened.  The terms and conditions of employment,
hours worked by and payments made to employees of the Loan Parties and their
Subsidiaries have not been in material violation of the Fair Labor Standards
Act,

 

--------------------------------------------------------------------------------


 

119

 

 

the Employee Standards Act (Ontario), or any other applicable federal,
provincial, territorial, state, local or foreign law dealing with such matters,
except as could not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect.  All material payments due from any
Loan Party or any of its Subsidiaries, or for which any claim may be made
against any Loan Party or any of its Subsidiaries, on account of wages, vacation
pay and employee health and welfare insurance and other benefits, including on
account of the Canada and Quebec pension plans, have been paid or accrued as a
liability on the books of the Loan Party or such Subsidiary, except as could not
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect.

 

SECTION 3.18                   Common Enterprise.  The successful operation and
condition of each of the Loan Parties is dependent on the continued successful
performance of the functions of the group of the Loan Parties as a whole and the
successful operation of each of the Loan Parties is dependent on the successful
performance and operation of each other Loan Party.  Each Loan Party expects to
derive benefit (and its board of directors or other governing body has
determined that it may reasonably be expected to derive benefit), directly and
indirectly, from (i) successful operations of each of the other Loan Parties and
(ii) the credit extended by the Lenders to the Borrowers hereunder, both in
their separate capacities and as members of the group of companies.  Each Loan
Party has determined that execution, delivery, and performance of this Agreement
and any other Loan Documents to be executed by such Loan Party is within its
purpose, will be of direct and indirect benefit to such Loan Party, and is in
its best interest.

 

SECTION 3.19                   Centre of Main Interests.  For the purposes of
the Council of the European Union Regulation No. 1346/2000 on Insolvency
Proceedings, each UK Loan Party’s centre of main interests (as that term is used
in Article 3(1) therein) is situated in its jurisdiction of incorporation.

 

SECTION 3.20                   Certain Documents.  The Borrower Representative
has delivered to the Administrative Agent a complete and correct copy of any
agreements governing the 2011 Notes or the 2012 Add-On Notes, including the 2011
Notes Documentation and any material amendments, supplements or modifications
with respect to any of the foregoing, plus all documents and all amendments
required pursuant to the UK Debenture.

 

ARTICLE IV

 

CONDITIONS

 

SECTION 4.01                   Effective Date.  The effectiveness of this
Agreement and the obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder shall not become effective until the
date on which each of the following conditions is satisfied (or waived in
accordance with Section 9.02):

 

(a)                               Credit Agreement and Loan Documents.  The
Administrative Agent (or its counsel) shall have received (i) from each party
hereto either (A) a counterpart of this Agreement signed on behalf of such party
or (B) written evidence reasonably satisfactory to the Administrative Agent
(which may include facsimile or .pdf transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement and
(ii) duly

 

--------------------------------------------------------------------------------


 

120

 

 

executed copies (or facsimile or .pdf copies) of the Specified Loan Documents
and such other certificates, documents, instruments and agreements as the
Administrative Agent shall reasonably request in connection with the
transactions contemplated by this Agreement and the other Loan Documents,
including any promissory notes requested by a Lender pursuant to Section 2.10
payable to the order of each such requesting Lender and written opinions of the
Loan Parties’ counsel, addressed to the Administrative Agent (and, where
applicable, the Canadian Administrative Agent and the European Administrative
Agent), the Issuing Banks and the Lenders.

 

(b)                              Financial Statements and Projections.  The
Lenders shall have received (i) audited consolidated financial statements of the
Company and its Subsidiaries for their 2011 and 2012 fiscal years,
(ii) unaudited interim consolidated financial statements of the Company and its
Subsidiaries for each fiscal month ended after the date of the latest applicable
financial statements delivered pursuant to clause (b) of this paragraph as to
which such financial statements are available, (iii) monthly projections
(including forecasts of Aggregate Availability) of the Company and its
Subsidiaries for each fiscal month ending April 27, 2013 through December 28,
2013 and (iv) annual projections of the Company and its Subsidiaries for fiscal
year 2014 through 2017.

 

(c)                               Closing Certificates; Certified Certificate of
Incorporation; Good Standing Certificates.  The Administrative Agent shall have
received (i) a certificate of each Loan Party, dated the Effective Date and
executed by its Secretary, Assistant Secretary or authorized manager or
director, which shall (A) certify the resolutions of its Board of Directors,
Board of Managers, shareholders, members or other body authorizing the
execution, delivery and performance of the Loan Documents to which it is a
party, (B) identify by name and title and bear the signatures of any officers or
managers of such Loan Party authorized to sign the Loan Documents to which it is
a party, (C) in respect of a UK Loan Party, contain a statement to the effect
that its entry into and performance of the transactions contemplated by the Loan
Documents do not and will not exceed any limit on its powers to borrow, grant
security or give the guarantees and indemnities contemplated by the Loan
Documents to which it is a party, and (D) contain appropriate attachments,
including the certificate or articles of incorporation or organization of each
Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party, a true and correct certified (if applicable)
copy of its by-laws, memorandum and articles of association or operating,
management or partnership agreement (or, in each case, such certificate shall
certify that any such documents delivered to the Administrative Agent in
connection with the Existing Credit Agreement continue to be true, complete and
correct copies) and (with respect to any European Loan Party or Canadian Loan
Party) a certified list of its shareholders; and (ii) a long form certificate of
good standing, status or compliance, as applicable, for each Loan Party from its
jurisdiction of organization (to the extent such concept is relevant or
applicable in such jurisdiction).

 

(d)                             No Default Certificate.  The Administrative
Agent shall have received a certificate, signed by the chief financial officer
of the Borrower Representative and dated the Effective Date (i) stating that no
Default has occurred and is continuing, (ii) stating that the representations
and warranties contained in Article III are true and correct as of such date,
and (iii) certifying any other factual matters as may be reasonably requested by
the Administrative Agent.

 

--------------------------------------------------------------------------------


 

121

 

 

(e)                               Fees.  The Lenders, the Agents and the Lead
Arrangers shall have received all fees required to be paid, and all reasonable
and documented out-of-pocket expenses for which invoices have been presented
(including the reasonable fees, disbursements and other charges of one legal
counsel of the Administrative Agent, as well as one local counsel of the
Administrative Agent in each relevant jurisdiction, and in the event of any
conflict of interest, additional counsel for affected indemnified persons), on
or before the Effective Date.  All such amounts will be paid with proceeds of
Loans made on the Effective Date and will be reflected in the funding
instructions given by the Borrower Representative to the Administrative Agent on
or before the Effective Date.

 

(f)                                Lien Searches.  The Administrative Agent
shall have received the results of a recent lien search in each of the
jurisdictions where the Loan Parties (other than the European Loan Parties) are
organized, and such search report shall reveal no liens on any of the assets of
the Loan Parties except for liens permitted by Section 6.02 or discharged on or
prior to the Effective Date pursuant to a pay-off letter or other documentation
reasonably satisfactory to the Administrative Agent.

 

(g)                              Funding Accounts.  The Administrative Agent
shall have received a notice from the Borrower Representative setting forth the
deposit account(s) of the Borrowers (the “Funding Accounts”) to which the Lender
is authorized by the Borrowers to transfer the proceeds of any Borrowings
requested or authorized pursuant to this Agreement.

 

(h)                              Collateral Access and Control Agreements. 
(i) The Borrowers shall have used commercially reasonable efforts to obtain the
Collateral Access Agreements required to be provided pursuant to the Security
Agreements and any such agreements so obtained shall have been delivered to the
Administrative Agent and (ii) the Administrative Agent shall have received each
Deposit Account Control Agreement and Lock Box Agreement required to be provided
pursuant to the Security Agreements.

 

(i)                                  Solvency.  The Administrative Agent shall
have received a solvency certificate from a Financial Officer of the US
Borrower.

 

(j)                                  Borrowing Base Certificate.  The
Administrative Agent shall have received (a) an Aggregate Borrowing Base
Certificate which calculates the Aggregate Borrowing Base as of March 2, 2013
and (b) a US Borrowing Base Certificate, Canadian Borrowing Base Certificate and
UK Borrowing Base Certificate which calculates each such Borrowing Base as of
March 2, 2013, in each case on a pro forma basis after giving effect to the
Effective Date.

 

(k)                              Closing Availability.  After giving effect to
all Borrowings to be made on the Effective Date and the issuance of any Letters
of Credit on the Effective Date and payment of all fees and expenses due
hereunder, and with all of the Loan Parties’ indebtedness, liabilities and
obligations current, the Loan Parties’ Aggregate Availability shall not be less
than $125,000,000.

 

(l)                                  Pledged Stock; Stock Powers; Pledged
Notes.  The US Collateral Agent, the Canadian Collateral Agent or the European
Collateral Agent, as applicable, shall have received (i) the certificates
representing shares of Equity Interests pledged pursuant to the

 

--------------------------------------------------------------------------------


 

122

 

 

applicable Security Agreements, together with an undated stock power or stock
transfer form, as applicable, for each such certificate executed in blank by a
duly authorized officer of the pledgor thereof and (ii) each promissory note (if
any) pledged to the US Collateral Agent, the Canadian Collateral Agent or the
European Collateral Agent, as applicable, pursuant to the Security Agreements
endorsed (without recourse) in blank (or accompanied by an executed transfer
form in blank) by the pledgor thereof.

 

(m)                          Filings, Registrations and Recordings.  Each
document (including any Uniform Commercial Code financing statement) required by
the Collateral Documents or under law or reasonably requested by any Collateral
Agent to be filed, registered or recorded in order to create in favor of the
applicable Collateral Agent, for the benefit of the Agents, the applicable
Lenders and the applicable Issuing Banks, a perfected Lien on the Collateral
described therein, prior and superior in right to any other Person (other than
with respect to Liens expressly permitted by Section 6.02), shall be in proper
form for filing, registration or recordation.

 

(n)                              Approvals.  All material governmental and third
party approvals (including landlords’ and other consents) necessary in
connection with the Transactions, the continuing operations of the Company and
its Subsidiaries and the transactions contemplated hereby shall have been
obtained and be in full force and effect, and all applicable waiting periods
shall have expired without any action being taken or threatened by any competent
authority that would restrain, prevent or otherwise impose adverse conditions on
the Transactions or the financing contemplated hereby.

 

(o)                              Insurance.  The Administrative Agent shall have
received evidence of insurance coverage in form, scope and substance reasonably
satisfactory to the Administrative Agent and otherwise in compliance with the
applicable terms of the Security Agreements (including Section 5.09 of this
Agreement and the applicable provisions of the Security Agreements).

 

(p)                              Customer List.  The Administrative Agent shall
have received a true and complete list of the names and addresses of the
wholesale customers of each Loan Party as of March 2, 2013.

 

(q)                              Letter of Credit Application.  The
Administrative Agent shall have received a properly completed letter of credit
application if the issuance of a Letter of Credit will be required on the
Effective Date.

 

(r)                                 USA Patriot Act.  Each Lender shall have
received all information necessary to enable such Lender to identify each
Borrower and each other Loan Party to the extent required for compliance with
the Patriot Act or other “know your customer” and anti-money laundering
rules and regulations.

 

(s)                                Acknowledgement and Consent.  The
Administrative Agent shall have received an Acknowledgement and Consent,
substantially in the form of Schedule 1 to the US Security Agreement, duly
executed by each issuer of any US Pledged Stock or US Pledged Note that is not a
US Loan Party and has not delivered an Acknowledgment and Consent in

 

--------------------------------------------------------------------------------


 

123

 

 

connection with the Existing Credit Agreement, in each case, in form and
substance reasonably acceptable to the Administrative Agent.

 

The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.  After the
Effective Date, the Administrative Agent shall make available to the Lenders
executed versions of the Loan Documents.  Notwithstanding the foregoing, neither
this Agreement nor the obligations of the Lenders to make Loans and of any
Issuing Bank to issue Letters of Credit hereunder shall become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to
Section 9.02) at or prior to 2:00 p.m., New York time, on April 30, 2013 (and,
in the event such conditions are not so satisfied or waived, the Commitments
shall terminate at such time).

 

SECTION 4.02                   Each Credit Event.  The obligation of each Lender
to make a Loan on the occasion of any Borrowing, and of each Issuing Bank to
issue, amend, renew or extend any Letter of Credit (other than any such
amendments (“Immaterial Amendments”) that are purely administrative in nature
and, for the avoidance of doubt, do not involve amendments to the amount or
tenor of such Letter of Credit), is subject to the satisfaction of the following
conditions:

 

(a)                               The representations and warranties of the Loan
Parties set forth in this Agreement and the other Loan Documents shall be true
and correct in all material respects on and as of the date of such Borrowing or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable, except that such representations and warranties (i) that relate
solely to an earlier date shall be true and correct as of such earlier date and
(ii) shall be true and correct in all respects if they are qualified by a
materiality standard.

 

(b)                              At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no Default shall have occurred and be
continuing.

 

(c)                               Each Borrowing and each issuance of any Letter
of Credit shall be made in compliance with the Revolving Exposure Limitations.

 

Each Borrowing and each issuance, amendment (other than any Immaterial
Amendment), renewal or extension of a Letter of Credit shall be deemed to
constitute a representation and warranty by the Borrowers on the date thereof as
to the matters specified in paragraphs (a), (b) and (c) of this Section 4.02. 
Notwithstanding the failure to satisfy the conditions precedent set forth in
paragraphs (a) or (b) of this Section, unless otherwise directed by the Required
Lenders, the Administrative Agent may, but shall have no obligation to, continue
to make (or authorize the European Administrative Agent or Canadian
Administrative Agent to make) Loans and an Issuing Bank may, but shall have no
obligation to, issue or cause to be issued any Letter of Credit (or amend, renew
or extend any Letter of Credit) for the ratable account and risk of Lenders from
time to time if the Administrative Agent believes that making such Loans or
issuing or causing to be issued (or amending, renewing or extending) any such
Letter of Credit is in the best interests of the Lenders (it being understood
that in no event shall the Administrative Agent continue to make (or authorize
the European Administrative Agent or the Canadian Administrative Agent to make)
Revolving Loans or an Issuing Lender issue (or amend (other

 

--------------------------------------------------------------------------------


 

124

 

 

than pursuant to Immaterial Amendments), renew or extend) Letters of Credit if
an Event of Default pursuant to clauses (a), (b), (d) (solely with respect to a
failure to be in compliance with Section 6.13), (h), (i), (m), (n), (o) or
(p) of Article VII shall have occurred and be continuing).

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full in cash and all Letters of Credit shall have expired or terminated (or have
been cash collateralized in accordance with Section 2.06(j) hereof) and all LC
Disbursements shall have been reimbursed, each Loan Party executing this
Agreement covenants and agrees, jointly and severally with all of the Loan
Parties, with the Lenders that:

 

SECTION 5.01                   Financial Statements; Borrowing Base and Other
Information.  The Company will furnish to the Administrative Agent (with copies
to be provided to each Lender by the Administrative Agent):

 

(a)                               within 90 days after the end of each fiscal
year of the Company, its audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by Deloitte & Touche LLP or
another registered public accounting firm of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, accompanied by any required auditors’ communications to
the Audit Committee related to significant deficiencies and material weaknesses
prepared by said accountants;

 

(b)                              within 45 days after the end of each of the
first three fiscal quarters of the Company’s fiscal year, its consolidated
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by a
Financial Officer of the Borrower Representative as presenting fairly in all
material respects the financial condition and results of operations of the
Company and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments;

 

(c)                               within 30 days (or, with respect to the
twelfth fiscal month of each fiscal year, within 60 days) after the end of each
fiscal month of the Company (other than the third, sixth and ninth fiscal month
of each fiscal year), its consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
fiscal month and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet,

 

--------------------------------------------------------------------------------


 

125

 

 

as of the end of) the previous fiscal year, all certified by one of its
Financial Officers as presenting fairly in all material respects the financial
condition and results of operations of the Company and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments; provided that no delivery
under this clause (c) shall be required at any time that (i) the Fixed Charge
Coverage Ratio for the Test Period in effect at such time is at least 1.10 to
1.00 and (ii) Aggregate Availability shall not have been less than 20% of the
Commitments then in effect at any time during the three-month period ending on
the date of determination;

 

(d)                             concurrently with any delivery of financial
statements under clause (a), (b) or (c) above, a certificate of a Financial
Officer of the Borrower Representative in substantially the form of Exhibit C
(i) certifying, in the case of the financial statements delivered under clause
(b) or (c), as presenting fairly in all material respects the financial
condition and results of operations of the Company and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments, (ii) certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (iii) demonstrating compliance with Section 6.13 and (iv) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in Section 3.04 and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;

 

(e)                               concurrently with any delivery of financial
statements under clause (a) above, an auditor’s report of the accounting firm
that reported on such financial statements stating whether they obtained
knowledge during the course of their examination of such financial statements of
any Event of Default (which report may be limited to the extent required or
advised by accounting rules or guidelines);

 

(f)                                as soon as available, but in any event 15
days prior to the end of each fiscal year of the Company, a copy of the plan and
forecast (including a projected consolidated balance sheet, income statement and
funds flow statement in form reasonably acceptable to the Administrative Agent
and including forecasts of Aggregate Availability) of the Company for each month
of the upcoming fiscal year (the “Projections”) in form reasonably satisfactory
to the Administrative Agent;

 

(g)                              as soon as available, but in any event within
20 days (or, in the case of the last fiscal month of each fiscal year, 30 days)
of the end of each fiscal month (or within three Business Days of the end of
each week during any Level 1 Minimum Aggregate Availability Period), an
Aggregate Borrowing Base Certificate, a US Borrowing Base Certificate, a
Canadian Borrowing Base Certificate and a UK Borrowing Base Certificate, in each
case which calculates such Borrowing Base, and supporting information in
connection therewith, together with any additional reports with respect to the
Aggregate Borrowing Base, the US Borrowing Base, the Canadian Borrowing Base or
the UK Borrowing Base of a Borrower as the Administrative Agent or any
Collateral Agent may reasonably request; provided that no Canadian Borrowing
Base Certificate or UK Borrowing Base Certificate or additional reports with
respect thereto shall be required if the UK Sublimit or Canadian Sublimit, as
applicable, shall have been terminated;

 

--------------------------------------------------------------------------------


 

126

 

 

(h)                              as soon as available but in any event within 20
days (or, in the case of the last fiscal month of each fiscal year, 30 days) of
the end of each fiscal month (or within three Business Days of the end of each
week during any Level 1 Minimum Aggregate Availability Period) and at such other
times as may be reasonably requested by the Administrative Agent or any
Collateral Agent, as of the period then ended:

 

(i)                                  a detailed aging of each Loan Party’s
Accounts (1) including all invoices aged by invoice date and due date (with an
explanation of the terms offered) and (2) reconciled to the applicable Borrowing
Base Certificate delivered as of such date prepared in a manner reasonably
acceptable to the Administrative Agent, together with a summary specifying the
name, address, and balance due for each Account Debtor;

 

(ii)                              a schedule detailing the Loan Parties’
Inventory, in form reasonably satisfactory to the Administrative Agent, (1) by
location (showing Inventory in transit, any Inventory located with a third party
under any consignment, bailee arrangement, or warehouse agreement), by class
(raw material, work-in-process and finished goods), by product type, and by
volume on hand, which Inventory shall be valued at the lower of cost (determined
on a first-in, first-out basis) or market and adjusted for Reserves as the
Administrative Agent has previously indicated to the Loan Parties are deemed by
the Administrative Agent to be appropriate, (2) including a report of any
variances or other results of Inventory counts performed by the Loan Parties
since the last Inventory schedule (including information regarding sales or
other reductions, additions, returns, credits issued by any Loan Party and
complaints and claims made against any Loan Party), and (3) reconciled to the
applicable Borrowing Base Certificate delivered as of such date;

 

(iii)                          a worksheet of calculations prepared by the Loan
Parties to determine Eligible Accounts and Eligible Inventory, such worksheets
detailing the Accounts and Inventory excluded from Eligible Accounts and
Eligible Inventory and the reason for such exclusion;

 

(iv)                          a reconciliation of the Loan Parties’ Accounts and
Inventory between the amounts shown in the applicable Loan Party’s general
ledger and financial statements and the reports delivered pursuant to clauses
(i) and (ii) above; and

 

(v)                              a reconciliation of the loan balance per the
Loan Parties’ general ledger to the loan balance under this Agreement;

 

(i)                                  as soon as available but in any event
within 20 days (or, in the case of the last fiscal month of each fiscal year, 30
days) of the end of each fiscal month and at such other times as may be
requested by the Administrative Agent, as of the month then ended, a schedule
and aging of the Loan Parties’ accounts payable, delivered electronically in a
text formatted file reasonably acceptable to the Administrative Agent;

 

--------------------------------------------------------------------------------


 

127

 

 

(j)                                  within 45 days of each March 31 and
September 30, in the case of the US Loan Parties and Canadian Loan Parties, or
within 15 days of the end of each calendar month, in the case of the UK Loan
Parties, (or upon the reasonable request of the Administrative Agent), an
updated customer list for each Loan Party, which list shall state the customer’s
name, mailing address and phone number (to the extent available) and shall be
certified as true and correct by a Financial Officer of the Borrower
Representative;

 

(k)                              promptly upon the Administrative Agent’s
reasonable request:

 

(i)                                  copies of invoices in connection with the
invoices issued by the Loan Parties in connection with any Accounts, credit
memos, shipping and delivery documents, and other information related thereto;

 

(ii)                              copies of purchase orders, invoices, and
shipping and delivery documents in connection with any Inventory or Equipment
purchased by any Loan Party; and

 

(iii)                          a schedule detailing the balance of all
intercompany accounts of the Loan Parties;

 

(l)                                  as soon as possible and in any event within
30 days of filing thereof, copies of all U.S. federal income tax returns
(including all related schedules) filed by any Loan Party with the U.S. Internal
Revenue Service; provided that for taxable years during which the Company or any
Loan Party did not incur any  loss and for which the Company or any Loan Party
is not utilizing any net operating loss carrybacks or forwards, the Company is
required to provide only copies of page one through four and material related
schedules of U.S. federal income tax returns filed for such taxable years;

 

(m)                          promptly after the same become publicly available,
copies of all periodic and other reports, proxy statements and other materials
filed by the Company or any Subsidiary with the U.S. Securities and Exchange
Commission, or any Governmental Authority succeeding to any or all of the
functions of said Commission, or with any national securities exchange, or
distributed by the Company to its shareholders generally, as the case may be;
provided that any documents required to be delivered pursuant to this clause
(m) shall be deemed to have been delivered on the date (i) on which the Company
posts such documents, or provides a link thereto on the Company’s website on the
Internet at the website address listed in Section 9.01; or (ii) on which such
documents are posted on the Company’s behalf on IntraLinks/IntraAgency or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided further that:  (x) upon written
request by the Administrative Agent, the Company shall deliver paper copies of
such documents to the Administrative Agent for further distribution to each
Lender until a written request to cease delivering paper copies is given by the
Administrative Agent and (y) the Company shall notify (which may be by facsimile
or electronic mail) the Administrative Agent of the posting of any such
documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents; and

 

--------------------------------------------------------------------------------


 

128

 

 

(n)                              promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of any Loan Party or any Subsidiary, or compliance with the terms of
this Agreement, as the Administrative Agent, any Collateral Agent or any Lender
(through the Administrative Agent) may reasonably request.

 

SECTION 5.02                   Notices of Material Events.  The Loan Parties
will furnish to the Administrative Agent and each Lender prompt written notice
(and in any event within five days after such Loan Party obtains knowledge of
any of the following events) of the following:

 

(a)                               the occurrence of any Default or Event of
Default;

 

(b)                              any actual knowledge of the Loan Parties of, or
any receipt of any notice of, any governmental investigation or any litigation,
arbitration or administrative proceeding commenced or, to the knowledge of any
Loan Party, threatened against any Loan Party or any of its Subsidiaries that
(i) seeks damages in excess of $25,000,000, (ii) seeks material injunctive
relief, (iii) is material and asserted or instituted against any Pension Plan,
Foreign Pension Plan, Foreign Benefit Arrangement, its fiduciaries or its
assets, (iv) alleges criminal misconduct by any Loan Party or any of its
Subsidiaries, (v) alleges the material violation of, or seeks remedies in
connection with, any Environmental Laws, or (vi) contests any tax, fee,
assessment, or other governmental charge in excess of $25,000,000;

 

(c)                               any Lien (other than Permitted Encumbrances)
or claim made or asserted against any of the Collateral in excess of $5,000,000;

 

(d)                             any loss, damage, or destruction to the
Collateral in the amount of $25,000,000 or more per occurrence or related
occurrences, whether or not covered by insurance;

 

(e)                               any and all default notices received under or
with respect to any leased location or public warehouse where Collateral with a
cost in excess of $2,000,000 is located (which shall be delivered within five
Business Days after receipt thereof);

 

(f)                                the occurrence of any ERISA Event or breach
of the representations and warranties in Section 3.10 that, alone or together
with any other ERISA Events or breaches of such representations and warranties
that have occurred, could reasonably be expected to result in liability of the
Loan Parties and their Subsidiaries, whether directly or by virtue of their
affiliate with any ERISA Affiliate, in an aggregate amount exceeding
$25,000,000;

 

(g)                              the release into the environment of any
Hazardous Material that is required by any applicable Environmental Law to be
reported to a Governmental Authority and which could reasonably be expected to
lead to any material Environmental Liability;

 

(h)                              any other development that results in, or could
reasonably be expected to result in, a Material Adverse Effect; and

 

(i)                                  any material amendments to the Kate Spade
China JV Agreement, which notice shall be delivered, promptly after the same
becomes effective, with a copy of such agreement and amendments thereof
delivered to the Administrative Agent simultaneously therewith.

 

--------------------------------------------------------------------------------


 

129

 

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower Representative
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

 

SECTION 5.03                   Existence; Conduct of Business.  Each Loan Party
will, and will cause each of its Subsidiaries to, (a) do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and, except where any of the following could not reasonably be
expected to result in a Material Adverse Effect, the rights, qualifications,
licenses, permits, franchises, governmental authorizations, intellectual
property rights, licenses and permits used or useful in the conduct of its
business, and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted; provided that the foregoing
shall not prohibit any merger, amalgamation, consolidation, liquidation or
dissolution permitted under Section 6.03 and (b) carry on and conduct its
business in substantially the same manner and in substantially the same fields
of enterprise as it is presently conducted, except as otherwise permitted by
Section 6.03(b).

 

SECTION 5.04                   Payment of Obligations.  Each Loan Party will,
and will cause each of its Subsidiaries to, pay or discharge all Material
Indebtedness and all other material liabilities and obligations, including
Taxes, before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) such Loan Party or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP or
local generally accepted accounting principles, as the case may be, and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 5.05                   Maintenance of Properties.  Each Loan Party will,
and will cause each of its Subsidiaries to, keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.06                   Books and Records; Inspection Rights.  Without
limiting Sections 5.11 or 5.12 hereof, each Loan Party will, and will cause each
of its Subsidiaries to, (a) keep proper books of record and account in which
full, true and correct entries in accordance with GAAP or local generally
accepted accounting principles, as the case may be, are made of all dealings and
transactions in relation to its business and activities and (b) permit any
representatives designated by the Administrative Agent, any Collateral Agent or
any Lender (including employees of the Administrative Agent, any Collateral
Agent, any Lender or any consultants, accountants, lawyers and appraisers
retained by the Administrative Agent, any Collateral Agent or any Lender), upon
reasonable prior notice during normal business hours, to visit and inspect its
properties and to examine and make extracts from its books and records,
including environmental assessment reports and Phase I or Phase II studies, and
the applicable Loan Party or Subsidiary will make its officers and independent
accountants available to discuss its affairs, finances and condition with such
representatives, all at such reasonable times as are requested during normal
business hours.  For purposes of this Section 5.06, it is understood and agreed
that a single site visit and inspection may consist of examinations conducted at
multiple relevant sites and involve one or more relevant Loan Parties and
Subsidiaries and their respective assets.  All such site visits and

 

--------------------------------------------------------------------------------


 

130

 

 

inspections shall be at the sole expense of the Loan Parties.  The Loan Parties
acknowledge that the Administrative Agent and each Collateral Agent, after
exercising its rights of inspection, may prepare and distribute to the Lenders
certain Reports pertaining to the Loan Parties’ and their respective
Subsidiaries assets for internal use by the Administrative Agent, each
Collateral Agent and the Lenders.

 

SECTION 5.07                   Compliance with Laws.  (a)  Each Loan Party will,
and will cause each of its Subsidiaries to, comply with all Contractual
Obligations and Requirements of Law applicable to it or its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

(b)                              US and Foreign Plans and Arrangements.

 

(i)                                  For each Company Plan, each Loan Party
will, and will cause each of its Subsidiaries, Affiliates, and solely with
respect to any Company Plan that is a Pension Plan, its ERISA Affiliates, to, in
a timely fashion comply with and perform all of its obligations under and in
respect of such Company Plan, including under plan terms, any funding agreements
and all applicable laws and regulatory requirements (whether discretionary or
otherwise); and

 

(ii)                              All employer or employee payments,
contributions or premiums required to be remitted, paid to or in respect of each
Company Plan by a Loan Party or any Subsidiary, Affiliate, or and solely with
respect to any Company Plan that is a Pension Plan, any ERISA Affiliate thereof
shall be paid or remitted by each Loan Party, or Subsidiary, Affiliate or ERISA
Affiliate thereof, as applicable, in a timely fashion in accordance with the
terms thereof, any funding agreements and all applicable laws; except, in the
case of subclauses (i) and (ii) as could not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect; and

 

(iii)                          The Loan Parties shall deliver to each Lender:
(A) if requested by such Lender, copies of each annual and other return, report
or valuation with respect to each Plan, as filed with any applicable
Governmental Authority; (B) promptly following receipt thereof, copies of any
documents described in Sections 101(k) or 101(l) of ERISA that any Loan Party or
any ERISA Affiliate may request with respect to any Multiemployer Plan; provided
that if the Loan Parties or any of their ERISA Affiliates have not requested
such documents or notices from the administrator or sponsor of the applicable
Multiemployer Plan, then, upon reasonable request of the Administrative Agent,
the Loan Parties and/or their ERISA Affiliates shall promptly make a request for
such documents or notices from such administrator or sponsor and the Loan
Parties shall provide copies of such documents and notices to the Administrative
Agent (on behalf of each requesting Lender) promptly after receipt thereof;
(C) promptly after receipt thereof, a copy of any material direction, order,
notice, ruling or opinion that any Loan Party or any ERISA Affiliate of any Loan
Party may receive from any applicable Governmental Authority with respect to any
Plan; (D) notification within 30 days of (i) any increases having a cost to one
or more of the Loan

 

--------------------------------------------------------------------------------


 

131

 

 

Parties or any Subsidiary thereof in excess of $10,000,000 per annum in the
aggregate, in the benefits of any existing Plan, or (ii) the commencement of
contributions to any Pension Plan or Multiemployer Plan to which any Loan Party
or ERISA Affiliate was not previously contributing; and (E) notification within
30 days of any voluntary or involuntary termination of, or participation in, a
Pension Plan or Multiemployer Plan.

 

(c)                               UK Loan Party Pension Plans and Benefit
Plans.  A UK Loan Party shall ensure that (A) neither it nor any of its
Subsidiaries or Affiliates is or has been at any time after April 27, 2004 an
employer (for the purposes of Sections 38 to 51 of the UK Pensions Act 2004) of
an occupational pension scheme which is not a money purchase scheme (both terms
as defined in the UK Pension Schemes Act 1993) or “connected” with or an
“associate” of (as those terms are used in Sections 38 and 43 of the UK Pensions
Act 2004) such an employer and (B) no Person who becomes a Subsidiary or
Affiliate of a UK Loan Party after the date of this Agreement, was formerly an
employer (for the purposes of Sections 38 to 51 of the UK Pensions Act 2004) of
an occupational pension scheme which is not a money purchase scheme (both terms
as defined in the UK Pension Schemes Act 1993) or was formerly “connected” with
or an “associate” of (as those terms are used in Sections 38 and 43 of the UK
Pensions Act 2004) such an employer.

 

(d)                             Irish Loan Party and UK Loan Party Pension Plans
and Benefit Plans.

 

(i)                                  No Irish Loan Party shall establish, nor
shall it permit any of its Subsidiaries or Affiliates to establish, any
voluntary pension scheme and/or any voluntary benefit plan without the prior
consent of the Administrative Agent.

 

(ii)                              Each Irish Loan Party and each UK Loan Party
shall, and shall cause its Subsidiaries and Affiliates to, maintain and operate
its obligations under (A) its benefit plans, if any, and (B) the voluntary
pension schemes and/or voluntary benefit plans consented to by the
Administrative Agent, if any, in all respects in conformity with the
requirements of applicable law or contract; and

 

(iii)                          All pension schemes established or maintained by
a Loan Party or any Subsidiary or Affiliate thereof shall comply with all
provisions of the relevant law and employ reasonable actuarial assumptions; and
no Loan Party or any Subsidiary or Affiliate thereof shall have any unsatisfied
liability in respect of any pension scheme and there shall be no circumstances
which may give rise to any liability; except, in the case of subclauses (ii) and
(iii), as could not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect.

 

(e)                               Environmental Covenant.  The Loan Parties and
each of their Subsidiaries: (i) shall be at all times in compliance with all
applicable Environmental Laws, and undertake reasonable efforts to ensure
compliance in all material respects by all tenants and subtenants, if any, with,
all applicable Environmental Laws, and (ii) generate, use, treat, store,
release, transport, dispose of, and otherwise manage all Hazardous Materials in
a manner that would not reasonably be expected to result in a material liability
to any Loan Party or any of its Subsidiaries or to materially affect any real
property owned or operated by any of them; and take

 

--------------------------------------------------------------------------------


 

132

 

 

reasonable efforts to prevent any other Person from generating, using, treating,
storing, releasing, transporting, disposing of, or otherwise managing Hazardous
Materials in a manner that could reasonably be expected to result in a material
liability to, or materially affect any real property owned or operated by, any
Loan Party or any of their Subsidiaries; it being understood that this clause
(e) shall be deemed not breached by a noncompliance with any of the foregoing
(i) or (ii) if, upon learning of such noncompliance or any condition that
results from such noncompliance, any affected Loan Parties and Subsidiaries
promptly develop and diligently implement a response to such noncompliance and
any such condition that is consistent with principles of prudent environmental
management and all applicable Environmental Laws, and such response and
condition, in the aggregate with any other such responses and conditions, could
not reasonably be expected to have a Material Adverse Effect.

 

SECTION 5.08                   Use of Proceeds.  The proceeds of the Loans will
be used only for working capital needs and general corporate purposes, including
refinancing, repayment, repurchase and cash settlements of certain existing
Indebtedness and acquisitions.  No part of the proceeds of any Loan and no
Letter of Credit will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

 

SECTION 5.09                   Insurance.  Each Loan Party will maintain with
financially sound and reputable carriers having a financial strength rating of
at least A- by A.M. Best Company (a) insurance in such amounts (with no greater
risk retention) and against such risks (including loss or damage by fire or
flood and loss in transit; theft, burglary, pilferage, larceny, employee
dishonesty, embezzlement, and other criminal activities; business interruption;
and general liability) and such other hazards, as is customarily maintained by
companies of established repute engaged in the same or similar businesses
operating in the same or similar locations, (b) all insurance required pursuant
to the Collateral Documents or (in the case of Loan Parties located outside of
the United States) such other insurance maintained with other carriers as is
satisfactory to the Administrative Agent in its Permitted Discretion and (c) if
any portion of any real property that is subject to a Mortgage is located in an
area identified by the Federal Emergency Management Agency (or any successor
agency) as a Special Flood Hazard Area with respect to which flood insurance has
been made available under the National Flood Insurance Act of 1968 (now or as
hereafter in effect or any successor act thereto), Flood Insurance.  The
Borrowers will furnish to the Lenders, upon request of the Administrative Agent,
information in reasonable detail as to the insurance so maintained, which may be
a Memorandum of Insurance.  The Borrowers shall require all such policies to
name the US Collateral Agent, the Canadian Collateral Agent or the European
Collateral Agent (on behalf of the Agents, the Lenders and the Issuing Banks) as
additional insured or loss payee, as applicable.

 

SECTION 5.10                   Casualty and Condemnation.  The Borrowers
(a) will furnish to the Administrative Agent (for delivery to the Lenders)
prompt written notice of any casualty or other insured damage to any material
portion of the Collateral or the commencement of any action or proceeding for
the taking of any material portion of the Collateral or interest therein under
power of eminent domain or by condemnation or similar proceeding and (b) will
ensure that the net proceeds of any such event (whether in the form of insurance
proceeds, condemnation awards or otherwise) are collected and applied in
accordance with the applicable provisions of this Agreement and the Collateral
Documents.

 

--------------------------------------------------------------------------------


 

133

 

 

SECTION 5.11                   Appraisals.  On one occasion per calendar year,
as directed by the Administrative Agent or any Collateral Agent, the Loan
Parties will provide the Administrative Agent or such Collateral Agent with
appraisals or updates thereof of their Inventory from an appraiser selected and
engaged by the Administrative Agent or such Collateral Agent, and prepared on a
basis reasonably satisfactory to the Administrative Agent or such Collateral
Agent, such appraisals and updates to include, without limitation, information
required by applicable law and regulations. Notwithstanding the foregoing, in
addition to the appraisals permitted above, there shall be no limitation on the
number of Inventory appraisals (a) during any Level 2 Minimum Aggregate
Availability Period or (b) if an Event of Default shall have occurred and be
continuing.  For purposes of this Section 5.11, it is understood and agreed that
a single Inventory appraisal may consist of examinations conducted at multiple
relevant sites, both domestic and international, and involve one or more
relevant Loan Parties and their assets.  All such Collateral appraisals shall be
at the sole expense of the Loan Parties.

 

SECTION 5.12                   Field Examinations.  At the request of the
Administrative Agent or any Collateral Agent, the Loan Parties will permit, upon
reasonable notice, the Administrative Agent and/or any Collateral Agent to
conduct field examinations during normal business hours to ensure the adequacy
of Collateral included in any Borrowing Base and related reporting and control
systems.  One such field examination per calendar year shall be performed by the
Administrative Agent and shall be at the sole expense of the Loan Parties;
provided that there shall be no limitation on the number or frequency of field
examinations at the sole expense of the Loan Parties (a) during any Level 2
Minimum Aggregate Availability Period or (b) if an Event of Default shall have
occurred and be continuing.  For purposes of this Section 5.12, it is understood
and agreed that a single field examination may be conducted at multiple relevant
sites, both domestic and international, and involve one or more relevant Loan
Parties and their assets.

 

SECTION 5.13                   Additional Collateral; Further Assurances.  (a) 
Subject to applicable law, the Company and each Subsidiary that is a Loan Party
shall cause each of its Subsidiaries formed or acquired after the date of this
Agreement and organized under the laws of the United States, Canada, England and
Wales or Ireland, or, in each case, any political subdivision thereof (within
five Business Days after such formation or acquisition, or such longer period as
may be agreed to by the Administrative Agent) (A) in accordance with the terms
of this Agreement to become a Loan Party by executing the Joinder Agreement set
forth as Exhibit D hereto (the “Joinder Agreement”) or such other Loan Guaranty
in form and substance reasonably satisfactory to the Administrative Agent and
(B) to execute and deliver such amendments, supplements or documents of
accession to any Collateral Documents as the applicable Collateral Agent deems
necessary for such new Subsidiary to grant to such Collateral Agent (for the
benefit of the Agents, the applicable Lenders and the applicable Issuing Banks)
a perfected first priority security interest in the Collateral described in such
Collateral Document with respect to such new Subsidiary.  Upon execution and
delivery of such documents and agreements, each such Person (i) shall
automatically become a Loan Guarantor hereunder and thereupon shall have all of
the rights, benefits, duties, and obligations in such capacity under the Loan
Documents and (ii) will grant Liens to the applicable Collateral Agent (in each
case for the benefit of the Agents, the applicable Lenders and the applicable
Issuing Banks) in any property of such Loan Party which constitutes Collateral,
including any parcel of real property located in the U.S. owned by such Loan
Party with a fair market value in excess of $5,000,000.

 

--------------------------------------------------------------------------------


 

134

 

 

(b)                              (i) The Company and each Subsidiary that is a
US Loan Party and that either (x) is not directly or indirectly owned by a CFC
or (y) provides a guarantee with respect to the 2011 Notes, the 2012 Add-On
Notes, any Additional Notes or any refinancing of any of the foregoing, will
cause (a) 100% (or such lesser percentage owned by the Company or such US Loan
Party, as applicable) of the issued and outstanding Equity Interests of each
Subsidiary directly owned by the Company or any such US Loan Party (other than
any such Subsidiary that is (x) a CFC or a Flow-through Entity and (y) does not
provide a guarantee with respect to the 2011 Notes, the 2012 Add-On Notes, any
Additional Notes or any refinancing of any of the foregoing) and (b) 65% (or
such greater percentage that, due to a change in applicable law after the date
hereof, (1) could not reasonably be expected to cause the undistributed earnings
of such CFC or any Subsidiary of such Flow-through Entity as determined for U.S.
federal income tax purposes to be treated as a deemed dividend to such CFC’s or
Flow-through Entity’s direct or indirect U.S. owner and (2) could not reasonably
be expected to cause any other material adverse tax consequences) of the issued
and outstanding Equity Interests entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity
Interests not entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) in each Subsidiary that is (x) a CFC or a Flow-through
Entity directly owned by the Company or any US Loan Party and (y) does not
provide a guarantee with respect to the 2011 Notes, the 2012 Add-On Notes, any
Additional Notes or any refinancing of any of the foregoing, to be subject at
all times to a first priority, perfected Lien in favor of the US Collateral
Agent pursuant to the terms and conditions of the Loan Documents or other
security documents as the Administrative Agent shall reasonably request and
(ii) subject to applicable law, each Subsidiary of the Company that is a Foreign
Loan Party will cause 100% of the issued and outstanding Equity Interests of
each of its direct Subsidiaries that is organized in the same jurisdiction as
such Foreign Loan Party to be subject at all times to a first priority,
perfected Lien in favor of the applicable Collateral Agent pursuant to the terms
and conditions of the Loan Documents or other security documents as the
Administrative Agent shall reasonably request.  Solely for purposes of this
Section 5.13(b), any Foreign Loan Party that is disregarded as separate from a
US Person shall be treated as a US Loan Party, and not a Foreign Loan Party.

 

(c)                               Without limiting the foregoing, subject to
applicable law, each Loan Party will and will cause each Subsidiary to execute
and deliver, or cause to be executed and delivered, to the Administrative Agent
and each Collateral Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust,
hypothecs and other documents and such other actions or deliveries of the type
required by Section 4.01, as applicable), which may be required by law or which
the Administrative Agent or any Collateral Agent may, from time to time,
reasonably request to carry out the terms and conditions of this Agreement and
the other Loan Documents and to ensure perfection and priority of the Liens
created or intended to be created by the Collateral Documents, all at the
expense of the Loan Parties (including, for the avoidance of doubt, to reflect
any change in the Guaranteed Parties hereunder).  In addition, each Loan Party
will execute and deliver, or cause to be executed and delivered, to the
Administrative Agent and each Collateral Agent filings with any United States,
Canadian, United Kingdom or Irish governmental recording or registration office
reasonably requested by the Administrative Agent or any Collateral Agent, in the
exercise of its Permitted Discretion, in order to perfect or protect the Liens
of the applicable Collateral Agent granted

 

--------------------------------------------------------------------------------


 

135

 

 

under any Collateral Document in any registered or pending United States,
Canadian, United Kingdom or Irish Intellectual Property.

 

(d)                             If any material assets (other than any real
property or improvements thereto or any interest therein) are acquired by the
Company or any Subsidiary that is a Loan Party after the Effective Date (other
than assets constituting Collateral under the Security Agreement that become
subject to the Lien in favor of the Agents, the applicable Lenders and the
applicable Issuing Banks upon acquisition thereof), the Company will notify the
Administrative Agent and the Lenders thereof, the Borrower will promptly cause
such assets to be subjected to a Lien securing the applicable Secured
Obligations and will take, and cause its Subsidiaries that are Loan Parties to
take, such actions as shall be necessary or reasonably requested by the
Administrative Agent or any Collateral Agent to grant and perfect such Liens,
including actions described in paragraph (c) of this Section and as set forth
below, all at the expense of the Loan Parties.  In the event any fee owned real
property or improvements thereto or any interest therein with a fair market
value in excess of $5,000,000 is acquired by the Company or any Subsidiary that
is a Loan Party after the Effective Date (or is owned by an entity that executed
a Joinder Agreement and becomes a Loan Party after the Effective Date), the
Company shall, at the Administrative Agent’s request and within 90 days
following such request (or such longer period as the Administrative Agent may
agree in its sole discretion), deliver to the Administrative Agent and the
applicable Collateral Agent the following (or, in the case of any Loan Party
that is not a US Loan Party, such comparable documents under the laws of the
relevant jurisdiction reasonably requested by the applicable Collateral Agent):

 

(i)                                  a first priority Mortgage, in favor of the
applicable Collateral Agent, for the benefit of the Agents, the applicable
Lenders and the applicable Issuing Banks, covering such real property;

 

(ii)                              if requested by the Administrative Agent (and
with a copy to the title insurance company issuing the policy referred to in
clause (iii) below (the “Title Insurance Company”)), maps or plats of an
as-built survey of the sites of such real property certified to the
Administrative Agent and the Title Insurance Company in a manner reasonably
satisfactory to them, dated a date reasonably satisfactory to the Administrative
Agent and the Title Insurance Company by an independent professional licensed
land surveyor reasonably satisfactory to the Administrative Agent and the Title
Insurance Company;

 

(iii)                          a mortgagee’s title insurance policy (or
policies) or marked up unconditional binder for such insurance in respect of
such real property, in each case in form and substance reasonably satisfactory
to the Administrative Agent, and evidence reasonably satisfactory to it that all
premiums in respect of each such policy, all charges for mortgage recording tax,
and all related expenses, if any, have been paid;

 

(iv)                          (1) a “Life-of-Loan” Federal Emergency Management
Agency Standard Flood Hazard Determination with respect to such real property
(together with, if required, a notice about special flood hazard area status and
flood disaster assistance duly executed by the Company or the applicable Loan
Party in the

 

--------------------------------------------------------------------------------


 

136

 

 

event any such real property is located in a special flood hazard area) and
(2) if any portion of such real property is located in an area identified by the
Federal Emergency Management Agency (or any successor agency) as a Special Flood
Hazard Area with respect to which flood insurance has been made available under
the National Flood Insurance Act of 1968 (now or as hereafter in effect or any
successor act thereto), (a) flood insurance with a financially sound and
reputable insurer, in an amount reasonably satisfactory to the Administrative
Agent and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to (i) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (ii) the Flood
Disaster Protection Act of 1973 as now or hereafter in effect or any successor
statute thereto, (iii) the National Flood Insurance Reform Act of 1994 as now or
hereafter in effect or any successor statute thereto and (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto (any such insurance “Flood Insurance”) and (b) evidence of such
insurance in form and substance reasonably acceptable to the Administrative
Agent;

 

(v)                              a copy of all recorded documents referred to,
or listed as exceptions to title in, the title policy or policies referred to in
clause (iii) above and a copy of all other material documents affecting any
mortgaged properties;

 

(vi)                          any consents or estoppels reasonably deemed
necessary or advisable by the Administrative Agent in connection with such
Mortgage, each of the foregoing in form and substance reasonably satisfactory to
the Administrative Agent; and

 

(vii)                      legal opinions relating to the matters described
above, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent .

 

SECTION 5.14                   Financial Assistance.  Each Canadian Loan Party
and UK Loan Party shall comply in all respects with applicable legislation
governing financial assistance and/or capital maintenance, as applicable.

 

SECTION 5.15                   Collateral Access Agreements and Deposit Account
Control Agreements.  The Borrowers shall (i) use their commercially reasonable
efforts to deliver to the Administrative Agent any Collateral Access Agreements
required pursuant to the Security Agreements and (ii) deliver to the
Administrative Agent any Deposit Account Control Agreement required to be
delivered pursuant to any Security Agreement, in each case, in form and
substance reasonably acceptable to the Administrative Agent.

 

SECTION 5.16                   Post-Closing Obligations.  (a)  On or prior to
the date that is 60 days following the Effective Date (or such later date listed
on Schedule 5.16(a) or as the Administrative Agent may approve in its sole
discretion), deliver to the Administrative Agent the Deposit Account Control
Agreements listed on Schedule 5.16(a).

 

--------------------------------------------------------------------------------


 

137

 

 

(b)  On or prior to the date that is 60 days following the Effective Date (or
such later date as the Administrative Agent may approve in its sole discretion),
deliver to the US Collateral Agent, the Canadian Collateral Agent or the
European Collateral Agent, as applicable, (i) replacements for the certificates
listed on Schedule 5.16(b) representing shares of Equity Interests pledged
pursuant to the applicable Security Agreements, together with an undated stock
power or stock transfer form, as applicable, for each such certificate executed
in blank by a duly authorized officer of the pledgor thereof.

 

(c)  On or prior to the date specified on Schedule 5.16(c) (or such later date
as the Administrative Agent may approve in its sole discretion), deliver to the
Administrative Agent the documents or take the actions listed on Schedule
5.16(c).

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document have been paid in full in cash and all Letters of Credit have
expired or terminated (or have been cash collateralized in accordance with
Section 2.06(j) hereof) and all LC Disbursements shall have been reimbursed, the
Loan Parties covenant and agree, jointly and severally, with the Lenders that:

 

SECTION 6.01                   Indebtedness.  No Loan Party will, nor will it
permit any of its Subsidiaries to, create, incur or suffer to exist any
Indebtedness, except:

 

(a)                               the Secured Obligations;

 

(b)                              Indebtedness existing on the date hereof and
set forth on Schedule 6.01 and extensions, renewals and replacements of any such
Indebtedness in accordance with clause (f) hereof;

 

(c)                               Indebtedness of any Borrower to any Subsidiary
or any other Borrower and of any Subsidiary to any Borrower or any other
Subsidiary; provided that (i) Indebtedness of any Subsidiary that is not a Loan
Party to any Borrower or any Subsidiary that is a Loan Party shall be subject to
Section 6.04(d), Section 6.04(f), Section 6.04(g) and Section 6.04(p) and
(ii) Indebtedness of any Borrower to any Subsidiary and Indebtedness of any
Subsidiary that is a Loan Party to any Borrower or to any other Subsidiary that
is not a Loan Party shall be subordinated to the Secured Obligations on terms
reasonably satisfactory to the Administrative Agent;

 

(d)                             Guarantees by any Borrower of Indebtedness of
any Subsidiary or any other Borrower and by any Subsidiary of Indebtedness of
any Borrower or any other Subsidiary; provided that (i) the Indebtedness so
Guaranteed is permitted by this Section 6.01, (ii) Guarantees by any Borrower or
any Subsidiary that is a Loan Party of Indebtedness of any Subsidiary that is
not a Loan Party shall be subject to Section 6.04(e), Section 6.04(f) and

 

--------------------------------------------------------------------------------


 

138

 

 

Section 6.04(p) and (iii) Guarantees permitted under this clause (d) shall be
subordinated to the Secured Obligations of the applicable Subsidiary if, and on
the same terms as, the Indebtedness so Guaranteed is subordinated to the Secured
Obligations;

 

(e)                               Indebtedness of any Borrower or any Subsidiary
incurred to finance the acquisition, construction or improvement of any fixed or
capital assets (whether or not constituting purchase money Indebtedness),
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof; provided that (i) such Indebtedness is
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this paragraph (e) shall not exceed $100,000,000 at
any time outstanding;

 

(f)                                Indebtedness which represents an extension,
refinancing, replacement or renewal of any of the Indebtedness described in
paragraphs (b), (e), (i), (j), (k), (l), (n) and (q) of this Section 6.01;
provided that, unless otherwise expressly permitted by this Section 6.01,
(i) the principal amount (or accreted value, if applicable) thereof does not
exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so extended, refinanced, replaced or renewed, (ii) any Liens
securing such Indebtedness are not extended to any additional property of any
Loan Party or any of their respective Subsidiaries, (iii) no Loan Party or
Subsidiary of any Loan Party that is not originally obligated with respect to
repayment of such Indebtedness is required to become obligated with respect
thereto (except as would otherwise be permitted pursuant to clause (d) above),
(iv) such extension, refinancing, replacement or renewal does not result in a
shortening of the average weighted maturity of the Indebtedness so extended,
refinanced, replaced or renewed and (v) if the Indebtedness that is refinanced,
replaced, renewed, or extended was subordinated in right of payment to the
Secured Obligations, then the terms and conditions of the refinancing,
replacement, renewal, or extension Indebtedness must include subordination terms
and conditions that are at least as favorable to the Administrative Agent and
the Lenders as those that were applicable to the refinanced, replaced, renewed,
or extended Indebtedness;

 

(g)                              Indebtedness owed to any Person providing
workers’ compensation, health, disability or other employee benefits or
property, casualty or liability insurance, pursuant to reimbursement or
indemnification obligations to such Person, or obligations in respect of letters
of credit, bankers’ acceptances or guarantees or similar instruments in favor of
such Person, in each case incurred in the ordinary course of business;

 

(h)                              Indebtedness of any Borrower or any Subsidiary
in respect of performance bonds, bid bonds, appeal bonds, custom broker bonds,
surety bonds and similar obligations, in each case provided in the ordinary
course of business;

 

(i)                                  Indebtedness of the Company or any other US
Loan Party; provided that both immediately before and immediately after giving
pro forma effect thereto (i) no Default or Event of Default shall have occurred
and be continuing and (ii) the Fixed Charge Coverage Ratio for the Test Period
in effect at the time such Indebtedness is to be incurred, calculated on a Pro
Forma Basis, shall be at least 1.25 to 1.00); provided further that the
aggregate principal amount

 

--------------------------------------------------------------------------------


 

139

 

 

of Indebtedness permitted by this paragraph (i) shall not exceed $100,000,000 at
any one time outstanding;

 

(j)                                  Indebtedness of Foreign Subsidiaries that
are not Loan Parties; provided that the aggregate principal amount of
Indebtedness permitted by this paragraph (j) shall not exceed $50,000,000 at any
time outstanding;

 

(k)                              Indebtedness of any Person that becomes a
Subsidiary after the date hereof; provided that (i) such Indebtedness exists at
the time such Person becomes a Subsidiary and is not created in contemplation of
or in connection with such Person becoming a Subsidiary and (ii) the aggregate
principal amount of Indebtedness permitted by this paragraph (k) shall not
exceed $50,000,000 at any time outstanding;

 

(l)                                  the 2011 Notes, any Additional Notes and
any other Trademark Secured Debt in an aggregate amount with respect to this
clause (l) not to exceed $500,000,000 at any one time outstanding;

 

(m)                          Capital Lease Obligations in connection with sale
and leaseback transactions permitted pursuant to Section 6.11;

 

(n)                              Indebtedness in respect of the Existing
Convertible Notes;

 

(o)                              other unsecured Indebtedness; provided the
aggregate principal amount of all Indebtedness permitted by this paragraph
(o) shall not exceed $150,000,000 at any time outstanding;

 

(p)                              unsecured Guarantees permitted by
Section 6.04(r); and

 

(q)                              other unsecured Indebtedness; provided that
both immediately before and immediately after giving pro forma effect thereto
(i) no Default or Event of Default shall have occurred and be continuing and
(ii) either (x)(1) Aggregate Availability shall have been at least the greater
of (A) 17.5% of the lesser of the Aggregate Borrowing Base and the Commitments
then in effect and (B) $57,500,000, for the three-month period ending on the
date of the incurrence of such Indebtedness and (2) the Fixed Charge Coverage
Ratio for the Test Period in effect at the time such Indebtedness is to be
incurred, calculated on a Pro Forma Basis, shall be at least 1.05 to 1.00 or
(y) Aggregate Availability shall have been at least the greater of (A) 22.5% of
the lesser of the Aggregate Borrowing Base and the Commitments then in effect
and (B) $75,000,000, for the three-month period ending on the date of the
incurrence of such Indebtedness.

 

SECTION 6.02                   Liens.  No Loan Party will, nor will it permit
any of its Subsidiaries to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect of
any thereof, except:

 

(a)                               Liens created pursuant to any Loan Document;

 

(b)                              Permitted Encumbrances;

 

--------------------------------------------------------------------------------


 

140

 

 

(c)                               any Lien on any property or asset of any
Borrower or any Subsidiary existing on the date hereof and set forth on Schedule
6.02; provided that (i) such Lien shall not apply to any other property or asset
of such Borrower or Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof except to the extent permitted by clause (f) of Section 6.01;

 

(d)                             Liens on fixed or capital assets acquired,
constructed or improved by any Borrower or any Subsidiary; provided that
(i) such security interests secure Indebtedness permitted by clause (e) of
Section 6.01, (ii) such security interests and the Indebtedness secured thereby
are incurred prior to or within 90 days after such acquisition or the completion
of such construction or improvement, (iii) the Indebtedness secured thereby does
not exceed 100% of the cost of acquiring, constructing or improving such fixed
or capital assets and (iv) such security interests shall not apply to any other
property or assets of such Borrower or Subsidiary or any other Borrower or
Subsidiary;

 

(e)                               any Lien existing on any property or asset
(other than Accounts and Inventory) prior to the acquisition thereof by any
Borrower or any Subsidiary or existing on any property or asset (other than
Accounts and Inventory) of any Person that becomes a Subsidiary after the date
hereof prior to the time such Person becomes a Subsidiary; provided that
(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary, as the case may be, (ii) such
Lien shall not apply to any other property or assets of such Borrower or
Subsidiary, or any other Borrower or Subsidiary, as the case may be, and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Subsidiary, as the case
may be and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof except to the extent permitted by
clause (f) of Section 6.01;

 

(f)                                Liens (i) of a collecting bank arising in the
ordinary course of business under Section 4-210 of the Uniform Commercial Code
in effect in the relevant jurisdiction covering only the items being collected
upon or (ii) in favor of a banking institution or securities intermediary
arising as a matter of law, encumbering amounts credited to deposit or
securities accounts (including the right of set-off) and which are within the
general parameters customary in the banking industry;

 

(g)                              Liens arising out of sale and leaseback
transactions permitted pursuant to Section 6.11;

 

(h)                              Liens granted by a Subsidiary that is not a
Loan Party in favor of any Borrower or another Loan Party in respect of
Indebtedness or other obligations owed by such Subsidiary;

 

(i)                                  Liens securing Indebtedness permitted by
Section 6.01(i) in an aggregate amount not to exceed $100,000,000 at any time
outstanding;

 

(j)                                  Liens securing Indebtedness permitted by
Section 6.01(j); provided that such Lien shall only apply to the property of the
applicable Foreign Subsidiary;

 

--------------------------------------------------------------------------------


 

141

 

 

(k)                              Liens not otherwise permitted by this
Section 6.02 so long as (i) neither (A) the aggregate outstanding principal
amount of the obligations secured thereby nor (B) the aggregate fair market
value (determined as of the date such Lien is incurred) of the assets subject
thereto exceeds (as to the Borrowers and all Subsidiaries) $25,000,000 at any
one time and (ii) such Liens do not cover any Collateral other than any
non-consensual Liens arising by operation of law;

 

(l)                                  Liens on Trademarks of the US Loan Parties
(and Liens on any License granting a right to use such Trademark) securing
Indebtedness of the Company or any other US Loan Party permitted pursuant to
Section 6.01 (the “Trademark Secured Debt”); provided that (x) the Net Proceeds
received by the Company and its Subsidiaries in connection with such
Indebtedness shall be used to prepay the Loans in accordance with
Section 2.11(c), (y) such Liens may be first priority Liens so long as such
Trademarks and any such License shall be subject to a second priority perfected
security interest in favor of the applicable Collateral Agent (for the benefit
of the Agents, the applicable Lenders and the applicable Issuing Banks) and such
Liens shall be subject to the Notes Intercreditor Agreement or another
intercreditor agreement reasonably satisfactory to the Administrative Agent and
(y) the Administrative Agent and the applicable Collateral Agents shall have
been granted a non-exclusive royalty free license with respect to such
Trademarks to the extent any such Trademarks are used in connection with any
Collateral;

 

(m)                          Liens on the Collateral (the “Permitted Second
Priority Liens”) securing the 2011 Notes, the 2012 Add-On Notes and any other
Trademark Secured Debt and extensions, renewals and replacements thereof to the
extent permitted by clause (f) of Section 6.01; provided that (w) the Net
Proceeds received by the Company and its Subsidiaries in connection with such
Indebtedness shall be used to prepay the Loans in accordance with
Section 2.11(c), (x) such Indebtedness shall not have a final maturity date that
is earlier than the Maturity Date, (y) such Liens (other than the Liens upon
Trademarks and Liens on any License granting a right to use such Trademarks
referred to in clause (l) above) shall be junior to the liens granted pursuant
to the Loan Documents to the applicable Collateral Agent, for the benefit of the
Agents, the applicable Lenders and the applicable Issuing Banks, and shall be
subject to the Notes Intercreditor Agreement or another intercreditor agreement
reasonably satisfactory to the Administrative Agent and (z) the applicable
Collateral Agent(s) shall have been granted a second priority perfected Lien,
for the benefit of the Agents, the applicable Lenders and the applicable Issuing
Banks, in any collateral securing such Indebtedness that does not otherwise
constitute Collateral;

 

(n)                              Liens arising from precautionary Uniform
Commercial Code financing statement filings with respect to operating leases
entered into by any Borrower or any Subsidiary in the ordinary course of
business;

 

(o)                              Liens attaching solely to cash earnest money or
similar deposits in connection with any letter of intent or purchase agreement
in connection with a Permitted Acquisition or other Investment permitted
hereunder;

 

(p)                              Liens arising from precautionary Uniform
Commercial Code financing statement filings with respect to consignments entered
into by any Borrower or any Subsidiary in

 

--------------------------------------------------------------------------------


 

142

 

 

the ordinary course of business, provided that such Liens extend solely to the
assets subject to such consignments;

 

(q)                              Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods in the ordinary course of business so
long as such Liens attach only to the imported goods;

 

(r)                                 Liens on assets of Non-Loan Parties securing
obligations of Non-Loan Parties that are not in respect of Indebtedness, arising
in the ordinary course of business.

 

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party’s (i) Accounts, other than
those permitted under clause (a) of the definition of Permitted Encumbrance and
clauses (a) and (m) above, (ii) Inventory, other than those permitted under
clauses (a) and (b) of the definition of Permitted Encumbrance and clauses
(a) and (m) above, (iii) the Ohio Property, the Global Headquarters or any other
real property subject to a Mortgage, other than those permitted under clauses
(a), (b) and (f) of the definition of Permitted Encumbrance and clauses (a),
(g) and (m) above, (iv) Trademarks of the US Loan Parties, other than those
permitted under clause (a) and (h) of the definition of Permitted Encumbrance
and clauses (a), (l) and (m) above.  Notwithstanding anything to the contrary
contained in this Agreement or any Collateral Document (including any provision
for, reference to, or acknowledgement of, any Lien or Permitted Lien), nothing
herein and no approval by the Administrative Agent, any Collateral Agent or the
Lenders of any Lien or Permitted Lien (whether such approval is oral or in
writing) shall be construed as or deemed to constitute a subordination by the
Administrative Agent, any Collateral Agent or the Lenders of any security
interest or other right, interest or Lien in or to the Collateral or any part
thereof in favor of any Lien or Permitted Lien or any holder of any Lien or
Permitted Lien.

 

SECTION 6.03                   Fundamental Changes.  (a)  No Loan Party will,
nor will it permit any of its Subsidiaries to, amalgamate with, merge into or
consolidate with any other Person, or permit any other Person to amalgamate
with, merge into or consolidate with it, or liquidate or dissolve, except that,
if at the time thereof and immediately after giving effect thereto no Event of
Default shall have occurred and be continuing (i) any Subsidiary of a Borrower
may merge or amalgamate into a Borrower in a transaction in which such Borrower
continues or is the surviving entity and assumes all obligations of such
Borrower under the Loan Documents, (ii) any Subsidiary may merge or amalgamate
into or with any Loan Party (other than the Borrower) in a transaction in which
a Loan Party continues or is the surviving entity and assumes all obligations of
the Loan Party under the Loan Documents, (iii) any Subsidiary may transfer its
assets to a Loan Party and any Non-Loan Party may transfer its assets to a
Non-Loan Party, (iv) any Subsidiary may liquidate or dissolve if (x) the Company
determines in good faith that such liquidation or dissolution is in the best
interests of the Company and is not materially disadvantageous to the Lenders
and (y) in connection with any such dissolution of a Loan Party, all of the
material assets of such Loan Party are transferred to another Loan Party (it
being understood that any transfer of assets to an entity that is not a Loan
Party must be separately permitted pursuant to Section 6.04), (v) any Non-Loan
Party may merge into, amalgamate with or consolidate with, another Non-Loan
Party; provided that any such merger, amalgamation or consolidation involving a
Person that is not a wholly owned Subsidiary immediately prior to such merger,
amalgamation or consolidation shall not be permitted unless also permitted by

 

--------------------------------------------------------------------------------


 

143

 

 

Section 6.04 and (vi) any Subsidiary (other than any Borrower) may effect any
investment permitted by Section 6.04 by means of a merger, consolidation or
amalgamation of or with the Person that is the subject of such investment with
any Subsidiary (other than any Borrower) (provided that, in the case of a
merger, consolidation or amalgamation with any Loan Party, the Loan Party is the
surviving entity).

 

(b)                              No Loan Party will, nor will it permit any of
its Subsidiaries to, engage in any business other than businesses of the type
conducted by the Company and its Subsidiaries on the Effective Date and
businesses reasonably related or incidental thereto (including the provision of
services).

 

SECTION 6.04                   Investments, Loans, Advances, Guarantees and
Acquisitions.  No Loan Party will, nor will it permit any of its Subsidiaries
to, purchase, hold or acquire (including pursuant to any merger or amalgamation
with any Person that was not a Loan Party and a wholly owned Subsidiary prior to
such merger or amalgamation) any Equity Interests, evidences of indebtedness or
other securities (including any option, warrant or other right to acquire any of
the foregoing) of, make or permit to exist any loans or advances to, Guarantee
any obligations of, or make or permit to exist any investment or any other
interest in, any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) any assets of any other Person
constituting a business unit (whether through purchase of assets, merger,
amalgamation or otherwise), except:

 

(a)                               Permitted Investments (and Investments that
were Permitted Investments when made), subject to, in the case of Loan Parties,
control agreements in favor of the applicable Collateral Agent (in each case for
the benefit of the applicable Agents, the applicable Lenders and the applicable
Issuing Banks) or otherwise subject to a perfected security interest in favor of
the applicable Collateral Agent (in each case for the benefit of the applicable
Agents, the applicable Lenders and the applicable Issuing Banks);

 

(b)                              investments (and commitments (including
consummation of any “put” arrangement in connection therewith) in respect
thereof) in existence on the date of this Agreement and described on
Schedule 6.04 and renewals, replacements and extensions thereof;

 

(c)                               investments by the Loan Parties and their
Subsidiaries in Equity Interests in their respective Subsidiaries; provided that
in the case of any investments made pursuant to this paragraph (c) after the
Effective Date by Loan Parties in Subsidiaries that are not Loan Parties, both
immediately before and immediately after giving pro forma effect thereto, (i) no
Default or Event of Default shall have occurred and be continuing, (ii) the
Fixed Charge Coverage Ratio for the Test Period in effect at the time such
investment is to occur shall be at least 1.25 to 1.00 (determined on a Pro Forma
Basis in respect of the Test Period in effect at such time) and (iii) no Level 3
Minimum Aggregate Availability Period shall be in effect;

 

(d)                             loans or advances made by (i) any Borrower to
any Subsidiary or any other Borrower or (ii) any Subsidiary to any Borrower or
any other Subsidiary, provided that in the case of any loans and advances made
by Loan Parties to Subsidiaries that are not Loan Parties, both immediately
before and immediately after giving pro forma effect thereto, (i) no Default or
Event of Default shall have occurred and be continuing, (ii) the Fixed Charge

 

--------------------------------------------------------------------------------


 

144

 

 

Coverage Ratio for the Test Period in effect at the time such investment is to
occur shall be at least 1.25 to 1.00 (determined on a Pro Forma Basis in respect
of the Test Period in effect at such time) and (iii) no Level 3 Minimum
Aggregate Availability Period shall be in effect;

 

(e)                               Guarantees constituting Indebtedness permitted
by Section 6.01; provided that in the case of any Indebtedness of Subsidiaries
that are not Loan Parties that is Guaranteed by any Loan Party, both immediately
before and immediately after giving pro forma effect thereto, (i) no Default or
Event of Default shall have occurred and be continuing, (ii) the Fixed Charge
Coverage Ratio for the Test Period in effect at the time such investment is to
occur shall be at least 1.25 to 1.00 (determined on a Pro Forma Basis in respect
of the Test Period in effect at such time) and (iii) no Level 3 Minimum
Aggregate Availability Period shall be in effect;

 

(f)                                investments made by any Loan Party in any
Subsidiary that is not a Loan Party of the types described in paragraphs (c),
(d) and (e) of this Section 6.04; provided that both immediately before and
after giving pro forma effect thereto, (i) no Default or Event of Default shall
have occurred and be continuing and (ii) no Level 3 Minimum Aggregate
Availability Period shall be in effect; provided further that the aggregate
principal amount of all investments permitted by this paragraph (f) shall not
exceed $50,000,000 at any time outstanding;

 

(g)                              investments (including loans and advances) made
by any Loan Party in any Subsidiary that is not a Loan Party; provided that
(i) such investments are made in the ordinary course of business in connection
with the Company’s and its Subsidiaries’ cash management systems and (ii) both
immediately before and immediately after giving pro forma effect thereto, (x) no
Default or Event of Default shall have occurred and be continuing and (y) no
Level 3 Minimum Aggregate Availability Period shall be in effect.

 

(h)                              loans or advances made by any Loan Party and
the Subsidiaries to their employees on an arms’-length basis in the ordinary
course of business consistent with past practices for travel and entertainment
expenses, relocation costs and similar purposes up to a maximum of $5,000,000 in
the aggregate at any time outstanding;

 

(i)                                  subject to the applicable provisions of any
Security Agreements (including Sections 4.2(a) and 4.4 of the US Security
Agreement and Sections 4.2(a) and 4.4 of the Canadian Security Agreement, and
any comparable provision of any UK Security Agreement), (i) notes payable, or
stock or other securities issued by Account Debtors to any Loan Party pursuant
to negotiated agreements with respect to settlement of such Account Debtor’s
Accounts in the ordinary course of business, consistent with past practices and
(ii) notes payable, or stock or other securities acquired by any Loan Party or
any Subsidiary in exchange for any other investment or Accounts in connection
with or as a result of a bankruptcy, workout, reorganization or recapitalization
of the Person in which such investment was made;

 

(j)                                  investments in the form of Swap Agreements
permitted by Section 6.06;

 

(k)                              investments of any Person existing at the time
such Person becomes a Subsidiary or consolidates or merges or amalgamates with a
Borrower or any Subsidiary (including in connection with a Permitted
Acquisition), so long as such investments were not

 

--------------------------------------------------------------------------------


 

145

 

 

made in contemplation of such Person becoming a Subsidiary or of such
consolidation, merger or amalgamation;

 

(l)                                  investments received in connection with the
dispositions of assets permitted by Section 6.05;

 

(m)                          investments constituting deposits described in
clauses (c) and (d) of the definition of the term “Permitted Encumbrances”;

 

(n)                              Guarantees by the Company or any of its
Subsidiaries of leases (other than Capital Leases) or of other obligations of
the Company or any of its Subsidiaries that do not constitute Indebtedness, in
each case entered into in the ordinary course of business;

 

(o)                              investments in KS China Co., Limited; provided
that both immediately before and immediately after giving pro forma effect
thereto no Default or Event of Default shall have occurred and be continuing;
provided, further that the aggregate principal amount of all investments made
pursuant to this paragraph (o) shall not exceed $5,000,000;

 

(p)                              Permitted Acquisitions and other investments;
provided that both immediately before and immediately after giving pro forma
effect thereto, (i) no Default or Event of Default shall have occurred and be
continuing, (ii) the Aggregate Availability shall have been at least the greater
of (x) 20% of the lesser of the Aggregate Borrowing Base and the Commitments
then in effect and (y) $65,000,000, for the three-month period ending on the
date of the consummation of such Permitted Acquisition or investment;

 

(q)                              unsecured Guarantees by the Company or any
Subsidiary of obligations pursuant to leases assigned to third parties pursuant
to Section 6.05(m), entered into in the ordinary course of business;

 

(r)                                 purchases of additional Equity Interests in
KS China Co., Limited (such Equity Interests, the “Acquired Kate Spade China JV
Interests”) pursuant to Article 6 of the Kate Spade China JV Agreement in an
aggregate amount not to exceed $15,000,000 and any unsecured Guarantee by the
Company or any of its Subsidiaries in respect thereof; provided that in the case
of any purchases made or any Guarantee performed pursuant to this paragraph (r),
both immediately before and immediately after giving pro forma effect to such
purchase or performance, (i) no Default or Event of Default shall have occurred
and be continuing and (ii) the Company is not subject to a Level 2 Minimum
Aggregate Availability Period;

 

(s)                                investments in one or more joint ventures
organized under the laws of one or more jurisdictions in South Asia or Southeast
Asia for the Kate Spade business; provided that both immediately before and
immediately after giving pro forma effect thereto (i) no Default or Event of
Default shall have occurred and be continuing and (ii) the Company is not
subject to a Level 2 Minimum Aggregate Availability Period; provided, further
that the aggregate principal amount of all investments made pursuant to this
paragraph (s) shall not exceed $15,000,000;

 

(t)                                 investments in a joint venture organized
under the laws of Hong Kong for the Juicy Couture business; provided that both
immediately before and immediately after giving pro forma effect thereto (i) no
Default or Event of Default shall have occurred and be continuing

 

--------------------------------------------------------------------------------


 

146

 

 

and (ii) the Company is not subject to a Level 2 Minimum Aggregate Availability
Period; provided, further that the aggregate principal amount of all investments
made pursuant to this paragraph (t) shall not exceed $12,000,000; and

 

(u)                              acquisition of the distribution business of
Globalluxe Limited and its subsidiaries in Southeast Asia with respect to the
distribution of handbags, small leather goods, and other fashion products and
accessories under the “Kate Spade New York®”, “Kate Spade Saturday®” and “Kate
Spade®” trademarks in Southeast Asia pursuant to the Globalluxe Purchase
Agreements for aggregate consideration not to exceed $35,000,000; provided that
both immediately before and immediately after giving pro forma effect thereto
(i) no Default or Event of Default shall have occurred and be continuing and
(ii) the Company is not subject to a Level 2 Minimum Aggregate Availability
Period;

 

provided that (i) in the event that any investment, loan or advance is made in
any Person through substantially concurrent interim transfers of any amount
through one or more other Subsidiaries, then such other substantially concurrent
interim transfers shall be disregarded for purposes of this Section 6.04 and
(ii) the amount of any investment shall be the amount initially invested,
without adjustment for subsequent increases or decreases in the value of such
investment, less any amount paid, repaid, returned, distributed or otherwise
received in cash in respect of such investment.

 

SECTION 6.05                   Asset Sales.  No Loan Party will, nor will it
permit any of its Subsidiaries to, sell, transfer, assign, lease or otherwise
dispose of any asset, rights, or properties, including any Equity Interest owned
by it, nor will any Borrower permit any Subsidiary to issue any additional
Equity Interest in such Subsidiary (other than to another Borrower or another
Subsidiary in compliance with Section 6.04), except:

 

(a)                               sales, transfers and dispositions of
(i) inventory in the ordinary course of business and (ii) used, obsolete, worn
out or surplus equipment or property in the ordinary course of business;

 

(b)                              sales, transfers and dispositions to any
Borrower or any Subsidiary; provided that any such sales, transfers or
dispositions involving a Subsidiary that is not a Loan Party shall be made in
compliance with Section 6.08 and 6.04;

 

(c)                               sales, transfers and dispositions of accounts
receivable (i) in connection with the compromise, settlement or collection
thereof (including to credit insurers) or (ii) pursuant to the Kohl PrimeRevenue
Program and other similar arrangements reasonably acceptable to the
Administrative Agent;

 

(d)                             sales, transfers and dispositions of investments
permitted by clauses (g), (i) and (j) of Section 6.04;

 

(e)                               sale and leaseback transactions permitted
pursuant to Section 6.11; provided that the Net Proceeds received from any such
sale and lease back referred to in clause (b) thereof are used to prepay the
Loans in accordance with Section 2.11(c)

 

--------------------------------------------------------------------------------


 

147

 

 

(f)                                dispositions resulting from any casualty or
other insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of, any property or asset of any Borrower or
any Subsidiary;

 

(g)                              sales, transfers and other dispositions of
assets that are not permitted by any other paragraph of this Section; provided
that (i) the aggregate fair market value of all assets sold, transferred or
otherwise disposed of in reliance upon this paragraph (g) shall not exceed an
amount equal to 15% of Total Assets and (ii) the Net Proceeds received from any
such sales, transfers or other dispositions are used to prepay Loans in
accordance with Section 2.11(c);

 

(h)                              licenses of Intellectual Property entered into
by the Company or a Subsidiary in the ordinary course of business;

 

(i)                                  Restricted Payments permitted by
Section 6.07;

 

(j)                                  dispositions of cash and Permitted
Investments in the ordinary course of business or in connection with a
transaction otherwise permitted under this Agreement;

 

(k)                              dispositions of cash and property permitted by
Section 6.04(g);

 

(l)                                  the sale of the Global Headquarters or the
Ohio Property; provided, in each case, that the Net Proceeds received from any
such sale are used to prepay the Loans in accordance with Section 2.11(c);

 

(m)                          the sale, transfer or assignment of leased real
property, together with fixtures and equipment located on such real property, in
each case in connection with store closures in the ordinary course of business;

 

(n)                              sales, transfers, licenses and other
dispositions of assets that constitute Notes Priority Collateral as permitted by
and in accordance with any Notes Documentation governing Indebtedness intended
or purported to be secured by a first priority lien on such Notes Priority
Collateral, so long as the applicable purchaser has acknowledged and consented
to the non-exclusive, royalty-free license granted to the US Collateral Agent
with respect to any Trademarks constituting Notes Priority Collateral to the
extent any such Trademarks are used in connection with any Collateral;

 

(o)                              the sale, transfer or other disposition of all
or any portion of the Equity Interests of the Mexx JV held by any Loan Party or
any Subsidiary either (i) pursuant to and in accordance with Section 4.1 or 4.2
of the Mexx JV Agreement, (ii) in another transaction permitted under the Mexx
JV Agreement or (iii) pursuant to another agreement with the other joint venture
partners in the Mexx JV; and

 

(p)                              the lease or sublease of real property in the
ordinary course of business if circumstances reasonably warrant such lease or
sublease; provided such lease or sublease does not constitute a sale and
leaseback transaction;

 

--------------------------------------------------------------------------------


 

148

 

 

(q)                              subject to additional limitations on amendments
or modifications of agreements set forth herein, the termination, amendment or
modification of agreements in the ordinary course of business consistent with
past practice or that the Company has reasonably determined in good faith is in
the best interests of the Loan Parties and their Subsidiaries, provided that
such terminations, amendments or modifications could not reasonably be expected
to result in a Material Adverse Effect;

 

(r)                                 dispositions of investments in joint
ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
agreements and similar binding agreements;

 

(s)                                the unwinding of any Swap Agreement pursuant
to its terms;

 

(t)                                 the lapse or abandonment in the ordinary
course of business of any immaterial Intellectual Property;

 

provided that all sales, transfers, leases and other dispositions permitted
hereby permitted by paragraphs (b) (to the extent the applicable transaction is
not solely among Loan Parties), (e), (g), (h), (i), (j), (k), (l), (m), (n),
(o)(ii) and (iii), (p) and (r) above shall be made for fair value and (other
than with respect to clause (m)) for at least 75% cash consideration.

 

SECTION 6.06                   Swap Agreements.  No Loan Party will, nor will it
permit any of its Subsidiaries to, enter into any Swap Agreement, except
(a) Swap Agreements entered into to hedge or mitigate risks to which any
Borrower or any Subsidiary has actual exposure (other than those in respect of
Equity Interests of any Subsidiary of the Company), and (b) Swap Agreements
entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate
or otherwise) with respect to any interest-bearing liability or investment of
any Borrower or any Subsidiary.

 

SECTION 6.07                   Restricted Payments; Certain Payments of
Indebtedness.  (a)  No Loan Party will, nor will it permit any of its
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except

 

(i)                                  each Loan Party and its Subsidiaries may
declare and pay dividends or other distributions with respect to its common
stock payable solely in additional shares of its common stock, and, with respect
to its preferred stock, payable solely in additional shares of such preferred
stock or in shares of its common stock;

 

(ii)                              Subsidiaries may declare and pay dividends
ratably with respect to their Equity Interests;

 

(iii)                          the Company may make payments required to be made
pursuant to the Permitted Company Deferral Plan;

 

(iv)                          the Company may make Restricted Payments, not
exceeding $5,000,000 during any fiscal year, pursuant to and in accordance with
equity

 

--------------------------------------------------------------------------------


 

149

 

 

incentive plans or other benefit plans for management or employees of the
Company and the Subsidiaries and for deceased and terminated employees and
present and former directors (including from their estates); and

 

(v)                              the Company may make Restricted Payments
(including in cash) so long as, both immediately before and immediately after
giving pro forma effect thereto, (a) no Default or Event of Default shall have
occurred and be continuing and (b) either (x)(1) Aggregate Availability shall
have been at least the greater of (A) 17.5% of the lesser of the Aggregate
Borrowing Base and the Commitments then in effect and (B) $57,500,000, for the
three-month period ending on the date such Restricted Payment is made and
(2) the Fixed Charge Coverage Ratio for the Test Period in effect at the time
such payment is to occur, calculated on a Pro Forma Basis, shall be at least
1.05 to 1.00 or (y) Aggregate Availability shall have been at least the greater
of (A) 22.5% of the lesser of the Aggregate Borrowing Base and the Commitments
then in effect and (B) $75,000,000, for the three-month period ending on the
date such Restricted Payment is made;

 

(vi)                          the Company may make Restricted Payments
(including in cash); provided that the aggregate principal amount of all
Restricted Payments permitted by this paragraph (vi) shall not exceed
$15,000,000 in any fiscal year of the Company.

 

(b)                              No Loan Party will, nor will it permit any of
its Subsidiaries to, make or agree to pay or make, directly or indirectly, any
payment or other distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on any Indebtedness, or any payment or
other distribution (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness,
except:

 

(A)                          payment of Indebtedness created under the Loan
Documents;

 

(B)                           payment of regularly scheduled interest and
principal payments as and when due in respect of any Indebtedness, other than
(x) payments in respect of any Subordinated Indebtedness prohibited by the
subordination provisions thereof (including, for the avoidance of doubt, except
as provided pursuant to clause (G) below, any Intercompany Services Receivable)
and (y) payments or repayments of any kind which result in a breach of
Section 5.14 (Financial Assistance), including but not limited to any payments
(including interest) or repayments with respect to the 2011 Notes with the
proceeds (directly or indirectly) of any Borrowings hereunder by the Canadian
Borrower or the UK Borrower;

 

(C)                           refinancings, replacements and renewals of
Indebtedness to the extent permitted by Section 6.01;

 

--------------------------------------------------------------------------------


 

150

 

 

(D)                          payment of secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness;

 

(E)                            payment of Indebtedness owed to the Company or
any Loan Party;

 

(F)                             payment of Indebtedness owed by Non-Loan Parties
to Loan Parties or Non-Loan Parties;

 

(G)                          payments to any Non-Loan Party in respect of any
Intercompany Services Receivable, in each case, the proceeds of which shall be
used to pay (i) the applicable payee’s operating costs and expenses and other
corporate overhead costs and expenses which are reasonable and customary, in
each case incurred in the ordinary course of business, consistent with past
practice, (ii) franchise and excise taxes and other fees, taxes and expenses
required to maintain such payee’s corporate existence, (iii) customary salary,
bonus and other benefits payable to officers and employees of such payee,
consistent with past practice or (iv) taxes that are due and payable by such
payee;

 

(H)                          payment of the cash portion of the settlement
amount required to be paid to any holder of Existing Convertible Notes upon the
conversion thereof in accordance with the terms of the Existing Convertible Note
Documents; provided that both immediately before and immediately after giving
pro forma effect thereto, no Default or Event of Default shall have occurred and
be continuing;

 

(I)                                other payments in respect of Indebtedness;
provided (i) that both immediately before and immediately after giving pro forma
effect thereto, (x) no Default or Event of Default shall have occurred and be
continuing and (y) either (1)(a) Aggregate Availability shall have been at least
the greater of (A) 17.5% of the lesser of the Aggregate Borrowing Base and the
Commitments then in effect and (B) $57,500,000, for the three-month period
ending on the date such payment is made and (b) the Fixed Charge Coverage Ratio
for the Test Period in effect at the time such payment is to occur, calculated
on a Pro Forma Basis, shall be at least 1.05 to 1.00 or (2) Aggregate
Availability shall have been at least the greater of (A) 22.5% of the lesser of
the Aggregate Borrowing Base and the Commitments then in effect and
(B) $75,000,000, for the three-month period ending on the date such payment is
made and (ii) in no event shall any payments or repayments of any kind be made
with respect to any 2011 Notes with proceeds of UK Loans or Canadian Loans
hereunder;

 

(J)                                conversion of the Existing Convertible Notes
into equity in accordance with the terms of the Existing Convertible Note
Documents; and

 

--------------------------------------------------------------------------------


 

151

 

 

(K)                          other payments in respect of Indebtedness; provided
that the aggregate principal amount of all payments permitted by this paragraph
(K) shall not exceed $15,000,000 in any fiscal year of the Company.

 

SECTION 6.08                   Transactions with Affiliates.  No Loan Party
will, nor will it permit any of its Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) transactions that are at prices and on terms and
conditions not less favorable to such Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties, (b) transactions
between or among any Borrower and any Subsidiary not involving any other
Affiliate, (c) any loans, advances, Guarantees and other investments permitted
by Section 6.04(c), (d) or (e), (d) any Indebtedness permitted under
Section 6.01(c) or (d), (e) any Restricted Payment permitted by Section 6.07,
(f) loans or advances to employees permitted under Section 6.04, (g) the payment
of reasonable fees to directors of any Borrower or any Subsidiary who are not
employees of such Borrower or Subsidiary, and compensation and employee benefit
arrangements paid to, and indemnities provided for the benefit of, directors,
officers or employees of the Borrowers or their Subsidiaries in the ordinary
course of business, (h) any issuances of securities or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of,
employment agreements, stock options, equity incentive and stock ownership plans
approved by a Borrower’s or Subsidiary’s board of directors and (i) transactions
contemplated in any Kate Spade China Distribution Agreement or
Section 4.10(d) of the Kate Spade China JV Agreement or any similar joint
venture transaction (or similar distribution arrangement in connection
therewith) that the board of directors of the Company determines in good faith
is in the best interest of the Company, in each case, in respect of products
sold, services rendered or Intellectual Property licensed, in each case by the
Company or any of its Subsidiaries to KS China Co., Limited, such similar joint
venture or any of their respective subsidiaries.

 

SECTION 6.09                   Restrictive Agreements.  No Loan Party will, nor
will it permit any of its Subsidiaries to, directly or indirectly, enter into,
incur or permit to exist any agreement or other arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of such Loan Party or
any of its Subsidiaries to create, incur or permit to exist any Lien upon any of
its material (individually or in the aggregate) property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its Equity Interests or to make or repay loans or advances to
any Borrower or any other Subsidiary or to Guarantee Indebtedness of any
Borrower or any other Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by any Loan Document,
(ii) the foregoing shall not apply to restrictions and conditions imposed on the
Loan Parties existing on the date hereof identified on Schedule 6.09 (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or condition), (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale or other disposition of a Subsidiary or assets pending such sale or
other disposition, provided that such restrictions and conditions apply only to
the Subsidiary or assets that is to be sold or disposed of and such sale or
other disposition is permitted hereunder, (iv) clause (a) of the foregoing shall
not apply to restrictions or conditions imposed by any agreement relating to
Liens permitted by this Agreement if such restrictions or conditions apply only
to the

 

--------------------------------------------------------------------------------


 

152

 

 

property or assets subject to such Lien, (v) clause (a) of the foregoing shall
not apply to restrictions on the pledge of Equity Interests in (A) KS China Co.,
Limited pursuant to the Kate Spade China JV Agreement, (B) the Mexx JV pursuant
to the Mexx JV Agreement or (C) any other joint venture imposed by the
applicable joint venture agreement, (vi) clause (a) of the foregoing shall not
apply to customary restrictions set forth in license agreements in the ordinary
course of business so long as such provisions do not prohibit, restrict or
impose any condition upon the ability of such Loan Party or any of its
Subsidiaries to (x) create, incur or permit to exist Liens upon its property or
assets in favor of any Agent, for the benefit of the applicable Lenders and
Issuing Banks or (y) dispose of the Collateral or restrict any Agent’s method
and price for disposing of Collateral, (vii) the foregoing shall not apply to
the restrictions and conditions imposed by the Notes Documentation (or any
extension, amendment, modification, refinancing, replacement or renewal thereof
that does not expand the scope of any such restriction or condition in any
material respect) so long as such provisions do not prohibit, restrict or impose
any condition upon (x) the ability of any Loan Party to create, incur or permit
to exist Liens upon its property or assets in favor of any Agent, for the
benefit of the applicable Lenders and Issuing Banks under the Loan Documents
(except to require a similar Lien on such property or assets that is permitted
under Section 6.02(l) and (m) and is subject to the Notes Intercreditor
Agreement), (y) the ability of any Subsidiary to (A) make dividends or
distributions to the Company or any Guarantor or to otherwise transfer property
to or invest in the Company or any Guarantor or (B) Guarantee the Obligations or
Secured Obligations hereunder, (viii) the foregoing shall not apply to
(x) restrictions and conditions binding on a Subsidiary at the time such
Subsidiary first becomes a Subsidiary, so long as such restrictions or
conditions were not entered into in contemplation of such Person becoming a
Subsidiary and (y) any amendment, modification or renewal of a restriction
permitted by clause (vi)(x) or any agreement evidencing such restriction or
condition so long as such amendment, modification or renewal does not expand the
scope of such restriction or condition and (ix) the foregoing clause (a) shall
not apply to customary provisions in leases or subleases that prohibit the
granting of Liens on fixtures that attach to the real property that is subject
to such lease.

 

SECTION 6.10                   Amendment of Material Documents.  No Loan Party
will, nor will it permit any of its Subsidiaries to, amend, modify or waive any
of its rights under (a) any agreement relating to any Subordinated Indebtedness,
the Notes Documentation or any Indebtedness permitted pursuant to
Section 6.01(i) or (b) its certificate of incorporation, by-laws, operating,
management or partnership agreement or other organizational documents, in the
case of each of clause (a) and (b) to the extent any such amendment,
modification or waiver would be materially adverse to the Lenders.

 

SECTION 6.11                   Sale and Leaseback Transaction.  No Loan Party
will, nor will it permit any Subsidiary to, enter into any arrangement, directly
or indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for any such sale of any fixed or capital assets by the
Company or any Subsidiary that is made for cash consideration in an amount not
less than the fair value of such fixed or capital asset and is either
(a) consummated within 90 days after the Company or such Subsidiary acquires or
completes the construction of such fixed or capital asset or (b) a sale and
leaseback of the Global Headquarters or the Ohio Property on terms reasonably
satisfactory to the Administrative Agent;

 

--------------------------------------------------------------------------------


 

153

 

 

provided, in the case if this clause (b), that the Net Proceeds received from
such sale and leaseback are used to prepay the Loans in accordance with
Section 2.11(c).

 

SECTION 6.12                   Changes in Fiscal Periods.  No Loan Party will,
nor will it permit any Subsidiary to, permit the fiscal year of such Loan Party
to end on a day other than (x) December 31, with respect to the UK Loan Parties,
or (y) the Saturday closest to December 31, with respect to all other Loan
Parties, or change the Company’s method of determining fiscal quarters or fiscal
months; provided that the Company may, with the consent of the Administrative
Agent (such consent not to be unreasonably withheld or delayed), change its
fiscal year end once during the term of this Agreement to the Saturday closest
to the end of any calendar month.

 

SECTION 6.13                   Fixed Charge Coverage Ratio.  At any time that
Aggregate Availability falls below 10% of the Commitments then in effect, the
Company shall not permit the Fixed Charge Coverage Ratio to be less than 1.00 to
1.00.

 

SECTION 6.14                   Canadian Pension Plans.  No Loan Party will, nor
will it permit any of its Subsidiaries to, (i) contribute to or assume an
obligation to contribute to any new Canadian Pension Plan with a “defined
benefit provision” as such term is defined in S. 147.1(1) of the Income Tax Act
(other than  a Canadian multi-employer pension plan) (a “Canadian DB Plan”),
(ii) acquire an interest in any Person if such Person sponsors, maintains or
contributes to, or has any liability with respect to, a Canadian DB Plan, or
(iii) wind-up any Canadian DB Plan, in whole or in part, unless the Loan Party
has obtained written advice from the actuary for such plan that the plan (or
part thereof in the case of a partial wind up) is fully funded or has an
unfunded liability of no more than $1 million at the effective date of the wind
up.

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur:

 

(a)                               a Borrower shall fail to pay any principal of
any Loan owing by it or any reimbursement obligation owing by it in respect of
any LC Disbursement when and as the same shall become due and payable, whether
at the due date thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)                              a Borrower shall fail to pay any interest on
any Loan owing by it or any fee or any other amount owing by it (other than an
amount referred to in paragraph (a) of this Article) payable under this
Agreement, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of three Business Days;

 

(c)                               any representation or warranty made or deemed
made by or on behalf of any Loan Party or any Subsidiary in or in connection
with this Agreement or any Loan Document or any amendment or modification
thereof or waiver thereunder, or in any report, certificate, financial statement
or other document furnished pursuant to or in connection with this Agreement or
any Loan Document or any amendment or modification thereof or waiver thereunder,
shall prove to have been incorrect in any respect when made or deemed made (or
in

 

--------------------------------------------------------------------------------


 

154

 

 

any material respect if such representation or warranty is not by its terms
already qualified as to materiality);

 

(d)                             any Loan Party shall fail to observe or perform
any covenant, condition or agreement contained in Section 5.02(a), 5.03 (with
respect to a Loan Party’s existence), 5.08 or in Article VI or Section 4.1(d),
4.1(e), 4.1(f), 4.4, 4.6, 4.10, 4.13, 4.14 or 4.16 or Article VII of the US
Security Agreement or the Canadian Security Agreement;

 

(e)                               any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement or any
other Loan Document (other than those which constitute a default under another
Section of this Article), and such failure shall continue unremedied (i) for a
period of five days after the earlier of any Loan Party’s knowledge of such
breach or notice thereof from the Administrative Agent (which notice will be
given at the request of any Lender) if such breach relates to terms or
provisions of Section 5.01, 5.02(other than Section 5.02(a)), 5.03 (other than
with respect to a Loan Party’s existence) through 5.07, 5.09, 5.10 or 5.12 of
this Agreement or Section 4.1(g) of the US Security Agreement, (ii) for a period
of 15 days after the earlier of any Loan Party’s knowledge of such breach or
notice thereof from the Administrative Agent (which notice will be given at the
request of any Lender) if such breach relates to terms or provisions of any
other Section of this Agreement or any other Loan Document or (iii) for a period
beyond any period of grace (if any) provided in such other Loan Document.

 

(f)                                any Loan Party or any Subsidiary shall fail
to make any payment (whether of principal or interest and regardless of amount)
in respect of any Material Indebtedness, when and as the same shall become due
and payable subject to any applicable grace periods;

 

(g)                              any event or condition occurs that results in
any Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits (with or without the giving of notice, the lapse of time or
both) the holder or holders of any Material Indebtedness or any trustee or agent
on its or their behalf to cause any Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity; provided that this paragraph (g) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness;

 

(h)                              (i)  an involuntary proceeding (including the
filing of any notice of intention in respect thereof) shall be commenced or an
involuntary petition shall be filed seeking (A) bankruptcy, liquidation,
winding-up, dissolution, reorganization, examination, suspension of general
operations or other relief in respect of a Loan Party or any Subsidiary of a
Loan Party (in each case, other than any UK Group Member) or its debts, or of a
substantial part of its assets, under any Insolvency Law now or hereafter in
effect, (B) the composition, rescheduling, reorganization, examination,
arrangement or readjustment of, or other relief from, or stay of proceedings to
enforce, some or all of the debts or obligations of any Loan Party or any
Subsidiary of a Loan Party (in each case, other than a UK Group Member), (C) the
appointment of a receiver, interim receiver, receiver and manager, liquidator,
provisional liquidator, administrator, examiner, trustee, custodian,
sequestrator, conservator, examiner, agent or similar official for any Loan
Party or any Subsidiary of a Loan Party (in each case, other than a UK

 

--------------------------------------------------------------------------------


 

155

 

 

Group Member) or for any substantial part of its assets or (D) possession,
foreclosure, seizure or retention, sale or other disposition of, or other
proceedings to enforce security over any substantial part of the assets of any
Loan Party or any Subsidiary of a Loan Party (in each case, other than a UK
Group Member) and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

 

(ii)                              any corporate action, legal proceedings or
other procedure or step is taken in relation to:

 

(A)                          the suspension of payments, a moratorium of any
indebtedness, winding-up, dissolution, administration, examinership or
reorganization (by way of voluntary arrangement, scheme of arrangement or
otherwise) of any UK Group Member (but excluding any voluntary winding up or
solvent reorganization or liquidation permitted under this Agreement or any
winding-up petition which is frivolous or vexatious and is discharged, stayed or
dismissed within 14 days of commencement);

 

(B)                           a composition, compromise, assignment or
arrangement with any class or classes of creditor of any UK Group Member by
reason of actual or anticipated financial difficulties;

 

(C)                           the appointment of a liquidator, receiver,
administrative receiver, administrator, examiner, compulsory manager or other
similar officer in respect of any UK Group Member or any of its assets (but
excluding any voluntary winding up or solvent reorganization or liquidation
permitted under this Agreement); or

 

(D)                          enforcement of any Lien over any assets of any UK
Group Member,

 

or any analogous procedure or step is taken with respect to any UK Group Member
or its assets in any applicable jurisdiction;

 

(iii)                          any expropriation, attachment, sequestration,
distress or execution or any analogous process in any jurisdiction affects any
asset or assets of a UK Group Member having an aggregate value of $10,000,000
and is not discharged within 30 days;

 

(i)                                  (i)  any Loan Party or any Material
Subsidiary of a Loan Party (in each case, other than a UK Group Member) shall
(A) voluntarily commence any proceeding, file any petition, pass any resolution
or make any application seeking liquidation, reorganization, administration or
other relief under any Insolvency Law now or hereafter in effect, (B) consent to
the institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in paragraph (h) of this Article, (C) apply for
or consent to the appointment of a receiver, interim receiver, receiver and
manager, liquidator, assignee, trustee, custodian, sequestrator, administrator,
examiner, conservator or similar official for such Loan Party or any such
Material Subsidiary of a Loan Party or for a substantial part of its assets,
(D) file an answer

 

--------------------------------------------------------------------------------


 

156

 

 

admitting the material allegations of a petition filed against it in any such
proceeding, (E) make a general assignment for the benefit of creditors or
(F) take any action for the purpose of effecting any of the foregoing;

 

(ii)                              any UK Group Member is unable or admits
inability to pay its debts as they fall due or is deemed to or declared to be
unable to pay its debts under applicable law, suspends or threatens to suspend
making payments on any of its debts or, by reason of actual or anticipated
financial difficulties, commences negotiations with one or more of its creditors
with a view to rescheduling any of its indebtedness; or

 

(iii)                          a moratorium is declared in respect of any
indebtedness of any UK Group Member (if a moratorium occurs, the ending of the
moratorium will not cure any Event of Default caused by that moratorium).

 

(j)                                  any Loan Party or any Subsidiary of a Loan
Party (in each case, other than a UK Group Member) shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

 

(k)                              one or more judgments for the payment of money
in an aggregate amount in excess of $40,000,000 (to the extent not covered by
insurance as to which the relevant insurance company has acknowledged coverage)
shall be rendered against any Loan Party, any Subsidiary of any Loan Party or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of any Loan Party or any Subsidiary of any Loan Party to enforce any
such judgment or any Loan Party or any Subsidiary of any Loan Party shall fail
within 30 days to discharge one or more non-monetary judgments or orders which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, which judgments or orders, in any such case, are not
stayed on appeal by proper proceedings diligently pursued;

 

(l)                                  (i) an ERISA Event shall have occurred,
(ii) a trustee shall be appointed by a United States district court to
administer any Pension Plan, (iii) the PBGC shall institute proceedings to
terminate any Pension Plan, (iv) any Loan Party or any of their respective ERISA
Affiliates shall have been notified by the sponsor of a Multiemployer Plan that
it has incurred or will be assessed Withdrawal Liability to such Multiemployer
Plan and such entity does not have reasonable grounds for contesting such
Withdrawal Liability or is not contesting such Withdrawal Liability in a timely
and appropriate manner; or (v) any other event or condition shall occur or exist
with respect to a Plan; and in each case in clauses (l) through (l) above, such
event or condition, together with all other such events or conditions, if any,
could, in the opinion of the Required Lenders, reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect;

 

(m)                          a Change in Control shall occur;

 

(n)                              the Loan Guaranty shall fail to remain in full
force or effect or any action shall be taken to discontinue or to assert the
invalidity or unenforceability of the Loan Guaranty,

 

--------------------------------------------------------------------------------


 

157

 

or any Loan Guarantor shall fail to comply with any of the terms or provisions
of the Loan Guaranty to which it is a party, or any Loan Guarantor shall deny
that it has any further liability under the Loan Guaranty to which it is a
party, or shall give notice to such effect;

 

(o)                              any Collateral Document shall for any reason
fail to create a valid and perfected first priority security interest in any
Collateral purported to be covered thereby, except as permitted by the terms of
any Collateral Document, or any Collateral Document shall fail to remain in full
force or effect or any action shall be taken to discontinue or to assert the
invalidity or unenforceability of any Collateral Document;

 

(p)                              any material provision of any Loan Document for
any reason ceases to be valid, binding and enforceable in accordance with its
terms (or any Loan Party shall challenge the enforceability of any Loan Document
or shall assert in writing, or engage in any action or inaction based on any
such assertion, that any provision of any of the Loan Documents has ceased to be
or otherwise is not valid, binding and enforceable in accordance with its
terms); or

 

(q)                              (i) the Notes Intercreditor Agreement shall
cease to be in full force and effect (other than in accordance with its terms)
or (ii) the Liens on the Collateral (other than the Notes Priority Collateral
intended or purporting to secure any Trademark Secured Debt on a first priority
basis) securing any obligations under the Notes Documentation shall cease, for
any reason, to be validly subordinated to the Liens on the Collateral (other
than such Notes Priority Collateral) securing the Secured Obligations, or any
Loan Party or any Affiliate of any Loan Party shall assert any of the foregoing;

 

then, and in every such event (other than an event with respect to any Borrower
described in paragraph (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower Representative,
take either or both of the following actions, at the same or different times: 
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers; and in case of any event with respect to a Borrower described in
paragraph (h) or (i) of this Article, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers.  Upon the occurrence and the continuance of an Event of Default,
the Administrative Agent, the Canadian Administrative Agent, the European
Administrative Agent and each Collateral Agent may, and at the request of the
Required Lenders shall, exercise any rights and remedies provided to it under
the Loan Documents or at law or equity, including all remedies provided under
the UCC and the PPSA.

 

--------------------------------------------------------------------------------


 

158

 

 

ARTICLE VIII

 

THE ADMINISTRATIVE AGENT, THE EUROPEAN ADMINISTRATIVE AGENT, THE CANADIAN
ADMINISTRATIVE AGENT AND THE COLLATERAL AGENTS

 

(a)                               Each of the Lenders and the Issuing Banks
hereby irrevocably appoints the Administrative Agent, the European
Administrative Agent, the Canadian Administrative Agent and each Collateral
Agent, each of them individually as its agent and authorizes the Administrative
Agent, the European Administrative Agent, the Canadian Administrative Agent and
each Collateral Agent to take such actions on its behalf, including execution of
the other Loan Documents, and to exercise such powers as are delegated to such
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.

 

(b)                              Any bank serving as the Administrative Agent,
the European Administrative Agent, the Canadian Administrative Agent or a
Collateral Agent hereunder shall have the same rights and powers in its capacity
as a Lender as any other Lender and may exercise the same as though it were not
the Administrative Agent, the European Administrative Agent, the Canadian
Administrative Agent or a Collateral Agent, and such bank and its Affiliates may
accept deposits from, lend money to, invest in and generally engage in any kind
of business with the Loan Parties or any Subsidiary of a Loan Party or other
Affiliate thereof as if it were not the Administrative Agent, the European
Administrative Agent, the Canadian Administrative Agent or a Collateral Agent
hereunder.

 

(c)                               Neither the Administrative Agent, the European
Administrative Agent, the Canadian Administrative Agent nor any Collateral Agent
shall have any duties or obligations except those expressly set forth in the
Loan Documents.  Without limiting the generality of the foregoing, (a) neither
the Administrative Agent, the European Administrative Agent, the Canadian
Administrative Agent nor any Collateral Agent shall be subject to any fiduciary
or other implied duties, regardless of whether a Default has occurred and is
continuing, (b) neither the Administrative Agent, the European Administrative
Agent, the Canadian Administrative Agent nor any Collateral Agent shall have any
duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated by the Loan
Documents that such Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02), and (c) except
as expressly set forth in the Loan Documents, neither the Administrative Agent,
the European Administrative Agent, the Canadian Administrative Agent nor any
Collateral Agent shall have any duty to disclose, and shall not be liable for
the failure to disclose, any information relating to any Loan Party or any of
its Subsidiaries that is communicated to or obtained by the bank serving as the
Administrative Agent, the European Administrative Agent, the Canadian
Administrative Agent or any Collateral Agent or any of its Affiliates in any
capacity.  Neither the Administrative Agent, the European Administrative Agent,
the Canadian Administrative Agent nor any Collateral Agent shall be liable for
any action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02) or in the absence
of its own gross negligence or willful misconduct.  Neither the Administrative
Agent, the European Administrative Agent, the Canadian Administrative Agent nor
any Collateral Agent shall be deemed to have knowledge of

 

--------------------------------------------------------------------------------


 

159

 

 

any Default unless and until written notice thereof is given to such Agent by
the Borrower Representative or a Lender, and neither the Administrative Agent,
the European Administrative Agent, the Canadian Administrative Agent nor any
Collateral Agent shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or in connection with any Loan Document,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the adequacy, accuracy
or completeness of any information (whether oral or written) set forth or in
connection with any Loan Document, (v) the legality, validity, enforceability,
effectiveness, adequacy or genuineness of any Loan Document or any other
agreement, instrument or document, (vi) the creation, perfection or priority of
Liens on the Collateral or the existence of the Collateral, or (vii) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent, the European Administrative Agent, the
Canadian Administrative Agent or any Collateral Agent.

 

(d)                             The Administrative Agent, the European
Administrative Agent, the Canadian Administrative Agent and each Collateral
Agent shall each be entitled to rely upon, and shall not incur any liability for
relying upon, (i) any representation, notice, request, certificate, consent,
statement, instrument, document or other writing or communication believed by it
to be genuine, correct and to have been authorized, signed or sent by the proper
Person, (ii) any statement made to it orally or by telephone and believed by it
to be made or authorized by the proper Person or (iii) any statement made by a
director, authorized signatory or employee of any Person regarding any matters
which may reasonably be assumed to be within his or her knowledge or within his
or her power to verify.  The Administrative Agent, the European Administrative
Agent, the Canadian Administrative Agent and each Collateral Agent may consult
with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

(e)                               The Administrative Agent, the European
Administrative Agent, the Canadian Administrative Agent and each Collateral
Agent may perform any and all its duties and exercise its rights and powers by
or through any one or more sub-agents appointed by the Administrative Agent, the
European Administrative Agent, the Canadian Administrative Agent or each
Collateral Agent, as the case may be.  The Administrative Agent, the European
Administrative Agent, the Canadian Administrative Agent and each Collateral
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties.  The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent, the European Administrative
Agent, the Canadian Administrative Agent and each Collateral Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as the Administrative Agent, the European Administrative Agent, the Canadian
Administrative Agent and each Collateral Agent, as the case may be.

 

(f)                                Subject to the appointment and acceptance of
a successor Administrative Agent, European Administrative Agent, the Canadian
Administrative Agent or Collateral Agent,

 

--------------------------------------------------------------------------------


 

160

 

 

as the case may be, as provided in this paragraph, the Administrative Agent, the
European Administrative Agent, the Canadian Administrative Agent and each
Collateral Agent, may resign at any time by notifying the Lenders, the Issuing
Banks and the Borrower Representative.  Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Borrowers, to appoint a
successor (which shall, (x) in the case of the European Collateral Agent only,
be an Affiliate of the Administrative Agent acting through an office in the
United Kingdom and (y) in the case of the Canadian Administrative Agent only, be
an Affiliate of the Administrative Agent acting through a branch or an office in
Canada).  If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring Agent
gives notice of its resignation, then the retiring Agent may, on behalf of the
Lenders and the Issuing Banks, appoint its successor in such capacity, which
shall be a commercial bank or an Affiliate of any such commercial bank or a
Lender (and (x) in the case of the European Collateral Agent only, be an
Affiliate of the Administrative Agent acting through an office in the United
Kingdom and (y) in the case of the Canadian Collateral Agent only, be an
Affiliate of the Administrative Agent acting through an office in Canada).  Upon
the acceptance of its appointment as Administrative Agent, European
Administrative Agent, Canadian Administrative Agent or a Collateral Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges, obligations and duties of the retiring
Administrative Agent, European Administrative Agent, Canadian Administrative
Agent or Collateral Agent, and the retiring Administrative Agent, European
Administrative Agent, Canadian Administrative Agent or Collateral Agent shall be
discharged from its duties and any further obligations hereunder.  The retiring
Administrative Agent, European Administrative Agent, Canadian Administrative
Agent or Collateral Agent shall, at its own cost, make available to the
successor Administrative Agent, European Administrative Agent, Canadian
Administrative Agent or Collateral Agent any documents and records and provide
any assistance which the successor Administrative Agent, European Administrative
Agent, Canadian Administrative Agent or Collateral Agent may reasonably request
for the purposes of performing its functions as Administrative Agent, European
Administrative Agent, Canadian Administrative Agent or Collateral Agent under
the Loan Documents.  The fees payable by the Borrowers to a successor
Administrative Agent, European Administrative Agent, Canadian Administrative
Agent or Collateral Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor.  After the
Administrative Agent’s, European Administrative Agent’s, Canadian Administrative
Agent’s or Collateral Agent’s resignation hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while it was acting
as Administrative Agent, European Administrative Agent, Canadian Administrative
Agent or Collateral Agent.

 

(g)                              Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, the European
Administrative Agent, the Canadian Administrative Agent any Collateral Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent, the European Administrative
Agent, the Canadian Administrative Agent, any Collateral Agent or any other
Lender and based on such documents and information as it shall from time to time
deem appropriate, continue to make its own

 

--------------------------------------------------------------------------------


 

161

 

 

decisions in taking or not taking action under or based upon this Agreement, any
other Loan Document or related agreement or any document furnished hereunder or
thereunder.

 

(h)                              Each Lender hereby agrees that (a) it has been
provided access to each Report prepared by or on behalf of the Administrative
Agent; (b) neither the Administrative Agent, the European Administrative Agent,
the Canadian Administrative Agent nor any Collateral Agent (i) makes any
representation or warranty, express or implied, as to the completeness or
accuracy of any Report or any of the information contained therein or any
inaccuracy or omission contained in or relating to a Report and (ii) shall be
liable for any information contained in any Report; (c) the Reports are not
comprehensive audits or examinations, and that any Person performing any field
examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties’ books and records, as well as
on representations of the Loan Parties’ personnel and that neither the
Administrative Agent, the European Administrative Agent, the Canadian
Administrative Agent nor any Collateral Agent undertakes any obligation to
update, correct or supplement the Reports; (d) it will keep all Reports
confidential and strictly for its internal use, and it will not share the Report
with any other Person except as otherwise permitted pursuant to Section 9.12 of
this Agreement; and (e) without limiting the generality of any other
indemnification provision contained in this Agreement, it will pay and protect,
and indemnify, defend, and hold the Administrative Agent, the European
Administrative Agent, the Canadian Administrative Agent, each Collateral Agent
and any such other Person preparing a Report harmless from and against, the
claims, actions, proceedings, damages, costs, expenses, and other amounts
(including reasonable attorney fees) incurred by as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender (except as permitted pursuant to Section 9.12 of this
Agreement).

 

(i)                                  The US Collateral Agent shall act as the
secured party, on behalf of the Administrative Agent, the Lenders and the
Issuing Banks, with respect to all Collateral of each Loan Party that is
organized in any jurisdiction, other than any Participating Member State, the
United Kingdom or Canada, the Canadian Collateral Agent shall act as the secured
party, on behalf of the Administrative Agent, the Lenders and the Issuing Banks,
with respect to all Collateral of each Loan Party that is organized under the
laws of Canada or any province or other political subdivision thereof and the
European Collateral Agent shall act as the secured party, on behalf of the
Administrative Agent, the Lenders and the Issuing Banks, with respect to all
Collateral of a Loan Party that is organized in any Participating Member State
or in the United Kingdom.

 

(j)                                  Each Lender, each Issuing Bank, the US
Collateral Agent, the Canadian Collateral Agent, the European Administrative
Agent, the Canadian Administrative Agent and the Administrative Agent appoints
the European Collateral Agent to act as security trustee under and in connection
with the UK Security Agreements on the terms and conditions set forth on
Schedule 8 and in the relevant UK Security Agreements.

 

(k)                              The Syndication Agent and Documentation Agents
shall not have any right, power, obligation, liability, responsibility or duty
under this Agreement other than those applicable to all Lenders as such.

 

--------------------------------------------------------------------------------


 

162

 

 

(l)                                  For the purposes of holding any security
granted by any Borrower or any other Loan Party pursuant to the laws of the
Province of Quebec to secure payment of any bond issued by any Borrower or any
Loan Party, each Agent, each Lender and each Issuing Bank hereby irrevocably
appoints and authorizes the Canadian Collateral Agent and, to the extent
necessary, ratifies the appointment and authorization of the Canadian Collateral
Agent, to act as the person holding the power of attorney (i.e. “fondé de
pouvoir”) (in such capacity, the “Attorney”) of the Agents, the Lenders and the
Issuing Banks as contemplated under Article 2692 of the Civil Code of Québec,
and to enter into, to take and to hold on its behalf, and for its benefit, any
hypothec, and to exercise such powers and duties that are conferred upon the
Attorney under any hypothec.  Moreover, without prejudice to such appointment
and authorization to act as the person holding the power of attorney as
aforesaid, each Agent, each Lender and each Issuing Bank hereby irrevocably
appoints and authorizes the Canadian Collateral Agent (in such capacity, the
“Custodian”) to act as agent and custodian for and on behalf of the Agents, the
Lenders and the Issuing Banks to hold and be the sole registered holder of any
bond which may be issued under any hypothec, the whole notwithstanding
Section 32 of An Act respecting the special powers of legal persons (Quebec) or
any other applicable law, and to execute all related documents.  Each of the
Attorney and the Custodian shall: (a) have the sole and exclusive right and
authority to exercise, except as may be otherwise specifically restricted by the
terms hereof, all rights and remedies given to the Attorney and the Custodian
(as applicable) pursuant to any hypothec, bond, pledge, applicable laws or
otherwise, (b) benefit from and be subject to all provisions hereof with respect
to the Canadian Collateral Agent mutatis mutandis, including, without
limitation, all such provisions with respect to the liability or responsibility
to and indemnification by the Agents, the Lenders and the Issuing Banks, and
(c) be entitled to delegate from time to time any of its powers or duties under
any hypothec, bond, or pledge on such terms and conditions as it may determine
from time to time.  Any person who becomes an Agent, a Lender or an Issuing Bank
shall, by its execution of an Assignment and Assumption, be deemed to have
consented to and confirmed: (i) the Attorney as the person holding the power of
attorney as aforesaid and to have ratified, as of the date it becomes an Agent,
a Lender or an Issuing Bank, as applicable all actions taken by the Attorney in
such capacity, and (ii) the Custodian as the agent and custodian as aforesaid
and to have ratified, as of the date it becomes an Agent, a Lender or an Issuing
Bank, all actions taken by the Custodian in such capacity.  The substitution of
the Canadian Collateral Agent pursuant to the provisions of this Article VIII
shall also constitute the substitution of the Attorney and the Custodian.

 

(m)                          Each of the Lenders hereby acknowledges that is has
received and reviewed the Notes Intercreditor Agreement and agrees to be bound
by the terms thereof.  Each Lender (and each Person that becomes a Lender
hereunder pursuant to Section 9.04) hereby (i) acknowledges that JPMorgan Chase
Bank, N.A. is acting under the Notes Intercreditor Agreement in multiple
capacities including, without limitation, as the Administrative Agent, the US
Collateral Agent and/or the Initial ABL Agent (as defined in the Notes
Intercreditor Agreement), as applicable, and (ii) waives any conflict of
interest, now contemplated or arising hereafter, in connection therewith and
agrees not to assert against JPMorgan Chase Bank, N.A. or any of its Affiliates
any claims, causes of action, damages or liabilities of whatever kind or nature
relating thereto.  Each Lender (and each Person that becomes a Lender hereunder
pursuant to Section 9.04) hereby authorizes and directs JPMorgan Chase Bank,
N.A. to enter into the Notes Intercreditor Agreement on behalf of such Lender. 
Each Lender (and each Person that becomes a Lender hereunder pursuant to
Section 9.04) hereby agrees that JPMorgan Chase

 

--------------------------------------------------------------------------------


 

163

 

 

Bank, N.A., in its various capacities thereunder, may take such action on its
behalf as is contemplated by the terms of the Notes Intercreditor Agreement. 
Each Lender hereby agrees that, notwithstanding anything herein to the contrary,
the Liens and security interests granted to the US Collateral Agent pursuant to
this Agreement or any other Loan Document, and the exercise of any right or
remedy by the US Collateral Agent hereunder or under any other Loan Document,
are subject to the provisions of the Notes Intercreditor Agreement.  In the
event of any conflict between the terms of the Notes Intercreditor Agreement,
this Agreement and any other Loan Document, the terms of the Notes Intercreditor
Agreement shall govern and control with respect to any right or remedy.

 

In the event that the Borrower or any Subsidiary incurs any additional Trademark
Secured Debt, any Collateral Agent and/or other Agent may (and is hereby
authorized and directed to) enter into one or more intercreditor agreements, in
form and substance substantially similar to the Notes Intercreditor Agreement or
otherwise reasonably acceptable to such Collateral Agent or other Agent (as
applicable), governing any of the relative lien priorities in respect of the
Collateral, including in the form of an amendment to the Notes Intercreditor
Agreement, and the terms of the immediate preceding paragraph shall apply
mutatis mutandis with respect to any such Collateral Agent and any such
intercreditor agreement.

 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01                   Notices.  (a)  Except in the case of notices and
other communications expressly permitted to be given by telephone (and subject
to paragraph (b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by facsimile, in the case of
any notice to the European Administrative Agent, or by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile or .pdf
transmission, in the case of any notice to any other Person, as follows:

 

(i)                                  if to any Loan Party, to the Borrower
Representative at:

 

Fifth & Pacific Companies, Inc.
5901 West Side Avenue
North Bergen, New Jersey 07047

Attention:  Robert Vill
Telephone: 201-295-7515
Facsimile: 201-295-7825

 

with a copy to the General Counsel
Fifth & Pacific Companies, Inc.
5901 West Side Avenue

North Bergen, New Jersey 07047

Attention:  General Counsel
Telephone: 212-626-3240
Facsimile:  212-626-5746

 

--------------------------------------------------------------------------------


 

164

 

 

(ii)                              if to the Administrative Agent, the US
Collateral Agent or the US Swingline Lender, to:

 

JPMorgan Chase Bank, N.A.

270 Park Avenue, 44th Floor

New York, NY 10017

Attention: Scott Troy

Facsimile: 646-534-2274

 

(iii)                          if to the European Collateral Agent, to:

 

J.P. Morgan Europe Limited

25 Bank Street

Canary Wharf

London E14 5JP

United Kingdom

Attention:  Tim Jacob

Facsimile: +44 20 7134 4393

 

(iv)                          if to the European Administrative Agent or the
European Swingline Lender, to:

 

J.P. Morgan Europe Limited

25 Bank Street

Canary Wharf

London E14 5JP

United Kingdom

Attention:  Loans Agency

Facsimile: +44 20 7777 2360

 

(v)                              if to the Canadian Collateral Agent, to:

 

J.P. Morgan Chase Bank, N.A., Toronto Branch

200 Bay Street

Royal Bank Plaza, South Tower, Suite 1800

Toronto M5J 2J2  Canada

Attention:  Agostino Marchetti

Telecopy:  (416) 981-2365

 

(vi)                          if to the Canadian Administrative Agent or the
Canadian Swingline Lender, to:

 

J.P. Morgan Chase Bank, N.A., Toronto Branch

200 Bay Street

Royal Bank Plaza, South Tower, Suite 1800

Toronto M5J 2J2  Canada

 

--------------------------------------------------------------------------------


 

165

 

Attention:  Agostino Marchetti

Telecopy:  (416) 981-2365

 

(vii)                      if to any Issuing Bank, as notified to the
Administrative Agent and the Borrower Representative.

 

(viii)                  if to any other Lender, to it at its address or
facsimile number set forth in its Administrative Questionnaire.

 

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile or .pdf transmission shall be
deemed to have been given when sent; provided that if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient.

 

(b)                              Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communications (including
e-mail and internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II or to Event of Default certificates delivered pursuant to
Section 5.01(e) unless otherwise agreed by the Administrative Agent, the
Canadian Administrative Agent and/or the European Administrative Agent, as the
case may be, and the applicable Lender; provided further that notices to the
European Administrative Agent must be delivered by facsimile.  The
Administrative Agent or the Borrower Representative (on behalf of the Loan
Parties) may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. All such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (b)(b) of notification that such notice or
communication is available and identifying the website address therefor.

 

(c)                               Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

 

SECTION 9.02                   Waivers; Amendments.  (a)  No failure or delay by
any Agent, any Issuing Bank or any Lender in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Agents, the Issuing Banks and
the Lenders hereunder and under any other Loan Document are cumulative and are
not exclusive of any rights or remedies that they would otherwise have.  No
waiver of any provision of any Loan Document or consent to any

 

--------------------------------------------------------------------------------


 

166

 

 

departure by any Loan Party therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  Without limiting the generality of the foregoing, the making
of a Loan or issuance of a Letter of Credit shall not be construed as a waiver
of any Default, regardless of whether any Agent, any Lender or any Issuing Bank
may have had notice or knowledge of such Default at the time.

 

(b)                              Neither this Agreement nor any other Loan
Document nor any provision hereof or thereof may be waived, amended or modified
except (i) in the case of this Agreement, pursuant to an agreement or agreements
in writing entered into by the Borrowers (and, in the case of any such waiver,
amendment or modification that changes any provision of the Loan Guaranty, the
other Loan Parties) and the Required Lenders or (ii) in the case of any other
Loan Document, pursuant to an agreement or agreements in writing entered into by
the Administrative Agent, the applicable Collateral Agent (to the extent it is a
party to such Loan Document) and each Loan Party that is a party thereto, with
the consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce or forgive the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce or forgive any
interest or fees payable hereunder, without the written consent of each Lender
directly affected thereby, (iii) postpone any scheduled date of payment of the
principal amount of any Loan or LC Disbursement, or any date for the payment of
any interest, fees or other Obligations payable hereunder, or reduce the amount
of, waive or excuse any such payment, postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender affected thereby,
(iv) increase the advance rates set forth in the definition of US Borrowing
Base, Canadian Borrowing Base or UK Borrowing Base without the written consent
of each Lender, (v) change Section 2.18(b) or (d) in a manner that would alter
the manner in which payments are shared or change any provision requiring
ratable funding, without the written consent of each Lender, (vi) modify
eligibility criteria, as such eligibility criteria are in effect on the
Effective Date (including adding new categories of eligible assets or
eliminating any category of the reserves, or increasing the sublimits set forth
in any Borrowing Base), in any manner that has the effect of increasing the
amounts available to be borrowed hereunder without the written consent of the
Supermajority Lenders, (vii) change any of the provisions of this Section or the
definition of “Required Lenders” or “Supermajority Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
(or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender, (viii) release any Loan Guarantor that
constitutes a Material Subsidiary from its obligation under its Loan Guaranty or
limit its liability thereunder (except, in each case, as otherwise permitted
herein or in the other Loan Documents), without the written consent of each
Lender, (ix) except as provided in paragraph (d) of this Section or in any
Collateral Document, release all or substantially all of the Collateral, without
the written consent of each Lender, (x) add additional available currencies to
any Facility without the written consent of each Lender directly affected
thereby, (xi) increase the Canadian Sublimit or the UK Sublimit without the
written consent of the Supermajority Lenders, (xii) change
Section 2.11(c) without the written consent of the Supermajority Lenders,
(xiii) reduce the thresholds set forth in, or waive compliance with,
Section 6.13 without the consent of the Supermajority Lenders, (xiv) except as
expressly permitted pursuant to Section 6.02(l), subordinate the Liens in favor
of the applicable Collateral Agents on all or substantially all of the
Collateral without the written

 

--------------------------------------------------------------------------------


 

167

 

 

consent of the Supermajority Lenders, or (xv) except as otherwise provided in
Section 2.09, increase the total Commitments without the written consent of the
Supermajority Lenders; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of any Agent, any Lender that is
an Issuing Bank or any Swingline Lender hereunder without the prior written
consent of such Agent, such Issuing Bank or such Swingline Lender, as the case
may be.  The Administrative Agent may also amend the Commitment Schedule to
reflect assignments entered into pursuant to Section 9.04.

 

(c)                               Notwithstanding the foregoing paragraphs
(a) and (b) or anything to the contrary set forth herein, the Company (on its
own behalf and as agent on behalf of any other Loan Party who is a party to the
relevant Loan Document) and the Administrative Agent (on its own behalf and as
agent on behalf of each Agent, Lender and Issuing Bank) may amend, modify or
supplement any provision of this Agreement or any other Loan Document, to permit
additional affiliates of the Company organized under the laws of Brazil, Hong
Kong or Japan to guarantee any or all of the Secured Obligations, to become
Guarantors and Loan Parties hereunder, and to add any additional representations
and warranties, covenants or other provisions, for the benefit of the Lenders,
in connection therewith, as reasonably determined by the Administrative Agent
(it being understood that such Guarantors’ assets shall not be included in any
Borrowing Base).

 

(d)                             The Lenders hereby irrevocably authorize each
Collateral Agent to automatically release any Liens granted to such Collateral
Agent by the Loan Parties on any Collateral, and such Liens shall be
automatically released, (i) upon the termination of the all Commitments, payment
and satisfaction in full in cash of all Secured Obligations (other than
Unliquidated Obligations), and the cash collateralization of all Unliquidated
Obligations in a manner reasonably satisfactory to each affected Lender,
(ii) constituting property being sold or disposed of in compliance with the
terms of this Agreement, (iii) constituting property leased to a Loan Party
under a lease which has expired or been terminated in a transaction permitted
under this Agreement or (iv) as required to effect any sale or other disposition
of such Collateral in connection with any exercise of remedies by a Collateral
Agent or the Lenders pursuant to Article VII, or (v) if such Liens were granted
by any Loan Party with respect to which 100% of its Equity Interests have been
sold in a transaction permitted pursuant to Section 6.05.  Except as provided in
the preceding sentence, no Collateral Agent will release any Liens on Collateral
without the prior written authorization of the Required Lenders.  The Lenders
hereby irrevocably authorize the Administrative Agent, at its option and in its
sole discretion, to release any Loan Guarantor from its obligation under its
Loan Guaranty if 100% of the Equity Interests of such Loan Guarantor have been
sold in a transaction permitted pursuant to Section 6.05.  Any such release
shall not in any manner discharge, affect, or impair the Obligations or any
Liens (other than those expressly being released) upon (or obligations of the
Loan Parties in respect of) all interests retained by the Loan Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral.  Notwithstanding anything to the contrary set forth
above, the Lenders hereby irrevocably authorize the US Collateral Agent and/or
the European Collateral Agent, as applicable, to subordinate any Liens on the
Trademarks of the US Loan Parties in favor of such Collateral Agent to the Liens
on such trademarks granted to the holders of any Indebtedness referred to in
Section 6.02(l).

 

--------------------------------------------------------------------------------


 

168

 

 

(e)                               If, in connection with any proposed amendment,
waiver or consent  requiring the consent of “each Lender”,  “each Lender
affected thereby,” or “the Supermajority Lenders” the consent of the Required
Lenders is obtained, but the consent of other necessary Lenders is not obtained
(any such Lender whose consent is necessary but not obtained being referred to
herein as a “Non-Consenting Lender”), then the Borrowers may elect to replace a
Non-Consenting Lender as a Lender party to this Agreement; provided that,
concurrently with such replacement, (i) another bank or other entity which is
reasonably satisfactory to the Borrowers and the Administrative Agent shall
agree, as of such date, to purchase for cash, at par, the Loans and other
Obligations due to the Non-Consenting Lender pursuant to an Assignment and
Assumption and to become a Lender for all purposes under this Agreement and to
assume all obligations of the Non-Consenting Lender to be terminated as of such
date and to comply with the requirements of paragraph (a) of Section 9.04, and
(ii) the Borrowers shall pay to such Non-Consenting Lender in same day funds on
the day of such replacement (1) all interest, fees and other amounts then
accrued but unpaid to such Non-Consenting Lender by the Borrowers hereunder to
and including the date of termination, including without limitation payments due
to such Non-Consenting Lender under Sections 2.15 and 2.17, and (2) an amount,
if any, equal to the payment which would have been due to such Lender on the day
of such replacement under Section 2.16 had the Loans of such Non-Consenting
Lender been prepaid on such date rather than sold to the replacement Lender.

 

SECTION 9.03                   Expenses; Indemnity; Damage Waiver.  (a) 
Borrowers shall pay (i) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent, the European Administrative Agent, the
Canadian Administrative Agent, each Collateral Agent, each Lead Arranger, each
Bookrunner and their respective Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, the European
Administrative Agent, the Canadian Administrative Agent, the Lead Arrangers,
each Collateral Agent and each Bookrunner (limited, in the absence of an actual
conflict of interest, to one counsel and one third party appraiser and/or field
examiner in each relevant jurisdiction), as the case may be, in connection with
the syndication and distribution (including, without limitation, via the
internet or through a service such as Intralinks) of the credit facilities
provided for herein, the preparation and administration of the Loan Documents or
any amendments, modifications or waivers of the provisions of the Loan Documents
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by any Agent, any Bookrunner, any Issuing Bank
or any Lender, including the reasonable fees, charges and disbursements of any
counsel for any Agent, any Issuing Bank or any Lender, in connection with the
enforcement, collection or protection of its rights in connection with the Loan
Documents, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during  any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.  Expenses being
reimbursed by the Borrowers under this Section include, without limiting the
generality of the foregoing, costs and expenses incurred in connection with:

 

(i)                                  appraisals, subject to the limitations set
forth in Section 5.11;

 

(ii)                              insurance reviews;

 

--------------------------------------------------------------------------------


 

169

 

 

(iii)                          field examinations and the preparation of Reports
based on the fees charged by a third party retained by the Administrative Agent
or any Collateral Agent or the internally allocated fees for each Person
employed by the Administrative Agent or any Collateral Agent with respect to
each field examination, together with the reasonable fees and expenses
associated with collateral monitoring services performed by Persons employed by
the Administrative Agent (and the Borrowers agree to modify or adjust the
computation of any Borrowing Base—which may include maintaining additional
Reserves, modifying the advance rates or modifying the eligibility criteria for
the components of such Borrowing Base—to the extent required by the
Administrative Agent as a result of any such evaluation, appraisal or
monitoring);

 

(iv)                          taxes, fees and other charges for (A) lien and
title searches and title insurance and (B) recording the Collateral Documents,
filing financing statements and continuations, and other actions to perfect,
protect, and continue the Liens of each Collateral Agent;

 

(v)                              sums paid or incurred to take any action
required of any Loan Party under the Loan Documents that such Loan Party fails
to pay or take; and

 

(vi)                          forwarding loan proceeds, collecting checks and
other items of payment, and establishing and maintaining the accounts and lock
boxes, and costs and expenses of preserving and protecting the Collateral.

 

All of the foregoing costs and expenses may be charged when due to the Borrowers
as Revolving Loans or to another deposit account, all as described in
Section 2.18(c).

 

(b)                              The Borrowers shall, jointly and severally,
indemnify the Agents, the Lead Arrangers, the Issuing Banks and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, penalties, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of the Loan Documents or
any agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
any Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by any
Loan Party or any of their Subsidiaries, or any Environmental Liability related
in any way to any Loan Party or any of their Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, penalties, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have

 

--------------------------------------------------------------------------------


 

170

 

 

resulted from (i) the gross negligence, bad faith or willful misconduct of such
Indemnitee or its Related Parties or (ii) a material breach of the obligations
under the Loan Documents of such Indemnitee or its Related Parties, (y) arise
from any proceeding that does not involve an act or omission by the Company or
any of its Affiliates that is brought by an Indemnitee against another
Indemnitee (other than any claims against any Indemnitee in its capacity as an
Agent, Lead Arranger, Bookrunner, Issuing Bank or any similar role under the
Loan Documents) or (z) any settlement entered into by such Indemnitee without
the Company’s prior written consent, such consent not to be unreasonably
withheld or delayed; provided, however, that the foregoing indemnity will apply
to any such settlement referred to in clause (b) above in the event that the
Company was offered the ability to assume the defense of the action that was the
subject matter of such settlement and elected not to assume such defense.

 

(c)                               To the extent that the Borrowers fail to pay
any amount required to be paid by it to any Agent, any Issuing Bank or any
Swingline Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to such Agent, such Issuing Bank or such Swingline
Lender, as the case may be, such Lender’s Applicable Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, penalty, liability or related expense, as the
case may be, was incurred by or asserted against such Agent, such Issuing Bank
or such Swingline Lender in its capacity as such.

 

(d)                             To the extent permitted by applicable law, no
Loan Party shall assert, and each hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

 

(e)                               All amounts due under this Section shall be
payable promptly after written demand therefor.

 

SECTION 9.04                   Successors and Assigns.

 

(a)                               The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit and, for the avoidance of doubt, any
successor by merger of any Lender), except that (i) the Loan Parties may not
assign or otherwise transfer any of their rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by any Loan Party without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (g) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of

 

--------------------------------------------------------------------------------


 

171

 

 

the Agents, the Issuing Banks and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)                              Subject to the conditions set forth in
paragraph (c) below, any Lender may assign to one or more assignees (other than
the Company or any Affiliate thereof) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

 

(i)                                  the Borrower Representative, provided that
no consent of the Borrower Representative shall be required for an assignment to
a Lender, an Affiliate of a Lender, an Approved Fund or, if an Event of Default
has occurred and is continuing, any other assignee; and

 

(ii)                              the Administrative Agent and any Lender that
is an Issuing Bank that has Letters of Credit outstanding in an aggregate amount
in excess of $5,000,000 at such time.

 

(c)                               Assignments shall be subject to the following
additional conditions:

 

(i)                                  except in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans of any
Class, the amount of the Commitment or Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000, unless each of the Borrower Representative and the
Administrative Agent otherwise consent; provided that (1) no such consent of the
Borrower Representative shall be required if an Event of Default has occurred
and is continuing and (2) such amounts shall be aggregated in respect of each
Lender and its Affiliates or Approved Funds, if any;

 

(ii)                              each partial assignment shall be made as an
assignment of a proportionate part of all of the assigning Lender’s rights and
obligations under this Agreement;

 

(iii)                          the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 to be paid by the assignee or the
assignor; and

 

(iv)                          the assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire in which the
assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the
Company, the Loan Parties and their Related Parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including federal, provincial, territorial and state securities laws.

 

--------------------------------------------------------------------------------


 

172

 

 

For the purposes of this Section 9.04, the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

(d)                             Subject to acceptance and recording thereof
pursuant to paragraph (e) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (g) of this Section.

 

(e)                               The Administrative Agent, acting solely for
this purpose as an agent of the Borrowers, shall maintain at one of its offices
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent,
each Collateral Agent, the Issuing Banks and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrowers, the
Issuing Banks and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(f)                                Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (c)(iii) of this Section and any written consent to such assignment
required by paragraph (a) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.05, 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in

 

--------------------------------------------------------------------------------


 

173

 

 

full, together with all accrued interest thereon.  No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

 

(g)

 

(i)                                  Any Lender may, without the consent of the
Borrowers, any Agent, any Issuing Bank or any Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrowers, the
Agents, the Issuing Banks and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such
Participant.  Subject to paragraph (i) of this Section, the Borrowers agree that
each Participant shall be entitled to the benefits of Sections 2.15, 2.16 and
2.17 to the same extent as if it were a Lender (without duplication of any
benefits of the Lender under such Sections) and had acquired its interest by
assignment pursuant to paragraph (b) of this Section.  To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 9.08
as though it were a Lender; provided such Participant agrees to be subject to
Section 2.18(d) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”).  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

 

(ii)                              A Participant shall not be entitled to receive
any greater payment under Section 2.15 or 2.17 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower Representative’s prior written consent.  A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.17 unless the Borrower Representative and the
Administrative Agent, the European Administrative Agent or the Canadian
Administrative Agent, as applicable, is notified of the

 

--------------------------------------------------------------------------------


 

174

 

 

participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers and any Withholding Agent, to comply with
Section 2.17(f) as though it were a Lender.

 

(h)                              Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

SECTION 9.05                   Survival.  All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that any Agent, any
Issuing Bank or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding (unless the same has been cash collateralized in accordance with
Section 2.06(j) hereof) and so long as the Commitments have not expired or
terminated.  The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

 

SECTION 9.06                   Counterparts; Integration; Effectiveness.  This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or .pdf
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

SECTION 9.07                   Severability.  Any provision of any Loan Document
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the

 

--------------------------------------------------------------------------------


 

175

 

 

extent of such invalidity, illegality or unenforceability without affecting the
validity, legality and enforceability of the remaining provisions thereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

SECTION 9.08                   Right of Setoff.  If an Event of Default shall
have occurred and be continuing, each Lender and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by such Lender or Affiliate to or for the credit or the account
of the Borrowers or any Loan Guarantor against any and all of the Secured
Obligations held by such Lender, irrespective of whether or not such Lender
shall have made any demand under the Loan Documents and although such
obligations may be unmatured; provided that no amounts set off with respect to
any Loan Guarantor shall be applied to any Excluded Swap Obligations of such
Loan Guarantor.  The applicable Lender shall promptly notify the Borrower
Representative and the Administrative Agent of such set-off or application,
provided that any failure to give or any delay in giving such notice shall not
affect the validity of any such set-off or application under this Section.  The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

 

SECTION 9.09                   Governing Law; Jurisdiction; Consent to Service
of Process.

 

(a)                               The Loan Documents (other than those
containing a contrary express choice of law provision) shall be governed by and
construed in accordance with the laws of the State of New York, but giving
effect to federal laws applicable to national banks.

 

(b)                              Each Loan Party hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of any US Federal or New York State court sitting in the Borough of
Manhattan, New York in any action or proceeding arising out of or relating to
any Loan Documents, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such Federal
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the European Administrative Agent, the Canadian
Administrative Agent, any Collateral Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Loan Party or its properties in the courts
of any jurisdiction.

 

(c)                               Each Loan Party hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (b) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the

 

--------------------------------------------------------------------------------


 

176

 

 

fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d)                             Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01.  Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.

 

SECTION 9.10                   WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). 
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11                   Headings.  Article and Section headings and the
Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

 

SECTION 9.12                   Confidentiality.  Each of the Agents, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
Requirement of Laws or by any subpoena or similar legal process, (d) to any
other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Loan Parties and
their obligations, (g) with the consent of the Borrower Representative or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a non-confidential basis
from a source other than the Borrowers.  For the purposes of this Section,
“Information” means all information received from the Borrowers and the other
Loan Parties relating to the Borrowers and the other Loan Parties or their
business, other than any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender on a non-confidential basis
prior to

 

--------------------------------------------------------------------------------


 

177

 

 

disclosure by the Borrowers or any other Loan Party; provided that, in the case
of information received from the Borrowers or any Loan Party after the date
hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE COMPANY AND ITS AFFILIATES AND  THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL, PROVINCIAL, TERRITORIAL AND STATE SECURITIES
LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE LOAN PARTIES
AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH
LENDER REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL, PROVINCIAL,
TERRITORIAL AND STATE SECURITIES LAWS.

 

SECTION 9.13                   Several Obligations; Nonreliance; Violation of
Law.  The respective obligations of the Lenders hereunder are several and not
joint and the failure of any Lender to make any Loan or perform any of its
obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder.  Each Lender hereby represents that it is not relying on
or looking to any Margin Stock for the repayment of the Borrowings provided for
herein.  Anything contained in this Agreement to the contrary notwithstanding,
neither any Issuing Bank nor any Lender shall be obligated to extend credit to
the Borrowers in violation of any Requirement of Law.

 

SECTION 9.14                   USA PATRIOT Act.  Each Lender that is subject to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”) hereby notifies the Borrowers
that pursuant to the requirements of such Act, it is required to obtain, verify
and record information that identifies the Borrowers, which information includes
the names and addresses of the Borrowers and other information that will allow
such Lender to identify the Borrowers in accordance with such Act.  The
Borrowers agree to provide such information to each Lender on request.

 

--------------------------------------------------------------------------------


 

178

 

 

SECTION 9.15                   Disclosure.  Each Loan Party and each Lender
hereby acknowledges and agrees that the Administrative Agent and/or its
Affiliates from time to time may hold investments in, make other loans to or
have other relationships with any of the Loan Parties and their respective
Affiliates.

 

SECTION 9.16                   Appointment for Perfection.  Each Lender hereby
appoints each other Lender as its agent for the purpose of perfecting Liens (in
each case for the benefit of the Agents, the Lenders and the Issuing Banks) in
assets which, in accordance with Article 9 of the UCC or any other applicable
law can be perfected only by possession.  Should any Lender (other than any
Collateral Agent) obtain possession of any such Collateral, such Lender shall
notify the Administrative Agent and, promptly upon the request of the
Administrative Agent, shall deliver such Collateral to the applicable Collateral
Agent or otherwise deal with such Collateral in accordance with the instructions
of the applicable Collateral Agent.

 

SECTION 9.17                   Interest Rate Limitation.  (a)  Notwithstanding
anything herein to the contrary, if at any time the interest rate applicable to
any Loan, together with all fees, charges and other amounts which are treated as
interest on such Loan under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.

 

(b)                              If any provision of this Agreement or of any of
the other Loan Documents would obligate any Loan Party to make any payment of
interest or other amount payable to the Lenders in an amount or calculated at a
rate which would be prohibited by the laws of Canada or of any political
subdivision thereof or would result in a receipt by the Lenders of interest at a
criminal rate (as such terms are construed under the Criminal Code (Canada))
then, notwithstanding such provisions, such amount or rate shall be deemed to
have been adjusted with retroactive effect to the maximum amount or rate of
interest, as the case may be, as would not be so prohibited by law or so result
in a receipt by the Lenders of interest at a criminal rate, such adjustment to
be effected, to the extent necessary, as follows: (1) firstly, by reducing the
amount or rate of interest required to be paid to the Lenders under this
Agreement, and (2) thereafter, by reducing any fees, commissions, premiums and
other amounts required to be paid to the Lenders which would constitute
“interest” for purposes of Section 347 of the Criminal Code (Canada). 
Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if the Lenders shall have received an amount in excess of
the maximum permitted by that section of the Criminal Code (Canada), the Loan
Parties shall be entitled, by notice in writing to the Canadian Administrative
Agent, to obtain reimbursement from the Lenders in an amount equal to such
excess and, pending such reimbursement, such amount shall be deemed to be an
amount payable by the Lenders to the Borrower Representative.  Any amount or
rate of interest referred to in this Section 9.17(b) shall be determined in
accordance with generally accepted actuarial

 

--------------------------------------------------------------------------------


 

179

 

 

practices and principles as an effective annual rate of interest over the term
that the applicable Loan remains outstanding on the assumption that any charges,
fees or expenses that fall within the meaning of “interest” (as defined in the
Criminal Code (Canada)) shall, if they relate to a specific period of time, be
pro-rated over that period of time and otherwise be pro-rated over the period
from the Effective Date to the Maturity Date and, in the event of a dispute, a
certificate of a Fellow of the Canadian Institute of Actuaries appointed by the
Canadian Administrative Agent shall be conclusive for the purposes of such
determination.

 

SECTION 9.18                   Waiver of Immunity.  To the extent that any Loan
Party has, or hereafter may be entitled to claim or may acquire, for itself, any
Collateral or other assets of the Loan Parties, any immunity (whether sovereign
or otherwise) from suit, jurisdiction of any court or from any legal process
(whether through service of notice, attachment prior to judgment, attachment in
aid of execution or otherwise) with respect to itself, any Collateral or any
other assets of the Loan Parties, such Loan Party hereby waives such immunity in
respect of its obligations hereunder and under any promissory notes evidencing
the Loans hereunder and any other Loan Document to the fullest extent permitted
by applicable law and, without limiting the generality of the foregoing, agrees
that the waivers set forth in this Section 9.18 shall be effective to the
fullest extent now or hereafter permitted under the Foreign Sovereign Immunities
Act of 1976 (as amended, and together with any successor legislation) and are,
and are intended to be, irrevocable for purposes thereof.

 

SECTION 9.19                   Currency of Payment.  Each payment owing by any
Borrower hereunder shall be made in the relevant currency specified herein or,
if not specified herein, specified in any other Loan Document executed by the
Administrative Agent, the US Collateral Agent, the Canadian Collateral Agent or
the European Collateral Agent (the “Currency of Payment”) at the place specified
herein (such requirements are of the essence of this Agreement).  If, for the
purpose of obtaining judgment in any court, it is necessary to convert a sum due
hereunder in a Currency of Payment into another currency, the parties hereto
agree that the rate of exchange used shall be that at which in accordance with
normal banking procedures the Administrative Agent could purchase such Currency
of Payment with such other currency at the Spot Selling Rate on the Business Day
preceding that on which final judgment is given.  The obligations in respect of
any sum due hereunder to any Lender or any Issuing Bank shall, notwithstanding
any adjudication expressed in a currency other than the Currency of Payment, be
discharged only to the extent that, on the Business Day following receipt by
such Lender or Issuing Bank of any sum adjudged to be so due in such other
currency, such Lender or Issuing Bank may, in accordance with normal banking
procedures, purchase the Currency of Payment with such other currency.  Each
Borrower agrees that (a) if the amount of the Currency of Payment so purchased
is less than the sum originally due to such Lender or Issuing Bank in the
Currency of Payment, as a separate obligation and notwithstanding the result of
any such adjudication, such Borrower shall immediately pay the shortfall (in the
Currency of Payment) to such Lender or Issuing Bank and (b) if the amount of the
Currency of Payment so purchased exceeds the sum originally due to such Lender
or Issuing Bank, such Lender or Issuing Bank shall promptly pay the excess over
to such Borrower in the currency and to the extent actually received.

 

--------------------------------------------------------------------------------


 

180

 

 

SECTION 9.20                   Conflicts.  In the event of any conflict between
the terms of this Agreement and the terms of any other Loan Document (other than
the Notes Intercreditor Agreement), the terms of this Agreement shall, to the
extent of such conflict, prevail.

 

SECTION 9.21                   Canadian Anti-Money Laundering Legislation.  (a) 
Each Borrower acknowledges that, pursuant to the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada) and other applicable anti-money
laundering, anti-terrorist financing, government sanction and “know your client”
laws (collectively, including any guidelines or orders thereunder, “AML
Legislation”), the Lenders, the Issuing Banks and the Agents may be required to
obtain, verify and record information regarding the Borrowers and their
respective directors, authorized signing officers, direct or indirect
shareholders or other Persons in control of the Borrowers, and the transactions
contemplated hereby.  Each Borrower shall promptly provide all such information,
including supporting documentation and other evidence, as may be reasonably
requested by any Lender, any Issuing Bank or any Agent, or any prospective
assignee or participant of a Lender, any Issuing Bank or any Agent, in order to
comply with any applicable AML Legislation, whether now or hereafter in
existence.

 

(b)                              If the Canadian Administrative Agent has
ascertained the identity of any Borrower or any authorized signatories of the
Borrower for the purposes of applicable AML Legislation, then the Canadian
Administrative Agent:

 

(i)                                  Shall be deemed to have done so as an agent
for each Lender and each Issuing Bank, and this Agreement shall constitute a
“written agreement” in such regard between each Lender, each Issuing Bank and
the Canadian Administrative Agent within the meaning of the applicable AML
Legislation; and

 

(ii)                              Shall provide to each Lender and each Issuing
Bank copies of all information obtained in such regard without any
representation or warranty as to its accuracy or completeness.

 

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders and each of the Issuing Banks agrees that neither
the Canadian Administrative Agent nor any other Agent has any obligation to
ascertain the identity of the Borrowers or any authorized signatories of the
Borrowers on behalf of any Lender or any Issuing Bank, or to confirm the
completeness or accuracy of any information it obtains from any Borrower or any
such authorized signatory in doing so.

 

SECTION 9.22                   Subordination.  To the fullest extent permitted
by applicable law, each Loan Party party hereto hereby agrees that, upon the
occurrence and during the continuance of an Event of Default, unless otherwise
agreed by the applicable Collateral Agent, all Indebtedness owing to it by the
Company or any of its Subsidiaries shall be fully subordinated to the
indefeasible payment in full in cash of such Loan Party’s Secured Obligations or
Guaranteed Obligations, as the case may be.

 

SECTION 9.23                   Process Agent.  Each Foreign Loan Party hereby
irrevocably designates, appoints and the Company, in the case of any suit,
action or proceeding brought in the United States as its designee, appointee and
agent to receive, accept and acknowledge for and

 

--------------------------------------------------------------------------------


 

181

 

 

on its behalf, and in respect of its property, service of any and all legal
process, summons, notices and documents that may be served in any action or
proceeding arising out of or in connection with this Agreement or any other Loan
Document.  Such service may be made by mailing (by registered or certified mail,
postage prepaid) or delivering a copy of such process to such Foreign Loan Party
in care of the Company at the Company’s address set forth in Section 9.01, and
such Foreign Loan Party hereby irrevocably authorizes and directs the Company to
accept such service on its behalf.  As an alternative method of service, each
Foreign Loan Party irrevocably consents to the service of any and all process in
any such action or proceeding by the mailing (by registered or certified mail,
postage prepaid) of copies of such process to the Company or such Foreign Loan
Party at its address specified in Section 9.01.  Each Loan Party agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

SECTION 9.24                   Reaffirmation and Accession by the Loan Parties. 
(a)  By executing and delivering this Agreement, each Loan Party hereby
reaffirms each of its obligations, acknowledgments, consents and liabilities
pursuant to the Intercompany Note, or to the extent that a Loan Party was not
previously a party to the Intercompany Note, hereby becomes a party to and
accedes to the Intercompany Note as “Payee” and, to the extent such Loan Party
is a borrower from time to time from any other Loan Party, as “Payor” with
respect to the Intercompany Note, with the same force and effect as if
originally named as a party therein and, without limiting the generality of the
foregoing, hereby expressly assumes all obligations and liabilities assumed by
the other Loan Parties as “Payee” and/or “Payor”, as applicable, thereunder and
each of the Loan Parties hereby expressly agrees to and accepts such
reaffirmation and/or accession (as applicable).

 

(b)                              Each of the US Loan Parties hereby acknowledges
and reaffirms that it has granted a Lien to the US Collateral Agent on the US
Collateral and that, upon the occurrence and during the continuance of an Event
of Default, the US Collateral Agent shall have the rights and remedies set forth
in Article V of the US Security Agreement.

 

SECTION 9.25                   Notes Intercreditor Agreement.  (a) 
Notwithstanding anything herein to the contrary, the Liens and security
interests granted to the Agents pursuant to this Agreement or any other Loan
Document and the exercise of any right or remedy by any of the Agents hereunder
or under any other Loan Document are subject to the provisions of the Notes
Intercreditor Agreement.  In the event of any conflict between the terms of the
Notes Intercreditor Agreement, this Agreement and any other Loan Document, the
terms of the Notes Intercreditor Agreement shall govern and control with respect
to any right or remedy.  Without limiting the generality of the foregoing, and
notwithstanding anything herein to the contrary, all rights and remedies of the
Agents (and the Lenders) shall be subject to the terms of the Notes
Intercreditor Agreement, and until the Discharge of Note Obligations (as defined
in the Notes Intercreditor Agreement), (i) no Loan Party shall be required
hereunder or under any other Loan Document to take any action with respect to
the Notes Priority Collateral intended or purporting to secure Trademark Secured
Debt on a first priority basis that is inconsistent with such Loan Party’s
obligations under the applicable Notes Documentation and (ii) any obligation of
any Loan Party hereunder or under any other Loan Document with respect to the
delivery or control of any of the Notes Priority Collateral, the novation of any
Lien on any certificate of title, bill of lading or other document, the giving
of any notice to any bailee or other Person, the provision of

 

--------------------------------------------------------------------------------


 

182

 

 

voting rights or the obtaining of any consent of any Person, in each case, with
respect to the Notes Priority Collateral, shall be deemed to be satisfied if the
Loan Party complies with the requirements of the similar provision of the
applicable Notes Documentation.  Until the Discharge of Note Obligations, the
Agents may not require any Loan Party to take any action with respect to the
creation, perfection or priority of its security interest in any of the Notes
Priority Collateral intended or purporting to secure any Trademark Secured Debt
on a first priority basis, whether pursuant to the express terms hereof or of
any other Loan Document or pursuant to the further assurances provisions hereof
or any other Loan Document, unless the applicable agent under the applicable
Notes Documentation shall have required such Loan Party to take similar action,
and delivery of any such Notes Priority Collateral to the applicable agent
pursuant to the applicable Notes Documentation and the Notes Intercreditor
Agreement or other applicable intercreditor agreement shall satisfy any delivery
requirement hereunder or under any other Loan Document.

 

(b)                              In the event that the Borrower or any
Subsidiary incurs any additional Trademark Secured Debt, any Collateral Agent
and/or other Agent may (and is hereby authorized and directed to) enter into one
or more intercreditor agreements in form and substance substantially similar to
the Notes Intercreditor Agreement or otherwise reasonably acceptable to such
Collateral Agent or other Agent (as applicable), governing any of the relative
lien priorities in respect of the Collateral, including in the form of an
amendment to the Notes Intercreditor Agreement, and the terms of the immediate
preceding paragraph shall apply mutatis mutandis with respect to any such
Collateral Agent or other Agent (as applicable), any such Collateral and any
such intercreditor agreement.

 

ARTICLE X

 

LOAN GUARANTY

 

SECTION 10.01           Guaranty.  (a)  Each Loan Guarantor and any of its
successors or assigns (other than those that have delivered a separate Loan
Guaranty) hereby agrees that it is jointly and severally liable for, and, as
primary obligor and not merely as surety, absolutely and unconditionally
guarantees, to the extent permissible under the laws of the country in which
such Loan Guarantor is located or organized, to the Lenders, the Agents and the
Issuing Banks (collectively, the “Guaranteed Parties”) the prompt payment when
due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, of the Secured Obligations (excluding with respect to any Loan
Guarantor, any Excluded Swap Obligations of such Loan Guarantor) and all costs
and expenses including, without limitation, all court costs and attorneys’ and
paralegals’ fees (including allocated costs of in-house counsel and paralegals)
and expenses paid or incurred by the Agents, the Issuing Banks and the Lenders
in endeavoring to collect all or any part of the Secured Obligations from, or in
prosecuting any action against, any Borrower, any other Loan Guarantor or any
other guarantor of all or any part of the Secured Obligations (such costs and
expenses, together with the Secured Obligations, collectively the “Guaranteed
Obligations”).  Each Loan Guarantor further agrees that the Guaranteed
Obligations may be extended or renewed in whole or in part without notice to or
further assent from it, and that it remains bound upon its guarantee
notwithstanding any such extension or renewal.  All terms of this Loan Guaranty
apply to and may be enforced by or on behalf of any domestic or foreign branch
or Affiliate of any Lender that extended any portion of the Guaranteed
Obligations.

 

--------------------------------------------------------------------------------


 

183

 

 

Notwithstanding anything in the foregoing to the contrary, in no event shall the
Guaranteed Obligations guaranteed hereunder by any UK Loan Party or Canadian
Loan Party include the Secured Obligations of any US Loan Party, the Non-Loan
Party Banking Services Obligations or the Non-Loan Party Secured Swap
Obligations.

 

(b)                              If any payment by a Loan Guarantor or any
discharge given by a Guaranteed Party (whether in respect of the obligations of
any Loan Guarantor or any security for those obligations or otherwise) is
avoided or reduced as a result of insolvency or any similar event: (a) the
liability of each Loan Guarantor shall continue as if the payment, discharge,
avoidance or reduction had not occurred; and (b) each Guaranteed Party shall be
entitled to recover the value or amount of that security or payment from each
Loan Guarantor, as if the payment, discharge, avoidance or reduction had not
occurred.

 

(c)                               To the fullest extent permitted by applicable
law, the obligations of each Loan Guarantor under this Article X will not be
affected by an act, omission, matter or thing which, but for this Article X,
would reduce, release or prejudice any of its obligations under this Article X
(without limitation and whether or not known to it or any Guaranteed Party)
including: (a) any time, waiver or consent granted to, or composition with, any
Loan Guarantor or other person; (b) the release of any other Loan Guarantor or
any other person under the terms of any composition or arrangement with any
creditor of any UK Group Member; (c) the taking, variation, compromise,
exchange, renewal or release of, or refusal or neglect to perfect, take up or
enforce, any rights against, or security over assets of, any Loan Guarantor or
other person or any non-presentation or non-observance of any formality or other
requirement in respect of any instrument or any failure to realize the full
value of any security; (d) any incapacity or lack of power, authority or legal
personality of or dissolution or change in the members or status of an Loan
Guarantor or any other person; (e) any amendment, novation, supplement,
extension (whether of maturity or otherwise) or restatement (in each case,
however fundamental and of whatsoever nature) or replacement of a Loan Document
or any other document or security; (f) any unenforceability, illegality or
invalidity of any obligation of any person under any Loan Document or any other
document or security; or (g) any insolvency or similar proceedings.

 

(d)                             Without prejudice to the generality of the
above, each Loan Guarantor expressly confirms, as permissible under applicable
law, that it intends that this guarantee shall extend from time to time to any
(however fundamental) variation, increase, extension or addition of or to any of
the Loan Documents and/or any amount made available under any of the Loan
Documents for the purposes of or in connection with any of the following:
acquisitions of any nature; increasing working capital; enabling investor
distributions to be made; carrying out restructurings; refinancing or replacing
existing facilities; refinancing any other indebtedness; making facilities
available to new borrowers; any other variation or extension of the purposes for
which any such facility or amount might be made available from time to time; and
any fees, costs and/or expenses associated with any of the foregoing.

 

(e)                               Each Loan Guarantor waives any right it may
have of first requiring any Guaranteed Party (or any trustee or agent on its
behalf) to proceed against or enforce any other rights or security or claim
payment from any person before claiming from that Loan Guarantor under this
Article X.  This waiver applies irrespective of any law or any provision of a
Loan Document to the contrary.

 

--------------------------------------------------------------------------------


 

184

 

 

(f)                                This Loan Guaranty is in addition to and is
not in any way prejudiced by any other guarantee or security now or subsequently
held by any Guaranteed Party.

 

SECTION 10.02           Guaranty of Payment.  This Loan Guaranty is a guaranty
of payment and not of collection.  Each Loan Guarantor waives any right to
require any Agent, any Issuing Bank or any Lender to sue any Borrower, any other
Loan Guarantor, any other guarantor, or any other Person obligated for all or
any part of the Guaranteed Obligations (each, an “Obligated Party”), or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.

 

As an original and independent obligation under this Loan Guaranty, each Loan
Guarantor shall:

 

(a)                               indemnify each Guaranteed Party and its
successors, endorsees, transferees and assigns and keep the Guaranteed Parties
indemnified against all costs, losses, expenses and liabilities of whatever kind
resulting from the failure by the Loan Parties or any of them, to make due and
punctual payment of any of the Secured Obligations or resulting from any of the
Secured Obligations being or becoming void, voidable, unenforceable or
ineffective against any Loan Party (including, but without limitation, all legal
and other costs, charges and expenses incurred by each Guaranteed Party, or any
of them, in connection with preserving or enforcing, or attempting to preserve
or enforce, its rights under this Loan Guaranty); and

 

(b)                              pay on demand the amount of such costs, losses,
expenses and liabilities whether or not any of the Guaranteed Parties has
attempted to enforce any rights against any Loan Party or any other Person or
otherwise.

 

SECTION 10.03           No Discharge or Diminishment of Loan Guaranty. 
(a) Except as otherwise provided for herein, the obligations of each Loan
Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations), including: 
(i) any claim of waiver, release, extension, renewal, settlement, surrender,
alteration, or compromise of any of the Guaranteed Obligations, by operation of
law or otherwise; (ii) any change in the corporate existence, structure or
ownership of any Borrower or any other guarantor of or other person liable for
any of the Guaranteed Obligations; (iii) any insolvency, bankruptcy, winding-up,
liquidation, reorganization or other similar proceeding affecting any Obligated
Party, or their assets or any resulting release or discharge of any obligation
of any Obligated Party; or (iv) the existence of any claim, setoff or other
rights which any Loan Guarantor may have at any time against any Obligated
Party, any Agent, any Issuing Bank, any Lender, or any other person, whether in
connection herewith or in any unrelated transactions.

 

(b)                              The obligations of each Loan Guarantor
hereunder are not subject to any defense or setoff, counterclaim, recoupment, or
termination whatsoever by reason of the invalidity, illegality, or
unenforceability of any of the Guaranteed Obligations or otherwise, or any
provision of applicable law or regulation purporting to prohibit payment by any
Obligated Party, of the Guaranteed Obligations or any part thereof.

 

--------------------------------------------------------------------------------


 

185

 

 

(c)                               Further, the obligations of any Loan Guarantor
hereunder are not discharged or impaired or otherwise affected by: (i) the
failure of any Agent, any Issuing Bank or any Lender to assert any claim or
demand or to enforce any remedy with respect to all or any part of the
Guaranteed Obligations; (ii) any waiver or modification of or supplement to any
provision of any agreement relating to the Guaranteed Obligations; (iii) any
release, non-perfection, or invalidity of any indirect or direct security for
the obligations of any Borrower for all or any part of the Guaranteed
Obligations or any obligations of any other guarantor of or other person liable
for any of the Guaranteed Obligations; (iv) any action or failure to act by any
Agent, any Issuing Bank or any Lender with respect to any collateral securing
any part of the Guaranteed Obligations; or (v) any default, failure or delay,
willful or otherwise, in the payment or performance of any of the Guaranteed
Obligations, or any other circumstance, act, omission or delay that might in any
manner or to any extent vary the risk of such Loan Guarantor or that would
otherwise operate as a discharge of any Loan Guarantor as a matter of law or
equity (other than the indefeasible payment in full in cash of the Guaranteed
Obligations).

 

SECTION 10.04           Defenses Waived.  To the fullest extent permitted by
applicable law, each Loan Guarantor hereby waives any defense based on or
arising out of any defense of any Borrower or any other Loan Guarantor or the
unenforceability of all or any part of the Guaranteed Obligations from any
cause, or the cessation from any cause of the liability of any Borrower or any
other Loan Guarantor, other than the indefeasible payment in full in cash of the
Guaranteed Obligations.  Without limiting the generality of the foregoing, each
Loan Guarantor irrevocably waives acceptance hereof, presentment, demand,
protest and, to the fullest extent permitted by law, any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
person against any Obligated Party, or any other person.  Each Collateral Agent
may, at its election, foreclose on any Collateral held by it by one or more
judicial or nonjudicial sales, accept an assignment of any such Collateral in
lieu of foreclosure or otherwise act or fail to act with respect to any
collateral securing all or a part of the Guaranteed Obligations, compromise or
adjust any part of the Guaranteed Obligations, make any other accommodation with
any Obligated Party or exercise any other right or remedy available to it
against any Obligated Party, without affecting or impairing in any way the
liability of such Loan Guarantor under this Loan Guaranty except to the extent
the Guaranteed Obligations have been fully and indefeasibly paid in cash.  To
the fullest extent permitted by applicable law, each Loan Guarantor waives any
defense arising out of any such election even though that election may operate,
pursuant to applicable law, to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of any Loan Guarantor against any
Obligated Party or any security.

 

SECTION 10.05           Rights of Subrogation.  No Loan Guarantor will assert
any right, claim or cause of action, including, without limitation, a claim of
subrogation, contribution or indemnification that it has against any Obligated
Party, or any collateral, until the Loan Parties and the Loan Guarantors have
fully performed all their obligations to the Agents, the Issuing Banks and the
Lenders and no Obligation is outstanding.

 

SECTION 10.06           Reinstatement; Stay of Acceleration.  If at any time any
payment of any portion of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, or
reorganization of any Borrower or otherwise, each Loan Guarantor’s obligations
under this Loan Guaranty with respect to that payment shall be

 

--------------------------------------------------------------------------------


 

186

 

 

reinstated at such time as though the payment had not been made and whether or
not the Agents, the Issuing Banks and the Lenders are in possession of this Loan
Guaranty.  If acceleration of the time for payment of any of the Guaranteed
Obligations is stayed upon the insolvency, bankruptcy or reorganization of any
Borrower, all such amounts otherwise subject to acceleration under the terms of
any agreement relating to the Guaranteed Obligations shall nonetheless be
payable by the Loan Guarantors forthwith on demand by the Lender.

 

SECTION 10.07           Information.  Each Loan Guarantor assumes all
responsibility for being and keeping itself informed of the Borrowers’ financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks that each Loan Guarantor assumes and incurs under this Loan Guaranty, and
agrees that neither any Agent, any Issuing Bank nor any Lender shall have any
duty to advise any Loan Guarantor of information known to it regarding those
circumstances or risks.

 

SECTION 10.08           Maximum Liability.  The provisions of this Loan Guaranty
are severable, and in any action or proceeding involving any corporate law, or
any provincial, state, federal or foreign bankruptcy, insolvency, reorganization
or other law affecting the rights of creditors generally, if the obligations of
any Loan Guarantor under this Loan Guaranty would otherwise be held or
determined to be void, voidable, avoidable, invalid or unenforceable on account
of the amount of such Loan Guarantor’s liability under this Loan Guaranty, then,
notwithstanding any other provision of this Loan Guaranty to the contrary, the
amount of such liability shall, without any further action by the Loan
Guarantors or the Lenders, be automatically limited and reduced to the highest
amount that is valid and enforceable as determined in such action or proceeding
(such highest amount determined hereunder being the relevant Loan Guarantor’s
“Maximum Liability”).  This Section with respect to the Maximum Liability of
each Loan Guarantor is intended solely to preserve the rights of the Lenders to
the maximum extent not subject to avoidance under applicable law, and no Loan
Guarantor nor any other person or entity shall have any right or claim under
this Section with respect to such Maximum Liability, except to the extent
necessary so that the obligations of any Loan Guarantor hereunder shall not be
rendered voidable under applicable law.  Each Loan Guarantor agrees that the
Guaranteed Obligations may at any time and from time to time exceed the Maximum
Liability of each Loan Guarantor without impairing this Loan Guaranty or
affecting the rights and remedies of the Lenders hereunder; provided that
nothing in this sentence shall be construed to increase any Loan Guarantor’s
obligations hereunder beyond its Maximum Liability.

 

SECTION 10.09           Contribution.  In the event any Loan Guarantor (a
“Paying Guarantor”) shall make any payment or payments under this Loan Guaranty
or shall suffer any loss as a result of any realization upon any collateral
granted by it to secure its obligations under this Loan Guaranty, each other
Loan Guarantor (each a “Non-Paying Guarantor”) shall contribute to such Paying
Guarantor an amount equal to such Non-Paying Guarantor’s “Applicable Percentage”
of such payment or payments made, or losses suffered, by such Paying Guarantor. 
For purposes of this Article X, each Non-Paying Guarantor’s “Applicable
Percentage” with respect to any such payment or loss by a Paying Guarantor shall
be determined as of the date on which such payment or loss was made by reference
to the ratio of (i) such Non-Paying Guarantor’s Maximum Liability as of such
date (without giving effect to any right to receive, or obligation to make, any
contribution hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has
not been

 

--------------------------------------------------------------------------------


 

187

 

 

determined, the aggregate amount of all monies received by such Non-Paying
Guarantor from the Borrowers after the date hereof (whether by loan, capital
infusion or by other means) to (ii) the aggregate Maximum Liability of all Loan
Guarantors hereunder (including such Paying Guarantor) as of such date (without
giving effect to any right to receive, or obligation to make, any contribution
hereunder), or to the extent that a Maximum Liability has not been determined
for any Loan Guarantor, the aggregate amount of all monies received by such Loan
Guarantors from the Borrowers after the date hereof (whether by loan, capital
infusion or by other means).  Nothing in this provision shall affect any Loan
Guarantor’s several liability for the entire amount of the Guaranteed
Obligations (up to such Loan Guarantor’s Maximum Liability).  Each of the Loan
Guarantors covenants and agrees that its right to receive any contribution under
this Loan Guaranty from a Non-Paying Guarantor shall be subordinate and junior
in right of payment to the payment in full in cash of the Guaranteed
Obligations.  This provision is for the benefit of the Administrative Agent, the
Collateral Agents, the Issuing Banks, the Lenders and the Loan Guarantors and
may be enforced by any one, or more, or all of them in accordance with the terms
hereof.

 

SECTION 10.10           Liability Cumulative.  The liability of each Loan Party
as a Loan Guarantor under this Article X is in addition to and shall be
cumulative with all liabilities of each Loan Party to the Agents, the Issuing
Banks and the Lenders under this Agreement and the other Loan Documents to which
such Loan Party is a party or in respect of any obligations or liabilities of
the other Loan Parties, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.

 

SECTION 10.11           Place of Performance.  At all times, the exclusive place
of performance of all rights and obligations under this Agreement and the other
Loan Documents shall be a place where the Administrative Agent has its office in
New York, New York or any other place reasonably designated by the
Administrative Agent from time to time.

 

ARTICLE XI

 

THE BORROWER REPRESENTATIVE

 

SECTION 11.01           Appointment; Nature of Relationship.  The Company is
hereby appointed by each of the Borrowers as its contractual representative
(herein referred to as the “Borrower Representative”) hereunder and under each
other Loan Document, and each of the Borrowers irrevocably authorizes the
Borrower Representative to act as the contractual representative of such
Borrower with the rights and duties expressly set forth herein and in the other
Loan Documents.  The Borrower Representative agrees to act as such contractual
representative upon the express conditions contained in this Article XI. 
Additionally, each Borrower hereby appoints, to the extent the Borrower
Representative requests any Loan on behalf of such Borrower, the Borrower
Representative as its agent to receive all of the proceeds of such Loan in the
Funding Account(s), at which time the Borrower Representative shall promptly
disburse such Loan to such Borrower.  Neither the Agents, the Lenders nor the
Issuing Banks and their respective officers, directors, agents or employees,
shall be liable to the Borrower Representative or any Borrower for any action
taken or omitted to be taken by the Borrower Representative or the Borrowers
pursuant to this Section 11.01.

 

--------------------------------------------------------------------------------


 

188

 

 

SECTION 11.02           Powers.  The Borrower Representative shall have and may
exercise such powers under the Loan Documents as are specifically delegated to
the Borrower Representative by the terms of each thereof, together with such
powers as are reasonably incidental thereto.  The Borrower Representative shall
have no implied duties to the Borrowers, or any obligation to the Lenders to
take any action thereunder except any action specifically provided by the Loan
Documents to be taken by the Borrower Representative.

 

SECTION 11.03           Employment of Agents.  The Borrower Representative may
execute any of its duties as the Borrower Representative hereunder and under any
other Loan Document by or through authorized officers.

 

SECTION 11.04           Notices.  Each Borrower shall immediately notify the
Borrower Representative of the occurrence of any Default hereunder, each such
notice to refer to this Agreement describing such Default and stating that such
notice is a “notice of default.”  In the event that the Borrower Representative
receives such a notice, the Borrower Representative shall give prompt notice
thereof to the Administrative Agent, the Collateral Agents and the Lenders.  Any
notice provided to the Borrower Representative hereunder shall constitute notice
to each Borrower on the date received by the Borrower Representative.

 

SECTION 11.05           Successor Borrower Representative.  Upon the prior
written consent of the Administrative Agent, the Borrower Representative may
resign at any time, such resignation to be effective upon the appointment of a
successor Borrower Representative reasonably acceptable to the Administrative
Agent.  The Administrative Agent shall give prompt written notice of such
resignation to the Lenders.

 

SECTION 11.06           Execution of Loan Documents; Borrowing Base
Certificate.  The Borrowers hereby empower and authorize the Borrower
Representative, on behalf of the Borrowers, to execute and deliver to the Agents
and the Lenders the Loan Documents and all related agreements, certificates,
documents, or instruments as shall be necessary or appropriate to effect the
purposes of the Loan Documents, including without limitation, any Borrowing Base
Certificate and any certificates required pursuant to Article V.  Each Borrower
agrees that any action taken by the Borrower Representative or the Borrowers in
accordance with the terms of this Agreement or the other Loan Documents, and the
exercise by the Borrower Representative of its powers set forth therein or
herein, together with such other powers that are reasonably incidental thereto,
shall be binding upon all of the Borrowers.

 

SECTION 11.07           Reporting.  Each Borrower hereby agrees that such
Borrower shall furnish promptly after each fiscal month to the Borrower
Representative a copy of its Borrowing Base Certificate and any other
certificate or report required hereunder or requested by the Borrower
Representative on which the Borrower Representative shall rely to prepare the
Aggregate Borrowing Base Certificate and the Borrowing Base Certificate of each
Borrower and Compliance Certificates required pursuant to the provisions of this
Agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

BORROWERS:

 

 

 

 

 

 

 

 

FIFTH & PACIFIC COMPANIES, INC.

 

 

 

 

 

 

 

 

By:

/s/ George M. Carrara

 

 

Name:

George M. Carrara

 

 

Title:

Executive Vice President, Chief Financial

 

 

 

Officer and Chief Operating Officer

 

 

 

 

 

 

 

 

KATE SPADE CANADA INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ George M. Carrara

 

 

Name:

George M. Carrara

 

 

Title:

Director

 

 

 

 

 

 

 

 

KATE SPADE UK LIMITED

 

 

 

 

 

 

 

 

By:

/s/ Robert Fagan

 

 

Name:

Robert Fagan

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

 

LOAN PARTIES:

 

 

 

 

 

ADELINGTON DESIGN GROUP, LLC

 

 

FIFTH & PACIFIC COMPANIES COSMETICS, INC.

 

 

FIFTH & PACIFIC COMPANIES FOREIGN HOLDINGS, INC.

 

 

FIFTH & PACIFIC COMPANIES PUERTO RICO, INC.

 

 

FNP HOLDINGS, LLC

 

 

JUICY COUTURE, INC.

 

 

KATE SPADE LLC

 

 

L.C. LICENSING, LLC

 

 

LCCI HOLDINGS LLC

 

 

LCI HOLDINGS, INC.

 

 

LCI INVESTMENTS, INC.

 

 

LUCKY BRAND DUNGAREES, INC.

 

 

LUCKY BRAND DUNGAREES STORES, INC.

 

 

WCFL HOLDINGS LLC

 

 

 

 

 

 

By:

/s/ George M. Carrara

 

 

Name:

George M. Carrara

 

 

Title:

Executive Vice President, Chief Financial

 

 

 

Officer and Chief Operating Officer

 

--------------------------------------------------------------------------------


 

 

 

FIFTH & PACIFIC COMPANIES CANADA INC.

 

 

 

 

 

 

 

 

By:

/s/ George M. Carrara

 

 

Name:

George M. Carrara

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

JUICY COUTURE CANADA INC.

 

 

 

 

 

 

 

 

By

/s/ Thomas Linko

 

 

Name:

Thomas Linko

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

LUCKY BRAND DUNGAREES CANADA INC.

 

 

 

 

 

 

 

 

By:

/s/ Christopher T. Di Nardo

 

 

Name:

Christopher T. Di Nardo

 

 

Title:

Vice President, Deputy General Counsel and

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

 

 

WESTCOAST CONTEMPO FASHIONS
LIMITED

 

 

 

 

 

 

 

 

By:

/s/ George M. Carrara

 

 

Name:

George M. Carrara

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

 

Signed and delivered as a deed for and on behalf of

 

 

JUICY COUTURE IRELAND LIMITED

 

 

 

 

 

 

 

 

By

/s/ Thomas Linko

 

 

Name:

Thomas Linko

 

 

Title:

Director

 

 

 

 

 

 

in the presence of:

 

 

 

 

 

 

/s/ Marybell K. Flores

 

 

(Witness’ Signature)

 

 

 

 

 

 

333 2nd Avenue, Lyndhurst, New Jersey

 

 

(Witness’ Address)

 

 

 

 

 

Corporate Paralegal

 

 

(Witness’ Occupation)

 

--------------------------------------------------------------------------------


 

 

 

JUICY COUTURE EUROPE LIMITED

 

 

 

 

 

 

 

 

By

/s/ Thomas Linko

 

 

Name:

Thomas Linko

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

 

JP MORGAN CHASE BANK, N.A., individually
as Administrative Agent, US Collateral Agent and
Lender

 

 

 

 

 

 

 

 

By

/s/ Scott Troy

 

 

Name:

Scott Troy

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

 

JP MORGAN EUROPE LIMITED, individually, as
European Administrative Agent and European
Collateral Agent

 

 

 

 

 

 

 

 

 

 

By

/s/ Tim Jacob

 

 

Name:

Tim Jacob

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

 

JP MORGAN CHASE BANK, N.A., TORONTO
BRANCH, individually, as Canadian
Administrative Agent and Canadian Collateral
Agent

 

 

 

 

 

 

 

 

By

/s/ Steve Voigt

 

 

Name:

Steve Voigt

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

 

BANK OF AMERICA, N.A., as Lender

 

 

 

 

 

 

 

 

By

/s/ Christine Hutchinson

 

 

Name:

Christine Hutchinson

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

 

SUNTRUST BANK, as Lender

 

 

 

 

 

 

 

 

By

/s/ Angela Leake

 

 

Name:

Angela Leake

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

 

WELLS FARGO CAPITAL FINANCE, LLC, as
Lender

 

 

 

 

 

 

 

 

By

/s/ Reza Sabahi

 

 

Name:

Reza Sabahi

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

Schedule 1.01(a)

 

Commitments

 

 

 

Bank

Facility A
Commitment

Facility B
Commitment

Total Commitment

JPMorgan Chase Bank, N.A.

$62,500,000

$25,000,000

$87,500,000

Bank of America, N.A.

$62,500,000

$25,000,000

$87,500,000

Wells Fargo Capital Finance, LLC

$62,500,000

$25,000,000

$87,500,000

Suntrust Robinson Humphrey Inc.

$62,500,000

$25,000,000

$87,500,000

TOTAL

$250,000,000

$100,000,000

$350,000,000

 

--------------------------------------------------------------------------------


 

Schedule 1.01(b)

 

Specified Loan Documents

 

England

 

1.                                    Charge over Shares of Juicy Couture Europe
Limited between Liz Claiborne, Inc. (now Fifth & Pacific Companies, Inc.) and
J.P. Morgan Europe Limited

 

2.                                    Debenture between Juicy Couture Europe
Limited and J.P. Morgan Europe Limited

 

3.                                    Blocked account agreement relating to bank
account number               

 

4.                                    Side letter extending provisions of
blocked account agreement re bank account numbers

 

5.                                    Blocked account agreement relating to bank
account number                  

 

6.                                    Notice of bank account charge to Lloyds
TSB relating to bank account number                 

 

7.                                    Notice of bank account charge to Banco
Espirito Santo relating to bank account number               

 

8.                                    Notice of bank account charge to JPMorgan
Chase Bank, N.A., Madrid Branch relating to bank account number               

 

9.                                    Blocked account agreement dated relating
to bank account number               

 

10.                            Blocked account agreement relating to bank
account number                

 

11.                            Charge over Shares of Kate Spade UK Limited
between Kate Spade LLC and J.P. Morgan Europe Limited

 

12.                            Debenture between Kate Spade UK Limited and J.P.
Morgan Europe Limited

 

13.                            Blocked account agreement relating to bank
account numbers

 

14.                            Blocked account agreement relating to bank
account number               

 

15.                            Deed of Confirmation between Juicy Couture Europe
Limited, Kate Spade UK Limited and J.P. Morgan Europe Limited

 

16.                            Deed of Confirmation and Amendment relating to a
Charge over Shares between Kate Spade LLC and J.P. Morgan Europe Limited

 

17.                            Deed of Confirmation and Amendment relating to a
Charge over Shares between Fifth & Pacific Companies, Inc. and J.P. Morgan
Europe Limited

 

18.                            Amendment Agreement relating to a Debenture
between Juicy Couture Europe Limited and J.P. Morgan Europe Limited

 

1

--------------------------------------------------------------------------------


 

19.                            Amendment Agreement relating to a Debenture
between Kate Spade UK Limited and J.P. Morgan Europe Limited

 

Ireland

 

1.                                    Share Charge (Juicy Couture Ireland Ltd)
between Juicy Couture Europe Ltd. and J.P. Morgan Europe Ltd

 

2.                                    Deed of Amendment and Confirmation between
Juicy Couture Europe Limited and J.P. Morgan Europe Limited

 

3.                                    Debenture between Juicy Couture Ireland
Limited and J.P. Morgan Europe Ltd

 

4.                                    Notice and acknowledgement re Debenture

 

5.                                    Deed of Amendment and Confirmation between
Juicy Couture Ireland Limited and J.P. Morgan Europe Limited

 

2

--------------------------------------------------------------------------------


 

Schedule 2.06

Existing (Standby) Letters of Credit

 

Facility A Letters of Credit:

 

(As of March 30, 2013)

 

Name of
Issuing Bank

Letter of Credit No.

Applicant

Beneficiary

Issue Date

Expiry/Maturity
Date

Currency

Liability/
Outstanding
Balance

Standby LC
(Y/N)

JPMorgan Chase Bank, N.A.

TPTS-699168

Fifth & Pacific Companies, Inc.

Hartford Fire Insurance Company

10/27/12

10/5/13

USD

5,192,066

Y

JPMorgan Chase Bank, N.A.

TPTS-763153

Fifth & Pacific Companies, Inc.

Lumbermens Mutual Casualty Company, American Motorists Insurance Company,
American Manufacturers Mutual Insurance Company, American Protection Insurance
Company, Natlsco, Inc.

6/19/12

10/14/13

USD

130,000

Y

JPMorgan Chase Bank, N.A.

CPCS-790154

Fifth & Pacific Companies, Inc.

Zurich American Insurance Company

8/27/12

8/28/13

USD

900,000

Y

JPMorgan Chase Bank, N.A.

CPCS-752205

Fifth & Pacific Companies, Inc.

Chair, Workers’ Compensation Board

10/01/12

10/20/13

USD

46,000

Y

JPMorgan Chase Bank, N.A.

CPCS-773046

Fifth & Pacific Companies, Inc.

229 Newbury Street Trust

10/15/12

10/31/13

USD

65,000

Y

JPMorgan Chase Bank, N.A.

TPTS-725492

Fifth & Pacific Companies, Inc.

17-19 Associates LLC

2/12/13

1/20/14

USD

340,836

Y

JPMorgan Chase Bank, N.A.

TPTS-731207

Fifth & Pacific Companies, Inc.

650 Fifth Avenue Company

3/23/13

3/30/14

USD

500,000

Y

JPMorgan Chase Bank, N.A.

TPTS-733655

Fifth & Pacific Companies, Inc.

Chicago Oak Street Partners, LLC

5/6/13

5/1/14

USD

245,000

Y

 

1

--------------------------------------------------------------------------------


 

Name of
Issuing Bank

Letter of Credit No.

Applicant

Beneficiary

Issue Date

Expiry/Maturity
Date

Currency

Liability/
Outstanding
Balance

Standby LC
(Y/N)

JPMorgan Chase Bank, N.A.

TPTS-773043

Fifth & Pacific Companies, Inc.

Aveda Services Inc. and The Estee Lauder Companies

8/4/12

8/19/13

USD

1,000,000

Y

JPMorgan Chase Bank, N.A.

CPCS-805289

Fifth & Pacific Companies, Inc.

Galleria Mall Investors, LP.

2/5/13

1/31/14

USD

100,000

Y

JPMorgan Chase Bank, N.A.

CPCS-805184

Fifth & Pacific Companies, Inc.

Keystone-Florida Property Holding Corp.

2/5/13

1/31/14

USD

100,000

Y

JPMorgan Chase Bank, N.A.

CPCS-805185

Fifth & Pacific Companies, Inc.

STJTC II, LLC

2/10/12

12/31/13

USD

100,000

Y

JPMorgan Chase Bank, N.A.

CPCS-769781

Fifth & Pacific Companies, Inc.

Port Logistics Group, Inc..

3/22/12

9/30/13

USD

800,000

Y

JPMorgan Chase Bank, N.A.

CPCS-819698

Fifth & Pacific Companies, Inc.

JPMorgan Chase Bank, N.A.

4/16/13

02/28/14

GBP

1,168,937

Y

JPMorgan Chase Bank, N.A.

CPCS-817769

Fifth & Pacific Companies, Inc.

JPMorgan Chase Bank, N.A.

4/19/12

8/31/13

GBP

103,230.80

Y

JPMorgan Chase Bank, N.A.

CPCS-883461

Fifth & Pacific Companies, Inc.

Chalmers – Santa Fe, LLC

10/20/12

8/31/13

USD

500,000

Y

JPMorgan Chase Bank, N.A.

CPCS-928982

Fifth & Pacific Companies, Inc.

Capital Indemnity Corp.

4/16/13

5/1/14

USD

7,000,000

Y

JPMorgan Chase Bank, N.A.

CPCS-279181

Fifth & Pacific Companies, Inc.

PPF Off Two Park Avenue Owner, LLC

11/1/12

11/30/13

USD

2,060,130

Y

JPMorgan Chase Bank, N.A.

CPCS-322550

Fifth & Pacific Companies, Inc.

1440 Broadway Owner LLC

12/23/12

1/15/14

USD

1,010,000

Y

JPMorgan Chase Bank, N.A.

CPCS-395173

Fifth & Pacific Companies, Inc.

RLI Insurance Company

4/26/13

5/15/14

USD

2,250,000

Y

JPMorgan Chase Bank, N.A.

CPCS-210302

Fifth & Pacific Companies, Inc.

Lechar Realty

12/11/12

12/31/13

USD

1,041,654

Y

 

2

--------------------------------------------------------------------------------


 

Name of
Issuing Bank

Letter of Credit No.

Applicant

Beneficiary

Issue Date

Expiry/Maturity
Date

Currency

Liability/
Outstanding
Balance

Standby LC
(Y/N)

JPMorgan Chase Bank, N.A.

CPCS-278130

Fifth & Pacific Companies, Inc.

Columbus 69th LLC

12/11/12

12/11/13

USD

119,946.10

Y

USD Total

 

USD

23,500,632.10

 

GBPTotal

 

GBP

1,272,167.80

 

 

3

--------------------------------------------------------------------------------


 

Schedule 2.06

Existing (Standby) Letters of Credit

 

Facility B Letters of Credit:

 

(As of March 30, 2013)

 

Name of
Issuing Bank

Letter of Credit No.

Applicant

Beneficiary

Issue Date

Expiry/Maturity
Date

Currency

Liability/
Outstanding
Balance

Standby LC
(Y/N)

JPMorgan Chase Bank, N.A.

4L4S-736668

Fifth & Pacific Companies, Inc.

JPMorgan Chase Bank, N.A.

5/16/12

12/24/13

GBP

210,000

Y

JPMorgan Chase Bank, N.A.

4L4S-745489

Juicy Couture Europe Limited

JPMorgan Chase Bank, N.A.

5/9/13

4/23/14

EUR

151,139.95

Y

 

4

--------------------------------------------------------------------------------


 

Sch. 3.05 - Leased Real Property - CAN

 

Lease #

Location Name

Address 1

Address 2

City

State

Zip

Banner /Tradename

Tenant Entity under the Lease

Landlord Entity under the Lease

 

 

 

 

 

 

 

 

 

 

079-60000V (FN1) (entirely sublet)

Queen Street

356 Queen Street

 

Toronto

ON

M5V 2A2

Lucky Brand Jeans

Fifth & Pacific Companies Canada Inc.

356 Queen Street West, Inc.

461-00800-1V (FN1) (entirely sublet)

RioCan Signal Hill Centre

5470 Signal Hill Centre South West

 

Calgary

AB

T3H 3P8

Mexx Factory

Fifth & Pacific Companies Canada Inc.

RioTrin Properties Inc.

 

 

 

 

 

 

 

 

 

 

467-37080

Pacific Centre

701 West Georgia Street

 

Vancouver

BC

V7Y1G5

Juicy

Juicy Couture Canada Inc.

Pacific Centre Leaseholds Limited

467-37070

Sherway Gardens

25 The West Mall

 

Toronto

ON

M9C 1B8

Juicy

Juicy Couture Canada Inc.

Ontrea Inc.

467-37090

Toronto Eaton Centre

220 Yonge Street

 

Toronto

ON

 

Juicy

Juicy Couture Canada Inc.

T.E.C. Leaseholds Limited

467-37060

Vaughan Mills

1 Bass Pro Mills Drive

 

Vaughan

ON

L4K 5W4

Juicy Outlet

Juicy Couture Canada Inc.

Ivanhoe Cambridge II Inc.

467-37050 *

Yorkdale Shopping Centre

3401 Dufferin Street

Suite 61

Toronto

ON

M6A 3A1

Juicy

Juicy Couture Canada Inc.

Yorkdale Shopping Centre Holdings Inc.

467-96000

Leah (Katie) Hannan’s Office

46 East 42 Ave.

 

Vancouver

BC

V5W 1S3

Canada Registered Agent

Juicy Couture Canada Inc.

Bryan McKenzie & Leah Hannan

 

 

 

 

 

 

 

 

 

 

492-30660 ND (FN2)

138 Cumberland Street

115 Yorkville Avenue

 

Toronto

ON

M5R 3N7

Kate Spade

Kate Spade Canada Inc.

Funtauna Investments Limited

492-30210 *

Yorkdale Shopping Centre

3401 Dufferin Street

Unit #312A

Toronto

ON

M3A 2T9

Kate Spade

Kate Spade Canada Inc.

Yorkdale Shopping Centre Holdings Inc.

 

 

 

 

 

 

 

 

 

 

485-67740

CrossIron Mills

261055 CrossIron Blvd

 

Calgary

AB

T4A 0G3

Lucky Brand Outlet

Lucky Brand Dungarees Canada Inc.

IC -- Ivanhoe Cambridge Inc.

485-67970

Granville Street

2723 Granville Street

 

Vancouver

BC

V6H 3J1

Lucky Brand Jeans

Lucky Brand Dungarees Canada Inc.

Austeville Properties Ltd.

485-67940 *

Metropolis at Metrotown

4700 Kingsway

 

Burnaby

BC

V5H 4M1

Lucky Brand Jeans

Lucky Brand Dungarees Canada Inc.

IC - Ivanhoe Cambridge II, Inc.

485-67680

Morgan Crossing

 15735 Croydon Drive

 

 Surrey

BC

 V3S 2L5

Lucky Brand Outlet

Lucky Brand Dungarees Canada Inc.

Morgan Crossing Properties Ltd.

485-67720

Polo Park

1485 Portage Ave.

 

Winnipeg

MA

R3G 0W4

Lucky Brand Jeans

Lucky Brand Dungarees Canada Inc.

CF - Ontrea Inc.

485-67420

Rideau Centre

50 Rideau Street

 

Ottawa

ON

K1N 9J7

Lucky Brand Jeans

Lucky Brand Dungarees Canada Inc.

Viking Rideau Corporation

485-67530

Square One Shopping Centre

100 City Centre Drive

 

Mississauga

ON

L5B 2C9

Lucky Brand Jeans

Lucky Brand Dungarees Canada Inc.

Oxford Omers Realty Management Corporation

485-67630

The Promenade Shopping Centre

1 Promenade Circle

 

Thornhill

ON

L4J 4P8

Lucky Brand Jeans

Lucky Brand Dungarees Canada Inc.

CF - Vaughan Promenade Shopping Centre Inc.

485-67520

Toronto Eaton Centre

220 Yonge Street

 

Toronto

ON

M5B 2H1

Lucky Brand Jeans

Lucky Brand Dungarees Canada Inc.

T.E.C. Leaseholds Limited

485-67730

West Edmonton Mall

8882 170th Street

 

Edmonton

AB

T5T 4M2

Lucky Brand Jeans

Lucky Brand Dungarees Canada Inc.

WEM - West Edmonton Mall Property Inc.

485-67570

Yorkdale Shopping Centre

3401 Dufferin Street

 

Toronto

ON

M6A 2T9

Lucky Brand Jeans

Lucky Brand Dungarees Canada Inc.

Oxford Yorkdale Shopping Centre Holdings Inc.

 

 

 

 

 

FOOTNOTES:

FN1 - any Lease # with a “V” means that the property has been vacated but there
is still a lease obligation.

FN2  - any Lease # with a “ND” at the end means there is a lease obligation but
the store has not opened/lease has not commenced yet

* - Leases with an asterisk have a separate storage space associated with them
as of 3/26/2013 (but subject to change as some may be temporary storage spaces)

 

--------------------------------------------------------------------------------


 

Sch. 3.05 - Leased Real Property - EUROPE

 

Lease #

Location Name

Address 1

Address 2

City

State

Zip

Banner /Tradename

Tenant Entity under the Lease

Landlord Entity under the Lease

 

 

 

 

 

 

 

 

 

 

730-60000

26 Bruton Street Showroom

26 Bruton Street

and 29 Bruton Place

London

UK

W1J 6QN

Juicy Showroom

Juicy Couture Europe Limited

Berkeley Square Holdings Limited

731-80020

Bicester Village

50 Pingle Drive

Unit 20A

Bicester

UK

OX26 6WD

Juicy Outlet

Juicy Couture Europe Limited

Bicester Nominees Ltd. & Bicester II Nominees Ltd.

731-80040

Bluewater Shopping Centre

Upper Rose Gallery

Unit 107

Greenhithe

UK

DA9 9ST

Juicy

Juicy Couture Europe Limited

Blueco Limited

753-08015

La Roca Village

 

 

Barcelona

SP

 

Juicy Outlet

Juicy Couture Europe Limited

Value Retail Barcelona, S.L.

730-60000-2 (FN1)

Regent Street

198 Regent Street

 

London

UK

W1B 5TP

Juicy Facilities Office

Juicy Couture Europe Limited

The Crown Estate Commissioners

731-80160 (FN1)

Regent Street

198 Regent Street

 

London

UK

W1B 5TP

Juicy

Juicy Couture Europe Limited

The Crown Estate Commissioners

731-80170 *

Westfield London

 

 

London

UK

W12 7GG

Juicy

Juicy Couture Europe Limited

Commerz Real Investmentgesellschaft mbH

740-80030

Kildare Village

Nurney Road

 

Kildare

UK

 

Juicy Outlet

Juicy Couture Ireland Limited

Value Retail Dublin Limited

 

 

 

 

 

 

 

 

 

 

670-03022 *

Bicester Village

 

 

Bicester

UK

OX26 6WD

Kate Spade Outlet

Kate Spade UK Limited

Bicester Nominees Ltd. & Bicester II Nominees Ltd.

675-32870

Brewer Street

Unit B3 Brewer Street

 

London

UK

W1

Jack Spade

Kate Spade UK Limited

The Crown Estate Commissioners

670-03284

Symons Street

6 Symons Street

(at corner of 194 Pavilion Road)

London

UK

SW3 2TJ

Kate Spade

Kate Spade UK Limited

Cadogan Estates Limited

670-03019 *

Westfield London

 

 

London

UK

 

Kate Spade

Kate Spade UK Limited

Commerz Real Investmentgesellschaft mbH

670-03285 (partially sublet)

Langley Court

1-4 Langley Court

Covent Garden

London

UK

WC2E 4JY

Kate Spade

Kate Spade UK Limited

Parkhurst Family Trust

 

 

 

 

FOOTNOTES:

FN1 - There is one lease that covers both portions of this property

* - Leases with an asterisk have a separate storage space associated with them
as of 3/26/2013 (but subject to change as some may be temporary storage spaces)

 

--------------------------------------------------------------------------------


 

Sch. 3.05 - Leased Real Property - US

 

Lease #

Location Name

Address 1

Address 2

City

State

Zip

Banner /Tradename

Tenant Entity under the Lease

Landlord Entity under the Lease

 

 

 

 

 

 

 

 

 

 

001-31105

Blackstone Centre Condominium

6 Blackstone Valley Place

Unit 401

Lincoln

RI

2865

Accessories Office

Adelington Design Group, LLC

Blackstone Center Limited Partnership

 

 

 

 

 

 

 

 

 

 

230-60000-2V (FN1)(entirely sublet)

17-19 Union Square West

17-19 Union Square West

 

New York

NY

 

Narciso Facilities

FNP Holdings, LLC

17-19 Associates, LLC

 

 

 

 

 

 

 

 

 

 

152-69000

Plaza Las Americas

525 F.D. Roosevelt Avenue

Hato Rey

San Juan

PR

918

Lucky

Fifth & Pacific Companies Puerto Rico, Inc.

Plaza Las Americas, Inc.

153-13310

Puerto Rico Premium Outlets

1 Prime Outlets Boulevard

 

Barceloneta

PR

617

Juicy Outlet

Fifth & Pacific Companies Puerto Rico, Inc.

Plaza Carolina Mall, L.P.

 

 

 

 

 

 

 

 

 

 

001-61500-2

1440 Broadway Office

1440 Broadway

 

New York

NY

10018

Juicy Facilities

Fifth & Pacific Companies, Inc.

1440 Broadway Owner LLC

001-61500-16

1441 Broadway

 

 

New York

NY

10018

Corporate Offices

Fifth & Pacific Companies, Inc.

Lechar Realty Corp.

001-57700V (FN1)(entirely sublet)

650 Boulder Drive

650 Boulder Drive

 

Breinigsville

PA

18031

LCI Facilities

Fifth & Pacific Companies, Inc.

Liberty Property Limited Partnership

001-61500-15

Bill McComb’s Apartment

225 Fifth Avenue

 

New York

NY

 

McCombs Apartment

Fifth & Pacific Companies, Inc.

225 MSP LLC

 

 

 

 

 

 

 

 

 

 

330-65000-5

12723 Wentworth Street

12723 Wentworth Street

12800 Rangoon Street

Arleta

CA

91331

Juicy Facilities

Juicy Couture, Inc.

IPERS BREA/Golden State Business Parks, Inc.

330-65000-9

526 W. Garfield Avenue

 

 

Glendale

CA

 

Juicy Facilities

Juicy Couture, Inc.

Hal Meyers

330-65000-7

Cooper Building

860 S. Los Angeles Street

 

Los Angeles

CA

90014

Juicy Facilities

Juicy Couture, Inc.

Big Munga Development, LLC dba Mercantile Center

 

 

 

 

 

 

 

 

 

 

325-60000-5

2 Park Avenue

2 Park Avenue

 

New York

NY

10016

Kate Spade Facilities

Kate Spade, LLC

PPF Off Two Park Avenue Owner, LLC

120-32000-3

454 Broome St. (1st & Basmnt/Herb Wells)

454 Broome Street

 

New York

NY

10013

Kate Spade

Kate Spade, LLC

Herbert A. Wells, III

120-32000-1

454 Broome St. (Roof - HVAC)

454 Broome Street

 

New York

NY

10013

Kate Spade

Kate Spade, LLC

Chakrapani Corporation

120-32000-2

456 Broome St. (Ground Floor/Nieuw LL)

456 Broome Street

 

New York

NY

10013

Kate Spade

Kate Spade, LLC

Nieuw Broome Owners, LLC

 

 

 

 

 

 

 

 

 

 

120-32710

103 Main Street

103 Main Street

 

Westport

CT

6880

Kate Spade

LCI Holdings, Inc.

Westport Main Street Retail L.L.C.

120-30450 ND (FN2)

205 Columbus Avenue

205 Columbus Avenue

 

New York

NY

10023

Kate Spade

LCI Holdings, Inc.

Columbus 69th LLC

116-35300

225 Worth Avenue

225 Worth Avenue Unit A & B

 

Palm Beach

FL

33480

Juicy

LCI Holdings, Inc.

P/A Florida Associates

120-32920

307 South Galena

307 South Galena

Aspen Block Building

Aspen

CO

81611

Kate Spade

LCI Holdings, Inc.

James E. Cox

127-30260 ND (FN2)

3166 16th Street

3166 16th Street

 

San Francisco

CA

94103

Jack Spade

LCI Holdings, Inc.

FB Global Properties dba Global Enterprises

111-20040V (FN1)(entirely sublet)

411 West Broadway

411 West Broadway

a/k/a 155 Spring Street

New York

NY

10012

Sigrid Olsen

LCI Holdings, Inc.

VNO 155 Spring Street LLC

127-32190

466 Broome Street (Jack Spade)

466 Broome Street

with entrance at 56 Greene Street

New York

NY

10013

Jack Spade

LCI Holdings, Inc.

466-26 Soho LLC

112-17500V  (FN1)(entirely sublet)

500 Broadway

500 Broadway

 

New York

NY

10013

Mexx USA

LCI Holdings, Inc.

Only Properties, LLC

116-35360

650 Fifth Avenue

650 Fifth Avenue

 

New York

NY

10022

Juicy

LCI Holdings, Inc.

650 Fifth Avenue Company

120-30440 ND (FN2)

789 Madison Avenue

789 Madison Avenue

 

New York

NY

10021

Kate Spade

LCI Holdings, Inc.

Lawrence Friedland & Estate of Melvin Friedland

116-35090

860 Madison Avenue

860 Madison Avenue

 

New York

NY

10021

Juicy

LCI Holdings, Inc.

860 Madison Avenue LLC

120-18350

97 Depot Street

97 Depot Street

 

Manchester

Vt

5255

Kate Spade Outlet

LCI Holdings, Inc.

H.B. Realty Partners, L.P.

127-32700

Abbot Kinney

1136 Abbot Kinney Boulevard

 

Los Angeles

CA

90291

Jack Spade (Temp)

LCI Holdings, Inc.

Scott J. Borman

127-32700 ND (FN2)

Abbot Kinney

1132 Abbot Kinney Boulevard

 

Los Angeles

CA

90291

Jack Spade

LCI Holdings, Inc.

Abbot Kinney Property LLC

120-32650

Ala Moana Center

1450 Ala Moana Blvd.

 

Honolulu

HI

 

Kate Spade

LCI Holdings, Inc.

GGP Ala Moana L.L.C.

116-35070 *

Ala Moana Center

1450 Ala Moana Boulevard #2059

 

Honolulu

HI

96814

Juicy

LCI Holdings, Inc.

GGP Ala Moana, L.L.C.

116-13430

Allen Premium Outlets

820 West Stacy Road

 

Allen

TX

75013

Juicy Outlet

LCI Holdings, Inc.

Chelsea Allen Development, L.P.

116-35410

Americana at Manhasset

2036 Northern Blvd

 

Manhasset

NY

11030

Juicy

LCI Holdings, Inc.

Fifth Avenue of Long Island Realty Associates

116-35380

Arden Fair

1689 Arden Way

 

Sacramento

CA

95815

Juicy

LCI Holdings, Inc.

Arden Fair Associates, L.P.

116-35240

Aventura Mall

19575 Biscayne Boulevard

 

Miami

FL

33180

Juicy

LCI Holdings, Inc.

Aventura Mall Venture

120-30340 ND (FN2)

Barracks Road

1117 N. Emmet Street

 

Charlottesville

VA

22905

Kate Spade

LCI Holdings, Inc.

Federal Realty Investment Trust

120-32890

Bellevue Square

139 Bellevue Square

 

Bellevue

WA

98004

Kate Spade

LCI Holdings, Inc.

Bellevue Square, LLC

116-35150

Bleecker Street

368 Bleecker Street

plus lower levels of 368,370,372 & 374 Bleeker Street

New York

NY

10014

Juicy

LCI Holdings, Inc.

Tamara Properties, Inc. and Gomidas Holding Corp.

127-32660

Bleecker Street

400 Bleecker Street

a/k/a 288 West 11th Street

New York

NY

10014

Jack Spade

LCI Holdings, Inc.

400 Bleecker Street Co., LLC

116-35470

Bridge Street Town Centre

330 Bridge Street

 

Huntsville

AL

35806

Juicy

LCI Holdings, Inc.

IMI Huntsville, LLC

116-35510

Broadway Plaza

1275 Broadway Plaza

 

Walnut Creek

CA

94596

Juicy

LCI Holdings, Inc.

Macerich Northwestern Associates

120-32410

Broadway Plaza

1177 Broadway Plaza

 

Walnut Creek

CA

35496

Kate Spade

LCI Holdings, Inc.

Macerich Northwestern Associates

120-30540 ND (FN2)

Burlingame Avenue

1207 Burlingame Avenue

 

Burlingame

CA

94010

Kate Spade

LCI Holdings, Inc.

1207-1211 Burlingame Avenue, LLC

116-35750

Burlington Mall

75 Middlesex Turnpike

 

Burlington

MA

1803

Juicy

LCI Holdings, Inc.

Bellweather Properties of Massachusetts Limited Partnership

120-18130 *

Camarillo Premium Outlets

950 Camarillo Center Drive

 

Camarillo

CA

93010

Kate Spade Outlet

LCI Holdings, Inc.

CPG Partners, L. P.

116-13010 *

Camarillo Premium Outlets

910 Camarillo Center Drive

 

Camarillo

CA

93010

Juicy Outlet

LCI Holdings, Inc.

CPG Partners, L.P.

116-13000

Carlsbad Premium Outlets

5610 Paseo Del Norte

 

Carlsbad

CA

92008

Juicy Outlet

LCI Holdings, Inc.

CPG Carlsbad Holdings, LLC

120-32990

Carmel Plaza

 

 

Carmel

CA

93921

Kate Spade

LCI Holdings, Inc.

OWRF Carmel, LLC

116-35260

Century City Mall

10250 Santa Monica Boulevard

 

Los Angeles

CA

90067

Juicy

LCI Holdings, Inc.

Century City Mall, LLC

120-32420

Century City Mall

10250 Santa Monica Boulevard

#196

Los Angeles

CA

90067

Kate Spade

LCI Holdings, Inc.

Century City Mall, LLC

120-32910

Charleston Place

236 King Street

 

Charleston

SC

9401

Kate Spade

LCI Holdings, Inc.

Charleston Place, LLC

116-35350

Cherry Creek

3000 East First Ave.

 

Denver

CO

80206

Juicy

LCI Holdings, Inc.

Taubman Cherry Creek Shopping Center, L.L.C.

120-18020 *

Chicago Premium Outlets

1650 Premium Outlets Boulevard

 

Aurora

IL

60504

Kate Spade Outlet

LCI Holdings, Inc.

Simon/Chelsea Chicago Development, LLC

116-13090

Chicago Premium Outlets

1650 Premium Outlets Boulevard

 

Aurora

IL

60504

Juicy Outlet

LCI Holdings, Inc.

Simon/Chelsea Chicago Development, LLC

116-13490 *

Citadel Outlets Shopping Center

100 Citadel Drive

 

Commerce

CA

90040

Juicy Outlet

LCI Holdings, Inc.

Craig Realty Group Citadel, LLC

120-18320

Clinton Crossing Premium Outlets

20-A Killingworth Turnpike

 

Clinton

CT

6413

Kate Spade Outlet

LCI Holdings, Inc.

CPG Partners, LP

116-13140

Clinton Crossing Premium Outlets

20-A Killingworth Turnpike

 

Clinton

CT

6413

Juicy Outlet

LCI Holdings, Inc.

CPG Partners, L.P.

116-10060 *

Colonnade at Sawgrass

1800 Sawgrass Mills Circle

 

Sunrise

FL

33323

Juicy Outlet

LCI Holdings, Inc.

Sawgrass Mills Phase IV, L.L.C.

120-18030 *

Colonnade at Sawgrass

1800 Sawgrass Mills Circle

 

Sunrise

FL

33323

Kate Spade Outlet

LCI Holdings, Inc.

Sawgrass Mills Phase IV, L.L.C.

120-32770

Country Club Plaza

321 Nichols Road

 

Kansas City

MO

64112

Kate Spade

LCI Holdings, Inc.

Highwoods Realty Limited Partnership

116-07100 *

Desert Hills Premium Outlets

48650 Seminole Drive Unit # D-156

 

Cabazon

CA

92230

Juicy Outlet

LCI Holdings, Inc.

CPG Partners, L.P.

120-18120 *

Desert Hills Premium Outlets

 48650 Seminole Road Suite 105

 

Cabazon

CA

92230

Kate Spade Outlet

LCI Holdings, Inc.

CPG Partners, LP

116-13030

Designer Outlet Gallery

55 Hartz Way

 

Secaucus

NJ

7094

Juicy Outlet

LCI Holdings, Inc.

Secaucus Outlet Center, LLC

116-13480

Dolphin Mall

11401 N.W. 12th Street

 

Miami

FL

33173

Juicy Outlet

LCI Holdings, Inc.

Dolphin Mall Associates LLC

 

--------------------------------------------------------------------------------


 

116-35800 *

East Hampton

17 Newton Lane

 

East Hampton

NY

 

Juicy

LCI Holdings, Inc.

Four Stars Realty Co., LLC

127-32720

East Oak Street

47 East Oak Street

 

Chicago

IL

60611

Jack Spade

LCI Holdings, Inc.

GO1NG PLACES, LLC

116-35430

East Oak Street

101 East Oak Street

 

Chicago

IL

60611

Juicy

LCI Holdings, Inc.

Chicago Oak Street Partners, LLC

120-32030 *

East Oak Street

56 East Oak Street

 

Chicago

IL

60611

Kate Spade

LCI Holdings, Inc.

Chicago Title Land Trust Company

116-35650

El Paseo Village

73-445 El Paseo Boulevard

Suite 100

Palm Desert

CA

92260

Juicy

LCI Holdings, Inc.

El Paseo Village LLC

120-32640

El Paseo Village

73-425 El Paseo Boulevard

Suite 108

Palm Desert

CA

92260

Kate Spade

LCI Holdings, Inc.

El Paseo Village LLC

120-18040

Ellenton Premium Outlets

5705 Factory Shops Boulevard

 

Ellenton

FL

34222

Kate Spade Outlet

LCI Holdings, Inc.

Gulf Coast Factory Shops Limited Partnership

116-10050

Ellenton Premium Outlets

5597 Factory Shops Blvd

Suite 335

Ellenton

FL

34222

Juicy Outlet

LCI Holdings, Inc.

Gulf Coast Factory Shops Limited Partnership

116-35810

Fashion Centre at Pentagon City

1101 South Hayes Street

 

Arlington

VA

22202

Juicy

LCI Holdings, Inc.

Fashion Centre Mall, LLC

120-32900

Fashion Centre at Pentagon City

1100 South Hayes Street

 

Arlington

VA

22202

Kate Spade

LCI Holdings, Inc.

Fashion Centre Mall, LLC

120-30300

Fashion District at Easton Town Center

4225 The Strand

Space #212

Columbus

OH

43219

Kate Spade

LCI Holdings, Inc.

Easton Town Center II, LLC

116-35060

Fashion Island

573 Newport Center Drive

 

Newport Beach

CA

92660

Juicy

LCI Holdings, Inc.

The Irvine Company, LLC

120-32180 *

Fashion Island

819 Newport Center Drive

 

Newport Beach

CA

92660

Kate Spade

LCI Holdings, Inc.

The Irvine Company, LLC

120-30380 ND (FN2)

Fashion Mall at Keystone

8702 Keystone Crossing

Space 27A

Indianapolis

IN

46240

Kate Spade

LCI Holdings, Inc.

SDG Fashion Mall Limited Partnership

120-18290

Fashion Outlets of Las Vegas

32100 Las Vegas Blvd. South

 

Primm

NV

89019

Kate Spade Outlet

LCI Holdings, Inc.

Fashion Outlet of Las Vegas, LLC

116-13170

Fashion Outlets of Las Vegas

32100 Las Vegas Blvd. South

 

Primm

NV

89019

Juicy Outlet

LCI Holdings, Inc.

Fashion Outlet of Las Vegas, LLC

120-18330 *

Fashion Outlets of Niagara

1900 Military Rd & Connecting Blvd

 

Niagara Falls

NY

14304

Kate Spade Outlet

LCI Holdings, Inc.

Macerich Niagara LLC

116-13210

Fashion Outlets of Niagara

1900 Military Rd & Connecting Blvd

 

Niagara Falls

NY

14304

Juicy Outlet

LCI Holdings, Inc.

Macerich Niagara LLC

120-32590

Fashion Show Mall

3200 Las Vegas Blvd.

 

Las Vegas

NV

89109

Kate Spade

LCI Holdings, Inc.

Fashion Show Mall, LLC

120-32470

Fashion Valley Mall

7007 Friars Rd.

 

San Diego

CA

92108

Kate Spade

LCI Holdings, Inc.

Fashion Valley Mall, LLC

116-35520

Fashion Valley Mall

7007 Friars Road

 

San Diego

CA

92108

Juicy

LCI Holdings, Inc.

Fashion Valley Mall, LLC

120-32270

Fifth Avenue

135 Fifth Avenue

 

New York

NY

10003

Kate Spade

LCI Holdings, Inc.

135 Fifth Avenue LLC

116-13330

Five Oaks

 1645 Parkway

 

Sevierville

TN

37862

Juicy Outlet

LCI Holdings, Inc.

Tanger Properties Limited Partnership

116-35710

Forum Shops at Caesars

3500 Las Vegas Boulevard South

 

Las Vegas

NV

89109

Juicy

LCI Holdings, Inc.

Forum Shops, LLC

120-32880

Forum Shops at Caesars

3500 Las Vegas Boulevard South

 

Las Vegas

NV

89109

Kate Spade

LCI Holdings, Inc.

Forum Shops, LLC

116-13420

Gaffney Premium Outlets

1 Factory Shops Boulevard

 

Gaffney

SC

29341

Juicy Outlet

LCI Holdings, Inc.

Gaffney Outlets LLC

116-35190

Galleria Dallas

13350 Dallas Parkway

 

Dallas

TX

75240

Juicy

LCI Holdings, Inc.

Galleria Mall Investors LP

116-35680

Galleria at Roseville

1151 Galleria Boulevard

 

Roseville

CA

95678

Juicy

LCI Holdings, Inc.

Roseville Shoppingtown LLC

116-35490

Garden State Plaza

One Garden State Plaza

 

Paramus

NJ

7652

Juicy

LCI Holdings, Inc.

Westland Garden State Plaza Limited Partnership

120-32060

Georgetown (M Street)

3061 M Street NW

 

Washington

DC

20007

Kate Spade

LCI Holdings, Inc.

Lobert Properties

116-35310

Georgetown (M Street)

3034 M Street

 

Washington

DC

20007

Juicy

LCI Holdings, Inc.

3034 LLC

112-17000V  (FN1)(entirely sublet)

Georgetown (M Street)

3227-3229 M street

 

Washington

DC

20007

Mexx USA

LCI Holdings, Inc.

Papamichael Family Limited Partnership

116-13440

Gilroy Premium Outlets

681 Leavesley Road

 

Gilroy

CA

95020

Juicy Outlet

LCI Holdings, Inc.

Gilroy Premium Outlets, LLC

120-18400 *

Grand Prairie Premium Outlets

2950 West Interstate 20

Suite 475

Grand Prairie

TX

75052

Kate Spade Outlet

LCI Holdings, Inc.

Grand Prairie Premium Outlets LP

116-13500

Grand Prairie Premium Outlets

2950 West Interstate 20

Suite 110

Grand Prairie

TX

75052

Juicy Outlet

LCI Holdings, Inc.

Grand Prairie Premium Outlets LP

120-32040

Grant Avenue

207 Grant Avenue

 

San Francisco

CA

94108

Kate Spade

LCI Holdings, Inc.

Bonds Land Investment Co., Ltd

120-32020

Greenwich Avenue

271 Greenwich Avenue

 

Greenwich

CT

6830

Kate Spade

LCI Holdings, Inc.

Greenwich Manor, LLC

116-13240 (FN4)

Grove City Premium Outlets

Intersection of I-79 & Route 208

 

Grove City

PA

16127

Juicy Outlet

LCI Holdings, Inc.

Grove City Factory Shops Limited Partnership

120-18230

Hagerstown Premium Outlets

700 Prime Outlets Blvd.

 

Hagerstown

MD

21740

Kate Spade Outlet

LCI Holdings, Inc.

Outlet Village of Hagerstown Limited Partnership

120-32080

Houston Galleria I

5015 Westheimer

 

Houston

TX

77056

Kate Spade

LCI Holdings, Inc.

HG Shopping Centers, L.P.

116-35270

Houston Galleria II

5085 Westheimer

 

Houston

TX

77056

Juicy

LCI Holdings, Inc.

HG Galleria I, II, III, L.P.

120-18200 *

Houston Premium Outlets

29300 Hempstead Road

 

Cypress

TX

77433

Kate Spade Outlet

LCI Holdings, Inc.

CPG Houston Holdings, L.P.

116-13120

Houston Premium Outlets

29300 Hempstead Road

 

Cypress

TX

77433

Juicy Outlet

LCI Holdings, Inc.

CPG Houston Holdings, L.P.

120-32550

International Plaza

2223 North Westshore Boulevard

Space 221

Tampa

FL

33607

Kate Spade

LCI Holdings, Inc.

Tampa Westshore Associates Limited Partnership

116-35780

International Plaza

2223 N. West Shore Boulevard

 

Tampa

FL

33607

Juicy

LCI Holdings, Inc.

Tampa Westshore Associates Limited Partnership

116-13160

Jersey Gardens

651 Kapowski Road

 

Elizabeth

NJ

7201

Juicy Outlet

LCI Holdings, Inc.

JG Elizabeth, LLC

120-18280

Jersey Shore Premium Outlets

1 Premium Outlet Blvd.

 

Tinton Falls

NJ

7753

Kate Spade Outlet

LCI Holdings, Inc.

Jersey Shore Premium Outlets, LLC

116-13190 *

Jersey Shore Premium Outlets

1 Premium Outlet Blvd., Space 761

 

Tinton Falls

NJ

7753

Juicy Outlet

LCI Holdings, Inc.

Jersey Shore Premium Outlets, LLC

116-13060

Katy Mills

5000 Katy Mills Circle, Suite 330

 

Katy

TX

77494

Juicy Outlet

LCI Holdings, Inc.

Katy Mills Mall Limited Partnership

116-35620

Kierland Commons

15215 North Kierland Boulevard

Suite 125

Scottsdale

AZ

85254

Juicy

LCI Holdings, Inc.

Kierland Greenway, LLC

116-35390

King Street

278 King Street

 

Charleston

SC

29043

Juicy

LCI Holdings, Inc.

Lyband Family LLC and Oristo Downtown LLC

120-32960

La Jolla

7931 Girard Avenue

 

La Jolla

CA

92037

Kate Spade

LCI Holdings, Inc.

Chuharski Family Partnership

116-13040 Hybrid (FN3)

Las Vegas Premium Outlets

I-15 at US 95 on Grand Central Parkway

Unit 1380

Las Vegas

NV

89106

Juicy Outlet

LCI Holdings, Inc.

Simon/Chelsea Las Vegas Development, LLC

120-18150 *

Las Vegas Premium Outlets

795 S. Grand Central Pkwy.

 

Las Vegas

NV

89106

Kate Spade Outlet

LCI Holdings, Inc.

Simon/Chelsea Las Vegas Development, LLC

107-33110 Hybrid (FN3)

Las Vegas Premium Outlets

I-15 at US 95 on Grand Central Parkway

Unit 1380

Las Vegas

NV

89106

Lucky Outlet

LCI Holdings, Inc.

Simon/Chelsea Las Vegas Development, LLC

120-18100 *

Leesburg Premium Outlets

241 Fort Evans Road NE

 

Leesburg

VA

20176

Kate Spade Outlet

LCI Holdings, Inc.

CPG Partners, L. P.

116-13080

Leesburg Premium Outlets

241 Fort Evans Road NE

 

Leesburg

VA

20176

Juicy Outlet

LCI Holdings, Inc.

CPG Partners, L. P.

120-32070

Lenox Square

3393 Peachtree Road NE

 

Atlanta

GA

30326

Kate Spade

LCI Holdings, Inc.

The Retail Property Trust

116-35630

Lincoln Road

1111 Lincoln Road

 

Miami Beach

FL

33138

Juicy

LCI Holdings, Inc.

MBEACH1, LLLP

120-18410 *

Livermore Premium Outlets

 

 

Livermore

CA

 

Kate Spade Outlet

LCI Holdings, Inc.

Livermore Premium Outlets LLC

116-13510

Livermore Premium Outlets

 

 

Livermore

CA

 

Juicy Outlet

LCI Holdings, Inc.

Livermore Premium Outlets LLC

116-35170

Malibu Country Mart

3900 Cross Creek Road

 

Malibu

CA

90265

Juicy

LCI Holdings, Inc.

3900 Cross Creek LLC dba Malibu Country Mart

120-30430 ND (FN2)

Mall at Millenia

4200 Conroy Road

 

Orlando

FL

32839

Kate Spade

LCI Holdings, Inc.

Forbes Taubman Orlando, L.L.C.

116-35110 *

Mall at Millenia

4200 Conroy Road

 

Orlando

FL

32839

Juicy

LCI Holdings, Inc.

Forbes Taubman Orlando, L.L.C

116-35850

Mall of America

60 East Broadway

Space S140

Bloomington

MN

55425

Juicy

LCI Holdings, Inc.

MOAC Mall Holdings LLC

116-10070

Miromar Outlets

10801 Corkscrew Road

 

Estero

FL

33928

Juicy Outlet

LCI Holdings, Inc.

Miromar Outlet West, LLC

116-35250

Natick West

1245 Worcester Street

 

Natick

MA

01760-1553

Juicy

LCI Holdings, Inc.

GGP - Natick West L.L.C.

127-30250

New Canaan

143 Elm Street

 

New Canaan

CT

 

Jack Spade

LCI Holdings, Inc.

Albert Franco Real Estate Trust

127-32830

Newbury Street

127-129 Newbury Street

 

Boston

MA

 

Jack Spade

LCI Holdings, Inc.

Jamestown 127-129 Newbury Street, Limited Partnership

120-32010

Newbury Street

117 Newbury Street

 

Boston

MA

2116

Kate Spade

LCI Holdings, Inc.

Junior League of Boston, Inc.

116-35020

Newbury Street

12 Newbury Street

 

Boston

MA

2116

Juicy

LCI Holdings, Inc.

Norgand Realty LLC

107-33060 Hybrid (FN3)

North Georgia Premium Outlets

800 Highway 400 South, Suite 895

 

Dawsonville

GA

30534

Lucky Outlet

LCI Holdings, Inc.

CPG Partners, L.P.

116-13180 Hybrid (FN3)

North Georgia Premium Outlets

800 Highway 400 South, Suite 895

 

Dawsonville

GA

30534

Juicy Outlet

LCI Holdings, Inc.

CPG Partners, L.P.

120-18300 Hybrid (FN3)

North Georgia Premium Outlets

800 Highway 400 South, Suite 895

 

Dawsonville

GA

30534

Kate Spade Outlet

LCI Holdings, Inc.

CPG Partners, L.P.

 

--------------------------------------------------------------------------------


 

116-35570

North Star

7400 San Pedro Ave

 

San Antonio

TX

78216

Juicy

LCI Holdings, Inc.

North Star Mall, LLC

120-30310

NorthCreek

105 Fillmore Street

 

Denver

CO

80206

Kate Spade

LCI Holdings, Inc.

The Plaza at Cherry Creek North, LLC

116-19000 *

NorthPark Center

 8687 N. Central Expressway

 

Dallas

TX

75225

Juicy

LCI Holdings, Inc.

NorthPark Partners, LP

120-32100

NorthPark Center

518 Northpark Center

 

Dallas

TX

75225

Kate Spade

LCI Holdings, Inc.

NorthPark Partners, LP

120-30400 ND (FN2)

Northbrook Court

1094 Northbrook Court

 

Northbrook

IL

60062

Kate Spade

LCI Holdings, Inc.

NorthPark Partners, LP

116-35450

Northbrook Court

1216 Northbrook Court

 

Northbrook

IL

60062

Juicy

LCI Holdings, Inc.

Westcoast Estates

116-35480

One Colorado

37 West Colorado Boulevard

 

Pasadena

CA

91105

Juicy

LCI Holdings, Inc.

One Colorado Investments LLC

120-32370

One Colorado

37 West Colorado Boulevard

 

Pasadena

CA

91105

Kate Spade

LCI Holdings, Inc.

One Colorado Investments LLC

116-13530 ND (FN2)

Outlet Shoppes at Atlanta

915 Ridgewalk Parkway

 

Woodstock

GA

30188

Juicy Outlet

LCI Holdings, Inc.

Atlanta Outlet Shoppes, LLC

120-18250 *

Orlando Premium Outlets - International

4955 International Drive

 

Orlando

FL

32819

Kate Spade Outlet

LCI Holdings, Inc.

Orlando Outlet Owner LLC

116-13070 *

Orlando Premium Outlets - International

4955 International Drive

 

Orlando

FL

32819

Juicy Outlet

LCI Holdings, Inc.

Orlando Outlet Owner LLC

116-13390 *

Orlando Premium Outlets - Vineland Ave

8200 Vineland Avenue

 

Orlando

FL

32821

Juicy Outlet

LCI Holdings, Inc.

Chelsea Orlando Development Limited Partnership

120-32780

Pacific Place

600 Pine Street

 

Seattle

WA

98101

Kate Spade

LCI Holdings, Inc.

PSD Pacific Place L.L.C.

120-32170 *

Palmer Square North

10 Hulfish Street

 

Princeton

NJ

8542

Kate Spade

LCI Holdings, Inc.

Nassau Inn Limited Partnership

116-13130

Philadelphia Premium Outlets

18 Lightcap Road

 

Limerick

PA

19464

Juicy Outlet

LCI Holdings, Inc.

Chelsea Limerick Holdings, LLC

120-18160 *

Philadelphia Premium Outlets

18 Lightcap Road

 

Limerick

PA

19464

Kate Spade Outlet

LCI Holdings, Inc.

Chelsea Limerick Holdings, LLC

116-19100

Phipps Plaza

3500 Peachtree Road, NE

 

Atlanta

GA

30326

Juicy

LCI Holdings, Inc.

CPI-Phipps Limited Liability Company

116-35580

Pioneer Place

700 SW 5th Ave 

 

Portland

OR

97204

Juicy

LCI Holdings, Inc.

Pioneer Place Limited Partnership

120-32390

Pioneer Place

700 SW 5th Ave

 

Portland

OR

97204

Kate Spade

LCI Holdings, Inc.

Pioneer Place Limited Partnership

116-35400

Plaza Frontenac

1701 South Lindbergh Blvd.

 

St. Louis

MO

63131

Juicy

LCI Holdings, Inc.

Plaza Frontenac Acquisition, LLC

120-32610

Plaza Frontenac

97 Plaza Frontenac

 

St. Louis

MO

63131

Kate Spade

LCI Holdings, Inc.

Plaza Frontenac Acquisition, LLC

116-13380

Pleasant Prairie Premium Outlets

11211 120th Avenue

 

Pleasant Prairie

WI

53158

Juicy Outlet

LCI Holdings, Inc.

Prime Outlets at Pleasant Prairie LLC

127-30270

Portland

304 NW 11th Avenue

 

Portland

OR

 

Jack Spade

LCI Holdings, Inc.

Henry Land Co.

116-13340

Potomac Mills

2700 Potomac Mills Circle

 

Woodbridge

VA

22192

Juicy Outlet

LCI Holdings, Inc.

Mall at Potomac Mills, LLC

116-13200

Queenstown Premium Outlets

209 Outlet Center Drive - Suite 209

 

Queenstown

MD

21658

Juicy Outlet

LCI Holdings, Inc.

Second Horizon Group Limited Partnership

120-18060 *

Queenstown Premium Outlets

201 Outlet Center Drive

 

Queenstown

MD

21658

Kate Spade Outlet

LCI Holdings, Inc.

The Prime Outlets of Queenstown LLC

116-13410

Rehoboth Outlet Center

36470 Seaside Outlet Drive

 

Rehoboth Beach

DE

19971

Juicy Outlet

LCI Holdings, Inc.

Coroc/Rehoboth I L.L.C.

120-18190

Rehoboth Outlet Center

 

 

Rehoboth Beach

DE

19971

Kate Spade Outlet

LCI Holdings, Inc.

Coroc/Rehoboth I L.L.C.

116-13320

Rio Grand Valley Premium Outlets

5001 East Expressway 83

 

Mercedes

TX

78570

Juicy Outlet

LCI Holdings, Inc.

CPG Mercedes, L.P.

116-35290

Rodeo Drive

456, 458 & 460 North Rodeo Drive

 

Beverly Hills

CA

90210

Juicy

LCI Holdings, Inc.

The Karl B. Schurz Trust

116-35760

Roosevelt Field

630 Old Country Road

 

Garden City

NY

11530

Juicy

LCI Holdings, Inc.

The Retail Property Trust

116-35560

Ross Park

1000 Ross Park Mall Drive

 

Pittsburgh

PA

15237

Juicy

LCI Holdings, Inc.

Penn Ross Joint Venture

120-32510

Ross Park

1000 Ross Park Mall Drive

 

Pittsburgh

PA

15237

Kate Spade

LCI Holdings, Inc.

Penn Ross Joint Venture

116-35080 *

Royal Hawaiian Shopping Center

2301 Kalakaua Avenue

 

Honolulu

HI

96815

Juicy

LCI Holdings, Inc.

Trustees of the Estate of Bernice Pauahi Bishop

120-32200 *

Royal Hawaiian Shopping Center

2201 Kalakaua Ave.

 

Honolulu

HI

96815

Kate Spade

LCI Holdings, Inc.

Trustees of the Estate of Bernice Pauahi Bishop

120-32690

Saddle Creek Shopping Center

7615 West Farmington Blvd.

Suite 34

Germantown

TN

38138

Kate Spade

LCI Holdings, Inc.

Shops at Saddle Creek, Inc.

120-32290

San Francisco Centre

425 Market Street

 

San Francisco

CA

94103

Kate Spade

LCI Holdings, Inc.

S.F. Centre Limited Partnership

116-35100 *

San Francisco Centre

865 Market Street

Building 2 (Emporium)

San Francisco

CA

94103

Juicy

LCI Holdings, Inc.

Emporium Mall LLC

120-18010 *

San Marcos Premium Outlets

393 IH-35 South

 

San Marcos

TX

78666

Kate Spade Outlet

LCI Holdings, Inc.

San Marcos Factory Stores, Ltd.

116-10040 *

San Marcos Premium Outlets

3939 IH 35 South

 

San Marcos

TX

78666

Juicy Outlet

LCI Holdings, Inc.

San Marcos Factory Stores, Ltd.

120-30320 ND (FN2)

Santa Monica Place

395 Santa Monica Boulevard

Suite 138

Santa Monica

CA

90401

Kate Spade

LCI Holdings, Inc.

Macerich SMP LP

116-35670

Santa Monica Place

395 Santa Monica Place

 

Santa Monica

CA

90401

Juicy

LCI Holdings, Inc.

Macerich SMP LP

120-32970

Santana Row Shopping Center

Stevens Creek Blvd. & Winchester Blvd.

Building 5

San Jose

CA

95128

Kate Spade

LCI Holdings, Inc.

FRIT San Jose Town and Country Village, LLC

116-35000

Scottsdale Fashion Square

7014 E. Camelback Road

Suite 1284

Scottsdale

AZ

85251

Juicy

LCI Holdings, Inc.

Scottsdale Fashion Square LLC

120-32150

Scottsdale Fashion Square

7014 East Camelback Road

 

Scottsdale

AZ

85251

Kate Spade

LCI Holdings, Inc.

Scottsdale Fashion Square LLC

120-18210 *

Seattle Premium Outlets

10600 Quil Ceda Blvd.

 

Tulalip

WA

98271

Kate Spade Outlet

LCI Holdings, Inc.

CPG Partners, L. P.

116-13050 *

Seattle Premium Outlets

10600 Quil Ceda Blvd.

 

Tulalip

WA

98271

Juicy Outlet

LCI Holdings, Inc.

CPG Partners, L. P.

116-13300

Silver Sands Factory Stores

10562 Emerald Coast Parkway

 

Destin

FL

32550

Juicy Outlet

LCI Holdings, Inc.

Silver Sands Joint Venture Partners

120-32160

Somerset Collection

2800 West Big Beaver Road

 

Troy

MI

48084

Kate Spade

LCI Holdings, Inc.

Somerset Collection Limited Partnership

116-35500

Somerset Collection

2801 Big Beaver Road

 

Troy

MI

48084

Juicy

LCI Holdings, Inc.

Somerset Collection Limited Partnership

120-32090

SouthPark Mall

4400 Sharon Road

 

Charlotte

NC

28211

Kate Spade

LCI Holdings, Inc.

SouthPark Mall Limited Partnership

116-35220

SouthPark Mall

4400 Sharon Road

 

Charlotte

NC

28211

Juicy

LCI Holdings, Inc.

SouthPark Mall Limited Partnership

120-18240

St. Augustine Outlets

500 Belz Outlet Boulevard

 

St. Augustine

FL

32064

Kate Spade Outlet

LCI Holdings, Inc.

LVP St. Augustine Outlets LLC

116-13270

St. Augustine Outlets

500 Belz Outlet Boulevard

 

St. Augustine

FL

32084

Juicy Outlet

LCI Holdings, Inc.

LVP St. Augustine Outlets LLC

116-35660

Stanford Shopping Center

660 Stanford Shopping Center

 

Palo Alto

CA

94304

Juicy

LCI Holdings, Inc.

SPG Center, LLC

120-32140

Stanford Shopping Center

153 Stanford Shopping Center

 

Palo Alto

CA

94304

Kate Spade

LCI Holdings, Inc.

SPG Center, LLC

116-10030 ND (FN2)

Tanger Factory Outlet Center

 

 

Riverhead

NY

 

Juicy Outlet

LCI Holdings, Inc.

Tanger Properties Limited Partnership

120-18080 *

Tanger Factory Outlet Center

10819 Kings Road Unit 400

 

North Myrtle Beach

SC

29572

Kate Spade Outlet

LCI Holdings, Inc.

TWMB Associates, LLC

116-13230

Tanger Factory Outlet Center

2601 McKenzie Street

 

Foley

AL

36535

Juicy Outlet

LCI Holdings, Inc.

COROC/Riviera L.L.C.

120-18050 *

Tanger Factory Outlet Center

1770 West Main Street

Suite 208

Riverhead

NY

11901

Kate Spade Outlet

LCI Holdings, Inc.

Tanger Properties Limited Partnership

116-10030

Tanger Factory Outlet Center

1770 West Main Street

 

Riverhead

NY

11901

Juicy Outlet

LCI Holdings, Inc.

Tanger Properties Limited Partnership

120-18110

Tanger Factory Outlet Center

800 Factory Shops Boulevard

Suite 570

Jeffersonville

OH

43128

Kate Spade Outlet

LCI Holdings, Inc.

Tanger Properties Limited Partnership

116-13520

Tanger Factory Outlet Center

119 North Arkansas Avenue

Suite #318

Atlantic City

NJ

8401

Juicy Outlet Temp

LCI Holdings, Inc.

Atlantic City Associates Number Two (S-1), LLC (Phase II)

116-13280

Tanger Outlet Center at the Arches

1340 The Arches Circle

 

Deer Park

NY

11729

Juicy Outlet

LCI Holdings, Inc.

Deer Park Enterprise, LLC

120-18270

Tanger Outlet Center at the Arches

455 Commack Road

 

Deer Park

NY

11729

Kate Spade Outlet

LCI Holdings, Inc.

Deer Park Enterprise, LLC

120-32310

The Americana at Brand

116 Caruso Avenue

 

Glendale

CA

91210

Kate Spade

LCI Holdings, Inc.

The Americana at Brand, LLC

116-35420

The Americana at Brand

539 Americana Way

 

Glendale

CA

91210

Juicy

LCI Holdings, Inc.

The Americana at Brand, LLC

116-13250

The Crossings Premium Outlets

1000 Route 611

 

Tannersville

PA

18372

Juicy Outlet

LCI Holdings, Inc.

Chelsea Pocono Finance, LLC

116-35180

The Domain

11601 Century Oaks Terrace

Suite 117

Austin

TX

78758

Juicy

LCI Holdings, Inc.

The Domain Mall, LLC

120-32400

The Mall at Chestnut Hill

199  Boylston  St

 

Newton

MA

2467

Kate Spade

LCI Holdings, Inc.

WMACH LLC

120-32580

The Mall at Green Hills

2126 Abbott Martin Road

#313

Nashville

TN

37215

Kate Spade

LCI Holdings, Inc.

Green Hills Mall TRG LLC

116-35530

The Mall at Green Hills

2126 Abbott Martin Road

 

Nashville

TN

37215

Juicy

LCI Holdings, Inc.

Green Hills Mall TRG LLC

116-35210

The Mall at Short Hills

1200 Morris Turnpike

 

Short Hills

NJ

7078

Juicy

LCI Holdings, Inc.

Short Hills Associates, L.L.C.

116-13540

The Outlet Shoppes at Burlington

288 Fashion Way

Suite A005

Burlington

WA

98233

Juicy Outlet Temp

LCI Holdings, Inc.

BFO Factory Shoppes LLC

 

--------------------------------------------------------------------------------


 

116-35120

The Pier Shops at Caesar’s

1 Atlantic Ocean

 

Atlantic City

NJ

8401

Juicy

LCI Holdings, Inc.

HQ13-1 Atlantic Ocean, LLC

120-32130

The Plaza at King of Prussia

160 North Gulph Road

 

King of Prussia

PA

19406

Kate Spade

LCI Holdings, Inc.

King of Prussia Associates

116-35200

The Plaza at King of Prussia

160 North Gulph Road

Upper Merion Township

King of Prussia

PA

19406

Juicy

LCI Holdings, Inc.

King of Prussia Associates

116-35130

The Shops at La Cantera

15900 La Cantera Parkway

 

San Antonio

TX

78256

Juicy

LCI Holdings, Inc.

La Cantera Retail Limited Partnership

120-32980

The Shops at Riverside

One Riverside Square

Suite #142

Hackensack

NJ

7601

Kate Spade

LCI Holdings, Inc.

Riverside Square Limited Partnership

116-35610

The Summit

220 Summit Boulevard

 

Birmingham

AL

35243

Juicy

LCI Holdings, Inc.

Bayer Retail Company VI, L.L.C.

120-32440

The Village at Corte Madera

1814 Redwood Highway

Space B025

Corte Madera

CA

94925

Kate Spade

LCI Holdings, Inc.

Corte Madera Village, LLC

116-35370

The Village at Corte Madera

1630 Redwood Highway

 

Corte Madera

CA

94925

Juicy

LCI Holdings, Inc.

Corte Madera Village, LLC

116-35140

The Village at Merrick Park

1055 Village of Merrick Park

 

Coral Gables

FL

33146

Juicy

LCI Holdings, Inc.

Merrick Park LLC

120-32570

The Westchester

125 Westchester Avenue

 

White Plains

NY

10601

Kate Spade

LCI Holdings, Inc.

Westchester Mall, LLC

116-35010

The Westchester

125 Westchester Avenue

Suite 925

White Plains

NY

10601

Juicy

LCI Holdings, Inc.

Westchester Mall, LLC

120-32570 ND (FN2)

The Westchester

125 Westchester Avenue

Suite 925

White Plains

NY

10601

Kate Spade

LCI Holdings, Inc.

Westchester Mall, LLC

116-35230

Town Center at Boca Raton

6000 Glades Road

 

Boca Raton

FL

33431

Juicy

LCI Holdings, Inc.

The Town Center at Boca Raton Trust

116-35320

Town Square

6543 Las Vegas Blvd South

 

Las Vegas

NV

89119

Juicy

LCI Holdings, Inc.

TSLV, LLC

116-35330

Tysons Galleria

2001 International Drive

 

McLean

VA

22102

Juicy

LCI Holdings, Inc.

Tysons Galleria L.L.C.

116-13370

Vacaville Premium Outlets

321 Nut Tree Road

 

Vacaville

CA

95687

Juicy Outlet

LCI Holdings, Inc.

CPG Finance II LLC

116-35160 *

Valley Fair

Stevens Creek Boulevard

 

Santa Clara

CA

95050

Juicy

LCI Holdings, Inc.

VF Mall LLC

116-13400 *

Waikele Premium Outlets

94-790 Lumiaina Street

 

Waipahu

HI

96797

Juicy Outlet

LCI Holdings, Inc.

CPG Partners, L.P.

116-35460

Walnut Street

1701 Walnut Street

 

Philadelphia

PA

19103

Juicy

LCI Holdings, Inc.

1701 Walnut Acquisitions, LP

120-30500 ND (FN2)

Walt Whitman Shops

160 Walt Whitman Road

Space 1092A

Huntington Station

NY

11746

Kate Spade

LCI Holdings, Inc.

Walt Whitman Mall, LLC

116-35440

Waterside Shops at Pelican Bay

5485 Tamiami Trail N.

 

Naples

FL

34108

Juicy

LCI Holdings, Inc.

Waterside at Pelican Bay LLC

120-32560

Waterside Shops at Pelican Bay

5485 Tamiami Trail N.

 

Naples

FL

34108

Kate Spade

LCI Holdings, Inc.

Waterside at Pelican Bay LLC

127-30280 ND (FN2)

White Provision

1170 Howell Mill Road

 

Atlanta

GA

30318

Jack Spade

LCI Holdings, Inc.

White Provision Redevelopment, L.P.

116-13110

Williamsburg Premium Outlets

5625-110 Richmond Road

 

Williamsburg

VA

23188

Juicy Outlet

LCI Holdings, Inc.

Williamsburg Mazel, LLC

120-18260 *

Williamsburg Premium Outlets

5645-130 Richmond Road

 

Williamsburg

VA

23188

Kate Spade Outlet

LCI Holdings, Inc.

Williamsburg Mazel, LLC

127-32860

Wisconsin Avenue

1250 Wisconsin Avenue, N.W.

 

Washington

DC

20007

Jack Spade

LCI Holdings, Inc.

LKHA Trust, DeFranceaux Family Trust & DeFranceaux Skipping Trust

120-18000 *

Woodbury Common Premium Outlets

 

 

Central Valley

NY

10917

Kate Spade Outlet

LCI Holdings, Inc.

CPG Partners, L. P.

127-18370 *

Woodbury Common Premium Outlets

234 Red Apple Court

 

Central Valley

NY

10917

Jack Spade Outlet

LCI Holdings, Inc.

CPG Partners, L. P.

116-07000 *

Woodbury Common Premium Outlets

216 Red Apple Court

 

Central Valley

NY

10917

Juicy Outlet

LCI Holdings, Inc.

CPG Partners, L.P.

120-18070 *

Wrentham Village Premium Outlets

One Premium Outlets Blvd.

 

Wrentham

MA

02093-065

Kate Spade Outlet

LCI Holdings, Inc.

CPG Partners, L. P.

116-10020 *

Wrentham Village Premium Outlets

One Premium Outlet Blvd

Suite 637

Wrentham

MA

02093-0656

Juicy Outlet

LCI Holdings, Inc.

CPG Partners, L.P.

 

 

 

 

 

 

 

 

 

 

107-63400

1113 Manhattan Ave.

1113 Manhattan Avenue

 

Manhattan Beach

CA

90266

Lucky

Lucky Brand Dungarees Stores, Inc.

Mary Jo Shields as Trustee

107-26350 ND (FN2)

112 W. Colorado Boulevard

112 W. Colorado Boulevard

 

Pasadena

CA

 

Lucky

Lucky Brand Dungarees Stores, Inc.

Albina Management Co.

107-64100

1151 3rd Avenue

1151 3rd Avenue

 

New York

NY

10021-6011

Lucky

Lucky Brand Dungarees Stores, Inc.

201 East 67 LLC, c/o Meir Argaman

107-62500

12155 Ventura Blvd. / Studio City

12155 Ventura Blvd

 

Studio City

CA

90803

Lucky

Lucky Brand Dungarees Stores, Inc.

12155 Ventura Partnership

107-64300

172 Fifth Avenue

172 5th Avenue

 

New York

NY

10010-5903

Lucky

Lucky Brand Dungarees Stores, Inc.

172 Realty LLC

107-66100 *

49 Main Street

49 Main Street of 33-51 Main Street

 

Westport

CT

6880

Lucky

Lucky Brand Dungarees Stores, Inc.

Winwest 3351 Main, LLC

107-68300

521 N.W. 23rd Avenue

Glisan Street Building

Suite 400

Portland

OR

97201

Lucky

Lucky Brand Dungarees Stores, Inc.

Glisan Street Associates, LLC

107-25290-2

535 Broadway (Soho)

535 Broadway

 

New York

NY

10012

Lucky

Lucky Brand Dungarees Stores, Inc.

Jack Jangana, Joyce Jangana and Jenny Jangana

107-25290-1

535 Broadway (Soho)

535 Broadway

 

New York

NY

10012

Lucky

Lucky Brand Dungarees Stores, Inc.

Zale Delaware, Inc.

107-60500

621 Fifth Avenue

621 Fifth Avenue

 

San Diego

CA

92101

Lucky

Lucky Brand Dungarees Stores, Inc.

Zeiden Properties, LLC

107-26080

ABQ Uptown

2240 Q Street

 

Albuquerque

NM

87110

Lucky

Lucky Brand Dungarees Stores, Inc.

Hunt Uptown, LLC

107-26300

Abbot Kinney

1310 Abbot Kinney Boulevard

 

Venice

CA

90291

Lucky

Lucky Brand Dungarees Stores, Inc.

Schwab Childrens 2012 Irrevocable Trust & AHM Properties, LLC

107-68200 ND (FN2)

Ala Moana Center

1450 Ala Moana Boulevard

#3306

Honolulu

HI

96814

Lucky

Lucky Brand Dungarees Stores, Inc.

GGP Ala Moana L.L.C.

107-68200 *

Ala Moana Center

1450 Ala Moana Blvd

#2021 

Honolulu

HI

96814

Lucky

Lucky Brand Dungarees Stores, Inc.

GGP Ala Moana, L.L.C.

107-33090

Albertville Premium Outlets

6415 Labeaux Avenue NE

 

Albertville

MN

55301

Lucky Outlet

Lucky Brand Dungarees Stores, Inc.

CPG Partners, L. P.

107-25940

Arden Fair

1689 Arden Way

 

Sacramento

CA

95815

Lucky

Lucky Brand Dungarees Stores, Inc.

Arden Fair Associates, L.P.

107-66500

Aspen Grove Lifestyle Center

7301 South Santa Fe Drive

 

Littleton

CO

80120

Lucky

Lucky Brand Dungarees Stores, Inc.

DDR Aspen Grove Lifestyle Center Properties, LLC

107-60300 *

Aventura Mall

19501 Biscayne Avenue

Unit #807

Miami

FL

33180

Lucky

Lucky Brand Dungarees Stores, Inc.

Aventura Mall Venture

107-69400 *

Barton Creek Square

2901 Capital of Texas Highway

 

Austin

TX

78746

Lucky

Lucky Brand Dungarees Stores, Inc.

Simon Property Group (Texas), L.P.

107-25210

Beachwood Place

23600 Cedar Road

 

Beachwood

OH

44122

Lucky

Lucky Brand Dungarees Stores, Inc.

Beachwood Place Mall, LLC

107-66900

Bellevue Square

220 Bellevue Square

 

Bellevue

WA

98004

Lucky

Lucky Brand Dungarees Stores, Inc.

Bellevue Square LLC

107-62400

Belmont Shore

5267 East Second Street

 

Long Beach

CA

90803

Lucky

Lucky Brand Dungarees Stores, Inc.

5251 Associates, Ltd.

107-26310 ND (FN2)

Beverly Drive

420 N. Beverly Drive

 

Beverly Hills

CA

90210-4602

Lucky

Lucky Brand Dungarees Stores, Inc.

Beverly Drive Enterprises, LLC

107-25330

Brandon Town Center

909 Brandon Town Center

 

Brandon

FL

33511

Lucky

Lucky Brand Dungarees Stores, Inc.

Brandon Shopping Center Partners, Ltd.

107-25270

Bridge Street Town Centre

330 Bridge Street

 

Huntsville

AL

35806

Lucky

Lucky Brand Dungarees Stores, Inc.

IMI Huntsville, LLC

107-02200

Bridgewater Commons

400 Commons Way

Suite #2285

Bridgewater

NJ

8807

Lucky

Lucky Brand Dungarees Stores, Inc.

Bridgewater Commons Mall, LLC

107-68800

Broadway Plaza

1177 Broadway Plaza

 

Walnut Creek

CA

95496

Lucky

Lucky Brand Dungarees Stores, Inc.

Macerich Northwestern Associates

107-02700

Burlington Mall

75 Middlesex Turnpike

 

Burlington

MA

1803

Lucky

Lucky Brand Dungarees Stores, Inc.

Bellwether Properties of Massachusetts Limited Partnership

107-33050

Camarillo Premium Outlets

950 Camarillo Center Drive

 

Camarillo

CA

93010

Lucky Outlet

Lucky Brand Dungarees Stores, Inc.

CPG Partners, L.P.

107-33100

Carlsbad Premium Outlets

5610 Paseo Del Norte

 

Carlsbad

CA

92008

Lucky Outlet

Lucky Brand Dungarees Stores, Inc.

CPG Carlsbad Holdings, LLC

107-25000

Century City Mall

10250 Santa Monica Blvd.

 

Los Angeles

CA

90067

Lucky

Lucky Brand Dungarees Stores, Inc.

Century City Mall, LLC

107-64900

Chandler Fashion Center

3111 West Chandler Blvd.

Suite #1192

Chandler

AZ

85226

Lucky

Lucky Brand Dungarees Stores, Inc.

TWC Chandler LLC

107-62700

Cherry Creek

3000 East First Avenue

 

Denver

CO

80206

Lucky

Lucky Brand Dungarees Stores, Inc.

Taubman Cherry Creek Shopping Center, L.L.C.

107-61300

Chestnut Street

2301 Chestnut Street

 

San Francisco

CA

94123

Lucky / Lucky Kid

Lucky Brand Dungarees Stores, Inc.

2301-2321 Chestnut Street, LLC

107-33070

Chicago Premium Outlets

1650 Premium Outlets Boulevard

 

Aurora

IL

60504

Lucky Outlet

Lucky Brand Dungarees Stores, Inc.

Simon/Chelsea Chicago Development, LLC

107-01700

Christiana Mall

323 Christiana Mall

 

Newark

DE

19720

Lucky

Lucky Brand Dungarees Stores, Inc.

Christiana Mall LLC

107-25370

Circle Centre Mall

49 West Maryland Street

 

Indianapolis

IN

46204

Lucky

Lucky Brand Dungarees Stores, Inc.

Circle Centre Mall LLC

107-33480

Citadel Outlets Shopping Center

100 Citadel Drive

 

Commerce

CA

90040

Lucky Outlet

Lucky Brand Dungarees Stores, Inc.

Craig Realty Group Citadel, LLC

107-25120

Coconut Point Town Center

23150 Fashion Drive

Suite 103

Estero

FL

34134

Lucky

Lucky Brand Dungarees Stores, Inc.

Coconut Point Town Center, LLC

107-25030

Copley Place

100 Huntington Avenue

 

Boston

MA

2116

Lucky

Lucky Brand Dungarees Stores, Inc.

Copley Place Associates, LLC

107-61700

Country Club Plaza

4704 Broadway

 

Kansas City

MO

64112

Lucky

Lucky Brand Dungarees Stores, Inc.

Highwoods Realty Limited Partnership

107-25110

Crocker Park

264 Crocker Park Boulevard

 

Westlake

OH

44145

Lucky

Lucky Brand Dungarees Stores, Inc.

Crocker Park, LLC

 

--------------------------------------------------------------------------------


 

107-69600 *

Dadeland Mall

7535 Dadeland Mall

 

Miami

FL

33156

Lucky

Lucky Brand Dungarees Stores, Inc.

SDG Dadeland Associates, Inc.

107-26270

Danbury Fair Mall

7 Backus Avenue

 

Danbury

CT

6810

Lucky

Lucky Brand Dungarees Stores, Inc.

Danbury Mall LLC

107-25880

Deer Park Town Center

20530 North Rand Road

 

Deer Park

IL

60010

Lucky

Lucky Brand Dungarees Stores, Inc.

DDR Deer Park Town Center LLC

107-25150

Del Amo Fashion Center

3525 Carson Street

 

Torrance

CA

90503

Lucky

Lucky Brand Dungarees Stores, Inc.

Del Amo Fashion Center Operating Company, L.L.C.

107-25890

Del Monte Center

238 Del Monte Center

 

Monterey

CA

93940

Lucky

Lucky Brand Dungarees Stores, Inc.

DelMonte-DMCH,LLC;DelMonte-DMSJH,LLC;DelMonte-KMBC,LLC;DelMonte-POH,LLC

107-67400

Desert Hills Premium Outlets

48400 Seminole Road

Suite 325

Cabazon

CA

92230

Lucky Outlet

Lucky Brand Dungarees Stores, Inc.

CPG Partners, L.P.

107-25620

Destin Commons

4300 Legendary Drive

 

Destin

FL

32541

Lucky

Lucky Brand Dungarees Stores, Inc.

Destin Commons, Ltd.

107-33620

Dolphin Mall

11401 N.W. 12th Street

 

Miami

FL

33172

Lucky Outlet

Lucky Brand Dungarees Stores, Inc.

Dolphin Mall Associates LLC

107-25730

East Broad Street

253-255 East Broad Street

 

Westfield

NJ

7090

Lucky

Lucky Brand Dungarees Stores, Inc.

H&S Managers, LLC

107-26130

El Paseo Village

73-425 El Paseo Boulevard

Suite 112

Palm Desert

CA

92260

Lucky

Lucky Brand Dungarees Stores, Inc.

El Paseo Village LLC

107-33010

Ellenton Premium Outlets

5625 Factory Shops Blvd.

 

Ellenton

FL

34222

Lucky Outlet

Lucky Brand Dungarees Stores, Inc.

Gulf Coast Factory Shops Limited Partnership

107-33280

Factory Stores at Park City

6699 North Landmark Drive

 

Park City

UT

84098

Lucky Outlet

Lucky Brand Dungarees Stores, Inc.

COROC/Park City L.L.C.

107-25850 *

Fashion Centre at Pentagon City

1100 S. Hayes Street

 

Arlington

VA

22202

Lucky

Lucky Brand Dungarees Stores, Inc.

Fashion Centre Associates, LLC

107-61000

Fashion Island

221 Newport Center Drive

 

Newport Beach

CA

92660

Lucky

Lucky Brand Dungarees Stores, Inc.

The Irvine Company, LLC

107-33570 ND (FN2)

Fashion Outlets of Chicago

5220 Fashion Outlets Way

 

Rosemont

IL

60018

Lucky Outlet

Lucky Brand Dungarees Stores, Inc.

Fashion Outlets of Chicago LLC

107-33250

Fashion Outlets of Las Vegas

32100 Las Vegas Blvd. South

 

Primm

NV

89019

Lucky Outlet

Lucky Brand Dungarees Stores, Inc.

Fashion Outlet of Las Vegas, LLC

107-33310

Fashion Outlets of Niagara

1900 Military Road

 

Niagara Falls

NY

14304

Lucky Outlet

Lucky Brand Dungarees Stores, Inc.

Macerich Niagara LLC

107-67900

Fashion Show Mall

3200 Las Vegas Blvd. South

 

Las Vegas

NV

89109

Lucky

Lucky Brand Dungarees Stores, Inc.

Fashion Show Mall, LLC

107-25300

Fashion Square

14006 Riverside Drive

 

Sherman Oaks

CA

91423

Lucky

Lucky Brand Dungarees Stores, Inc.

Sherman Oaks Fashion Associates, LP

107-67800

Fashion Valley Mall

 7007 Friars Road Suite 567

 

San Diego

CA

92108

Lucky

Lucky Brand Dungarees Stores, Inc.

Fashion Valley Mall, LLC

107-68900

Florida Mall

8001 South Orange Blossom Trail

 

Orlando

FL

32809

Lucky

Lucky Brand Dungarees Stores, Inc.

Florida Mall Associates. Ltd.

107-69700

Forum Shops at Caesars

3500 Las Vegas Blvd. South

Suite E18A Casino Level

Las Vegas

NV

89109

Lucky

Lucky Brand Dungarees Stores, Inc.

Forum Shops, LLC

107-25860 *

Freehold Raceway Mall

3710 Route 9

 

Freehold

NJ

7728

Lucky

Lucky Brand Dungarees Stores, Inc.

Freemall Associates, LLC

107-36100

Fresno Fashion Fair

639 E. Shaw Avenue

Space T-7

Fresno

CA

93710

Lucky

Lucky Brand Dungarees Stores, Inc.

Macerich Fresno Limited Partnership

107-25430

Galleria Dallas

13350 North Dallas Parkway

 

Dallas

TX

75240

Lucky

Lucky Brand Dungarees Stores, Inc.

Galleria Mall Investors LP

107-68600

Galleria at Ft. Lauderdale

2414 E. Sunrise Blvd.

 

Ft. Lauderdale

FL

33304

Lucky

Lucky Brand Dungarees Stores, Inc.

Keystone-Florida Property Holding, Corp.

107-26180

Galleria at Roseville

1151 Galleria Boulevard

 

Roseville

CA

95678

Lucky

Lucky Brand Dungarees Stores, Inc.

Roseville Shoppingtown LLC

107-68400 *

Garden State Plaza

1 Garden State Plaza

 

Paramus

NJ

7652

Lucky

Lucky Brand Dungarees Stores, Inc.

Westland Garden State Plaza Limited Partnership

107-63900

Gateway

133 South Rio Grande Street

 

Salt Lake City

UT

84101

Lucky

Lucky Brand Dungarees Stores, Inc.

Inland Western Salt Lake City Gateway, L.L.C.

107-64400

Georgetown (M Street)

3271-73 M Street NW

 

Washington

DC

20007

Lucky

Lucky Brand Dungarees Stores, Inc.

SML Interests, Ltd

107-33330

Gilroy Premium Outlets

8155 Arroyo Circle

 

Gilroy

CA

95020

Lucky Outlet

Lucky Brand Dungarees Stores, Inc.

Gilroy Premium Outlets, LLC 

107-66300

Glendale Galleria

2204 Glendale Galleria

 

Glendale

CA

91210

Lucky

Lucky Brand Dungarees Stores, Inc.

Glendale II Mall Associates, LLC

107-33590

Grand Prairie Premium Outlets

2950 West Interstate 20

Suite 514

Grand Prairie

TX

75052

Lucky Outlet

Lucky Brand Dungarees Stores, Inc.

Grand Prairie Premium Outlets LP

107-02400

Grant Avenue

222 Grant Avenue

 

San Francisco

CA

94108

Lucky

Lucky Brand Dungarees Stores, Inc.

The Marshall M Litchmann and Carolyn Grobe Litchmann Trust dated August 15, 1989

107-33540

Great Lakes Crossing Outlets

4618 Baldwin Drive

 

Auburn Hills

MI

48326

Lucky Outlet

Lucky Brand Dungarees Stores, Inc.

Taubman Auburn Hills Associates Limited Partnership

107-25160

Greenwich Avenue

244 Greenwich Avenue

 

Greenwich

CT

6830

Lucky

Lucky Brand Dungarees Stores, Inc.

D’ELIA Associates, LLC

107-63300

Halsted Street

2048 North Halsted

 

Chicago

IL

60614

Lucky

Lucky Brand Dungarees Stores, Inc.

2048 LLC

107-67200

Highland Village

4029 Westhiemer

Unit # 4029

Houston

TX

77027

Lucky

Lucky Brand Dungarees Stores, Inc.

Highland Village Limited Partnership

107-25800

Hillsdale Shopping Center

131 Hillsdale Shopping Center

 

San Mateo

CA

94403

Lucky

Lucky Brand Dungarees Stores, Inc.

Bohannon Development Company

107-33200

Hilton Head Factory Stores II

1414 Fording Island Road

 

Bluffton

SC

29910

Lucky Outlet

Lucky Brand Dungarees Stores, Inc.

COROC/Hilton Head II, L.L.C.

107-66000

Hollywood & Highland

6801 Hollywood Blvd.

 

Los Angeles

CA

90028

Lucky

Lucky Brand Dungarees Stores, Inc.

CIM/H&H Retail, LP

107-68000

Houston Galleria IV

5137 West Alabama Suite 7040

 

Houston

TX

77506

Lucky

Lucky Brand Dungarees Stores, Inc.

SA Galleria IV, LP

107-33190

Houston Premium Outlets

29300 Hempstead Road

 

Cypress

TX

77433

Lucky Outlet

Lucky Brand Dungarees Stores, Inc.

CPG Houston Holdings, L.P.

107-63100

International Plaza

2223 North West Shore Boulevard

 

Tampa

FL

33607

Lucky

Lucky Brand Dungarees Stores, Inc.

Tampa Westshore Associates Limited Partnership

107-25760

Irvine Spectrum Center

Phase III

83 Fortune Drive

Irvine

CA

92618

Lucky

Lucky Brand Dungarees Stores, Inc.

The Irvine Company LLC

107-33000

Jackson Premium Outlets

537 Monmouth Road

 

Jackson

NJ

8527

Lucky Outlet

Lucky Brand Dungarees Stores, Inc.

CPG Partners, L. P.

107-33240

Jersey Shore Premium Outlets

1 Premium Outlet Blvd., Space 561

 

Tinton Falls

NJ

7753

Lucky Outlet

Lucky Brand Dungarees Stores, Inc.

Jersey Shore Premium Outlets, LLC

107-25570A

Kalakaua Avenue

2113 Kalakaua Avenue

 

Honolulu

HI

96813

Lucky

Lucky Brand Dungarees Stores, Inc.

Nobuka USA, Inc.

107-25570B

Kalakaua Avenue

2113 Kalakaua Avenue

 

Honolulu

HI

96813

Lucky Kid

Lucky Brand Dungarees Stores, Inc.

Nobuka USA, Inc.

107-25020

Keystone Fashion Mall

8701 Keystone Crossing

Room 35C

Indianapolis

IN

46240

Lucky

Lucky Brand Dungarees Stores, Inc.

SDG Fashion Mall Limited Partnership

107-61500

Kierland Commons

7122 East Greenway Parkway

 

Scottsdale

AZ

85254

Lucky

Lucky Brand Dungarees Stores, Inc.

Kierland Greenway, LLC

107-65400 *

King Street

273 King Street

 

Charleston

SC

29401

Lucky

Lucky Brand Dungarees Stores, Inc.

Lybrand Family Trust, LLC

107-33350

Kittery I Outlet Center

283 US Route 1

Suite 105

Kittery

ME

3904

Lucky Outlet

Lucky Brand Dungarees Stores, Inc.

Tanger Properties Limited Partnership

107-01500

La Encantada

2905 Skyline Drive

 

Tucson

AZ

85718

Lucky

Lucky Brand Dungarees Stores, Inc.

TWC Tucson, LLC

107-25790

La Jolla

7844 Girard Avenue

 

La Jolla

CA

92037

Lucky

Lucky Brand Dungarees Stores, Inc.

Sunset Lending Management, LLC

107-33300

Leesburg Corner Premium Outlets

241 Ft. Evans Road NE

 

Leesburg

VA

20176

Lucky Outlet

Lucky Brand Dungarees Stores, Inc.

CPG Partners, LP

107-26140

Legacy Place

950 Providence Highway

Building B, Space 610

Dedham

MA

2026

Lucky

Lucky Brand Dungarees Stores, Inc.

Legacy Place, LLC

107-64800

Lincoln Road

928 Lincoln Road

 

Miami Beach

FL

33139

Lucky

Lucky Brand Dungarees Stores, Inc.

South Florida Arts Center, Inc.

107-33600

Livermore Premium Outlets

 

 

Livermore

CA

 

Lucky Outlet

Lucky Brand Dungarees Stores, Inc.

Livermore Premium Outlets LLC

107-67100

Mall at Millenia

4200 Conroy Road

 

Orlando

FL

32839

Lucky

Lucky Brand Dungarees Stores, Inc.

Forbes Taubman Orlando, L.L.C.

107-01400 *

Mall of America

170 South Boulevard

 

Bloomington

MN

55425

Lucky

Lucky Brand Dungarees Stores, Inc.

MOAC Mall Holdings LLC

107-01600 *

Menlo Park Mall

Route 1 & Parsonage Road

 

Edison

NJ

8837

Lucky

Lucky Brand Dungarees Stores, Inc.

Shopping Center Associates

107-33550

Merrimack Premium Outlets

 

 

Merrimack

NH

 

Lucky

Lucky Brand Dungarees Stores, Inc.

Merrimack Premium Outlets, LLC

107-62000

Miracle Mile Shops

3663 Las Vegas Blvd. South

 

Las Vegas

NV

89109

Lucky

Lucky Brand Dungarees Stores, Inc.

Boulevard Invest LLC

107-33510

Miromar Outlets

10801 Corkscrew Road

Suite 159

Estero

FL

33928

Lucky Outlet

Lucky Brand Dungarees Stores, Inc.

Miromar Outlet West, LLC

107-61100

Mission Viejo

418A Shops at Mission Viejo

 

Mission Viejo

CA

92691

Lucky

Lucky Brand Dungarees Stores, Inc.

Shops at Mission Viejo, LLC

107-25960

Montgomery Mall

7101 Democracy Boulevard

 

Bethesda

MD

20817

Lucky

Lucky Brand Dungarees Stores, Inc.

Montgomery Mall LLC

107-33370

Napa Premium Outlets

607 Factory Stores Drive

 

Napa

CA

94558

Lucky Outlet

Lucky Brand Dungarees Stores, Inc.

Chelsea Financing Partnership, L.P.

107-25610

Natick West

1245 Worcester Street

 

Natick

MA

01760-1553

Lucky

Lucky Brand Dungarees Stores, Inc.

GGP - Natick West L.L.C.

107-62200

Newbury Street

229 Newbury Street

 

Boston

MA

2116

Lucky

Lucky Brand Dungarees Stores, Inc.

229 Newbury Street Trust

107-25190

North County

 200E Via Rancho Parkway

 

Escondido

CA

92025

Lucky

Lucky Brand Dungarees Stores, Inc.

EWH Escondido Associates, LP & North County Fair LP

107-25080

North Point Mall

1036 North Point Mall

 

Alpharetta

GA

30022

Lucky

Lucky Brand Dungarees Stores, Inc.

North Point Mall, LLC

107-26260

North Star Mall

7400 San Pedro

 

San Antonio

TX

78216

Lucky

Lucky Brand Dungarees Stores, Inc.

North Star Mall, LLC

107-02000

NorthPark Center

8687 North Central Expressway

 

Dallas

TX

75225

Lucky

Lucky Brand Dungarees Stores, Inc.

NorthPark Partners, LP

 

--------------------------------------------------------------------------------


 

107-25050

Northbrook Court

1122 Northbrook Court

 

Northbrook

IL

60062

Lucky

Lucky Brand Dungarees Stores, Inc.

Westcoast Estates

107-25060

Northshore Mall

210 Andover Street

 

Peabody

MA

01960-164

Lucky

Lucky Brand Dungarees Stores, Inc.

Mall at Northshore, LLC

107-67500

Oakbrook Center

100 Oakbrook Center

 

Oak Brook

IL

60523

Lucky Temp

Lucky Brand Dungarees Stores, Inc.

Oakbrook Shopping Center, LLC

107-67500 ND (FN2)

Oakbrook Center

100 Oakbrook Center

 

Oak Brook

IL

60523

Lucky

Lucky Brand Dungarees Stores, Inc.

Oakbrook Shopping Center, LLC

107-25750

Old Orchard Shopping Center

175 Old Orchard

 

Skokie

IL

60077

Lucky

Lucky Brand Dungarees Stores, Inc.

Old Orchard Urban Limited Partnership

107-25750 ND (FN2)

Old Orchard Shopping Center

175 Old Orchard

 

Skokie

IL

60077

Lucky

Lucky Brand Dungarees Stores, Inc.

Old Orchard Urban Limited Partnership

107-33580

Opry Mills

433 Opry Mills Drive

 

Nashville

TN

37214

Lucky Outlet

Lucky Brand Dungarees Stores, Inc.

Opry Mills Mall Limited Partnership

107-25140

Orlando Premium Outlets - Vineland Ave

8200 Vineland Ave.

Space #805

Orlando

FL

32821

Lucky Outlet

Lucky Brand Dungarees Stores, Inc.

Chelsea Orlando Development Limited Partnership

107-33650 ND (FN2)

Outlet Shoppes at Atlanta

 

 

Woodstock

GA

30188

Lucky Outlet

Lucky Brand Dungarees Stores, Inc.

Atlanta Outlets Shoppes LLC

107-25780

Oxmoor Center Mall

7900 Shelbyville Road

 

Louisville

KY

40222

Lucky

Lucky Brand Dungarees Stores, Inc.

Hocker Oxmoor, LLC

107-25650

Park Meadows

8401 Park Meadows Center Drive

 

Littleton

CO

80124

Lucky

Lucky Brand Dungarees Stores, Inc.

Park Meadows Mall, LLC

107-63700

Paseo Colorado

318 Colorado Blvd

 

Pasadena

CA

91101-2311

Lucky

Lucky Brand Dungarees Stores, Inc.

Paseo Colorado Holdings, LLC

107-25740

Perimeter Mall

4400 Ashford Dunwood Road

 

Atlanta

GA

30346

Lucky

Lucky Brand Dungarees Stores, Inc.

Perimeter Mall, LLC

107-33270

Philadelphia Premium Outlets

18 Lightcap Road

 

Limerick

PA

19464

Lucky Outlet

Lucky Brand Dungarees Stores, Inc.

Chelsea Limerick Holdings, LLC

107-69300

Phipps Plaza

3500 Peachtree Road

Room 2020B

Atlanta

GA

30326

Lucky

Lucky Brand Dungarees Stores, Inc.

CPI-Phipps Limited Liability Company

107-33700 ND (FN2)

Phoenix Premium Outlets

Gila River Indian Community

 

Phoenix

AZ

 

Lucky Outlet

Lucky Brand Dungarees Stores, Inc.

Phoenix Premium Outlets Exchange, LLC

107-03500

Plaza Frontenac

97 Plaza Frontenac

1701 South Lindbergh Blvd.

St. Louis

MO

63131

Lucky

Lucky Brand Dungarees Stores, Inc.

Plaza Frontenac Acquisition, LLC

107-33660 ND (FN2)

Potomac Mills

 

 

Woodbridge

VA

 

Lucky Outlet

Lucky Brand Dungarees Stores, Inc.

 

107-33640 ND (FN2)

Prestige Outlets Chesterfield

 

 

Chesterfield

MO

 

Lucky Outlet

Lucky Brand Dungarees Stores, Inc.

Taubman Prestige Outlets of Chesterfield LLC

107-25520

Prince Street

127 Prince Street

133 Wooster Street (Building)

New York

NY

10012

Lucky

Lucky Brand Dungarees Stores, Inc.

Soho Development Corp.

107-25460

Providence Place

One Providence Place

 

Providence

RI

2903

Lucky

Lucky Brand Dungarees Stores, Inc.

Rouse Providence, LLC

107-33180

Rehoboth Outlet Center

 

 

Rehoboth Beach

DE

19971

Lucky Outlet

Lucky Brand Dungarees Stores, Inc.

Coroc/Rehoboth I L.L.C.

107-26050

Renaissance at Colony Park

1000 Highland Colony Parkway

 

Ridgefield

MS

39157

Lucky

Lucky Brand Dungarees Stores, Inc.

Renaissance at Colony Park, LLC

107-25040

Ridgewood Ave

67 Ridgewood Ave

 

Ridgewood

NJ

7450

Lucky

Lucky Brand Dungarees Stores, Inc.

65-67 East Ridgewood Avenue LLC

107-68100 *

Roosevelt Field

630 Old Country Road

 

Garden City

NY

11530

Lucky

Lucky Brand Dungarees Stores, Inc.

The Retail Property Trust

107-25910 *

Ross Park

1000 Ross Park Mall Drive

 

Pittsburgh

PA

15237

Lucky

Lucky Brand Dungarees Stores, Inc.

Penn Ross Joint Venture

107-33530

Round Rock Premium Outlets

4401 North IH-35

 

Round Rock

TX

 

Lucky Outlet

Lucky Brand Dungarees Stores, Inc.

CPG Round Rock, L. P.

107-25090

Saddle Creek Shopping Center

7615 West Farmington Avenue

 

Germantown

TN

38138

Lucky

Lucky Brand Dungarees Stores, Inc.

Shops at Saddle Creek, Inc.

107-25560

Saint Louis Galleria

1400 Saint Louis Galleria

 

Richmond Heights

MO

63117

Lucky

Lucky Brand Dungarees Stores, Inc.

Saint Louis Galleria L.L.C.

107-61200

San Francisco Centre

865 Market Street

Building 2 (Emporium)

San Francisco

CA

94103

Lucky

Lucky Brand Dungarees Stores, Inc.

Emporium Mall LLC

107-33030

San Marcos Premium Outlets

3939 IH-35 South

 

San Marcos

TX

78666

Lucky Outlet

Lucky Brand Dungarees Stores, Inc.

Prime Outlets at San Marcos II Limited Partnership

107-67700

Sawgrass Mills Mall

12801 West Sunrise Blvd.

 

Sunrise

FL

33323

Lucky Outlet

Lucky Brand Dungarees Stores, Inc.

Sunrise Mills (MLP) Limited Partnership

107-65800 *

Scottsdale Fashion Square

7014-590 East Camelback Road

 

Scottsdale

AZ

85251

Lucky

Lucky Brand Dungarees Stores, Inc.

Scottsdale Fashion Square LLC

107-03700

Seattle Premium Outlets

10600 Quil Ceda Blvd.

Suite 626

Tulalip

WA

98271

Lucky Outlet

Lucky Brand Dungarees Stores, Inc.

CPG Partners, L.P.

107-25720

Smith Street

135 Smith Street

 

Brooklyn

NY

12043

Lucky

Lucky Brand Dungarees Stores, Inc.

Smith Street Holdings LLC

107-67600

Somerset Collection

2800 Big Beaver

Space North U209

Troy

MI

48084

Lucky

Lucky Brand Dungarees Stores, Inc.

Somerset Collection Limited Partnership

107-26190

South Shore Plaza

250 Granite Street

Room 1220

Braintree

MA

2184

Lucky

Lucky Brand Dungarees Stores, Inc.

Braintree Property Associates Limited Partnership

107-68500 *

SouthPark Mall

4400 Sharon Road

Space L-3

Charlotte

NC

28211

Lucky

Lucky Brand Dungarees Stores, Inc.

SouthPark Mall Limited Partnership

107-25900

Southcenter Mall

627 Southcenter Mall

 

Tukwila

WA

96188

Lucky

Lucky Brand Dungarees Stores, Inc.

WEA Southcenter LLC

107-26120

Southdale Center

10 Southdale Center

 

Edina

MN

55435

Lucky

Lucky Brand Dungarees Stores, Inc.

Southdale Limited Partnership

107-25010

Southlake Town Square

Grand Avenue District

302 Grand Avenue West

Southlake

TX

76092

Lucky

Lucky Brand Dungarees Stores, Inc.

SLTS Grand Avenue II, LP

107-33140

St. Augustine Outlets

500 Belz Outlet Boulevard

 

St. Augustine

FL

32084

Lucky Outlet

Lucky Brand Dungarees Stores, Inc.

LVP St. Augustine Outlets LLC

107-01300

St. Johns Town Center

4712 River City Drive

Suite 111

Jacksonville

FL

32246

Lucky

Lucky Brand Dungarees Stores, Inc.

St. Johns Town Center, LLC

107-67000 *

Stanford Shopping Center

660 Stanford Shopping Center

 

Palo Alto

CA

94304

Lucky

Lucky Brand Dungarees Stores, Inc.

SPG Center, LLC

107-25180

Stonebriar Centre

1102 Stonebriar Centre

2601 Preston Road

Frisco

TX

75034

Lucky

Lucky Brand Dungarees Stores, Inc.

Stonebriar Mall Limited Partnership

107-25490

Stoneridge

1136 Stoneridge Mall Road

 

Pleasanton

CA

94588

Lucky

Lucky Brand Dungarees Stores, Inc.

Stoneridge Properties LLC

107-25770

Stonestown Galleria

3254 Twentieth Avenue

 

San Francisco

CA

94132

Lucky

Lucky Brand Dungarees Stores, Inc.

Stonestown Shopping Center, L.P.

107-68700

Stony Point Fashion Park

9200 Stony Point Parkway

 

Richmond

VA

23235

Lucky

Lucky Brand Dungarees Stores, Inc.

Stony Point Associates LLC

107-66700

Streets at Southpoint

 6910 Fayetteville Rd.

 

Durham

NC

22713

Lucky

Lucky Brand Dungarees Stores, Inc.

Southpoint Mall, LLC

107-33520

Tanger Factory Outlet Center

 

 

Mebane

NC

 

Lucky Outlet

Lucky Brand Dungarees Stores, Inc.

Tanger Properties Limited Partnership

107-33040

Tanger Factory Outlet Center

Tanger Drive, Suite 101-01

 

Riverhead

NY

11901

Lucky Outlet

Lucky Brand Dungarees Stores, Inc.

Tanger Properties Limited Partnership

107-33500

Tanger Factory Outlet Center

10835 Kings Road

 

North Myrtle Beach

SC

29572

Lucky Outlet

Lucky Brand Dungarees Stores, Inc.

TWMB Associates, LLC

107-33360

Tanger Outlet Center

4840 Tanger Outlet Blvd.

 

Charleston

SC

29418

Lucky Outlet - Temp

Lucky Brand Dungarees Stores, Inc.

Tanger Properties Limited Partnership

107-33560

Tanger Outlet Center

1000 Tanger Drive

 

Locust Grove

GA

30248

Lucky Outlet

Lucky Brand Dungarees Stores, Inc.

Tanger Properties Limited Partnership

107-33220

Tanger Outlet Center at the Arches

455 Commack Road

 

Deer Park

NY

11729

Lucky Outlet

Lucky Brand Dungarees Stores, Inc.

Deer Park Enterprise, LLC

107-33630

Tanger Outlets Westgate

6800 N. 95 Avenue

 

Glendale

AZ

85305

Lucky Outlet

Lucky Brand Dungarees Stores, Inc.

Outlets at Westgate, LLC

107-25530

The Domain

11601 Century Oaks Terrace

Suite 101

Austin

TX

78758

Lucky

Lucky Brand Dungarees Stores, Inc.

The Domain Mall, LLC

107-25870

The Falls

8888 SW 136 Street

 

Miami

FL

33176

Lucky

Lucky Brand Dungarees Stores, Inc.

The Falls Shopping Center Associates LLC

107-69500

The Gardens

3101 PGA Boulevard

 

Palm Beach Gardens

FL

33410

Lucky

Lucky Brand Dungarees Stores, Inc.

Forbes/Cohen Florida Properties Limited Partnership

107-26060

The Grove at Shrewsbury

599 Route 35

Space S-06

Shrewsbury

NJ

7702

Lucky

Lucky Brand Dungarees Stores, Inc.

Route 35 Shrewsbury Limited Partnership

107-01900

The Mall at Green Hills

2126 Abbott Martin Road

Suite 306

Nashville

TN

37215

Lucky

Lucky Brand Dungarees Stores, Inc.

Green Hills Mall TRG LLC

107-25710

The Mall at Partridge Creek

17420 Hall Road 

 

Clinton

MI

48038

Lucky

Lucky Brand Dungarees Stores, Inc.

Partridge Creek Fashion Park LLC

107-26090

The Mall in Columbia

10300 Little Patuxent Parkway

 

Columbia

MD

21044

Lucky

Lucky Brand Dungarees Stores, Inc.

The Mall in Columbia Business Trust

107-02300

The Oaks

222 West Hillcrest Drive

Space T24

Thousand Oaks

CA

91360

Lucky

Lucky Brand Dungarees Stores, Inc.

Macerich Oaks LP

107-33610

The Outlet Shoppes at Oklahoma City

 

 

Oklahoma City

OK

 

Lucky Outlet

Lucky Brand Dungarees Stores, Inc.

OK City Outlets II, LLC

107-33150

The Outlets at Castle Rock

5050 Factory Shops Boulevard

 

Castle Rock

CO

80108

Lucky Outlet

Lucky Brand Dungarees Stores, Inc.

Craig Realty Group - Castle Rock, LLC

107-33670 ND (FN2)

The Outlets at Orange

20 City Blvd. West

Suite C-5

Orange

CA

92868

Lucky Outlet

Lucky Brand Dungarees Stores, Inc.

Orange Mills Limited Partnership

107-33170

The Outlets at Silverthorne

227-R Blue River Parkway

 

Silverthorne

CO

80538

Lucky Outlet

Lucky Brand Dungarees Stores, Inc.

Craig Realty Group - Silverthorne, LLC

107-25130

The Palladium at CityPlace

700 South Rosemary Avenue

 

West Palm Beach

FL

33401

Lucky

Lucky Brand Dungarees Stores, Inc.

Cityplace Retail, L.L.C.

107-61400

The Pavilion at Paseo Nuevo

805 State Street

 

Santa Barbara

CA

93101

Lucky

Lucky Brand Dungarees Stores, Inc.

SPHEAR Investments, LLC

107-66400B

The Plaza at King of Prussia

160 North Gulph Road

 

King of Prussia

PA

19706

Lucky

Lucky Brand Dungarees Stores, Inc.

King of Prussia Associates

107-66400A

The Plaza at King of Prussia

160 North Gulph Road

Upper Merion Township

King of Prussia

PA

19406

Lucky

Lucky Brand Dungarees Stores, Inc.

King of Prussia Associates

107-25310

The Promenade Shops at Saucon Valley

2845 Center Valley Parkway

 

Center Valley

PA

18034

Lucky

Lucky Brand Dungarees Stores, Inc.

Saucon Valley Lifestyle Center, L.P.

107-64700

The Promenade at Sagemore

500 Route 73 South

 

Marlton

NJ

8053

Lucky

Lucky Brand Dungarees Stores, Inc.

Sagemore Management Company, L.L.C.

 

--------------------------------------------------------------------------------


 

107-26290 *

The Shops at Columbus Circle

Time Warner Center

 

New York

NY

 

Lucky

Lucky Brand Dungarees Stores, Inc.

A/R Retail LLC

107-01800 *

The Shops at La Cantera

15900 La Cantera Parkway

 

San Antonio

TX

78254

Lucky

Lucky Brand Dungarees Stores, Inc.

La Cantera Retail Limited Partnership

107-63200

The Shops at North Bridge Block 125

520 N. Michigan Avenue

 

Chicago

IL

60611

Lucky

Lucky Brand Dungarees Stores, Inc.

RN 124/125 Company, L.L.C.

107-25840

The Shops at Pembroke Gardens

421 SW 145th Terrace

 

Pembroke

FL

33027

Lucky

Lucky Brand Dungarees Stores, Inc.

AD Pembroke Gardens, LLC

107-03000

The Summit

209 Summit Blvd.

 

Birmingham

AL

35243

Lucky

Lucky Brand Dungarees Stores, Inc.

Bayer Retail Company, L.L.C.

107-25070

The Summit Sierra

13925 S. Virginia Street

Suite 228

Reno

NV

89511

Lucky

Lucky Brand Dungarees Stores, Inc.

Reno Retail Company, L.L.C.

107-62600

The Village at Corte Madera

1812 Redwood Highway

 

Corte Madera

CA

94925

Lucky

Lucky Brand Dungarees Stores, Inc.

Corte Madera Village, LLC

107-64200

The West Village

 3699 McKinney Ave. No. 315

 

Dallas

TX

75204

Lucky

Lucky Brand Dungarees Stores, Inc.

West Village 2004 PO Limited Partnership

107-03300B

The Westchester

125 Westchester Avenue

 

White Plains

NY

10601

Lucky

Lucky Brand Dungarees Stores, Inc.

Westchester Mall, LLC

107-03300A

The Westchester

125 Westchester Avenue

 

White Plains

NY

10601

Lucky

Lucky Brand Dungarees Stores, Inc.

Westchester Mall, LLC

107-26320

Third Street Promenade

1427 Third Street Promenade

Suite 101, Ground Floor of Mont Building

Santa Monica

CA

90401

Lucky

Lucky Brand Dungarees Stores, Inc.

Promenade Enterprises, L.P.

107-25230

Topanga Plaza

6600 Topanga Canyon Blvd.

 

Canoga Park

CA

91303

Lucky

Lucky Brand Dungarees Stores, Inc.

Westfield Topanga Owner LLC

107-62900 *

Town Center at Boca Raton

6000 Glades Road

Suite 200

Boca Raton

FL

33431

Lucky

Lucky Brand Dungarees Stores, Inc.

The Town Center at Boca Raton Trust

107-25690

Town Square

6551 Las Vegas Blvd. South

 

Las Vegas

NV

89119

Lucky

Lucky Brand Dungarees Stores, Inc.

TSLV, LLC

107-26100

Towson Town Center

825 Dulaney Valley Road

 

Towson

MD

21204

Lucky

Lucky Brand Dungarees Stores, Inc.

Towson TC, LLC

107-25640

Twelve Oaks Mall

27986 Novi Road

 

Novi

MI

48377-3418

Lucky

Lucky Brand Dungarees Stores, Inc.

Twelve Oaks Mall, LLC

107-36200

Tyson’s Corner Center

1961 Chain Bridge Road

 

McLean

VA

22102

Lucky

Lucky Brand Dungarees Stores, Inc.

Tysons Corner Holdings LLC

107-66600

University Town Center (Westfield UTC)

4545 La Jolla Village Drive

 

San Diego

CA

92122

Lucky

Lucky Brand Dungarees Stores, Inc.

UTC Venture LLC

107-61900

University Village

2614 NE University Village Street

 

Seattle

WA

98105

Lucky

Lucky Brand Dungarees Stores, Inc.

University Village Limited Partnership

107-63600

Valley Fair

 

Stevens Creek Boulevard

Santa Clara

CA

95050

Lucky

Lucky Brand Dungarees Stores, Inc.

VF Mall LLC

107-25660

Valley Plaza Mall

2701 Ming Ave.

 

Bakersfield

CA

93304

Lucky

Lucky Brand Dungarees Stores, Inc.

Valley Plaza Mall, LP

107-25260

Victoria Gardens

7826 Monet Avenue

Suite 3005

Rancho Cucamonga

CA

91739

Lucky

Lucky Brand Dungarees Stores, Inc.

Rancho Mall, LLC

107-25100

Walden Galleria

 One Walden Galleria

 

Cheektowaga

NY

14225

Lucky

Lucky Brand Dungarees Stores, Inc.

Pyramid Walden Company, L.P.

107-61800

Walnut Street

1643 Walnut Street

 

Philadelphia

PA

19103

Lucky

Lucky Brand Dungarees Stores, Inc.

1634 Walnut Associates, L.P.

107-25590

Washington Square

9585 S. W. Washington Square

 

Tigard

OR

97223

Lucky

Lucky Brand Dungarees Stores, Inc.

PPR Washington Square LLC

107-25600

West Town Mall

7600 Kingston Pike

 

Knoxville

TN

37919

Lucky

Lucky Brand Dungarees Stores, Inc.

West Town Mall, LLC

107-25630

Westfield Annapolis

2002 Annapolis Mall

 

Annapolis

MD

21401

Lucky

Lucky Brand Dungarees Stores, Inc.

Annapolis Mall Owner LLC

107-33210

Williamsburg Premium Outlets

5645-120 Richmond Road

 

Williamsburg

VA

23188

Lucky Outlet

Lucky Brand Dungarees Stores, Inc.

Williamsburg Mazel, LLC

107-02800

Willow Grove Park

2087 & 2091 at Willow Grove Park

2500 Moreland Road

Willow Grove

PA

19090

Lucky

Lucky Brand Dungarees Stores, Inc.

WG Park, L.P.

107-65600

Winter Park

323 Park Ave

 

Winter Park

FL

32789

Lucky

Lucky Brand Dungarees Stores, Inc.

Park Avenue Plaza of Winter Park, Ltd.

107-67300

Woodbury Common Premium Outlets

208 Red Apple Court

 

Central Valley

NY

10917

Lucky Outlet

Lucky Brand Dungarees Stores, Inc.

CPG Partners, L.P.

107-62300

Woodfield Mall

Suite 5, Space L-314

 

Schaumburg

IL

80173

Lucky

Lucky Brand Dungarees Stores, Inc.

Woodfield Mall LLC

107-33490

Wrentham Village Premium Outlets

One Premium Outlet Blvd.

Suite 625

Wrentham

MA

02093-0656

Lucky Outlet

Lucky Brand Dungarees Stores, Inc.

CPG Partners, L. P.

 

 

 

 

 

 

 

 

 

 

360-65000-1

1301B Wholesale Street

1301B Wholesale Street

 

Los Angeles

CA

90021

Lucky Facilities

Lucky Brand Dungarees, Inc.

Lowe 6th Street Properties, LLC

360-65000

540 South Santa Fe Avenue

540 South Santa Fe Avenue

 

Los Angeles

CA

90013

Lucky Facilities

Lucky Brand Dungarees, Inc.

Chalmers-Santa Fe, LLC

360-41400-1 (FN4)

New Mart Building

127 East Ninth Street

 

Los Angeles

CA

90015

Lucky Facilities

Lucky Brand Dungarees, Inc.

Eisenberg Properties-New Mart Building, Inc.

 

 

FOOTNOTES:

FN1 - any Lease # with a “V” means that the property has been vacated but there
is still a lease obligation.

FN2  - any Lease # with a “ND” at the end means there is a lease obligation but
the store has not opened/lease has not commenced yet

FN3 - Hybrid - these leases are a Hybrid where a portion of the space is
operated as a “Lucky” store. The Tenant under the lease in LCI Holdings, Inc.
but we have internally allocated a portion of the space to Lucky Brand Dungarees
Stores, Inc. for the Lucky store portion.

FN4 - These leases currently have month to month terms. We are either in the
process of negotiating extension documents and the terms will then be converted
to a fixed term or we will continue to operate on a month to month basis.

* - Leases with an asterisk have a separate storage space associated with them
as of 3/26/2013 (but subject to change as some may be temporary storage spaces)

 

 

 

 

 

The locations below are properties that are OWNED by the entities indicated:

Lease #

Location Name

Address 1

Address 2

City

State

Zip

Banner /Tradename

Entity that OWNS the property

Landlord Entity under the Lease

N/A

North Bergen

5901 West Side Avenue

 

North Bergen

NJ

07047

N/A

LCI Holdings, Inc.

N/A

N/A

Ohio

8741 Jacquemin Drive

 

Westchester

OH

45069

N/A

Fifth & Pacific Companies, Inc.

N/A

 

--------------------------------------------------------------------------------


 

Schedule 3.06

 

Disclosed Matters

 

None

 

1

--------------------------------------------------------------------------------


 

Schedule 3.10

 

Foreign Benefit Arrangements and Foreign Pension Plans (“Plan”)

 

Name of Loan Party/Subs.
maintaining or contributing
to Plan

Name of Plan

Type of Plan

Region or Country

Fifth & Pacific Companies International Ltd

Provident/Social Security/Retirement Fund / Mandatory Provident Fund (MPF) is
the Fidelity Master Trust Fund

Defined Contribution Plan

Asia

Fifth & Pacific Companies International Ltd

Manulife Global Select (MPF) Scheme

Defined Contribution Plan

Asia

Kate Spade South America Comerico, Importaco e Exportacao de Calcados, Bolsas,
Roupas e Accessorios LTDA

INSS

Government Pension Plan

Brazil

Kate Spade South America

FGTS

Government Severance

Brazil

Kate Spade Japan Co. Ltd.

Meiji Yasuda Life Insurance Company - Defined Benefit Pension Plan

Pension Plan

Japan

Juicy Couture Europe Limited

Liz Claiborne Europe Stakeholder Plan

Corporate Stakeholder Plan

UK

Kate Spade UK Ltd

Liz Claiborne Europe Stakeholder Plan

Corporate Stakeholder Plan

UK

 

--------------------------------------------------------------------------------


 

Fifth & Pacific Companies, Inc

Schedule of Insurance

Schedule 3.14

 

 

 

 

Category

Insurer

A.M. Best

Policy No.

Term

Coverages

Limits

Insureds

 

 

 

 

 

 

 

 

CASUALTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hartford

A, XV

10CSEC77702

9/30/12- 9/30/13

General Liability

$5,000,000

 

 

Hartford

A, XV

10CSEC77706

9/30/12- 9/30/13

General Liability- Canada

$2,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hartford

A, XV

10ABC77703

9/30/12- 9/30/13

Business Auto

$1,000,000

Includes all

 

 

 

 

 

 

 

“Loan Parties”

 

Hartford

A, XV

10WNC77700

9/30/12- 9/30/13

Workers Compensation

Statutory

as defined in Credit

 

Hartford

A, XV

10WBRC77701

9/30/12- 9/30/13

 

 

Agreement

 

Hartford

A, XV

10XWEC77704

9/30/12- 9/30/13

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Umbrella & Excess Liability

$100,000,000

 

 

ACE American Insurance Co.

A+, XV

XOOG27043495

9/30/12- 9/30/13

Primary 25MM

 

 

 

Great American

A, XIII

TUE358011209

9/30/12- 9/30/13

50% of 50MM x 25MM

 

 

 

Chubb

A++, XV

79766879

9/30/12- 9/30/13

50% of 50MM x 25MM

 

 

 

Zurich Insurance Co.

A+, XV

AEC913970505

9/30/12- 9/30/13

25MM x 75MM

 

 

 

 

 

 

 

 

 

 

TRAVEL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Federal Ins. Co.

A++, XV

GTP0009129950

3/13/10- 5/1/13

Travel Accident

Class 1: $1,000,000

Includes all

 

(Chubb)

 

 

 

 

Class 2: $250,000

“Loan Parties”

 

 

 

 

 

 

Class 3: $50,000

as defined in Credit

 

 

 

 

 

 

Class 4: Spouse- $100,000

Agreement

 

 

 

 

 

 

Dep Children- $50,000

 

 

 

 

 

 

 

 

 

DIRECTORS & OFFICERS

 

 

 

 

 

 

 

 

 

 

 

 

Executive Liability and Indemnification-

 

 

 

 

 

 

 

Directors & Officers

$50,000,000

Includes all

 

Ace American Insurance Company

A++, XV

DONG24591165001

8/11/12- 8/11/13

Primary 15MM

 

“Loan Parties”

 

 

 

 

 

 

 

as defined in Credit

 

Illinois National Ins. Co.

A, XV

648-45-946

8/11/12- 8/11/13

10MM x 15MM

 

Agreement

 

(Chartis)

 

 

 

 

 

 

 

Federal Ins. Co.

A++, XV

105663550

8/11/12- 8/11/13

10MM x 25MM

 

 

 

(Chubb)

 

 

 

 

 

 

 

Allied World Assurance Co

A, XV

03048602

8/11/12- 8/11/13

10MM x 35MM

 

 

 

(AWAC)

 

 

 

 

 

 

 

Federal Ins. Co.

A++, XV

SC5ED00004111

8/11/12- 8/11/13

5MM x 45MM

 

 

 

(Chubb)

 

 

 

 

 

 

 

 

 

 

 

Side A- Excess Exec Liab and Indem

$45,000,000

Includes all

 

Travelers Casualty & Surety Company

A+, XV

ZUP1454546912N3

8/11/12- 8/11/13

10MM x 50MM

 

Directors & Officers of

 

XL Specialty Insurance Company

A, XV

ELU12673112

8/11/12- 8/11/13

10MM x 60MM

 

“Loan Parties”

 

New Hampshire Ins. Co. (Chartis Excess)

A, XV

15819999

8/11/12- 8/11/13

10MM x 70MM

 

as defined in Credit

 

Berkley Insurance Company

A+, XV

1128008

8/11/12- 8/11/13

10MM x 80MM

 

Agreement

 

Ace American Insurance Company

A+, XV

DOXG24591311001

8/11/12- 8/11/13

5MM x 85M

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FIDUCIARY

 

 

 

 

Fiduciary Liability

$15,000,000

Includes all

 

Travelers Casualty & Surety Company

A+, XV

10555200

1/15/13- 1/15/14

Primary 10MM

 

“Loan Parties”

 

 

 

 

 

 

 

as defined in Credit

 

Federal Insurance Company (Chubb)

A++, XV

82095332

1/15/13- 1/15/14

5MM x 10MM

 

Agreement

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

Fifth & Pacific Companies, Inc

Schedule of Insurance

Schedule 3.14

 

 

 

 

Category

Insurer

A.M. Best

Policy No.

Term

Coverages

Limits

Insureds

 

 

 

 

 

 

 

 

EMPLOYMENT PRACTICE

 

 

 

 

Employment Practices Liability

$20,000,000

 

 

Travelers Casualty & Surety Company

A+, XV

105502318

9/30/12- 9/30/13

Primary 10MM

 

Includes all

 

 

 

 

 

 

 

“Loan Parties”

 

Federal Insurance Company

A++, XV

8158-8137

9/30/12- 9/30/13

10MM x 10MM

 

as defined in Credit

 

(Chubb Group)

 

 

 

 

 

Agreement

 

 

 

 

 

 

 

 

INTERNET

 

 

 

 

 

 

Includes all

 

Beazley Insurance Company

X, VIII

V1033D110401

12/18/12- 12/18/13

Internet Security and Privacy Liability

$5,000,000

“Loan Parties”

 

 

 

 

 

 

 

as defined in Credit

 

 

 

 

 

 

 

Agreement

 

 

 

 

 

 

 

 

CRIME

 

 

 

 

 

 

Includes all

 

Federal Ins. Co.

A++, XV

81847635

8/11/12- 8/11/13

Commercial Crime

$15,000,000

“Loan Parties”

 

(Chubb)

 

 

 

 

 

as defined in Credit

 

 

 

 

 

 

 

Agreement

 

 

 

 

 

 

 

 

SPECIAL COVERAGE

 

 

 

 

 

 

Includes all

 

Liberty Insurance Underwriters

A+, XIV

206211018

1/1/12- 1/1/14

KR

$15,000,000

“Loan Parties”

 

(Houston Casualty)

 

 

 

 

 

as defined in Credit

 

 

 

 

 

 

 

Agreement

FOREIGN INSURANCE PROGRAM

 

 

 

 

 

 

 

 

 

 

 

Excess and “Difference in Conditions”

 

Includes all

 

 

 

 

 

Coverage

 

“Loan Parties”

 

Insurance Co of the State of Pennsylvania

A, XV

WS11004744

9/30/12- 9/30/13

Foreign General Liability

$4,000,000

as defined in Credit

 

(Chartis)

 

 

 

Foreign Workers Compensation/ EPL

$1,000,000

Agreement

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 3.15

 

Capitalization and Subsidiaries

 

3.15(a) and (c) – List of name of Subsidiaries, their relationship to Fifth &
Pacific Companies, Inc. (the “Company”), and the type of entity of each entity:

 

Entity Name

Jurisdiction of
Formation

Type of Entity

Owner(s)/
Holder(s) and its jurisdiction of formation

Fifth & Pacific Companies, Inc.

Delaware

Corporation

N/A

Domestic Entities

Adelington Design Group, LLC

Delaware

Limited Liability Company

Fifth & Pacific Companies, Inc. (Delaware) (100%)

FNP Holdings, LLC

Delaware

Limited Liability Company

Fifth & Pacific Companies, Inc. (Delaware) (100%)

Juicy Couture, Inc.

California

Corporation

Fifth & Pacific Companies, Inc. (Delaware) (100%)

Kate Spade LLC

Delaware

Limited Liability Company

Fifth & Pacific Companies, Inc. (Delaware) (100%)

L.C. Licensing, LLC

Delaware

Limited Liability Company

Fifth & Pacific Companies, Inc. (Delaware) (100%)

LCCI Holdings LLC

Delaware

Corporation

Fifth & Pacific Companies, Inc. (Delaware) (100%)

LCI Holdings, Inc.

Delaware

Corporation

Fifth & Pacific Companies, Inc. (Delaware) (100%)

LCI Investments, Inc.

Delaware

Corporation

Fifth & Pacific Companies, Inc. (Delaware) (100%)

Fifth & Pacific Companies  Cosmetics, Inc.

Delaware

Corporation

Fifth & Pacific Companies, Inc. (Delaware) (100%)

Fifth & Pacific Companies Foreign Holdings, Inc.

Delaware

Corporation

Fifth & Pacific Companies, Inc. (Delaware) (100%)

Fifth & Pacific Companies Puerto Rico, Inc.

Delaware

Corporation

 Fifth & Pacific Companies, Inc. (Delaware) (100%)

Lucky Brand Dungarees, Inc.

Delaware

Corporation

Fifth & Pacific Companies, Inc. (Delaware) (100%)

Lucky Brand Dungarees Stores, Inc.

Delaware

Corporation

Lucky Brand Dungarees, Inc. (Delaware) (100%)

Segrets, Inc.

Delaware

Corporation

Fifth & Pacific Companies, Inc. (Delaware) (99.297%)

WCFL Holdings LLC

Delaware

Limited Liability Company

Fifth & Pacific Companies, Inc. (Delaware) (100%)

Foreign Entities

Fifth & Pacific Companies Canada Inc.

Canada

Corporation

LCCI Holdings LLC (Delaware) (100% of common shares)

LCCI Holdings LLC (Delaware) (100% of preferred shares)

Kate Spade Canada Inc.

Canada

Corporation

Kate Spade LLC (100%)

Kate Spade South America Comercio, Importaco E Exportacao De Calcados, Bolsas,
Roupas E Accessorios LTDA

Brazil

Corporation

Kate Spade LLC (100%)

Kate Spade Hong Kong Limited

Hong Kong

Corporation

Kate Spade LLC (100%)

Kate Spade Japan Co. Ltd.

Japan

Corporation

Kate Spade LLC (100%)

 

--------------------------------------------------------------------------------


 

Schedule 3.15

 

Entity Name

Jurisdiction of
Formation

Type of Entity

Owner(s)/
Holder(s) and its jurisdiction of formation

Liz Claiborne DO Brasil Industria E Comercia

Brazil

Company with Limited Liability

FNP Holdings, LLC. (Delaware) (99%)

Fifth & Pacific Companies Foreign Holdings, Inc. (Delaware) (1%)

Westcoast Contempo Fashions Limited

British Columbia

Corporation

WCFL Holdings LLC (Delaware (100%)

Juicy Couture Canada Inc.

Canada

Corporation

Fifth & Pacific Companies, Inc. (Delaware) (100%)

 

Sheng Hui Fashion (Shenzhen) Co. Limited

China

Limited Liability Company

Mexx Far East Limited (Hong Kong) (100%)

Textiles Liz Claiborne Guatemala, SA

Guatemala

Company with Limited Liability

FNP Holdings, LLC  (Delaware) (99.99%)

Fifth & Pacific Companies Foreign Holdings, Inc. (Delaware) (.01%)

Fifth & Pacific Companies  International Limited

Hong Kong

Private Company with Limited Liability

Mexx Far East Limited (Hong Kong) (100%)

Mexx Far East Limited

Hong Kong

Limited Liability Company

Fifth & Pacific Companies, Inc. (Delaware) (100%)

Juicy Couture Ireland Limited

 

Ireland

Limited Liability Company

Juicy Couture Europe Limited (United Kingdom) (100%)

 

Liz Claiborne (Israel) Ltd.

Israel

Company with Limited Liability

L.C. Licensing LLC  (Delaware) (1%)

Fifth & Pacific Companies Foreign Holdings, Inc. (Delaware) (99%)

Liz Claiborne Operations (Israel) 1993 Ltd.

Israel

Private Company with Limited Liability

Fifth & Pacific Companies Foreign Holdings, Inc. (Delaware) (99%)

 

Fifth & Pacific Companies, Inc. (Delaware) (1%)

Liz Claiborne de Mexico, S.A. de C.V.

Mexico

Private Company with Limited Liability

FNP Holdings, LLC. (Delaware) (1%)

Fifth & Pacific Companies Foreign Holdings, Inc. (Delaware) (99%)

Liz Claiborne Servicios de Mexico, S.A. de C.V.

Mexico

Private Company with Limited Liability

Adelington Design Group LLC. (Delaware) (99.998%)

Fifth & Pacific Companies, Inc. (.002%)

Mexx Portugal, Unipessoal, LDA

 

Portugal

Limited Liability Company

Liz Claiborne Europe (United Kingdom) (100%)

 

Liz Claiborne Europe

United Kingdom

Unlimited Company

Fifth & Pacific Companies, Inc. (Delaware) (100%)

Juicy Couture Europe Limited

United Kingdom

Private Company with Limited Liability

 Fifth & Pacific Companies Inc. (Delaware) (100%)

Lucky Brand Dungarees Canada Inc.

Canada

Corporation

Lucky Brands Dungarees, Inc. (100%)

Liz Claiborne Foreign B.V.

Netherlands

Private Company with Limited Liability

Fifth & Pacific Companies Foreign Holdings, Inc. (100%)

Liz Claiborne S.A.

Costa Rica

Corporation

Fifth & Pacific Companies, Inc. (100%)

Liz Claiborne De El Salvador, S.A., de CV

El Salvador

Corporation

Fifth & Pacific Companies Foreign Holdings, Inc.

FNP Holdings, LLC

 

--------------------------------------------------------------------------------


 

Schedule 3.15

 

 

3.15(b) List of each class of authorized Equity Interests of each Borrower
(other than the Company):

 

Entity:

State or
Country of
Formation:

Total # of
Authorized Shares:

Total # of Issued
Shares:

Name & # of shares each
Shareholder owns

Kate Spade UK Limited

United Kingdom

N/A

737 ordinary shares

Kate Spade LLC owns 737 ordinary shares (100%)

Kate Spade Canada Inc.

Canada

N/A

100 Common Shares

Kate Spade LLC owns 100 common shares (100%)

 

--------------------------------------------------------------------------------


 

Schedule 3.16

 

Filing Jurisdictions

 

 

 

A)  UCC Financing Statements:

 

 

 

No.

Entity:

Jurisdiction/State:

A.

US Loan Parties:

 

1.

Adelington Design Group, LLC

DE

2.

Fifth & Pacific Companies, Inc.

DE

3.

Fifth & Pacific Companies Cosmetics, Inc.

DE

4.

Fifth & Pacific Companies Foreign Holdings, Inc.

DE

5.

Fifth & Pacific Companies Puerto Rico, Inc.

DE

6.

FNP Holdings, LLC

DE

7.

Juicy Couture, Inc.

CA

8.

Kate Spade LLC

DE

9.

L.C. Licensing, LLC

DE

10.

LCCI Holdings LLC

DE

11.

LCI Holdings, Inc.

DE

12.

LCI Investments, Inc.

DE

13.

Lucky Brand Dungarees, Inc.

DE

14.

Lucky Brand Dungarees Stores, Inc.

DE

15.

WCFL Holdings LLC

DE

 

Foreign Loan Parties:

 

16.

Fifth & Pacific Companies Canada Inc.

NJ

17.

Juicy Couture Canada Inc.

NJ

18.

Kate Spade Canada Inc.

NJ

19.

Lucky Brand Dungarees Canada Inc.

NJ

20.

Kate Spade UK Limited

DC

21.

Juicy Couture Europe Limited

DC

22.

Juicy Couture Ireland Limited

DC

23.

Westcoast Contempo Fashions Limited

NJ

 

1

--------------------------------------------------------------------------------


 

B)        Personal Property Security Act:

 

 

No.

Entity:

Jurisdiction/Province:

 

Canadian Loan Parties:

 

1.

Fifth & Pacific Companies Canada Inc.

Alberta, Ontario

2.

Westcoast Contempo Fashions Limited

British Columbia

3.

Juicy Couture Canada Inc.

British Columbia, Ontario

4.

Lucky Brand Dungarees Canada Inc.

British Columbia, Alberta, Manitoba, Ontario

5.

Kate Spade Canada Inc.

British Columbia, Ontario, New Brunswick

 

2

--------------------------------------------------------------------------------


 

Schedule 5.16(a)

 

Post-Closing Obligations- Deposit Account Control Agreements

 

 

U.S. Account Control Agreements

 

1.            Blocked Accounts Control Agreement between Banco Popular de Puerto
Rico, as account bank, JPMorgan Chase Bank, N.A. as administrative agent and
collateral agent and LCI Holdings, Inc. for account number                (90
days following the Effective Date).

 

2.            Blocked Accounts Control Agreement between JPMorgan Chase Bank,
N.A., as account bank, JPMorgan Chase Bank, N.A. as administrative agent and
collateral agent and Fifth & Pacific Companies, Inc. for account number
              .

 

3.            Blocked Accounts Control Agreement between JPMorgan Chase Bank,
N.A., as account bank, JPMorgan Chase Bank, N.A. as administrative agent and
collateral agent and Fifth & Pacific Companies, Inc. for account number
              .

 

4.            Blocked Accounts Control Agreement between JPMorgan Chase Bank,
N.A., as account bank, JPMorgan Chase Bank, N.A. as administrative agent and
collateral agent and Fifth & Pacific Companies, Inc. for lockbox number
            of account number               .

 

5.            Blocked Accounts Control Agreement between JPMorgan Chase Bank,
N.A., as account bank, JPMorgan Chase Bank, N.A. as administrative agent and
collateral agent and Juicy Couture Europe Limited for account number
              .

 

 

Canadian Account Control Agreements

 

1.            Blocked Accounts Control Agreement between JPMorgan Chase Bank,
N.A., Toronto Branch as account bank, JPMorgan Chase Bank, N.A., Toronto Branch
as Canadian administrative agent and Canadian collateral agent and Lucky Brand
Dungarees Canada Inc. for account number               .

 

2.            Blocked Accounts Control Agreement between JPMorgan Chase Bank,
N.A., Toronto Branch as account bank, JPMorgan Chase Bank, N.A., Toronto Branch
as Canadian administrative agent and Canadian collateral agent and Kate Spade
Canada Inc. for account number               .

 

--------------------------------------------------------------------------------


 

Schedule 5.16(b)

 

Post-Closing Obligations- Pledged Stock and Stock Powers

 

 

To be delivered to the Administrative Agent:

 

Issuer

Certificate
Number(s)

Fifth & Pacific Companies Canada Inc.

C-4

Fifth & Pacific Companies Canada Inc.

PS-4

Juicy Couture Canada Inc.

C-1

Juicy Couture Europe Limited

1

LCCI Holdings, LLC

1

Liz Claiborne Servicios de Mexico, S.A. de C.V.

2

Lucky Brand Dungarees, Inc.

17

Segrets, Inc.

11

WCFL Holdings, LLC

1

WestCoast Contempo Fashions Limited

7

Kate Spade UK Limited

1, 2

 

--------------------------------------------------------------------------------


 

Schedule 5.16(c)

 

Post-Closing Obligations- Other Deliverables and Actions

 

 

United States

 

1.                                    Grant of Security Interest in Trademarks
made by Adelington Design Group, LLC in favor of JPMorgan Chase Bank, N.A. (30
days following the Effective Date)

 

2.                                    Grant of Security Interest in Trademarks
made by Fifth & Pacific Companies, Inc. in favor of JPMorgan Chase Bank, N.A.
(30 days following the Effective Date)

 

3.                                    Grant of Security Interest in Trademarks
made by Lucky Brand Dungarees, Inc. in favor of JPMorgan Chase Bank, N.A. (30
days following the Effective Date)

 

4.                                    Grant of Security Interest in Trademarks
made by Kate Spade LLC in favor of JPMorgan Chase Bank, N.A. (30 days following
the Effective Date)

 

5.                                    Grant of Security Interest in Trademarks
made by Juicy Couture, Inc. in favor of JPMorgan Chase Bank, N.A. (30 days
following the Effective Date)

 

6.                                    Grant of Security Interest in Patents made
by Kate Spade LLC in favor of JPMorgan Chase Bank, N.A. (30 days following the
Effective Date)

 

7.                                    Grant of Security Interest in Patents made
by Juicy Couture, Inc. in favor of JPMorgan Chase Bank, N.A. (30 days following
the Effective Date)

 

 

Canada

 

8.                                    Confirmation of Intellectual Property
Security by Fifth & Pacific Companies, Inc. (30 days following the Effective
Date)

 

9.                                    Confirmation of Intellectual Property
Security by Juicy Couture, Inc. (30 days following the Effective Date)

 

10.                            Confirmation of Intellectual Property Security by
Kate Spade LLC (30 days following the Effective Date)

 

11.                            Confirmation of Intellectual Property Security by
Adelington Design Group, LLC (30 days following the Effective Date)

 

12.                            Confirmation of Intellectual Property Security by
Lucky Brand Dungarees, Inc. (30 days following the Effective Date)

 

--------------------------------------------------------------------------------


 

Schedule 6.01

 

 

Existing Indebtedness

 

 

 

Outstanding

 

as of 03/30/13
(In USD)

 

 

 

 

 

 

 

 

 

Capitalized Leases for OH and RI equipment

 

Capitalized Lease pursuant to the Agreement between

 

Banc of America Leasing & Capital, LLC and Fifth & Pacific Companies, Inc.

 

$3,183,643.45

 

 

 

 

 

 

 

 

 

Total Indebtedness

 

$3,183,643.45

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.02 – Existing Liens

 

 

Fifth & Pacific Companies, Inc., Debtor:  Delaware Secretary of State UCC
Filings:

 

No.

 

 

File #, Case #, Book #
Page #

 

 

File Date

 

 

Current Secured Party of
Record

 

 

Collateral

 

 

File Type

1

 

 

6406735 1

 

 

11/21/06

 

 

Banc of America Leasing & Capital, LLC

 

 

Equipment Lease

 

 

Original

 

 

 

2009 0096237

 

 

01/29/09

 

 

 

 

 

 

 

 

 

Amendment:

restated collateral

 

 

 

2010 2144610

 

 

06/21/10

 

 

 

 

 

 

 

 

 

Amendment:

Added collateral

 

 

 

2010 2145781

 

 

06/21/10

 

 

 

 

 

 

 

 

 

Amendment:

Deleted collateral

 

 

 

2011 4354133

 

 

11/13/11

 

 

 

 

 

 

 

 

 

Continuation

 

 

 

2012 2318097

 

 

06/15/12

 

 

 

 

 

 

 

 

 

Amendment:

Changed debtor name to Fifth & Pacific Companies, Inc.

2

 

 

2009 1980017

 

 

06/22/09

 

 

AT&T Capital Services, Inc.

 

 

Equipment Lease

 

 

 

Original

 

 

 

2012 2017020

 

 

05/24/12

 

 

 

 

 

 

 

 

 

Amendment:

Changed debtor name to Fifth & Pacific Companies, Inc.

3

 

 

2010 0490817

 

 

02/15/10

 

 

AT&T Capital Services, Inc.

 

 

Equipment Lease

 

 

 

Original

 

 

 

2012 2017111

 

 

05/24/12

 

 

 

 

 

 

 

 

 

Amendment:

Changed debtor name to Fifth & Pacific Companies, Inc.

4

 

 

2010 1120108

 

 

04/01/10

 

 

Wells Fargo Bank, N.A.

 

 

Specified equipment

 

 

Original

 

 

 

2012 3007566

 

 

08/03/12

 

 

 

 

 

 

 

 

Amendment:

Changed debtor name to Fifth & Pacific Companies, Inc.

 

--------------------------------------------------------------------------------


 

LCI Holdings, Inc., Debtor:  Delaware Secretary of State UCC Filings:

 

No.

 

 

File #, Case #, Book #
Page #

 

 

File Date

 

 

Current Secured Party of
Record

 

 

Collateral

 

 

File Type

1

 

 

2009 1937181

 

 

06/17/09

 

 

LC Footwear Consignment, L.L.C.

 

 

 

Consigned equipment at numerous locations, in multiple states in the U.S.A.

 

 

Original

 

2

--------------------------------------------------------------------------------


 

Fifth & Pacific Companies Canada Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No.

 

 

Registration #

 

 

File Date

 

 

Debtor(s)

 

 

Secured Party

 

 

Collateral

 

 

Jurisdiction

      1.

 

 

20090624 1451 1530 1749 (reference file # 654441354)

(3 years)

 

Amended to add a Debtor name by:

20111101 1950 1531 9629

 

Renewed by:

20120531 1641 1530 5537

(5 years)

 

 

06/24/2009

 

 

Original Debtor: Liz Claiborne Canada Inc.

 

Additional Debtor: Mexx Canada Company

 

 

HSBC Bank Canada

 

 

Accounts, Other

 

 

Ontario

      2.

 

 

20071114 1950 1531 7753 (reference file # 640697229)

(6 years)

 

 

11/14/2007

 

 

Liz Claiborne Canada Inc.

 

 

CBSC Capital Inc.

 

 

Equipment, Other

 

 

Ontario

      3.

 

 

07111424912

(5 years)

 

 

11/14/2007

 

 

Liz Claiborne Canada Inc.

 

 

CBSC Capital Inc.

 

 

All goods supplied by the secured party to the debtor, together with all
attachments, accessories, accessions, replacements, substitutions, additions and
improvements to the foregoing. Proceeds: goods, chattel paper, securities,
money, crops, licences and intangibles.

 

 

Alberta

 

3

--------------------------------------------------------------------------------


 

Westcoast Contempo Fashions Limited

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No.

 

 

Registration #

 

 

File Date

 

 

Debtor(s)

 

 

Secured Party

 

 

Collateral

 

 

Jurisdiction

      1.

 

 

Base Reg #: 766946F

Control # D0175374

(6 year)

 

Amendment by Reg # 498388G to add a new debtor

 

 

09/16/2010

 

 

Westcoast Contempo Fashions Limited

 

Additional Debtor: G-III Apparel Canada ULC

 

 

IOS Financial Services

 

 

 

All goods which are copiers together with all replacements and substitutions
thereof and all parts, accessories, accessions and attachments thereto and all
proceeds thereof, including all proceeds which are accounts, goods, chattel
paper, securities, documents of title, instruments, money, intangibles, crops or
insurance proceeds (Reference Lease No. 4358710-005)

 

 

British Columbia

 

4

--------------------------------------------------------------------------------


 

Schedule 6.04

 

Existing Investments

 

 

1.            Investments in KS China Co., Ltd., a limited liability company
joint venture (with E-Land Fashion China Holdings, Limited) organized under the
laws of Hong Kong, in an amount equal to $10,506,000.

 

2.            Investments in Mexx Lifestyle B.V., a corporation organized under
the laws of the Netherlands, in an amount equal to $10,049,000.

 

3.            Fifth & Pacific Companies, Inc. owns 24 shares of common stock of
Stage Stores, Inc.

 

1

--------------------------------------------------------------------------------


 

Schedule 6.09

 

Existing Restrictions

 

 

1.            Agreement dated as of December 8, 2006 between Banc of America
Leasing & Capital, LLC (“Lessor”) and Fifth & Pacific Companies, Inc. (“Lessee”)
in connection with that certain Master Lease Agreement Number 16736-9000 dated
November 17, 2006 between Lessor and Lessee (current outstanding amount as of
March 30, 2013: $3,183,643.45).

 

--------------------------------------------------------------------------------


 

SCHEDULE 8

 

EUROPEAN COLLATERAL AGENT UK SECURITY TRUST PROVISIONS

 

1.                                    DEFINITIONS AND INTERPRETATION

 

1.1                            Terms defined in the Credit Agreement

 

Terms defined in the Credit Agreement but not in this Schedule shall have the
same meanings in this Schedule as in the Credit Agreement.

 

1.2                            Definitions

 

In addition, in this Schedule:

 

“Administrator” means any administrator appointed to manage the affairs,
business and assets of any Loan Party under the Collateral Documents.

 

“Facility Office” means the office or offices notified by a Lender to the
Administrative Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days’ written notice) as the
office or offices through which it will perform its obligations under the Credit
Agreement;

 

“Finance Party” means, individually and collectively, each Lender, each Issuing
Bank and each Agent.

 

“Losses” means losses (including loss of profit), claims, demands, actions,
proceedings, damages and other payments, costs, expenses and other liabilities
of any kind.

 

“Obligor” means any Borrower or any other Loan Party.

 

“Receiver” means any receiver, receiver and manager or administrative receiver
appointed by the European Collateral Agent over all or any of the Collateral
under the Collateral Documents whether solely, jointly, severally or jointly and
severally with any other person and includes any substitute for any of them
appointed from time to time.

 

“VAT” means the tax imposed by EC Directive 2006/112/EC on the common system of
value added tax and any national legislation implementing that directive
together with legislation supplemental thereto or any similar sales or turnover
tax whether of the United Kingdom, another member state, the European Union or
elsewhere.

 

2.                                    SECURITY TRUSTEE PROVISIONS

 

2.1                            Role of the European Collateral Agent

 

(a)                               The European Collateral Agent shall not be
subject to the duty of care imposed on trustees by the Trustee Act 2000.

 

--------------------------------------------------------------------------------


 

2

 

2.2                            No fiduciary duties

 

The European Collateral Agent shall not be bound to account to any other Finance
Party for any sum or the profit element of any sum received by it for its own
account.

 

2.3                            Discretions of the European Collateral Agent

 

(a)                               The European Collateral Agent may assume that:

 

(i)                                  no Default has occurred (unless it has
actual knowledge of a Default arising under Article VII of the Credit
Agreement); and

 

(ii)                              any right vested in any other Finance Party
has not been exercised.

 

(b)                              Notwithstanding that the European Collateral
Agent and one or more of the other Finance Parties may from time to time be the
same entity, that entity has entered into the Loan Documents in those separate
capacities.  However, where the Loan Documents provide for the European
Collateral Agent and the other Finance Parties to provide instructions to or
otherwise communicate with one or more of the others of them, then for so long
as they are the same entity it will not be necessary for there to be any formal
instructions or other communication, notwithstanding that the Loan Documents
provide in certain cases for the same to be in writing.

 

2.4                            Required Lenders instructions

 

(a)                               Unless a contrary indication appears in a Loan
Document:

 

(i)                                  the European Collateral Agent shall act in
accordance with any instructions given to it by the Required Lenders (or, if so
instructed by the Required Lenders or in the absence of an instruction from
them, refrain from acting or exercising any power, authority, discretion or
other right vested in it as European Collateral Agent); and

 

(ii)                              any instructions given by the Required Lenders
will be binding on all the Lenders.

 

(b)                              The European Collateral Agent may refrain:

 

(i)                                  from acting (in accordance with the
instructions of the Required Lenders (or, if appropriate, the Lenders) or
otherwise) until it has received such security and/or indemnity as it may
require for any Losses (including any associated irrevocable VAT) which it may
incur in complying with the instructions; and

 

(ii)                              from doing anything which may in its opinion
be a breach of any law or duty of confidentiality or be otherwise actionable at
the suit of any person.

 

--------------------------------------------------------------------------------


 

3

 

(c)                               In the absence of instructions from the
Required Lenders (or, if appropriate, the Lenders), the European Collateral
Agent may act (or refrain from taking action) as it considers to be in the best
interest of the Required Lenders.

 

(d)                             The European Collateral Agent is not authorised
to act on behalf of a Lender (without first obtaining that Lender’s consent) in
any legal or arbitration proceedings relating to any Loan Document.

 

2.5                            Exclusion of liability

 

(a)                               The European Collateral Agent will not be
liable for any delay (or any related consequences) in crediting an account with
an amount required under the Loan Documents to be paid by the European
Collateral Agent if the European Collateral Agent has taken all necessary steps
as soon as reasonably practicable to comply with the regulations or operating
procedures of any recognised clearing or settlement system used by the European
Collateral Agent for that purpose.

 

(b)                              The European Collateral Agent shall not be
under any obligation to insure any of the Collateral or any certificate, note,
bond or other evidence in respect of any of them or to require any other person
to maintain that insurance and shall not be responsible for any Losses which may
be suffered as a result of the lack or inadequacy of that insurance.

 

(c)                               The European Collateral Agent shall not be
responsible for any Losses occasioned to the Collateral, however caused, by any
Obligor or any other person by any act or omission on the part of any person
(including any bank, broker, depository, warehouseman or other intermediary or
any clearing system or the operator of it), or otherwise, unless those Losses
are occasioned by the European Collateral Agent’s own gross negligence, bad
faith or wilful misconduct.  In particular the European Collateral Agent shall
not be responsible for any Losses which may be suffered as a result of any
assets comprised in the Collateral, or any deeds or documents of title to them,
being uninsured or inadequately insured or being held by it or by or to the
order of any custodian or by clearing organisations or their operators or by any
person on behalf of the European Collateral Agent.

 

(d)                             The European Collateral Agent shall have no
responsibility to any Obligor as regards any deficiency which might arise
because such Obligor is subject to any tax in respect of the Collateral or any
income or any proceeds from or of them.

 

(e)                               The European Collateral Agent shall not be
liable for any failure, omission or defect in giving notice of, registering or
filing, or procuring registration or filing of, or otherwise protecting or
perfecting, the security constituted over the Collateral.

 

2.6                            Lenders’ Indemnity to the European Collateral
Agent

 

(a)                               The European Collateral Agent may, in priority
to any payment to the Lenders, indemnify itself out of the Collateral in respect
of, and pay and retain, all sums

 

--------------------------------------------------------------------------------


 

4

 

necessary to give effect to this indemnity and to all other indemnities given to
it in the other Loan Documents in its capacity as European Collateral Agent. 
The European Collateral Agent shall have a Lien on the security constituted over
the Collateral and the proceeds of enforcement of any Collateral Documents for
all such sums.

 

2.7                            Additional European Collateral Agent

 

The European Collateral Agent may at any time appoint (and subsequently remove)
any person to act as a separate security trustee or as a co-trustee jointly with
it (any such person, an “Additional European Collateral Agent”):

 

(a)                               if it is necessary in performing its duties
and if the European Collateral Agent considers that appointment to be in the
interest of the Finance Parties; or

 

(b)                              for the purposes of complying with or
confirming to any legal requirements, restrictions or conditions which the
European Collateral Agent deems to be relevant; or

 

(c)                               for the purposes of obtaining or enforcing any
judgment or decree in any jurisdiction,

 

and the European Collateral Agent will give notice to the other Parties of any
such appointment.

 

2.8                            Confidentiality

 

(a)                               In acting as security trustee for the Finance
Parties, the European Collateral Agent shall be regarded as acting through its
syndication or agency division which shall be treated as a separate entity from
any other of its divisions or departments.

 

(b)                              If information is received by another division
or department of the European Collateral Agent, it may be treated as
confidential to that division or department and the European Collateral Agent
shall not be deemed to have notice of it.

 

(c)                               Notwithstanding any other provision of any
Loan Document to the contrary, the European Collateral Agent is not obliged to
disclose to any other person:

 

(i)                                  any confidential information; or

 

(ii)                              any other information if the disclosure would
or might in its reasonable opinion constitute a breach of any law or a breach of
a fiduciary duty.

 

2.9                            Relationship with the Lenders

 

The European Collateral Agent may treat each Lender as a Lender, entitled to
payments under the Collateral Documents and acting through its Facility Office
unless it has

 

--------------------------------------------------------------------------------


 

5

 

received not less than five Business Days’ prior notice from that Lender to the
contrary in accordance with the terms of relevant Collateral Document.

 

2.10                    Credit Appraisal by the Lenders

 

Without affecting the responsibility of each Obligor for information supplied by
it or on its behalf in connection with any Loan Document, each Lender confirms
to the European Collateral Agent that it has been, and will continue to be,
solely responsible for making its own independent appraisal and investigation of
all risks arising under or in connection with any Loan Document, including:

 

(a)                               the financial condition, status and nature of
each Obligor;

 

(b)                              the legality, validity, effectiveness, adequacy
or enforceability of any Loan Document and any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Loan Document;

 

(c)                               whether that Lender has recourse, and the
nature and extent of that recourse, against any party or any of its respective
assets under or in connection with any Loan Document, the transactions
contemplated by the Loan Documents or any other agreement, arrangement or other
document entered into, made or executed in anticipation of, under or in
connection with any Loan Document; and

 

(d)                             the adequacy, accuracy and/or completeness of
any information provided by the European Collateral Agent, any other party or
any other person under or in connection with any Loan Document, the transactions
contemplated by the Loan Documents or any other agreement, arrangement or other
document entered into, made or executed in anticipation of, under or in
connection with any Loan Document.

 

2.11                    Security Documents

 

(a)                               The European Collateral Agent shall accept
without investigation, requisition or objection whatever title any person may
have to the assets which are subject to the Collateral Documents and shall not:

 

(i)                                  be bound or concerned to examine or enquire
into the title of any person; or

 

(ii)                              be liable for any defect or failure in the
title of any person, whether that defect or failure was known to the European
Collateral Agent or might have been discovered upon examination or enquiry and
whether it is capable of remedy or not.

 

(b)                              Upon the appointment of any successor European
Collateral Agent under Article VIII of the Credit Agreement, the resigning
European Collateral Agent shall execute and deliver any documents and do any
other acts and things which may be necessary to vest in the successor European
Collateral

 

--------------------------------------------------------------------------------


 

6

 

Agent all the rights vested in the resigning European Collateral Agent under the
Collateral Documents.

 

(c)                               Each of the other Finance Parties:

 

(i)                                  authorizes the European Collateral Agent to
hold each mortgage or charge created pursuant to any Loan Document in its sole
name as security trustee for the Finance Parties; and

 

(ii)                              requests the Land Registry to register the
European Collateral Agent as the sole proprietor of any mortgage or charge so
created.

 

2.12                    Distribution of proceeds of enforcement

 

(a)                               To the extent that the Collateral Documents
provide for the net proceeds of any enforcement to be applied against the
Secured Obligations, the European Collateral Agent shall pay them to the
European Administrative Agent or the Administrative Agent and such Agent shall
apply them in payment of any amounts due but unpaid under the Loan Documents, if
applicable in the order set out in Section 2.18(b) of the Credit Agreement. 
This shall override any appropriation made by any Obligor.

 

(b)                              The European Collateral Agent may, at its
discretion, accumulate proceeds of enforcement in an interest bearing account in
its own name.

 

2.13                    No obligation to remain in possession

 

If the European Collateral Agent, any Receiver or any delegate takes possession
of all or any of the Collateral, it may from time to time in its absolute
discretion relinquish such possession.

 

2.14                    European Collateral Agent’s obligation to account

 

The European Collateral Agent shall not in any circumstances (either by reason
of taking possession of the Collateral or for any other reason and whether as
mortgagee in possession or on any other basis):

 

(a)                               be liable to account to any Obligor or any
other person for anything except the European Collateral Agent’s own actual
receipts which have not been distributed or paid to that Obligor or the persons
entitled or at the time of payment believed by the European Collateral Agent to
be entitled to them; or

 

(b)                              be liable to any Obligor or any other person
for any principal, interest or Losses from or connected with any realization by
the European Collateral Agent of the Collateral or from any act, default,
omission or misconduct of the European Collateral Agent, its officers, employees
or agents in relation to the Collateral or from any exercise or non-exercise by
the European Collateral Agent of any right exercisable by it under the UK
Security Agreements unless they shall be caused

 

--------------------------------------------------------------------------------


 

7

 

by the European Collateral Agent’s own gross negligence, bad faith or wilful
misconduct.

 

2.15                    Receiver’s and delegate’s obligation to account

 

All the provisions of Clause 2.14 (above) shall apply in respect of the
liability of any Receiver or Administrator or delegate in all respects as though
every reference in Clause 2.14 (above) to the European Collateral Agent were
instead a reference to the Receiver or, as the case may be, Administrator or
delegate.

 

--------------------------------------------------------------------------------

 


 

EXHIBIT A

 

FORM OF
ASSIGNMENT AND ASSUMPTION

 

 

Reference is made to the Third Amended and Restated Credit Agreement, dated as
of April 18, 2013 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Fifth & Pacific Companies, Inc.,
Kate Spade UK Limited, Kate Spade Canada Inc., the other Loan Parties from time
to time party thereto, the Lenders party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent and US Collateral Agent, J.P. Morgan Europe Limited, as
European Administrative Agent and European Collateral Agent, JPMorgan Chase
Bank, N.A., Toronto Branch, as Canadian Administrative Agent and Canadian
Collateral Agent, Bank of America, N.A., as Syndication Agent, and Wells Fargo
Capital Finance, LLC and SunTrust Bank, as Documentation Agents.  Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

 

The Assignor identified on Schedule l hereto (the “Assignor”) and the Assignee
identified on Schedule l hereto (the “Assignee”) agree as follows:

 

1.   The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below), the interest described in Schedule 1 hereto (the
“Assigned Interest”) in and to the Assignor’s rights and obligations under the
Credit Agreement with respect to those credit facilities contained in the Credit
Agreement as are set forth on Schedule 1 hereto (individually, an “Assigned
Facility”; collectively, the “Assigned Facilities”), in a principal amount for
each Assigned Facility as set forth on Schedule 1 hereto.

 

2.   The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, other than that the Assignor is the legal
and beneficial owner of the interest being assigned by it hereunder and has not
created any adverse claim upon the interest being assigned by it hereunder and
that such interest is free and clear of any such adverse claim and (b) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Borrower, any of their respective Affiliates or any
other obligor or the performance or observance by any Borrower, any of their
respective Affiliates or any other obligor of any of their respective
obligations under the Credit Agreement or any other Loan Document or any other
instrument or document furnished pursuant hereto or thereto.

 

3.   The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Assumption; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the financial statements
delivered pursuant to Sections 4.01(b) and 5.01 (if any) thereof and such other
documents and information as it has deemed appropriate to make

 

--------------------------------------------------------------------------------


 

2

 

its own credit analysis and decision to enter into this Assignment and
Assumption; (c) agrees that it will, independently and without reliance upon the
Assignor, the Agents or any Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Credit Agreement, the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto; (d) appoints and authorizes the Agents to take such action as agent on
its behalf and to exercise such powers and discretion under the Credit
Agreement, the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto as are delegated to the Agents by the terms
thereof, together with such powers as are incidental thereto; and (e) agrees
that it will be bound by the provisions of the Credit Agreement and will perform
in accordance with its terms all the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender including, if it
is organized under the laws of a jurisdiction outside the United States, its
obligation pursuant to Section 2.17(g) of the Credit Agreement.

 

4.   The effective date of this Assignment and Assumption shall be the Effective
Date of Assignment described in Schedule 1 hereto (the “Effective Date”). 
Following the execution of this Assignment and Assumption, it will be delivered
to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to the Credit Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent).

 

5.   Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to the Effective Date and to the
Assignee for amounts which have accrued subsequent to the Effective Date.

 

6.   From and after the Effective Date, (a) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment and Assumption,
have the rights and obligations of a Lender thereunder and under the other Loan
Documents and shall be bound by the provisions thereof and (b) the Assignor
shall, to the extent provided in this Assignment and Assumption, relinquish its
rights and be released from its obligations under the Credit Agreement.

 

7.   This Assignment and Assumption shall be governed by and construed in
accordance with the laws of the State of New York.

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

--------------------------------------------------------------------------------


 

Schedule 1
to Assignment and Assumption with respect to
the Third Amended and Restated Credit Agreement, dated as of April 18, 2013,
among Fifth & Pacific Companies, Inc., Kate Spade UK Limited, Kate Spade Canada
Inc., the other Loan Parties from time to time party thereto, the Lenders party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the other
Agents party thereto

 

Name of Assignor: _______________________

 

Name of Assignee: _______________________

 

Effective Date of Assignment: _________________

 

 

Facility Assigned

Principal
Amount Assigned1

Commitment Percentage Assigned

 

 

 

 

$                  

      .                 %

 

 

[Name of Assignee]

 

[Name of Assignor]

 

 

 

 

 

 

By:______________________________
Title:

 

By:______________________________
Title:

 

 

_________________________

 

1  Note: For any assignment involving a principal amount of less than $5,000,000
that is not made to a Lender, an Affiliate of a Lender or an Approved Fund or is
not an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, refer to Section 9.04(c)(i) of the Credit
Agreement.

 

--------------------------------------------------------------------------------


 

Accepted for Recordation in the Register:

 

JPMorgan Chase Bank, N.A., as
Administrative Agent

 

 

By:______________________________

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

Consented by:

 

Fifth & Pacific Companies, Inc., a Borrower Representative

 

 

By:______________________________

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

Consented by:

 

JPMorgan Chase Bank, N.A., as
Administrative Agent

 

 

By:______________________________

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

[Consented by:

 

[ISSUING BANK], as
Issuing Bank

 

 

By:______________________________

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit B1

 

 

[g136121km107ai001.jpg]

 

BORROWING BASE REPORT

 

 

 

 

 

Obligor Number:

 

 

 

Loan Number:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

US

 

Canada

 

U.K.

 

Combined

 

1

Retail A/R (credit card)

 

$

-

 

$

-

 

$

-

 

$

-

 

2

Less ineligibles

 

-

 

-

 

-

 

-

 

3

Eligible retail A/R

 

-

 

-

 

-

 

-

 

4

Advance rate %

 

90%

 

90%

 

90%

 

90%

 

5

Retail A/R availability

 

-

 

-

 

-

 

-

 

 

 

 

 

 

 

 

 

 

 

 

6

Wholesale A/R

 

-

 

-

 

-

 

-

 

7

Less ineligibles

 

-

 

-

 

-

 

-

 

8

Eligible wholesale A/R

 

-

 

-

 

-

 

-

 

9

Advance rate %

 

85%

 

85%

 

85%

 

85%

 

10

Wholesale A/R availability

 

-

 

-

 

-

 

-

 

 

 

 

 

 

 

 

 

 

 

 

11

Total A/R availability

 

-

 

-

 

-

 

-

 

 

 

 

 

 

 

 

 

 

 

 

12

Retail inventory

 

-

 

-

 

-

 

-

 

13

Less ineligibles

 

-

 

-

 

-

 

-

 

14

Eligible retail inventory

 

-

 

-

 

-

 

-

 

15

NOLV calculation:

 

 

 

 

 

 

 

-

 

16

Eligible retail inventory as per above

 

-

 

-

 

-

 

-

 

17

NOLV rate

 

110.6%

 

110.6%

 

109.0%

 

Blended

 

18

Advance rate on NOLV

 

90.0%

 

90.0%

 

90.0%

 

90.0%

 

19

Effective NOLV advance rate %

 

99.5%

 

99.5%

 

98.1%

 

Blended

 

20

Retail inventory availability at 90% of NOLV

 

-

 

-

 

-

 

-

 

 

 

 

 

 

 

 

 

 

 

 

21

Wholesale inventory

 

-

 

-

 

-

 

-

 

22

Less inventory for retail factory outlets

 

-

 

-

 

-

 

-

 

23

Less raw material inventory reported below

 

-

 

-

 

-

 

-

 

24

Less in-transit inventory reported below

 

-

 

-

 

-

 

-

 

25

Wholesale inventory on-hand

 

-

 

-

 

-

 

-

 

26

Less ineligibles

 

-

 

-

 

-

 

-

 

27

Eligible wholesale inventory

 

-

 

-

 

-

 

-

 

28

NOLV calculation:

 

 

 

 

 

 

 

 

 

29

Eligible wholesale inventory as per above

 

-

 

-

 

-

 

-

 

30

NOLV rate

 

79.7%

 

79.7%

 

60.8%

 

Blended

 

31

Advance rate on NOLV

 

90.0%

 

90.0%

 

90.0%

 

90.0%

 

32

Effective NOLV advance rate %

 

71.7%

 

71.7%

 

54.7%

 

Blended

 

33

Wholesale inventory availability at 90% of NOLV

 

-

 

-

 

-

 

-

 

 

 

 

 

 

 

 

 

 

 

 

34

Raw Material inventory

 

-

 

-

 

-

 

-

 

35

Less ineligibles

 

-

 

-

 

-

 

-

 

36

Eligible retail inventory

 

-

 

-

 

-

 

-

 

37

NOLV calculation:

 

 

 

 

 

 

 

 

 

38

Eligible raw material inventory as per above

 

-

 

-

 

-

 

-

 

39

NOLV rate

 

6.7%

 

6.7%

 

0.0%

 

Blended

 

40

Advance rate on NOLV

 

90.0%

 

90.0%

 

90.0%

 

90.0%

 

41

Effective NOLV advance rate %

 

6.0%

 

6.0%

 

0.0%

 

Blended

 

42

Raw material inventory availability at 90% of NOLV

 

-

 

-

 

-

 

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

43

Inventory Intransit Supported by Letters of Credit

 

 

 

 

 

 

 

 

 

44

Inventory In Transit

 

-

 

-

 

-

 

-

 

45

Less ineligibles

 

-

 

-

 

-

 

-

 

46

Eligible in transit inventory

 

-

 

-

 

-

 

-

 

47

Advance rate % (wholesale effective rate)

 

81.6%

 

81.6%

 

76.7%

 

Blended

 

48

Gross inventory intransit availability

 

-

 

-

 

-

 

-

 

49

Intransit inventory availability cap

 

60,000,000

 

15,000,000

 

20,000,000

 

Blended

 

 

 

 

 

 

 

 

 

 

 

 

50

In transit inventory supported by letters of credit availability (Lesser of
Gross inventory intransit availability or Cap)

 

-

 

-

 

-

 

-

 

 

 

 

 

 

 

 

 

 

 

 

51

Inventory Intransit NOT Supported by Letters of Credit

 

 

 

 

 

 

 

 

 

52

Inventory In Transit

 

-

 

-

 

-

 

-

 

53

Less ineligibles

 

-

 

-

 

-

 

-

 

54

Eligible in transit inventory

 

-

 

-

 

-

 

-

 

55

Advance rate % (wholesale effective rate)

 

81.6%

 

81.6%

 

76.7%

 

Blended

 

56

Gross inventory intransit availability

 

-

 

-

 

-

 

-

 

57

Intransit inventory availability cap

 

40,000,000

 

5,000,000

 

10,000,000

 

Blended

 

 

 

 

 

 

 

 

 

 

 

 

58

In transit inventory NOT supported by letters of credit availability (Lesser of
Gross inventory intransit availability or Cap)

 

-

 

-

 

-

 

-

 

 

 

 

 

 

 

 

 

 

 

 

59

Gross inventory availability (includes in-transit)

 

-

 

-

 

-

 

-

 

 

 

 

 

 

 

 

 

 

 

 

60

Total inventory availability

 

-

 

-

 

-

 

-

 

 

 

 

 

 

 

 

 

 

 

 

61

Cash deposited with JP Morgan

 

 

 

-

 

-

 

-

 

 

 

 

 

 

 

 

 

 

 

 

62

Total Borrowing Base Availability before reserves

 

-

 

-

 

-

 

-

 

 

 

 

 

 

 

 

 

 

 

 

63

Less availability reserves:

 

 

 

 

 

 

 

 

 

64

Rent Reserve

 

 

 

 

 

 

 

-

 

65

Accrued Gift Card Liabilty @ 50%

 

 

 

 

 

 

 

-

 

66

Processor Fees (3xAP)

 

 

 

 

 

 

 

-

 

67

Derivative Mark to Market Reserve

 

-

 

-

 

-

 

-

 

68

Other Reserves

 

-

 

-

 

-

 

-

 

 

 

 

 

 

 

 

 

 

 

 

69

Total availability reserves

 

-

 

-

 

-

 

-

 

 

 

 

 

 

 

 

 

 

 

 

70

Total Borrowing Base Availablility

 

-

 

-

 

-

 

-

 

71

Revolver Line

 

 

 

40,000,000

 

20,000,000

 

350,000,000

 

72

Lesser of Borrowing Base Availability & Commitment

 

-

 

-

 

-

 

-

 

73

Loan Balance

 

 

 

 

 

 

 

-

 

74

Letters of Credit/Bankers’ Acceptance Outstanding

 

 

 

 

 

 

 

-

 

75

Excess Availability

 

-

 

-

 

-

 

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B2

 

 

 

 

[g136121km107bi001.jpg]

 

 

BORROWING BASE REPORT

 

 

 

 

 

 

 

 

 

Obligor Number:

 

 

 

 

 

 

Loan Number:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

US

 

 

  1

Retail A/R (credit card)

 

$

-    

 

 

  2

Less ineligibles

 

-    

 

 

  3

Eligible retail A/R

 

-    

 

 

  4

Advance rate %

 

90%

 

 

  5

Retail A/R availability

 

-    

 

 

 

 

 

 

 

 

  6

Wholesale A/R

 

-    

 

 

  7

Less ineligibles

 

-    

 

 

  8

Eligible wholesale A/R

 

-    

 

 

  9

Advance rate %

 

85%

 

 

10

Wholesale A/R availability

 

-    

 

 

 

 

 

 

 

 

11

Total A/R availability

 

-    

 

 

 

 

 

 

 

 

12

Retail inventory

 

-    

 

 

13

Less ineligibles

 

-    

 

 

14

Eligible retail inventory

 

-    

 

 

15

NOLV calculation:

 

 

 

 

16

Eligible retail inventory as per above

 

-    

 

 

17

NOLV rate

 

110.6%

 

 

18

Advance rate on NOLV

 

90.0%

 

 

19

Effective NOLV advance rate %

 

99.5%

 

 

20

Retail inventory availability at 90% of NOLV

 

-    

 

 

 

 

 

 

 

 

21

Wholesale inventory

 

-    

 

 

22

Less inventory for retail factory outlets

 

-    

 

 

23

Less raw material inventory reported below

 

-    

 

 

24

Less in-transit inventory reported below

 

-    

 

 

25

Wholesale inventory on-hand

 

-    

 

 

26

Less ineligibles

 

-    

 

 

27

Eligible wholesale inventory

 

-    

 

 

28

NOLV calculation:

 

 

 

 

29

Eligible wholesale inventory as per above

 

-    

 

 

30

NOLV rate

 

79.7%

 

 

31

Advance rate on NOLV

 

90.0%

 

 

32

Effective NOLV advance rate %

 

71.7%

 

 

33

Wholesale inventory availability at 90% of NOLV

 

-    

 

 

 

 

 

 

 

 

34

Raw Material inventory

 

-    

 

 

35

Less ineligibles

 

-    

 

 

36

Eligible retail inventory

 

-    

 

 

37

NOLV calculation:

 

 

 

 

38

Eligible raw material inventory as per above

 

-    

 

 

39

NOLV rate

 

6.7%

 

 

40

Advance rate on NOLV

 

90.0%

 

 

41

Effective NOLV advance rate %

 

6.0%

 

 

42

Raw material inventory availability at 90% of NOLV

 

-    

 

 

 

 

 

 

 

 

43

Inventory Intransit Supported by Letters of Credit

 

 

 

 

44

Inventory In Transit

 

-    

 

 

45

Less ineligibles

 

-    

 

 

46

Eligible in transit inventory

 

-    

 

 

47

Advance rate % (wholesale effective rate)

 

81.6%

 

 

48

Gross inventory intransit availability

 

-    

 

 

49

Intransit inventory availability cap

 

60,000,000

 

 

 

 

 

 

 

 

50

In transit inventory supported by letters of credit availability (Lesser of
Gross inventory intransit availability or Cap)

 

-    

 

 

 

 

 

 

 

 

51

Inventory Intransit NOT Supported by Letters of Credit

 

 

 

 

52

Inventory In Transit

 

-    

 

 

53

Less ineligibles

 

-    

 

 

54

Eligible in transit inventory

 

-    

 

 

55

Advance rate % (wholesale effective rate)

 

81.6%

 

 

56

Gross inventory intransit availability

 

-    

 

 

57

Intransit inventory availability cap

 

40,000,000

 

 

 

 

 

 

 

 

58

In transit inventory NOT supported by letters of credit availability (Lesser of
Gross inventory intransit availability or Cap)

 

-    

 

 

 

 

 

 

 

 

59

Gross inventory availability (includes in-transit)

 

-    

 

 

 

 

 

 

 

 

60

Total inventory availability

 

-    

 

 

 

 

 

 

 

 

61

Cash deposited with JP Morgan

 

 

 

 

 

 

 

 

 

 

62

Total Borrowing Base Availability before reserves

 

-    

 

 

 

 

 

 

 

 

63

Less availability reserves:

 

 

 

 

64

  Rent Reserve

 

 

 

 

65

  Accrued Gift Card Liabilty @ 50%

 

 

 

 

66

  Processor Fees (3xAP)

 

 

 

 

67

  Derivative Mark to Market Reserve

 

-    

 

 

68

  Other Reserves

 

-    

 

 

 

 

 

 

 

 

69

Total availability reserves

 

-    

 

 

 

 

 

 

 

 

70

Total Borrowing Base Availablility

 

-    

 

 

71

Revolver Line

 

 

 

 

72

Lesser of Borrowing Base Availability & Commitment

 

 

 

 

73

Loan Balance

 

 

 

 

74

Letters of Credit/Bankers’ Acceptance Outstanding

 

 

 

 

75

Excess Availability

 

-    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B3

 

 

 

 

[g136121km107ci001.jpg]

 

 

BORROWING BASE REPORT

 

 

 

 

 

 

 

 

 

Obligor Number:

 

 

 

 

 

 

Loan Number:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Canada

 

 

  1

Retail A/R (credit card)

 

$

-    

 

 

  2

Less ineligibles

 

-    

 

 

  3

Eligible retail A/R

 

-    

 

 

  4

Advance rate %

 

90%

 

 

  5

Retail A/R availability

 

-    

 

 

 

 

 

 

 

 

  6

Wholesale A/R

 

-    

 

 

  7

Less ineligibles

 

-    

 

 

  8

Eligible wholesale A/R

 

-    

 

 

  9

Advance rate %

 

85%

 

 

10

Wholesale A/R availability

 

-    

 

 

 

 

 

 

 

 

11

Total A/R availability

 

-    

 

 

 

 

 

 

 

 

12

Retail inventory

 

-    

 

 

13

Less ineligibles

 

-    

 

 

14

Eligible retail inventory

 

-    

 

 

15

NOLV calculation:

 

 

 

 

16

Eligible retail inventory as per above

 

-    

 

 

17

NOLV rate

 

110.6%

 

 

18

Advance rate on NOLV

 

90.0%

 

 

19

Effective NOLV advance rate %

 

99.5%

 

 

20

Retail inventory availability at 90% of NOLV

 

-    

 

 

 

 

 

 

 

 

21

Wholesale inventory

 

-    

 

 

22

Less inventory for retail factory outlets

 

-    

 

 

23

Less raw material inventory reported below

 

-    

 

 

24

Less in-transit inventory reported below

 

-    

 

 

25

Wholesale inventory on-hand

 

-    

 

 

26

Less ineligibles

 

-    

 

 

27

Eligible wholesale inventory

 

-    

 

 

28

NOLV calculation:

 

 

 

 

29

Eligible wholesale inventory as per above

 

-    

 

 

30

NOLV rate

 

79.7%

 

 

31

Advance rate on NOLV

 

90.0%

 

 

32

Effective NOLV advance rate %

 

71.7%

 

 

33

Wholesale inventory availability at 90% of NOLV

 

-    

 

 

 

 

 

 

 

 

34

Raw Material inventory

 

-    

 

 

35

Less ineligibles

 

-    

 

 

36

Eligible retail inventory

 

-    

 

 

37

NOLV calculation:

 

 

 

 

38

Eligible raw material inventory as per above

 

-    

 

 

39

NOLV rate

 

6.7%

 

 

40

Advance rate on NOLV

 

90.0%

 

 

41

Effective NOLV advance rate %

 

6.0%

 

 

42

Raw material inventory availability at 90% of NOLV

 

-    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

43

Inventory Intransit Supported by Letters of Credit

 

 

 

 

44

Inventory In Transit

 

-    

 

 

45

Less ineligibles

 

-    

 

 

46

Eligible in transit inventory

 

-    

 

 

47

Advance rate % (wholesale effective rate)

 

81.6%

 

 

48

Gross inventory intransit availability

 

-    

 

 

49

Intransit inventory availability cap

 

15,000,000

 

 

 

 

 

 

 

 

50

In transit inventory supported by letters of credit availability (Lesser of
Gross inventory intransit availability or Cap)

 

-    

 

 

 

 

 

 

 

 

51

Inventory Intransit NOT Supported by Letters of Credit

 

 

 

 

52

Inventory In Transit

 

-    

 

 

53

Less ineligibles

 

-    

 

 

54

Eligible in transit inventory

 

-    

 

 

55

Advance rate % (wholesale effective rate)

 

81.6%

 

 

56

Gross inventory intransit availability

 

-    

 

 

57

Intransit inventory availability cap

 

5,000,000

 

 

 

 

 

 

 

 

58

In transit inventory NOT supported by letters of credit availability (Lesser of
Gross inventory intransit availability or Cap)

 

-    

 

 

 

 

 

 

 

 

59

Gross inventory availability (includes in-transit)

 

-    

 

 

 

 

 

 

 

 

60

Total inventory availability

 

-    

 

 

 

 

 

 

 

 

61

Cash deposited with JP Morgan

 

-    

 

 

 

 

 

 

 

 

62

Total Borrowing Base Availability before reserves

 

-    

 

 

 

 

 

 

 

 

63

Less availability reserves:

 

 

 

 

64

Rent Reserve

 

 

 

 

65

Accrued Gift Card Liabilty @ 50%

 

 

 

 

66

Processor Fees (3xAP)

 

 

 

 

67

Derivative Mark to Market Reserve

 

-    

 

 

68

Other Reserves

 

-    

 

 

 

 

 

 

 

 

69

Total availability reserves

 

-    

 

 

 

 

 

 

 

 

70

Total Borrowing Base Availablility

 

-    

 

 

71

Revolver Line

 

40,000,000

 

 

72

Lesser of Borrowing Base Availability & Commitment

 

-    

 

 

73

Loan Balance

 

 

 

 

74

Letters of Credit/Bankers’ Acceptance Outstanding

 

 

 

 

75

Excess Availability

 

-    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B4

 

 

 

 

[g136121km107di001.jpg]

 

 

BORROWING BASE REPORT

 

 

 

 

 

 

 

 

 

Obligor Number:

 

 

 

 

 

 

Loan Number:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U.K.

 

 

  1

Retail A/R (credit card)

 

$

-    

 

 

  2

Less ineligibles

 

-    

 

 

  3

Eligible retail A/R

 

-    

 

 

  4

Advance rate %

 

90%

 

 

  5

Retail A/R availability

 

-    

 

 

 

 

 

 

 

 

  6

Wholesale A/R

 

-    

 

 

  7

Less ineligibles

 

-    

 

 

  8

Eligible wholesale A/R

 

-    

 

 

  9

Advance rate %

 

85%

 

 

10

Wholesale A/R availability

 

-    

 

 

 

 

 

 

 

 

11

Total A/R availability

 

-    

 

 

 

 

 

 

 

 

12

Retail inventory

 

-    

 

 

13

Less ineligibles

 

-    

 

 

14

Eligible retail inventory

 

-    

 

 

15

NOLV calculation:

 

 

 

 

16

Eligible retail inventory as per above

 

-    

 

 

17

NOLV rate

 

109.0%

 

 

18

Advance rate on NOLV

 

90.0%

 

 

19

Effective NOLV advance rate %

 

98.1%

 

 

20

Retail inventory availability at 90% of NOLV

 

-    

 

 

 

 

 

 

 

 

21

Wholesale inventory

 

-    

 

 

22

Less inventory for retail factory outlets

 

-    

 

 

23

Less raw material inventory reported below

 

-    

 

 

24

Less in-transit inventory reported below

 

-    

 

 

25

Wholesale inventory on-hand

 

-    

 

 

26

Less ineligibles

 

-    

 

 

27

Eligible wholesale inventory

 

-    

 

 

28

NOLV calculation:

 

 

 

 

29

Eligible wholesale inventory as per above

 

-    

 

 

30

NOLV rate

 

60.8%

 

 

31

Advance rate on NOLV

 

90.0%

 

 

32

Effective NOLV advance rate %

 

54.7%

 

 

33

Wholesale inventory availability at 90% of NOLV

 

-    

 

 

 

 

 

 

 

 

34

Raw Material inventory

 

-    

 

 

35

Less ineligibles

 

-    

 

 

36

Eligible retail inventory

 

-    

 

 

37

NOLV calculation:

 

 

 

 

38

Eligible raw material inventory as per above

 

-    

 

 

39

NOLV rate

 

0.0%

 

 

40

Advance rate on NOLV

 

90.0%

 

 

41

Effective NOLV advance rate %

 

0.0%

 

 

42

Raw material inventory availability at 90% of NOLV

 

-    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

43

Inventory Intransit Supported by Letters of Credit

 

 

 

 

44

Inventory In Transit

 

-    

 

 

45

Less ineligibles

 

-    

 

 

46

Eligible in transit inventory

 

-    

 

 

47

Advance rate % (wholesale effective rate)

 

76.7%

 

 

48

Gross inventory intransit availability

 

-    

 

 

49

Intransit inventory availability cap

 

20,000,000

 

 

 

 

 

 

 

 

50

In transit inventory supported by letters of credit availability (Lesser of
Gross inventory intransit availability or Cap)

 

-    

 

 

 

 

 

 

 

 

51

Inventory Intransit NOT Supported by Letters of Credit

 

 

 

 

52

Inventory In Transit

 

-    

 

 

53

Less ineligibles

 

-    

 

 

54

Eligible in transit inventory

 

-    

 

 

55

Advance rate % (wholesale effective rate)

 

76.7%

 

 

56

Gross inventory intransit availability

 

-    

 

 

57

Intransit inventory availability cap

 

10,000,000

 

 

 

 

 

 

 

 

58

In transit inventory NOT supported by letters of credit availability (Lesser of
Gross inventory intransit availability or Cap)

 

-    

 

 

 

 

 

 

 

 

59

Gross inventory availability (includes in-transit)

 

-    

 

 

 

 

 

 

 

 

60

Total inventory availability

 

-    

 

 

 

 

 

 

 

 

61

Cash deposited with JP Morgan

 

-    

 

 

 

 

 

 

 

 

62

Total Borrowing Base Availability before reserves

 

-    

 

 

 

 

 

 

 

 

63

Less availability reserves:

 

 

 

 

64

Rent Reserve

 

 

 

 

65

Accrued Gift Card Liabilty @ 50%

 

 

 

 

66

Processor Fees (3xAP)

 

 

 

 

67

Derivative Mark to Market Reserve

 

-    

 

 

68

Other Reserves

 

-    

 

 

 

 

 

 

 

 

69

Total availability reserves

 

-    

 

 

 

 

 

 

 

 

70

Total Borrowing Base Availablility

 

-    

 

 

71

Revolver Line

 

20,000,000

 

 

72

Lesser of Borrowing Base Availability & Commitment

 

-    

 

 

73

Loan Balance

 

 

 

 

74

Letters of Credit/Bankers’ Acceptance Outstanding

 

 

 

 

75

Excess Availability

 

-    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF
COMPLIANCE CERTIFICATE

 

This Compliance Certificate is delivered pursuant to Section 5.01(d) of the
Third Amended and Restated Credit Agreement, dated as of April 18, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Fifth & Pacific Companies, Inc., Kate Spade UK
Limited, Kate Spade Canada Inc., the other Loan Parties from time to time party
thereto, the Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative
Agent and US Collateral Agent, J.P. Morgan Europe Limited, as European
Administrative Agent and European Collateral Agent, JPMorgan Chase Bank, N.A.,
Toronto Branch, as Canadian Administrative Agent and Canadian Collateral Agent,
Bank of America, N.A., as Syndication Agent, and Wells Fargo Capital Finance,
LLC and SunTrust Bank, as Documentation Agents.  Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

 

1.   I am the duly elected, qualified and acting [Chief Financial Officer] of
the Borrower Representative.

 

2.            I have reviewed and am familiar with the contents of this
Compliance Certificate.

 

3.            I have reviewed the terms of the Credit Agreement and the other
Loan Documents and have made or caused to be made under my supervision, a review
in reasonable detail of the transactions and condition of the Company during the
accounting period covered by the financial statements attached hereto as
Attachment 1 (the “Financial Statements”).

 

4.            The Financial Statements fairly present in all material respects
the financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments.

 

5.            No Default has occurred during or at the end of the accounting
period covered by the Financial Statements, and I have no knowledge of the
existence, as of the date of this Compliance Certificate, of any condition or
event which constitutes a Default or an Event of Default [except as set forth
below].2

 

6.            (a) Aggregate Availability

 

(i) As of [_____, 20__]3, the aggregate amount of the Commitments was $[____].

 

(ii) the Aggregate Borrowing Base was $[____].

 

--------------------------------------------------------------------------------

2      To the extent a Default/Event of Default has occurred, the details
thereof and any action taken or proposed to be taken with respect thereto must
be provided.

3      Date to be the date of the last applicable test period

 

--------------------------------------------------------------------------------


 

(iii) The total Revolving Exposure was $[____].

 

(iv) Aggregate Availability was $[____], or [   ]% of the Commitments in effect.

 

[(b)  Fixed Charge Coverage Ratio

 

(i) Consolidated EBITDA was $[____].

 

(ii) The unfinanced portion of Capital Expenditures was $[____].

 

(iii) Consolidated EBITDA minus the unfinanced portion of Capital Expenditures
was $[____].

 

(iv) Fixed Charges were $[____].

 

(v) Ratio of (iii) to (iv) is [____].

 

Therefore, the Fixed Charge Coverage Ratio complies with the test set forth in
Section 6.13, which requires the Company to maintain a Fixed Charge Coverage
Ratio of not less than 1.00 to 1.00.]4

 

7.            No change in GAAP or in the application thereof to the Company’s
consolidated financial statements has occurred since December 29, 2012.5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

4             If Aggregate Availability falls below 10% of the Commitments then
in effect, calculation of the Fixed Charge Coverage Ratio must be provided.

 

5             To the extent a change has occurred, the effect of such change on
the financial statements accompanying this certificate must be specified.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have executed this Certificate this _____ day of ____,
20__.

 

 

 

 

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Attachment 1
to Compliance Certificate

 

 

 

[Attach Financial Statements]

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF
ASSUMPTION AND JOINDER AGREEMENT

 

ASSUMPTION AND JOINDER AGREEMENT dated as of [_____________]  (the “Joinder
Agreement”) made by [Insert Name of new Loan Party], a [jurisdiction of
organization] [corporation, limited partnership or limited liability company]
(the “Company”) for the benefit of the Lenders or Secured Parties (as each such
term is defined in that certain Third Amended and Restated Credit Agreement,
dated as of April 18, 2013 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”) by and among Fifth & Pacific Companies,
Inc., Kate Spade UK Limited, Kate Spade Canada Inc., the other Loan Parties from
time to time party thereto, the Lenders party thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent and US Collateral Agent, J.P. Morgan Europe
Limited, as European Administrative Agent and European Collateral Agent,
JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian Administrative Agent and
Canadian Collateral Agent, Bank of America, N.A., as Syndication Agent, and
Wells Fargo Capital Finance, LLC and SunTrust Bank, as Documentation Agents, as
applicable.  Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.

 

W I T N E S S E T H

 

The Company is a [jurisdiction of Organization] [corporation, limited
partnership or limited liability company], and is a subsidiary of [Loan Party]. 
Pursuant to Section 5.13 of the Credit Agreement, the Company is required to
execute this document as a newly [formed] [acquired] subsidiary of [Loan Party].

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged, the Company hereby
agrees as follows:

 

SECTION 1.           Assumption and Joinder.  The Company hereby expressly
confirms that it hereby agrees to perform and observe each and every one of the
covenants and agreements, and hereby assumes the obligations and liabilities, of
a [US][Canadian][UK] Loan Party under the Credit Agreement.  By virtue of the
foregoing, the Company hereby accepts and assumes any liability of a
[US][Canadian][UK] Loan Party related to each representation or warranty,
covenant or obligation made by a [US] [Canadian][UK] Loan Party in the Credit
Agreement, and hereby expressly affirms in all material respects, as of the date
hereof, each of such representations, warranties, covenants and obligations as
they apply to the Company.

 

(a)                               Guarantee.  (i)  All references to the term
“[US][Canadian][UK] Loan Party” in the Credit Agreement, or in any document or
instrument executed and delivered or furnished, or to be executed and delivered
or furnished, in connection therewith shall be deemed to be references to, and
shall include, the Company, in each case as of the date hereof.

 

--------------------------------------------------------------------------------


 

(ii)  The Company, as a [US][Canadian][UK] Loan Party, hereby joins in and
agrees to be bound by each and all of the provisions of the Credit Agreement, as
of the date hereof, as a [US][Canadian][UK] Loan Party thereunder with the same
force and effect as if originally referred to therein as a [US][Canadian][UK]
Loan Party.

 

(b)                              [Collateral Documents. (i)  All references to
the term “Grantor” in the US Security Agreement, or in any document or
instrument executed and delivered or furnished, or to be executed and delivered
or furnished, in connection therewith shall be deemed to be references to, and
shall include, the Company as of the date hereof.

 

(ii)                              The Company, as Grantor, hereby joins in and
agrees to be bound by each and all of the provisions of the US Security
Agreement, as of the date hereof, with the same force and effect as if
originally referred to therein as a Grantor.

 

(iii)                          The Company, as Grantor, hereby pledges to the US
Collateral Agent all Collateral owned by it.  The Company, as Grantor, agrees
that all Collateral owned by it shall be considered to be part of the Collateral
and shall secure the Secured Obligations.

 

(c)                               Notes Intercreditor Agreement.  (i)  All
references to the term “Grantor” in the Notes Intercreditor Agreement, or in any
document or instrument executed and delivered or furnished, or to be executed
and delivered or furnished, in connection therewith shall be deemed to be
references to, and shall include, the Company as of the date hereof.

 

(ii)                              The Company, as Grantor, hereby joins in and
agrees to be bound by each and all of the provisions of the Notes Intercreditor
Agreement, as of the date hereof, with the same force and effect as if
originally referred to therein as a Grantor.]6

 

SECTION 2.           Representations and Warranties.  The Company hereby
represents and warrants to the Agents and the Secured Parties as follows:

 

(a)                               The Company has the requisite [corporate,
partnership or limited liability company] power and authority to enter into this
Joinder Agreement and to perform its obligations hereunder and under the Loan
Documents to which it is a party.  The execution, delivery and performance of
this Joinder Agreement by the Company and the performance of its obligations
hereunder and under the Loan Documents to which it is a party, have been duly
authorized by all necessary [corporate, partnership or limited liability
company] action, including the consent of shareholders, partners or members
where required.  This Joinder Agreement has been duly executed and delivered by
the Company.  This Joinder Agreement and the Loan Documents to which it is a
party each constitutes a legal, valid and binding obligation of the Company
enforceable against it in accordance with its respective terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

--------------------------------------------------------------------------------

6  US subsidiaries only.

 

--------------------------------------------------------------------------------


 

(b)                              The Company has delivered to the Administrative
Agent any and all schedules and documents required as a Loan Party under the
Credit Agreement and any other Loan Document.

 

SECTION 3.           Binding Effect.  This Joinder Agreement shall be binding
upon the Company and shall inure to the benefit of the Secured Parties and their
respective successors and assigns.

 

SECTION 4.           GOVERNING LAW.  THIS JOINDER AGREEMENT SHALL BE CONSTRUED
IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 5.           Counterparts.  This Joinder Agreement may be executed in
any number of counterparts, each of which when so executed and delivered shall
constitute an original for all purposes, but all such counterparts taken
together shall constitute but one and the same instrument.  Any signature
delivered by a party by facsimile or .pdf electronic transmission shall be
deemed to be an original signature thereto.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered by its duly authorized officer as of the date first above
written.

 

 

[NAME OF COMPANY]

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of April 18, 2013 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Fifth & Pacific Companies, Inc.,
Kate Spade UK Limited, Kate Spade Canada Inc., the other Loan Parties from time
to time party thereto, the Lenders party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent and US Collateral Agent, J.P. Morgan Europe Limited, as
European Administrative Agent and European Collateral Agent, JPMorgan Chase
Bank, N.A., Toronto Branch, as Canadian Administrative Agent and Canadian
Collateral Agent, Bank of America, N.A., as Syndication Agent, and Wells Fargo
Capital Finance, LLC and SunTrust Bank, as Documentation Agents.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a 10-percent
shareholder of any Borrower within the meaning of Code Section 871(h)(3)(B),
(iv) it is not a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code and (v) the interest payments in
question are not effectively connected with the undersigned’s conduct of a U.S.
trade or business.

 

The undersigned has furnished the Administrative Agent and the Borrower
Representative with a certificate of its non-U.S. person status on an Internal
Revenue Service Form W-8BEN.  By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate or such
Form W-8BEN changes, the undersigned shall promptly so inform the Borrower
Representative and the Administrative Agent and provide the Borrower
Representative and the Administrative Agent with a new certificate or a new
Form W-8BEN, as the case may be, and (2) the undersigned shall have at all times
furnished the Borrower Representative and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

--------------------------------------------------------------------------------


 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date: ________ __, 20[  ]

 

--------------------------------------------------------------------------------


 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of April 18, 2013 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Fifth & Pacific Companies, Inc.,
Kate Spade UK Limited, Kate Spade Canada Inc., the other Loan Parties from time
to time party thereto, the Lenders party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent and US Collateral Agent, J.P. Morgan Europe Limited, as
European Administrative Agent and European Collateral Agent, JPMorgan Chase
Bank, N.A., Toronto Branch, as Canadian Administrative Agent and Canadian
Collateral Agent, Bank of America, N.A., as Syndication Agent, and Wells Fargo
Capital Finance, LLC and SunTrust Bank, as Documentation Agents.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) its partners/members are the
sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its partners/members is a bank extending credit pursuant
to a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its
partners/members is a ten percent shareholder of any Borrower within the meaning
of Code Section 871(h)(3)(B), (v) none of its partners/members is a controlled
foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) the interest payments in question are
not effectively connected with the undersigned’s or its partners/members’
conduct of a U.S. trade or business.

 

The undersigned has furnished the Administrative Agent and the Borrower
Representative with Internal Revenue Service Form W-8IMY accompanied by an
Internal Revenue Service Form W-8BEN from each of its partners/members claiming
the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower Representative
and the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower Representative and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

--------------------------------------------------------------------------------


 

[NAME OF LENDER]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date: ________ __, 20[  ]

 

--------------------------------------------------------------------------------


 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of April 18, 2013 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Fifth & Pacific Companies, Inc.,
Kate Spade UK Limited, Kate Spade Canada Inc., the other Loan Parties from time
to time party thereto, the Lenders party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent and US Collateral Agent, J.P. Morgan Europe Limited, as
European Administrative Agent and European Collateral Agent, JPMorgan Chase
Bank, N.A., Toronto Branch, as Canadian Administrative Agent and Canadian
Collateral Agent, Bank of America, N.A., as Syndication Agent, and Wells Fargo
Capital Finance, LLC and SunTrust Bank, as Documentation Agents.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Code Section 871(h)(3)(B), (iv) it is not a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code, and
(v) the interest payments in question are not effectively connected with the
undersigned’s conduct of a U.S. trade or business.

 

The undersigned has furnished its participating Foreign Lender with a
certificate of its non-U.S. person status on Internal Revenue Service
Form W-8BEN.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Foreign Lender in writing and (2) the undersigned shall
have at all times furnished such Foreign Lender with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

--------------------------------------------------------------------------------


 

[NAME OF PARTICIPANT]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date: ________ __, 20[  ]

 

--------------------------------------------------------------------------------


 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of April 18, 2013 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Fifth & Pacific Companies, Inc.,
Kate Spade UK Limited, Kate Spade Canada Inc., the other Loan Parties from time
to time party thereto, the Lenders party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent and US Collateral Agent, J.P. Morgan Europe Limited, as
European Administrative Agent and European Collateral Agent, JPMorgan Chase
Bank, N.A., Toronto Branch, as Canadian Administrative Agent and Canadian
Collateral Agent, Bank of America, N.A., as Syndication Agent, and Wells Fargo
Capital Finance, LLC and SunTrust Bank, as Documentation Agents.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of any Borrower within the meaning of Code
Section 871(h)(3)(B), (v) none of its partners/members is a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.

 

The undersigned has furnished its participating Foreign Lender with Internal
Revenue Service Form W-8IMY accompanied by an Internal Revenue Service
Form W-8BEN from each of its partners/members claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Foreign Lender and (2) the undersigned shall have at all
times furnished such Foreign Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

--------------------------------------------------------------------------------


 

[NAME OF PARTICIPANT]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date: ________ __, 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF DISCOUNT NOTE

 

Can$

 

 

Date:

 

 

 

FOR VALUE RECEIVED, the undersigned unconditionally promises to pay on
______________, 20___, to or to the order of ______________________________  
(the “Holder”), the sum of Can$                               with no interest
thereon.

 

The undersigned hereby waives presentment, protest and notice of every kind and
waives any defences based upon indulgences which may be granted by the Holder to
any party liable hereon and any days of grace.

 

This promissory note evidences a BA Equivalent Loan, as defined in the Third
Amended and Restated Credit Agreement made as of dated as of April 18, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Fifth & Pacific Companies, Inc., Kate Spade UK Limited, Kate
Spade Canada Inc., the other Loan Parties from time to time party thereto, the
Lenders party thereto, and the Agents party thereto, and constitutes
indebtedness to the Holder arising under the BA Equivalent Loan.  Payment of
this note shall be made at the offices of the Canadian Administrative Agent at
200 Bay Street, Royal Bank Plaza, South Tower, Suite 1800, Toronto, Ontario M5J
2J2 Canada.  Capitalized terms used and not defined herein have the meanings
given to them in the Credit Agreement.

 

 

KATE SPADE CANADA INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF

 

BORROWING REQUEST

 

JPMorgan Chase Bank, N.A., as Administrative Agent
for the Lenders party to the
Credit Agreement referred to below

10 South Dearborn, 22nd Floor

Chicago, Illinois  60603

New York, NY 10017
Attention: [Maria Teodoro — Operations]

Fax No: 312-377-1100

 

[J.P. Morgan Europe Limited, as European

Administrative Agent for the Facility B Lenders party

to the Credit Agreement referred to below [and as Issuing Bank]
25 Bank Street

Canary Wharf
London E14 5JP
United Kingdom
Attention: Loans Agency

Fax No.: +44 20 7777 2360]7

 

[J.P. Morgan Chase Bank, N.A., Toronto Branch, as Canadian

Administrative Agent for the Facility B Lenders party

to the Credit Agreement referred to below
200 Bay Street
Royal Bank Plaza, South Tower, Suite 1800
Toronto M5J 2J2  Canada
Attention:  [      ]
Telephone:  [      ]
Telecopy: (416) 981-9174]8

 

[Date]

 

Dear Sirs:

 

--------------------------------------------------------------------------------

7                                          For Facility B Revolving Loans other
than Canadian Revolving Loans and/or Facility B Letters of Credit other than
Canadian Letters of Credit.

 

8                                          For Canadian Revolving Loans and/or
Canadian Letters of Credit.

 

--------------------------------------------------------------------------------


 

3

 

Reference is made to the Third Amended and Restated Credit Agreement, dated as
of April 18, 2013 (as further amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Fifth & Pacific
Companies, Inc., Kate Spade UK Limited, Kate Spade Canada Inc., the other Loan
Parties from time to time party thereto, the Lenders party thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent and US Collateral Agent, J.P. Morgan
Europe Limited, as European Administrative Agent and European Collateral Agent,
JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian Administrative Agent and
Canadian Collateral Agent, Bank of America, N.A., as Syndication Agent, and
Wells Fargo Capital Finance, LLC and SunTrust Bank , as Documentation Agents. 
Terms defined in the Credit Agreement are used herein with the same meanings. 
This notice constitutes a Borrowing Request and the undersigned Borrower hereby
requests [a Revolving Borrowing][a Swingline Borrowing] [the
[issuance][amendment] [renewal][extension] of a Letter of Credit]9 under the
Credit Agreement, and in that connection the undersigned Borrower specifies the
following information with respect to the extension of credit requested hereby:

 

[THE FOLLOWING SHOULD BE USED FOR REVOLVING LOAN AND SWINGLINE LOAN REQUESTS]

 

1.            Principal amount of Revolving Borrowing10: _____________

 

2.            Date of Revolving Borrowing (which is a Business Day):
_____________

 

3.            Interest rate basis11:_____________

 

4.            The initial [Interest Period] [Contract Period] 12: _____________

 

5.            Location and routing number of the undersigned Borrower’s account
to which proceeds of Borrowing are to be disbursed:______________________

 

6.            Facility under which this Revolving Borrowing is being
made:________________

 

7.            The currency of the Revolving Borrowing13:___________________

 

--------------------------------------------------------------------------------

9                                          For UK Borrower only.

 

10                                    For a Eurocurrency Borrowing of Revolving
Loans, an aggregate amount not less than $5,000,000 and an integral multiple of
$1,000,000 (or, in the case of any currency other than dollars, an approximate
equivalent thereof as determined by the Administrative Agent, European
Administrative Agent or Canadian Administrative Agent, as applicable).

 

11                                    Eurocurrency Borrowing, ABR Borrowing,
Canadian Prime Rate Borrowing or BA Drawing.

 

12                                    For Eurocurrency Borrowings or BA Drawings
only.

 

--------------------------------------------------------------------------------


 

4

 

8.            [This Borrowing Request is a request for a Swingline Loan pursuant
to Section 2.05(a)[(i)] [(ii)] [(iii)] [(iv)]].14

 

[THE FOLLOWING SHOULD BE USED FOR LETTER OF CREDIT REQUESTS ISSUED BY J.P.
MORGAN EUROPE LIMITED]

 

9.            The undersigned UK Borrower specifies the following information
with respect to the Letter of Credit Request requested hereby:

 

(1)      Name of the Applicant:___________________

 

(2)      Name and address of the Beneficiary:___________________

 

(3)      The date of
[issuance][amendment][renewal][extension]:15___________________

 

(4)      The date of expiration16:___________________

 

(5)      Facility under which this Letter of Credit is being
[issued][amended][renewed][extended]:________________

 

(6)      The currency of the Letter of Credit17:___________________

 

(7)      The amount of the Letter of Credit: _____________

 

(8)      [Letter of Credit Number]18:

 

 

--------------------------------------------------------------------------------

13                                    For Facility B Borrowings only.

 

14                                    Swingline Loans requested pursuant to
Sections 2.05(a)(ii), (iii) or (iv) shall, until conversion to a Revolving Loan
pursuant to Section 2.05(c), be Overnight LIBO Borrowings.

 

15                                    The date of issuance, amendment, renewal
or extension shall be a Business Day.

 

16                                    The expiration date shall be at or before
one year after the date of the issuance and no later than five Business Days
prior to the Maturity Date.

 

17                                    Dollars, in the case of each Facility A
Letter of Credit, dollars, Sterling or Euros, in the case of each Facility B
Letter of Credit issued on behalf of the UK Borrower, dollars or Canadian
Dollars, in the case of each Facility B Letter of Credit issued on behalf of the
Canadian Borrower or dollars, Canadian Dollars, Euros, Sterling or Yen, in the
case of each Facility B Letter of Credit issued on behalf of the Company.

 

18                                    For an amendment, renewal or extension of
any Letter of Credit.

 

--------------------------------------------------------------------------------


 

5

 

The UK Borrower hereby represents and warrants that, after giving effect to such
[issuance][amendment][renewal][ extension], (i) the aggregate LC Exposure will
not exceed the LC Sublimit, (ii) the aggregate principal amount of outstanding
Letters of Credit that are standby Letters of Credit will not exceed $65,000,000
and (iii) the Borrowers will be in compliance with the Revolving Exposure
Limitations.

 

--------------------------------------------------------------------------------


 

The undersigned Borrower hereby represents and warrants that the conditions
specified in paragraphs (a), (b) and (c) of Section 4.02 of the Credit Agreement
are satisfied.

 

 

Very truly yours,

 

[NAME OF APPLICABLE BORROWER],

 

 

 

   By:

 

 

 

 

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------